Exhibit 10.6

 

Execution Version

 

 

 

[Published CUSIP Number: 03675BAA1]

 

 

CREDIT AGREEMENT

 

Dated as of November 10, 2014

 

among

 

ANTERO MIDSTREAM PARTNERS LP,

as the Borrower,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Swingline Lender and

an L/C Issuer,

 

and

 

The Other Lenders Party Hereto

 

 

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arranger and Sole Bookrunner

 

and

 

J.P. MORGAN SECURITIES LLC,

as Joint Lead Arranger

 

 

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent

 

BARCLAYS BANK PLC,

CAPITAL ONE NATIONAL ASSOCIATION,

CITIBANK, N.A. and

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as Co-Documentation Agents

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

1.01

Defined Terms

 

1

1.02

Other Interpretive Provisions

 

36

1.03

Accounting Terms

 

37

1.04

Rounding

 

38

1.05

Times of Day

 

38

1.06

Letter of Credit Amounts

 

38

1.07

Pro Forma Calculations

 

38

 

 

 

 

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01

The Borrowings

 

38

2.02

Borrowings, Conversions and Continuations of Loans

 

39

2.03

Letters of Credit

 

40

2.04

Prepayments

 

49

2.05

Termination or Reduction of Commitments

 

51

2.06

Repayment of Loans

 

51

2.07

Interest

 

51

2.08

Fees

 

52

2.09

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

 

53

2.10

Evidence of Debt

 

53

2.11

Payments Generally; Administrative Agent’s Clawback

 

54

2.12

Sharing of Payments by Lenders

 

56

2.13

Increase in Aggregate Commitments

 

57

2.14

Cash Collateral

 

59

2.15

Defaulting Lenders

 

60

2.16

Swingline Loans

 

62

 

 

 

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01

Taxes

 

63

3.02

Illegality

 

68

3.03

Inability to Determine Rates

 

69

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

 

69

3.05

Compensation for Losses

 

71

3.06

Mitigation Obligations; Replacement of Lenders

 

71

3.07

Survival

 

72

 

i

--------------------------------------------------------------------------------


 

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01

Conditions of Closing Date

 

72

4.02

Conditions to all Credit Extensions

 

77

 

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

5.01

Existence, Qualification and Power

 

77

5.02

Authorization; No Contravention

 

78

5.03

Governmental Authorization; Other Consents

 

78

5.04

Binding Effect

 

78

5.05

Financial Statements; No Material Adverse Effect

 

78

5.06

Litigation

 

79

5.07

No Default

 

79

5.08

Ownership of Property; Liens; Investments

 

79

5.09

Intellectual Property

 

81

5.10

Environmental Compliance

 

81

5.11

Insurance

 

81

5.12

Taxes

 

81

5.13

ERISA Compliance

 

82

5.14

Subsidiaries; Equity Interests; Loan Parties

 

82

5.15

Margin Regulations; Investment Company Act

 

83

5.16

Disclosure

 

83

5.17

Compliance with Laws

 

83

5.18

Solvency

 

83

5.19

Collateral Documents

 

83

5.20

State and Federal Regulation

 

83

5.21

Anti-Terrorism Laws; Foreign Corrupt Practices

 

84

5.22

Status as Senior Debt

 

85

5.23

Material Contracts

 

85

5.24

No Burdensome Restrictions

 

86

5.25

Transmitting Utility Status

 

86

5.26

Labor Matters

 

86

 

 

 

 

ARTICLE VI

AFFIRMATIVE COVENANTS

 

6.01

Financial Statements

 

86

6.02

Certificates; Other Information

 

88

6.03

Notices

 

90

6.04

Payment of Obligations

 

91

6.05

Preservation of Existence, Etc.

 

92

6.06

Maintenance of Properties

 

92

 

ii

--------------------------------------------------------------------------------


 

6.07

Maintenance of Insurance

 

92

6.08

Compliance with Laws

 

93

6.09

Books and Records

 

93

6.10

Inspection Rights

 

93

6.11

Use of Proceeds

 

93

6.12

Additional Subsidiaries; Additional Security

 

93

6.13

Compliance with Environmental Laws

 

94

6.14

Further Assurances

 

95

6.15

Compliance with Terms of Leaseholds

 

95

6.16

Material Contracts

 

95

6.17

Unrestricted Subsidiaries

 

95

 

 

 

 

ARTICLE VII

NEGATIVE COVENANTS

 

7.01

Liens

 

97

7.02

Indebtedness

 

99

7.03

Investments

 

100

7.04

Fundamental Changes

 

103

7.05

Dispositions

 

103

7.06

Restricted Payments

 

104

7.07

Change in Nature of Business

 

105

7.08

Transactions with Affiliates

 

105

7.09

Burdensome Agreements

 

105

7.10

Use of Proceeds

 

106

7.11

Financial Covenants

 

106

7.12

Amendments of Organization Documents

 

106

7.13

Accounting Changes

 

106

7.14

Prepayments, Etc. of Indebtedness

 

106

7.15

Amendment, Etc. of Indebtedness

 

107

7.16

Foreign Subsidiaries

 

107

7.17

State and FERC Regulatory Authority

 

107

7.18

Swap Contracts

 

107

7.19

Anti-Terrorism Law; Anti-Money Laundering; USA Patriot Act; Foreign Corrupt
Practices Act

 

107

7.20

Embargoed Person

 

108

7.21

Deposit Accounts, Securities Accounts and Commodity Accounts

 

108

7.22

Material Contracts

 

108

7.23

Business of Borrower

 

109

 

 

 

 

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

 

8.01

Events of Default

 

109

 

iii

--------------------------------------------------------------------------------


 

8.02

Remedies upon Event of Default

 

111

8.03

Application of Funds

 

112

 

 

 

 

ARTICLE IX

ADMINISTRATIVE AGENT

 

9.01

Appointment and Authority

 

113

9.02

Rights as a Lender

 

114

9.03

Exculpatory Provisions

 

114

9.04

Reliance by Administrative Agent

 

115

9.05

Delegation of Duties

 

115

9.06

Resignation of Administrative Agent

 

116

9.07

Non-Reliance on Administrative Agent and Other Lenders

 

117

9.08

No Other Duties, Etc.

 

117

9.09

Administrative Agent May File Proofs of Claim

 

117

9.10

Collateral and Guaranty Matters

 

118

9.11

Secured Cash Management Agreements and Secured Hedge Agreements

 

118

9.12

Co-Documentation Agent; Syndication Agent

 

119

 

 

 

 

ARTICLE X

MISCELLANEOUS

 

10.01

Amendments, Etc.

 

119

10.02

Notices; Effectiveness; Electronic Communications

 

121

10.03

No Waiver; Cumulative Remedies; Enforcement

 

123

10.04

Expenses; Indemnity; Damage Waiver

 

124

10.05

Payments Set Aside

 

126

10.06

Successors and Assigns

 

127

10.07

Treatment of Certain Information; Confidentiality

 

132

10.08

Right of Setoff

 

133

10.09

Interest Rate Limitation

 

133

10.10

Counterparts; Integration; Effectiveness

 

134

10.11

Survival of Representations and Warranties

 

134

10.12

Severability

 

134

10.13

Replacement of Lenders

 

135

10.14

Governing Law; Jurisdiction; Etc.

 

135

10.15

Waiver of Jury Trial

 

136

10.16

No Advisory or Fiduciary Responsibility

 

137

10.17

Electronic Execution of Assignments and Certain Other Documents

 

137

10.18

USA Patriot Act

 

137

10.19

Limitation of Recourse

 

138

10.20

Time of the Essence

 

138

10.21

ENTIRE AGREEMENT

 

138

 

iv

--------------------------------------------------------------------------------


 

SIGNATURES

 

S-1

 

v

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

1.01

Specified IPO Transactions

 

 

2.01

Commitments and Applicable Percentages

 

 

5.06

Litigation

 

 

5.08(b)

Owned Real Property

 

 

5.08(c)

Leased Real Property (Lessee)

 

 

5.14

Subsidiaries and Other Equity Investments; Loan Parties

 

 

5.23

Material Contracts

 

 

6.12

Guarantors

 

 

7.02

Existing Indebtedness

 

 

7.03(f)

Existing Investments

 

 

7.08

Affiliate Transactions

 

 

7.09

Burdensome Agreements

 

 

10.02

Administrative Agent’s Office, Certain Addresses for Notices

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

Form of

 

 

 

 

 

A-1

Loan Notice

 

 

A-2

Swingline Loan Notice

 

 

B

Note

 

 

C

Compliance Certificate

 

 

D-1

Assignment and Assumption

 

 

D-2

Administrative Questionnaire

 

 

E

Perfection Certificate

 

 

F

Security Agreement

 

 

G-1

U.S. Tax Certificate (For Foreign Lenders that are not Partnerships for U.S.
Federal Income Tax Purposes)

 

 

G-2

U.S. Tax Certificate (For Foreign Participants that are not Partnerships for
U.S. Federal Income Tax Purposes)

 

 

G-3

U.S. Tax Certificate (For Foreign Participants that are Partnerships for U.S.
Federal Income Tax Purposes)

 

 

G-4

U.S. Tax Certificate (For Foreign Lenders that are Partnerships for U.S. Federal
Income Tax Purposes)

 

 

H

Mortgage

 

 

 

vi

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of                     ,
2014, among ANTERO MIDSTREAM PARTNERS, LP, a Delaware limited partnership (the
“Borrower”), each lender and L/C Issuer from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline Lender and L/C
Issuer.

 

PRELIMINARY STATEMENTS:

 

The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders have indicated their willingness to lend and the L /C Issuer has
indicated its willingness to issue letters of credit, in each case, on the terms
and subject to the conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“Acquisition Period” shall mean a period elected by the Borrower, such election
to be exercised by the Borrower delivering written notice thereof to the
Administrative Agent (who shall thereafter promptly notify the Lenders),
commencing with the funding date of the purchase price for any Material
Acquisition permitted hereunder and ending on the earlier of (a) the date that
is the end of the second full fiscal quarter after such funding date, and
(b) the Borrower’s election to terminate such Acquisition Period, such election
to be exercised by the Borrower delivering notice thereof to the Administrative
Agent (who shall thereafter promptly notify the Lenders); provided, that, once
any Acquisition Period is in effect, the next Acquisition Period may not
commence until the termination of such Acquisition Period then in effect.

 

“Adjusted Eurodollar Rate” means for any Interest Period with respect to any
Eurodollar Rate Loan, an interest rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1.00%) equal to the product of (a) the Eurodollar Rate for
such Interest Period multiplied by (b) the Statutory Reserves.

 

“Administrative Agent” means Wells Fargo in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

1

--------------------------------------------------------------------------------


 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. For the avoidance of doubt,
as of the Closing Date, Antero Corp is an Affiliate of the Relevant Parties.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement.

 

“Antero Corp” means Antero Resources Corporation, a Delaware corporation.

 

“Antero Corp Agreements” means (a) the Purchase Option, (b) any fresh water
distribution agreement entered into by the Borrower and Antero Corp upon the
exercise of the Purchase Option, (c) the Contribution Agreement, (d) that
certain Gathering and Compression Agreement, between Antero Corp and Midstream
Operating, dated as of the date hereof, (e) that certain Right of First Offer
Agreement, between Antero Corp and Midstream Operating, dated as of the date
hereof, (f) that certain Water Services Agreement, between Antero Corp and
Midstream Operating, dated as of the date thereof, (g) that certain License
Agreement, between Antero Corp and the Borrower, dated as of the date hereof,
(h) the Services Agreement and (i) that certain Joint Use Agreement, by and
among the Borrower, Antero Midstream LLC and Antero Water LLC, dated as of
November 10, 2014, in each case as such agreement may be amended, restated,
supplemented or otherwise modified as permitted by Section 7.22.

 

“Anti-Terrorism Laws” has the meaning specified in Section 5.21(a).

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the aggregate amount of
the Lenders’ Commitments represented by such Lender’s Commitment at such time. 
If the commitment of each Lender to make Loans, the Swingline Lender to make
Swingline Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, or if the Commitments
have expired, then the Applicable Percentage of each Lender shall be determined
based on the Applicable Percentage of such Lender most recently in effect,
giving effect to any subsequent assignments.  The initial Applicable Percentage
of each Lender is set forth opposite the name of such Lender on Schedule 2.01 or
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.

 

“Applicable Rate” means (a) from the Closing Date to the date on which the
Administrative Agent receives a Compliance Certificate pursuant to
Section 6.02(a) for the fiscal quarter ending December 31, 2014, 0.50% per annum
for Base Rate Loans and 1.50% per annum for Eurodollar Rate Loans and Letter of
Credit Fees, (b) from the Closing Date to the date on which the Administrative
Agent receives a Compliance Certificate pursuant to Section 6.02(a) for the
fiscal quarter ending December 31, 2014, 0.25% per annum for the Commitment Fee
(the

 

2

--------------------------------------------------------------------------------


 

“Initial Commitment Fee”), and (c) after the dates set forth in clauses (a) and
(b) above, respectively, the applicable percentage per annum set forth below
determined by reference to the Consolidated Total Leverage Ratio as set forth in
the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.02(a):

 

 

 

Applicable Rate

 

Pricing
Level

 

Consolidated Total Leverage
Ratio

 

Eurodollar
Rate
(Letters of
Credit)

 

Base Rate
(Swingline
Loans)

 

Commitment
Fee

 

1

 

< 3.00 to 1.0

 

1.50

%

0.50

%

0.250

%

2

 

> 3.00 to 1.0 but < 3.50 to 1.0

 

1.625

%

0.625

%

0.300

%

3

 

> 3.50 to 1.0 but < 4.00 to 1.0

 

1.75

%

0.75

%

0.300

%

4

 

> 4.00 to 1.0 but < 4.50 to 1.0

 

2.00

%

1.00

%

0.375

%

5

 

> 4.50 to 1.0

 

2.25

%

1.25

%

0.375

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Level 5 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and in each case shall remain in effect until
the date on which such Compliance Certificate is delivered.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.09(b).

 

“Appropriate Lender” means, at any time, (a) with respect to the Aggregate
Commitments, a Lender that has a Commitment or holds a Loan at such time,
(b) with respect to the Letter of Credit Sublimit, (i) the L/C Issuer and
(ii) if any Letters of Credit have been issued pursuant to Section 2.03(a), the
Lenders and (c) with respect to the Swingline Commitment, the Swingline Lender.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Asset Sale” means any Disposition by any Relevant Party of (a) any Equity
Interest owned by such Relevant Party in any other Relevant Party or (b) all or
any portion of the assets owned by any Relevant Party, provided that “Asset
Sale” shall not include (i) any Investment permitted under Section 7.03,
(ii) any merger, dissolution, liquidation, consolidation or Disposition
permitted under Section 7.04, (iii) any Restricted Payment permitted under
Section 7.06, or (iv) any Disposition pursuant to Section 7.05.

 

3

--------------------------------------------------------------------------------


 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation of any Person, the
capitalized amount of the remaining lease or similar payments under the relevant
lease or other applicable agreement or instrument that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease or other agreement or instrument were accounted for as a Capitalized Lease
and (c) all Synthetic Debt of any Person.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the predecessor to the Borrower and its Restricted Subsidiaries for the fiscal
years ended December 31, 2011, December 31, 2012 and December 31, 2013, and the
related consolidated statements of income or operations, stockholders’ equity
and cash flows for such fiscal year of the predecessor to the Borrower and its
Restricted Subsidiaries, including the notes thereto.

 

“AutoBorrow Agreement” means any agreement providing for automatic borrowing
services between Borrower and the Swingline Lender.

 

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Commitments pursuant to Section 2.05, and (c) the date of termination of the
commitment of each Lender to make Loans, of the obligation of the L/C Issuer to
make L/C Credit Extensions and the obligation of the Swingline Lender to make
Swingline Loans, in each case pursuant to Section 8.02.

 

“Available Cash” means “Available Cash” as defined in the Partnership Agreement
as of the Closing Date.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Wells Fargo as its
“prime rate”, and (c) the Adjusted Eurodollar Rate plus 1.00%.  The “prime rate”
is a rate set by Wells Fargo based upon various factors including Wells Fargo’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate.  Any change in such rate announced by Wells Fargo
shall take effect at the opening of business on the day specified in the public
announcement of such change.

 

4

--------------------------------------------------------------------------------


 

“Base Rate Loan” means a Loan (including any Swingline Loan) that bears interest
based on the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means an extension of credit consisting of simultaneous Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Lenders pursuant to Section 2.01.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located or in
New York City and, if such day relates to any Eurodollar Rate Loan, means any
such day that is also a London Banking Day.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect thereof (as the context may require), cash or deposit
account balances or, if the L/C Issuer shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to (a) the Administrative Agent and (b) the L/C Issuer.  “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and other Liens
permitted hereunder):

 

(a)                                 marketable obligations issued or directly
and fully guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;

 

(b)                                 time or demand deposits with, or
certificates of deposit or bankers’ acceptances of, any branch of any commercial
bank that (i) is a Lender or (ii)(A) is organized under the laws of the United
States of America, any state thereof or the District of Columbia or is the
principal banking subsidiary of a bank holding company organized under the laws
of the United States of America, any state thereof or the District of Columbia,
and is a member of the Federal Reserve System, (B) issues (or the parent of
which issues) commercial paper rated as described in clause (c) of this
definition and

 

5

--------------------------------------------------------------------------------


 

(C) has combined capital and surplus of at least $1,000,000,000, in each case
with maturities of not more than 90 days from the date of acquisition thereof;

 

(c)                                  commercial paper issued by any Person
organized under the laws of any state of the United States of America and rated
at least “Prime-1” (or the then equivalent grade) by Moody’s or at least “A-1”
(or the then equivalent grade) by S&P, in each case with maturities of not more
than 180 days from the date of acquisition thereof; and

 

(d)                                 Investments, classified in accordance with
GAAP as current assets of the Borrower or any of its Subsidiaries, in money
market investment programs registered under the Investment Company Act of 1940,
which are administered by financial institutions that have the highest rating
obtainable from either Moody’s or S&P, and the portfolios of which are limited
solely to Investments of the character, quality and maturity described in
clauses (a), (b) and (c) of this definition.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means (a) a Lender or an Affiliate of a Lender that is a
party to a Cash Management Agreement on the Closing Date or (b) any Person that,
at the time it enters into a Cash Management Agreement, is a Lender or an
Affiliate of a Lender, in each case, in its capacity as a party to such Cash
Management Agreement.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

6

--------------------------------------------------------------------------------


 

“Change of Control” means an event or series of events by which:

 

(a)                                 the General Partner shall fail to directly
own and control beneficially and of record (free and clear of all Liens other
than non-consensual Liens of the type permitted to be on Equity Interests under
Section 7.01; provided that, this exception shall not apply to any foreclosure
with respect to such Liens) 100% of the general partner interests of the
Borrower; or

 

(b)                                 the Borrower shall fail to directly own and
control beneficially and of record (free and clear of all Liens other than Liens
of the type permitted to be on Equity Interests under Section 7.01; provided
that, this exception shall not apply to any foreclosure with respect to such
Liens) 100% of the Equity Interests of Midstream Operating; or

 

(c)                                  (i) the Equity Investor shall fail to
directly or indirectly own and control (free and clear of all Liens other than
non-consensual Liens of the type permitted to be on Equity Interests under
Section 7.01; provided that, this exception shall not apply to any foreclosure
with respect to such Liens) greater than 50% of the Voting Stock of the General
Partner or (ii) the Equity Investor shall fail to directly or indirectly own and
control (free and clear of all Liens other than non-consensual Liens of the type
permitted to be on Equity Interests under Section 7.01; provided that, this
exception shall not apply to any foreclosure with respect to such Liens) greater
than 50% of the economic Equity Interests of the General Partner; or

 

(d)                                 during any period of 12 consecutive months,
a majority of the members of the board of managers or other equivalent governing
body of the General Partner cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body, (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body, or
(iv) whose election or nomination to that board or other equivalent governing
body was approved by the same Persons that had the power to designate, appoint
or elect the individuals referred to in clauses (i) and (ii) above at the time
such individuals were designated, appointed or elected.

 

“Closing Date” means the first date all the conditions precedent in
Section 4.01(a) are satisfied or waived in accordance with Section 10.01.

 

“Co-Documentation Agents” shall mean, collectively, Barclays Bank PLC, Capital
One National Association, Citibank, N.A. and Credit Agricole Corporate and
Investment Bank, each in its capacity as a Documentation Agent hereunder.

 

7

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.

 

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, each of the mortgages, collateral assignments, Joinder Agreements,
security agreements, pledge agreements, control agreements or other similar
agreements delivered to the Administrative Agent pursuant to Section 6.12, and
each of the other agreements, instruments or documents that creates or purports
to create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties.

 

“Commercial Operation Date” means the date on which a Material Project is
substantially complete and commercially operable.

 

“Commitment” means, as to each Lender, its obligation to (a) make Loans to the
Borrower pursuant to Section 2.01, (b) purchase participations in L/C
Obligations and (c) purchase participations in Swingline Obligations, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.

 

“Commitment Fee” has the meaning specified in Section 2.08(a).

 

“Commitment Letter” means the Commitment Letter, dated February 24, 2014, among
Antero Resources Midstream LLC (as predecessor-in-interest to the Borrower), WFS
and Wells Fargo as modified by that certain (a) Joinder Agreement, dated
April 1, 2014, among Antero Resources Midstream LLC (as predecessor-in-interest
to the Borrower), WFS, Wells Fargo, JPMS and JPMorgan Chase Bank, N.A.,
(b) Commitment Letter Extension, dated May 9, 2014, among Antero Resources
Midstream LLC (as predecessor-in-interest to the Borrower), WFS, Wells Fargo,
JPMS and JPMorgan Chase Bank, N.A., (c) Commitment Letter Extension, dated
June 30, 2014, among Antero Resources Midstream LLC (as predecessor-in-interest
to the Borrower), WFS, Wells Fargo, JPMS and JPMorgan Chase Bank, N.A. and
(d) Commitment Letter Extension and Amendment, dated September 30, 2014, among
Antero Resources Midstream LLC (as predecessor-in-interest to the Borrower),
WFS, Wells Fargo, JPMS and JPMorgan Chase Bank, N.A.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7. U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

8

--------------------------------------------------------------------------------


 

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Borrower and its Restricted Subsidiaries on a
consolidated basis for the most recently completed Measurement Period plus,
without duplication, (a) the following to the extent deducted in calculating
such Consolidated Net Income:  (i) Consolidated Interest Charges, (ii) income
tax expense (including any franchise taxes to the extent based upon net income)
of the Borrower and its Restricted Subsidiaries for such period,
(iii) depreciation and amortization expense, and (iv) other non-cash items
reducing such Consolidated Net Income (in each case of or by the Borrower and
its Restricted Subsidiaries for such Measurement Period), including, without
limitation, losses arising from ceiling test writedowns, non-cash losses or
charges resulting from the requirements of SFAS 123, 123R, 133 or 143 and
non-cash losses resulting from the mark-to-market accounting of inventory or
swaps but excluding accruals of or reserves for cash charges for any future
period, and (b) any Material Project Consolidated EBITDA Adjustments, and minus
(c) the following to the extent included in calculating such Consolidated Net
Income:  (A) income tax credits (including with respect to franchise taxes to
the extent based upon net income) of the Borrower and its Restricted
Subsidiaries for such period and (B) all non-cash items increasing Consolidated
Net Income (in each case of or by the Borrower and its Restricted Subsidiaries
for such Measurement Period).  If during such period the Borrower or any
Restricted Subsidiary consummates an acquisition of assets or of a Person that
becomes a Restricted Subsidiary (including in connection with the consummation
of the Public Offering) or an Asset Sale or enters into a Sale Leaseback
Transaction, then Consolidated EBITDA shall be calculated after giving effect to
such acquisition, Asset Sale or Sale Leaseback Transaction as if such
acquisition, Asset Sale or Sale Leaseback Transaction had occurred on the first
day of such Measurement Period.

 

Consolidated EBITDA may include, at the Borrower’s option, any Material Project
Consolidated EBITDA Adjustments, as provided below.  As used herein, a “Material
Project Consolidated EBITDA Adjustment” means, with respect to each Material
Project of the Borrower or a Restricted Subsidiary:

 

(x)                                 prior to the Commercial Operation Date of a
Material Project (but including the fiscal quarter in which such Commercial
Operation Date occurs), a percentage (equal to the then-current completion
percentage of such Material Project) of an amount to be approved by the
Administrative Agent as the projected Consolidated EBITDA of the Borrower and
its Restricted Subsidiaries with respect to such Material Project for the first
12-month period following the scheduled Commercial Operation Date of such
Material Project (such amount to be determined based on predominantly fee based
contracts relating to such Material Project, the creditworthiness of the other
parties to such contracts, and projected revenues from such contracts, capital
costs and expenses, scheduled Commercial Operation Date, and other factors
reasonably deemed appropriate by the Administrative Agent), which may, at the
Borrower’s option, be added to actual Consolidated EBITDA for the fiscal quarter
in which construction of the Material Project commences and for each fiscal
quarter thereafter until the Commercial Operation Date of such Material Project
(including the fiscal quarter in which such Commercial Operation Date occurs,
but net of any actual Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries attributable to such Material Project following such Commercial

 

9

--------------------------------------------------------------------------------


 

Operation Date); provided that if the actual Commercial Operation Date does not
occur by the scheduled Commercial Operation Date, then the foregoing amount
shall be reduced, for quarters ending after the scheduled Commercial Operation
Date to (but excluding) the first full quarter after its actual Commercial
Operation Date, by the following percentage amounts depending on the period of
delay (based on the period of actual delay or then-estimated delay, whichever is
longer):  (i) 90 days or less, 0%, (ii) longer than 90 days, but not more than
180 days, 25%, (iii) longer than 180 days, but more than 270 days, 50%, and
(iv) longer than 270 days, 100%; and

 

(y)                                 beginning with the first full fiscal quarter
following the Commercial Operation Date of a Material Project and for two
immediately succeeding fiscal quarters, an amount to be approved by the
Administrative Agent as the projected Consolidated EBITDA of the Borrower and
its Restricted Subsidiaries attributable to such Material Project (determined in
the same manner as set forth in clause (x) above) for the balance of the four
full fiscal quarter period following such Commercial Operation Date, which may,
at the Borrower’s option, be added to actual Consolidated EBITDA for such fiscal
quarters (but net of any actual Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries attributable to such Material Project following such
Commercial Operation Date).

 

(z)                                  Notwithstanding the foregoing, no such
additions shall be allowed with respect to any Material Project unless (i) not
later than 30 days or such lesser number of days as may be agreed to by the
Administrative Agent in its sole discretion prior to the delivery of any
Compliance Certificate required by Section 6.02(a), to the extent Material
Project Consolidated EBITDA Adjustments will be made to Consolidated EBITDA in
determining compliance with Section 7.11, the Borrower shall have delivered to
the Administrative Agent written pro forma projections of Consolidated EBITDA of
the Borrower and its Restricted Subsidiaries attributable to such Material
Project, and prior to the date such Compliance Certificate is required to be
delivered, the Administrative Agent shall have approved (such approval not to be
unreasonably withheld, conditioned or delayed) such projections and shall have
received such other information and documentation as the Administrative Agent
may reasonably request, all in form and substance reasonably satisfactory to the
Administrative Agent, and (ii) the aggregate amount of all Material Project
Consolidated EBITDA Adjustments during any period does not exceed 20% of the
total actual Consolidated EBITDA of the Borrower and its Restricted Subsidiaries
for such period (which total actual Consolidated EBITDA shall be determined
without including any Material Project Consolidated EBITDA Adjustments).

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Restricted Subsidiaries on a consolidated basis, the sum
(without duplication) of:

 

(a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments representing obligations for borrowed money,

 

10

--------------------------------------------------------------------------------


 

(b) the outstanding principal amount of all Attributable Indebtedness in respect
of Capitalized Leases, Synthetic Lease Obligations and Synthetic Debt,

 

(c) all direct obligations arising under bankers’ acceptances and similar
instruments, all Unreimbursed Amounts, and all obligations to reimburse drawings
under letters of credit other than Letters of Credit,

 

(d) the outstanding principal amount of all obligations in respect of the
deferred purchase price of property or services (other than accounts payable in
the ordinary course of business),

 

(e) all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) through (d) above of Persons other than the Borrower or
any Restricted Subsidiary, and

 

(f) all Indebtedness of the types referred to in clauses (a) through (e) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Restricted
Subsidiary is a general partner or joint venturer, to the extent the Borrower or
such Restricted Subsidiary is directly liable for the payment of such
Indebtedness, which shall include any Guarantees thereof.

 

“Consolidated Interest Charges” means, with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis for any Measurement Period, the
sum (without duplication) of (a) all interest, premium payments, debt discount,
fees, charges and related expenses in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP,
(b) all interest paid or payable with respect to discontinued operations and
(c) the portion of rent expense under Capitalized Leases that is treated as
interest in accordance with GAAP, plus (d) their net payments (or minus their
net receipts) under Swap Contracts with respect to interest rates.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges, in
each case, of or by the Borrower and its Restricted Subsidiaries on a
consolidated basis for the most recently completed Measurement Period.

 

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Restricted Subsidiaries on a consolidated
basis for the most recently completed Measurement Period; provided that
(a) Consolidated Net Income shall exclude extraordinary gains and extraordinary
losses for such Measurement Period, (b) Consolidated Net Income shall exclude
the net income (or loss) of any Restricted Subsidiary during such Measurement
Period to the extent that the declaration or payment of dividends or similar
distributions by such Restricted Subsidiary of such income is not permitted by
operation of the terms of its Organization Documents or any agreement,
instrument or Law applicable to such Restricted Subsidiary during such
Measurement Period, and (c) Consolidated Net Income shall exclude any income (or
loss) for such Measurement Period of any Person if such Person is not

 

11

--------------------------------------------------------------------------------


 

the Borrower or a Restricted Subsidiary, and (d) Consolidated Net Income shall
include the amount of net income actually distributed in cash during such
Measurement Period to the Borrower or any Restricted Subsidiary from any Joint
Venture or other Person that is not a Restricted Subsidiary up to an aggregate
amount not to exceed 25% of Consolidated EBITDA for such Measurement Period
(and, in the case of a dividend or other distribution to a Restricted
Subsidiary, such Restricted Subsidiary is not precluded from further
distributing such amount to the Borrower as described in clause (b) of this
proviso).

 

“Consolidated Net Tangible Assets” means the net book value of all assets of the
Borrower and its Restricted Subsidiaries on a consolidated basis, excluding any
such assets which would be treated as intangible under GAAP (including such
assets as good will, trademarks, trade names, service marks, brand names,
copyrights, and patents).  On any date of determination Consolidated Net
Tangible Assets will be determined based on the consolidated balance sheet then
most recently delivered under Section 6.01(a) or (b) (or, prior to the first
such delivery, the most recent consolidated balance sheet of the Borrower and
its Restricted Subsidiaries delivered to the Administrative Agent and each
Lender on or prior to the Closing Date).

 

“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Funded Indebtedness of the Borrower
and its Restricted Subsidiaries (other than such Consolidated Funded
Indebtedness that is not secured by a Lien) as of such date, to (b) Consolidated
EBITDA of the Borrower and its Restricted Subsidiaries for the most recently
completed Measurement Period.

 

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Borrower and its Restricted Subsidiaries, determined in accordance with GAAP, in
each case based on the consolidated balance sheet then most recently delivered
under Section 6.01(a) or (b) (or, prior to the first such delivery, the most
recent consolidated balance sheet of the Borrower and its Restricted
Subsidiaries delivered to the Administrative Agent and each Lender on or prior
to the Closing Date).

 

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness of the Borrower and its Restricted
Subsidiaries as of such date, to (b) Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries for the most recently completed Measurement Period.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other contract to which
such Person is a party or by which it or any of its property is bound.

 

“Contribution” means the transactions contemplated by the Contribution
Agreement.

 

“Contribution Agreement” means that certain Amended and Restated Contribution
Agreement dated as of November 10, 2014, between, Antero Corp and the Borrower
(as successor-in-interest to Antero Resources Midstream LLC), as in effect on
the Closing Date and

 

12

--------------------------------------------------------------------------------


 

as may be amended, modified, supplemented, restated, replaced or substituted
from time to time as permitted hereby.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise (provided
that individual natural persons who are members of a board of managers or board
of directors of a Person shall not be deemed to Control such Person solely
because of such membership).  “Controlling” and “Controlled” have meanings
correlative thereto.

 

“Credit Extension” means each of the following: (a) a Borrowing, (b) a Swingline
Borrowing and (c) an L/C Credit Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Eurodollar Rate Loan plus 2% per annum and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to (i) fund any portion
of the Loans, Swingline Loans or participations in L/C Obligations, within three
Business Days of the date required to be funded by it hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Swingline Lender,
any L/C Issuer, or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit)
within three Business Days of the date due, (b) has notified the Borrower, the
Administrative Agent or any Lender that it does not intend to comply with its
funding obligations or has made a public statement to that effect with respect
to its funding obligations hereunder (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,

 

13

--------------------------------------------------------------------------------


 

shall be specifically identified in such writing or pubic statement) cannot be
satisfied) or generally under other syndicated credit agreements in which it
commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.  The granting or creation of a Lien is not a Disposition.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” shall mean each Subsidiary that is not a Foreign
Subsidiary.

 

“Easement” means any right-of-way agreement, easement, surface use agreement, or
other similar document relating to any Pipeline Asset owned or held by any
Relevant Party at the time in question.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vii) (subject to such consents,
if any, as may be required under Section 10.06(b)(iii)).

 

“Embargoed Person” has the meaning specified in Section 7.20.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, Laws relating to pollution and/or the protection of the environment or
the release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any other Relevant Party directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous

 

14

--------------------------------------------------------------------------------


 

Materials, or (d) the release or threatened release of any Hazardous Materials
into the environment.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“Equity Investor” means Antero Resources Investment LLC.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
together with the Borrower is treated as a single employer Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Pension Plan
amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA with respect to a Pension Plan, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate.

 

“Eurodollar Rate” means:

 

(a)                                 for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to (i) the LIBOR Rate
administered by the ICE Benchmark Administration or the successor thereto if the
ICE Benchmark Administration is no longer making a

 

15

--------------------------------------------------------------------------------


 

LIBOR rate available (“LIBOR”), as published by Reuters (or such other
commercially available source providing quotations of LIBOR as may be designated
by the Administrative Agent from time to time) at approximately 11:00 a.m.,
London time, two London Banking Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period or, (ii) if such rate is
not available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in same day funds in the approximate
amount of the Eurodollar Rate Loan being made, continued or converted and with a
term equivalent to such Interest Period would be offered by Wells Fargo’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period; and

 

(b)                                 for any interest calculation with respect to
a Base Rate Loan on any date, the rate per annum equal to (i) LIBOR, at
approximately 11:00 a.m., London time determined two London Banking Days prior
to such date for Dollar deposits being delivered in the London interbank market
for a term of one month commencing that day or (ii) if such published rate is
not available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the date of determination in same day funds in the approximate amount of the
Base Rate Loan being made or maintained and with a term equal to one month would
be offered by Wells Fargo’s London Branch to major banks in the London interbank
Eurodollar market at their request at the date and time of determination;

 

provided that in no event shall the Eurodollar Rate be less than zero.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Adjusted Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Assets” means (a) property and assets the pledge or granting of a
security interest in which would violate contractual restrictions or applicable
law or would require the consent or approval of a third party, in each case,
unless such restrictions are rendered ineffective under the Uniform Commercial
Code of any applicable jurisdiction or, in the case of Equity Interests, unless
such restriction is not contained in a bona fide agreement with a third party
that is not an Affiliate of the Borrower, (b) except to the extent perfection of
a security interest can be accomplished by filing a financing statement, letter
of credit rights and assets or properties subject to certificates of title,
(c) property or assets owned by an Unrestricted Subsidiary, unless such
Unrestricted Subsidiary has elected to be a Loan Party, (d) Real Property and
Easements not required to be subject to a Mortgage in order for the Mortgage
Requirement to be satisfied, (e) without limiting the Loan Parties’ obligation
to comply with the Mortgage Requirement or grant security interests in other
improvements located on Real Property that is subject to a Mortgage, any
building (defined as a structure with four walls and a roof) located on Real
Property that is

 

16

--------------------------------------------------------------------------------


 

subject to a Mortgage, (f) United States intent-to-use trademark applications,
and (g) property and assets with respect to which the Administrative Agent
reasonably determines the time or expense of obtaining a pledge or grant of a
security interest therein outweighs the benefits thereof.

 

“Excluded Swap Obligation” shall mean with respect to any Guarantor, (a) any
Swap Obligation if, and to the extent that all or a portion of the Guaranty of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, as applicable, such Swap Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) or (b) any other Swap Obligation
designated as an “Excluded Swap Obligation” of such Guarantor as specified in
any agreement between the relevant Loan Parties and hedge counterparty
applicable to such Swap Obligations, and agreed by the Administrative Agent.  If
a Swap Obligation arises under a master agreement governing more than one Swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guarantee or security interest is or
becomes illegal.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender
(including for purposes of this definition, the Swingline Lender or the L/C
Issuer) or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) Taxes imposed on or measured by net
income (however denominated), franchise Taxes, and branch profits Taxes, in each
case, (i) imposed as a result of such recipient being organized under the laws
of, or having its principal office or, in the case of any Lender, its Lending
Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a Law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 3.06(b)) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

 

“Executive Order” has the meaning specified in Section 5.21(a).

 

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments; provided, however, that an
Extraordinary Receipt shall not include cash receipts from proceeds of
insurance, condemnation awards (or payments in lieu thereof) or indemnity
payments to the extent that such proceeds,

 

17

--------------------------------------------------------------------------------


 

awards or payments (a) are received by any Person in respect of loss or damage
to equipment, fixed assets or Real Property or Easements or other losses and are
applied (or in respect of which expenditures were previously incurred) to
replace or repair the equipment, fixed assets, Real Property or Easements in
respect of which such proceeds were received or (b) are received by any Person
in respect of any third party claim against such Person and applied to pay (or
to reimburse such Person for its prior payment of) such claim and the costs and
expenses of such Person with respect thereto.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.

 

“FCPA” has the meaning specified in Section 5.21(d).

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Wells Fargo
on such day on such transactions as determined by the Administrative Agent;
provided that in no event shall the Federal Funds Rate be less than zero.

 

“FERC” shall mean the Federal Energy Regulatory Commission or any of its
successors.

 

“Finance Co” shall mean any direct, wholly-owned Subsidiary of the Borrower
incorporated to become or otherwise serving as a co-issuer or co-borrower of
Indebtedness permitted by this Agreement, which Subsidiary meets the following
conditions at all times: (a) the provisions of Section 6.12 have been complied
with in respect of such Subsidiary, and such Subsidiary is a Restricted
Subsidiary and a Loan Party, (b) such Subsidiary shall be a corporation and
(c) such Subsidiary has not (i) incurred, directly or indirectly any
Indebtedness or any other obligation or liability whatsoever other than the
Indebtedness that it was formed to co-issue or co-borrow (including, for the
avoidance of doubt, any additional series, tranche or issuance of such type of
Indebtedness) and for which it serves as co-issuer or co-borrower, (ii) engaged
in any business, activity or transaction, or owned any property, assets or
Equity Interests other than (A) performing its obligations and activities
incidental to the co-issuance or co-borrowing of the Indebtedness that it was
formed to co-issue or co-borrower and (B) other activities incidental to the
maintenance of its existence, including legal, tax and accounting
administration, (iii)

 

18

--------------------------------------------------------------------------------


 

consolidated with or merged with or into any Person, or (iv) failed to hold
itself out to the public as a legal entity separate and distinct from all other
Persons.

 

“Foreign Lender” means a Lender that is not a U.S. Person (including such a
Lender when acting in the capacity of the Swingline Lender or the L/C Issuer).

 

“Foreign Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“General Partner” means Antero Resources Midstream Management LLC, a Delaware
limited liability company.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the

 

19

--------------------------------------------------------------------------------


 

purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien).  The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.  The
term “Guarantee” as a verb has a corresponding meaning.

 

“Guarantors” means, collectively, the Restricted Subsidiaries of the Borrower
listed on Schedule 6.12 (which shall be all Restricted Subsidiaries as of the
Closing Date) and each other Restricted Subsidiary of the Borrower that is
required to execute and deliver a guaranty or guaranty supplement pursuant to
Section 6.12.

 

“Guaranty” means, collectively, the Guarantee made by the Guarantors in favor of
the Secured Parties in the Security Agreement, together with each other guaranty
and guaranty supplement delivered pursuant to Section 6.12.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Bank” means (a) a Lender or an Affiliate of a Lender that is a party to a
Swap Contract, or any transactions or confirmations thereunder, on the Closing
Date or (b) any Person that, at the time it enters into a Swap Contract, or any
transactions or confirmations thereunder, permitted under ARTICLE VI or
ARTICLE VII, in each case, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Swap Contract.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                 the outstanding principal amount of all
obligations of such Person, whether current or long-term, for borrowed money
(including Obligations hereunder) and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments representing
obligations for borrowed money;

 

20

--------------------------------------------------------------------------------


 

(b)                                 the maximum amount of all direct or
contingent obligations of such Person arising under letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties and similar
instruments;

 

(c)                                  all obligations of such Person to pay the
deferred purchase price of property or services (other than accounts payable in
the ordinary course of business and not past due for more than 90 days after the
date on which such account was due, unless being contested in good faith by
appropriate proceedings and for which any reserves are required by GAAP are
maintained);

 

(d)                                 all Indebtedness (excluding prepaid interest
thereon) of others secured by a Lien on property owned by such Person (including
Indebtedness arising under conditional sales or other title retention
agreements), whether or not such Indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(e)                                  all Attributable Indebtedness in respect of
Capitalized Leases, Synthetic Lease Obligations and Synthetic Debt of such
Person;

 

(f)                                   all obligations of such Person to
purchase, redeem, retire, defease or otherwise make any similar payment, at any
time prior to the date that is 90 days after the Maturity Date, in respect of
any Equity Interest in such Person or any warrant, right or option to acquire
such Equity Interest, valued, in the case of a redeemable preferred interest, at
the greater of its voluntary or involuntary liquidation preference plus accrued
and unpaid dividends; and

 

(g)                                  all Guarantees of such Person in respect of
any of the foregoing Indebtedness of another Person.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer to the extent that such Person is
directly liable therefor, which shall include any Guarantees thereof.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Initial Commitment Fee” has the meaning specified in the definition of
Applicable Rate.

 

“Information Memorandum” means the information memorandum dated November 10,
2014, used by the Sole Bookrunner in connection with the syndication of the
Commitments.

 

21

--------------------------------------------------------------------------------


 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Eurodollar Rate Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates;
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date, and (c) as to any Swingline Loan,
the day such Swingline Loan is required to be repaid pursuant to Section 2.16.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three, six or, with
the consent of the Lenders, twelve months thereafter, as selected by the
Borrower in its Loan Notice or, if consented to by all the Appropriate Lenders,
any shorter period; provided that:

 

(a)                                 any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(b)                                 any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(c)                                  no Interest Period shall extend beyond the
Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in another Person, whether by means of (a) the
purchase or other acquisition of Equity Interests of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of Indebtedness of,
or purchase or other acquisition of any other Indebtedness of or Equity Interest
in, another Person, or (c) the purchase or other acquisition (in one transaction
or a series of related transactions) of all or any material portion of the
assets of another Person, to the extent constituting a division or line of
business of such Person and excluding, for the avoidance of doubt, purchases of
inventory or equipment in the ordinary course of business.  For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

 

“Investment Grade Rating” means the long-term, senior, non-credit enhanced debt
of Borrower being rated BBB- or better by S&P or Baa3 or better by Moody’s;
provided that the noninvestment grade rating from the other rating agency must
be at least either Ba1 (stable), if Moody’s, and BB+ (stable), if S&P.

 

“Investment Grade Rating Event” shall mean the first day occurring after the
Closing Date upon which the Borrower shall have delivered to the Administrative
Agent a certificate of a Responsible Officer certifying that (a) Borrower’s
Corporate Credit Rating has received an

 

22

--------------------------------------------------------------------------------


 

Investment Grade Rating, (b) no Default or Event of Default has occurred and is
continuing and (c) the Borrower is in pro forma compliance with the financial
covenants set forth in Section 7.11 as of the last day of the most recent fiscal
quarter of the Borrower for which financial statements have been delivered
pursuant to Section 6.01(a) or (b).

 

“IPO Costs” means all fees, costs and expenses incurred or payable by (without
duplication) the Borrower and the Restricted Subsidiaries or any direct or
indirect parent thereof in connection with the consummation of the Public
Offering and the Specified IPO Transactions, including any amortization of such
fees, costs and expenses.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

 

“Joinder Agreement” means an agreement in the form of Annex I to the Security
Agreement.

 

“Joint Lead Arrangers” means, collectively, WFS and JPMS, each in its capacity
as a Joint Lead Arranger.

 

“Joint Venture” means a corporation, limited liability company, limited
partnership or statutory trust that is not a Subsidiary and that is owned
jointly by the Borrower or any Subsidiary and one or more Persons other than the
Borrower and its Subsidiaries.

 

“Joint Venture Agreement” means any bona fide agreement or organizational
document governing any Joint Venture.

 

“JPMS” means J.P. Morgan Securities LLC and its successors.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, , regulations, orders, decrees, ordinances,
governmental restrictions, injunctions, writs, codes and administrative or
judicial judgments, including the interpretation thereof by, or any agreements
with any Governmental Authority to the extent having the force and effect of
law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

23

--------------------------------------------------------------------------------


 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced by means of a Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Wells Fargo or any other Lender appointed by the Borrower
(with the approval of the Swingline Lender and the Administrative Agent and the
acceptance of such appointment by such Lender) in such capacity as issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder.  The “L/C Issuer” means the relevant L/C Issuer or each L/C Issuer,
as the case may be.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify in writing to the
Borrower and the Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Maturity Date then in effect (or, if such day is not a Business
Day, the next following Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means an amount equal to $150,000,000 (or, if less,
the Aggregate Commitments).  The Letter of Credit Sublimit is part of, and not
in addition to, the Aggregate Commitments.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or

 

24

--------------------------------------------------------------------------------


 

preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way, other encumbrance on title to Real
Property or Easements, or financing lease having substantially the same economic
effect as any of the foregoing).

 

“Loan” means the loans specified in Section 2.01.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) 
the Collateral Documents, (d) the Commitment Letter, (e) each Issuer Document
and (f) any AutoBorrow Agreement.

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A-1.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Master Limited Partnership” means a publicly-traded limited partnership or
limited liability company meeting the gross income requirements of
Section 7704(c)(2) of the Code.

 

“Material Acquisition” means any Permitted Acquisition by the Borrower or any
Restricted Subsidiary for consideration in excess of $20,000,000.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets or financial condition of
the Borrower and its Restricted Subsidiaries, taken as a whole; (b) a material
impairment of the rights and remedies of the Administrative Agent or the Lenders
under any Loan Document, or of the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.

 

“Material Contract” means (a) the Contribution Agreement, (b) the Antero Corp
Agreements, (c) any Contractual Obligation to which a Relevant Party is a party
involving aggregate annual consideration payable to such Relevant Party of
greater than or equal to the greater of (i) $10,000,000 or (ii) 10% of the
annual revenues of the Relevant Parties, taken as a whole, for the most recently
ended fiscal year for which a Compliance Certificate was or should have been
delivered and (d) any Contractual Obligation as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto could
reasonably be expected to have a Material Adverse Effect.

 

“Material Project” means the construction or expansion of any capital project of
the Borrower or any Restricted Subsidiary, which satisfies the following: 
(a) the aggregate capital

 

25

--------------------------------------------------------------------------------


 

cost of which exceeds, or is reasonably expected by the Borrower to exceed,
$20,000,000, (b) such construction or expansion project was not contemplated by
the financial models of the Borrower as of the Closing Date and (c) such
construction or expansion project is a discrete project outside of the ordinary
course of the Borrower’s business for which there is a defined start date and
identifiable completion date.

 

“Material Project Consolidated EBITDA Adjustment” has the meaning specified in
the definition of Consolidated EBITDA.

 

“Maturity Date” means November 10, 2019; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

 

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower or, if fewer than four full
consecutive fiscal quarters of the Borrower have been completed since the
Closing Date, the fiscal quarters of the Borrower that have been completed since
the Closing Date.  For all purposes of this Agreement when determining (a) an
amount of any item included in the calculation of a financial ratio or financial
covenant for the fiscal quarter ended December 31, 2014, such amount for the
Measurement Period then ended shall equal such item for such fiscal quarter
multiplied by four; (b) an amount of any item included in the calculation of a
financial ratio or financial covenant for the fiscal quarter ended March 31,
2015, such amount for the Measurement Period then ended shall equal such item
for the two fiscal quarters then ended multiplied by two; and (c) an amount of
any item included in the calculation of a financial ratio or financial covenant
for the fiscal quarter ended June 30, 2015, such amount for the Measurement
Period then ended shall equal such item for the three fiscal quarters then ended
multiplied by 4/3.

 

“Midstream Operating” means Antero Midstream LLC, a Delaware limited liability
company.

 

“Midstream Operating Credit Agreement” means that certain Credit Agreement,
dated as of February 28, 2014 between Midstream Operating, the lenders party
thereto from time to time and JPMorgan Chase Bank, N.A., as administrative
agent, as amended, modified or supplemented from time to time prior to the date
hereof.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgages” has the meaning specified in Section 4.01(a)(iv).

 

“Mortgage Requirement” shall mean a requirement that the Loan Parties shall have
granted to the Administrative Agent a perfected Lien on at least ninety percent
(90%) of the value (including the value of improvements owned by any Loan Party
and located thereon) of all Real Property and Easements of the Loan Parties. 
For purposes of this definition, value shall be determined by reference to
Consolidated Total Assets.

 

26

--------------------------------------------------------------------------------


 

“Mortgaged Properties” means all Real Property and Easements required to be
subject to a Mortgage that is delivered pursuant to the terms of this Agreement.

 

“Multiemployer Plan” means any employee benefit plan within the meaning of
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Net Cash Proceeds” means:

 

(a)                                 with respect to any Asset Sale by any
Relevant Party, or any Extraordinary Receipt received or paid to the account of
any Relevant Party, the excess, if any, of (i) the sum of cash and Cash
Equivalents received in connection with such transaction (including any cash or
Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any Indebtedness that
is secured by the applicable asset and that is required to be repaid in
connection with such transaction (other than Indebtedness under the Loan
Documents), (B) the reasonable and customary out-of-pocket expenses incurred by
such Relevant Party in connection with such transaction and (C) Taxes reasonably
estimated to be actually payable within two years of the date of the relevant
transaction as a result of any gain recognized in connection therewith; and

 

(b)                                 with respect to the issuance or sale of any
Indebtedness by any Relevant Party, the excess of (i) the sum of the cash and
Cash Equivalents received in connection with such transaction over (ii) the sum
of the amounts paid for any substantially concurrent refinancing of any other
Indebtedness plus the underwriting discounts and commissions, and other
reasonable and customary out-of-pocket expenses, incurred by such Relevant Party
in connection with such issuance or sale and any such refinancing.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Non-Recourse Debt” shall mean Indebtedness as to which neither the Borrower nor
any of its Restricted Subsidiaries (i) provides credit support of any kind
(including any undertaking, agreement or instrument that would constitute
Indebtedness), (ii) is directly or indirectly liable as a guarantor or otherwise
or (iii) constitutes the lender.

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

 

“Notes Offering” means the issuance, whether in one offering or multiple
offerings on an aggregate basis, of at least $200,000,000 of unsecured notes by
the Borrower or Finance Co.

 

“Notes Offering Election” means a one-time election of the Borrower, at its sole
discretion, that can be made at any time after the consummation of the Notes
Offering to be

 

27

--------------------------------------------------------------------------------


 

subject to (a) a Consolidated Total Leverage Ratio of 5.25 to 1.0 instead of 5.0
to 1.0 and (b) a Consolidated Senior Secured Leverage Ratio.

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Swingline Loan, Letter of Credit, Secured
Cash Management Agreement or Secured Hedge Agreement (other than any Excluded
Swap Obligation), in each case whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

 

“OFAC” has the meaning specified in Section 5.21(a).

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity including, for the avoidance of doubt, with respect
to the Borrower, the Partnership Agreement and the Services Agreement.

 

“Other Connection Taxes”  means, with respect to any recipient, Taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06(b)).

 

“Outstanding Amount” means (a) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or

 

28

--------------------------------------------------------------------------------


 

repayments of Loans occurring on such date; (b) with respect to any L/C
Obligations on any date, the amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrower of Unreimbursed
Amounts; and (c) with respect to any Swingline Obligations on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Swingline Loans occurring on such
date.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“Partnership Agreement”  shall mean the Limited Partnership Agreement of the
Borrower, dated as of the Closing Date, as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time as
permitted hereby.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Perfection Certificate” shall mean a certificate in the form of Exhibit E or
any other form approved by the Administrative Agent.

 

“Permitted Acquisition” means an acquisition permitted under Section 7.03(g).

 

“Permitted Encumbrance” has the meaning specified in Section 7.01.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Pipeline Assets” means, collectively, all gathering systems, all tubes and
pipelines used for the transportation of hydrocarbons, water or other substances
all related processing or treatment facilities, and all distribution systems,
wherever located, whether now owned or hereafter acquired by any Loan Party,
together with all equipment, contracts, fixtures, facilities, metering stations,
compressors, improvements, records and other property appertaining thereto.

 

“Pipeline System” means each system of Pipeline Assets, Real Property and
Easements relating thereto making up an integrated gathering system, gathering
and processing system, or other pipeline system.

 

29

--------------------------------------------------------------------------------


 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) maintained by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Platform” has the meaning specified in Section 6.02.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Public Offering” means an initial underwritten public offering of common units
representing limited partnership interests of the Borrower, whereby the Borrower
qualifies as a Master Limited Partnership.

 

“Purchase Option” means the right of the Borrower to acquire the Water Business
from Antero Corp pursuant to the Contribution Agreement as contemplated by the
Registration Statement; provided that the exercise of the Purchase Option and
acquisition of the Water Business shall only be permitted to the extent it is
consummated in compliance with Section 7.03(g)(vi).

 

“Real Property” shall mean, collectively, all right, title and interest of a
Relevant Party in and to any and all parcels of real property owned or leased by
a Relevant Party together with all improvements and appurtenant fixtures,
easements, rights of way and other real property incidental to the ownership,
lease or operation thereof, but excluding Easements.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Registration Statement” means an effective registration statement filed with
the Securities and Exchange Commission in accordance with the Securities Act of
1933, as amended in connection with the Public Offering and as in effect on the
Closing Date.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Relevant Parties” means, collectively, the Borrower and the Restricted
Subsidiaries.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived
(under applicable regulations or otherwise).

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swingline
Loan, a Swingline Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders collectively
holding more than 50% of the sum of the (a) Total Outstandings (with the
aggregate amount of each

 

30

--------------------------------------------------------------------------------


 

Lender’s risk participation and funded participation in L/C Obligations and
Swingline Obligations being deemed “held” by such Lender for purposes of this
definition) and (b) aggregate unused Commitments; provided that the unused
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer, assistant treasurer or
controller of a Loan Party and any other officer or employee of the applicable
Loan Party so designated by any of the foregoing officers in a notice to the
Administrative Agent.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property and including any sinking fund payment or
similar deposit) on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof).

 

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

 

“Rover Joint Venture” means the joint venture with Energy Transfer Partners,
L.P. or one or more of its affiliates for the construction, ownership and
operation of an interstate natural gas pipeline system from certain processing
plants located in the “Utica” and “Marcellus” shale areas; provided that any
indebtedness of the Rover Joint Venture must be Non-Recourse Debt.

 

“Rover JV Holdco” means the wholly-owned Unrestricted Subsidiary of the Borrower
which holds the Borrower’s equity interests in the Rover Joint Venture.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“Sale Leaseback Transaction” means any arrangement, directly or indirectly, with
any Person whereby the Borrower or its Restricted Subsidiaries shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property being sold or transferred.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

31

--------------------------------------------------------------------------------


 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

 

“Secured Hedge Agreement” means any Swap Contract, or any transactions or
confirmations thereunder, permitted under ARTICLE VI or ARTICLE VII that is
entered into by and between any Loan Party and any Hedge Bank.  “Secured Hedge
Agreement” shall not include any transactions or confirmations with a Lender or
an Affiliate of such Lender entered into after such Lender ceases to be a Lender
or such Affiliate ceases to be an Affiliate of such Lender.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Swingline Lender, L/C Issuer, the Hedge Banks, the Cash Management Banks,
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05, and the other Persons the Obligations owing to
which are or are purported to be secured by the Collateral under the terms of
the Collateral Documents.

 

“Security Agreement” has the meaning specified in Section 4.01(a)(iii).

 

“Services Agreement” means that certain Services Agreement, by and among Antero
Corp, the Borrower and Midstream Operating, dated as of the date hereof.

 

“Sole Bookrunner” means WFS, in its capacity as Sole Bookrunner.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Specified IPO Transactions” means each of the transactions consummated in
connection with the Public Offering on or after the Closing Date pursuant to or
as contemplated by the Registration Statement and other transactions reasonably
related thereto, including without limitation those transactions set forth on
Schedule 1.01.

 

“State Pipeline Regulatory Agencies” means any state Governmental Authority with
jurisdiction with respect to any Pipeline Systems, and “State Pipeline
Regulatory Agency” means any one of the foregoing.

 

32

--------------------------------------------------------------------------------


 

“Statutory Reserves” means a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the FRB and any
other banking authority, domestic or foreign, to which the Administrative Agent,
any Lender or any L/C Issuer (including any branch, Affiliate or other fronting
office making or holding a Loan or issuing a Letter of Credit) is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D).  Eurodollar Rate Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to the Administrative Agent, any Lender or any L/C Issuer under such
Regulation D or any comparable regulation.  Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
securities or other ownership interests are at the time owned by such Person, or
of which a majority of the shares of securities or other interests having
ordinary voting power for the election of directors or other governing body
(other than securities or interests having such power only by reason of the
happening of a contingency) or (in the case of a partnership) a majority of the
general partner interests are at the time beneficially owned, or the management
of which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

“Swap” shall mean any agreement, contract, or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Contracts” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, derivative contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master derivatives agreement (any such
master agreement, together with any related schedules, a “Master Agreement”),
including any such obligations or liabilities under any Master Agreement.

 

33

--------------------------------------------------------------------------------


 

“Swap Obligation” shall mean, with respect to any person, any obligation to pay
or perform under any Swap.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.

 

“Swingline Commitment” shall mean, with respect to the Swingline Lender, the
commitment of the Swingline Lender to (a) make Swingline Loans pursuant to
Section 2.16 or (b) if an AutoBorrow Agreement is in effect, transfer funds
pursuant to such AutoBorrow Agreement. The aggregate amount of the Swingline
Commitment is $25,000,000 (or, if less, the Aggregate Commitments).

 

“Swingline Lender” shall mean Wells Fargo, in its capacity as Swingline Lender.

 

“Swingline Loan” shall mean (a) any Swingline Loan made to the Borrower pursuant
to Section 2.16 and (b) if an AutoBorrow Agreement is in effect, any transfer of
funds pursuant to such AutoBorrow Agreement.

 

“Swingline Loan Notice” shall mean a request by the Borrower substantially in
the form of Exhibit A-2.

 

“Swingline Obligations” shall mean at any time the aggregate principal amount of
all outstanding Swingline Borrowings at such time.

 

“Syndication Agent” means JPMorgan Chase Bank, N.A., in its capacity as
Syndication Agent.

 

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all monetary obligations of such Person in respect of
off-balance sheet transactions entered into by such Person that are intended to
function primarily as a borrowing of funds (including any minority interest
transactions that function primarily as a borrowing) but are not otherwise
included as a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP; provided that, notwithstanding the
foregoing, in no event shall obligations entered into or incurred in the
ordinary course in connection with forward sales, firm transportation agreement
or take-or-pay contracts constitute “Synthetic Debt”.

 

34

--------------------------------------------------------------------------------


 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale Leaseback
Transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person and in respect of which the lessee retains or
obtains ownership of the property so leased for U.S. Federal income tax
purposes.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
assessments, fees or other charges imposed by any Governmental Authority,
including any withholdings or backup withholdings with respect thereto and any
interest, additions to tax or penalties applicable thereto.

 

“Threshold Amount” means $25,000,000.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans
(including Swingline Loans) and L/C Obligations.

 

“Transaction Expenses” means collectively, (a) the IPO Costs and (b) the fees,
costs and expenses incurred or payable by (without duplication) the Borrower and
the Restricted Subsidiaries or any direct or indirect parent thereof in
connection with (i) the execution, delivery and performance of the Loan
Documents and (ii) the consummation of the Contribution, including any
amortization of such fees, costs and expenses.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated as
such pursuant to Section 6.17(a) and any Subsidiary of an Unrestricted
Subsidiary.  As of the Closing Date, there are no Unrestricted Subsidiaries.

 

“USA Patriot Act” has the meaning specified in Section 5.21(a).

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

35

--------------------------------------------------------------------------------


 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.01(e)(ii)(B)(3).

 

“Voting Stock” means, with respect to any person, any class or classes of Equity
Interests pursuant to which the holders thereof have the general voting power
under ordinary circumstances to vote in the election of the board of directors
or equivalent governing body of such person.

 

“Water Business” means, the fresh water distribution systems of Antero Corp and
any fresh water distribution services or other fluid handling activities arising
therefrom.

 

“Wells Fargo” means Wells Fargo Bank, National Association and its successors.

 

“WFS” means Wells Fargo Securities, LLC and its successors.

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

1.02                        Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections,
Preliminary Statements, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Preliminary Statements, Exhibits and Schedules to,
the Loan Document in which such references appear, (v) any reference to any law
shall include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect, unless the
context otherwise requires, and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 

36

--------------------------------------------------------------------------------


 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

(d)                                 Notwithstanding anything to the contrary
herein, with respect to any representation or warranty made pertaining to
compliance with Section 7.11 for a given most recently completed Measurement
Period, during the period between the end of such Measurement Period and the
earlier of (i) the date the applicable Compliance Certificate is delivered or
(ii) the date the applicable Compliance Certificate was required to be
delivered, such representation or warranty shall be made based on the good faith
knowledge of the Borrower, after due investigation, at the time such
representation or warranty is made, and to the extent any such representation or
warranty so made based on the good faith knowledge and due investigation of the
Borrower is later shown to have been incorrect, the failure of such
representation or warranty to be true and correct shall not constitute a Default
or Event of Default.

 

1.03                        Accounting Terms.

 

(a)                                 Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained
herein, Indebtedness of the Borrower and its Restricted Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 on financial liabilities shall be disregarded.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

 

37

--------------------------------------------------------------------------------


 

1.04                        Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05                        Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

1.06                        Letter of Credit Amounts.  Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof after such time, the amount of
such Letter of Credit shall be deemed to be the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time; provided, further, however,
that with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic decreases in
the stated amount thereof after such time (unless such Letter of Credit also
provides for one or more automatic increases after such time), at the time of
any such decrease and thereafter, the amount of such Letter of Credit shall be
deemed to be the maximum stated amount of such Letter of Credit after giving
effect to such decrease.

 

1.07                        Pro Forma Calculations.  To the extent a pro forma
compliance calculation is required to be made in this Agreement as of the last
day of the most recent fiscal quarter preceding a given event, then to the
extent an Acquisition Period exists at the time of such event or a Notes
Offering Election has been made or will occur concurrently with such event, pro
forma compliance shall be based on the maximum Consolidated Total Leverage Ratio
giving effect to such Acquisition Period or Notes Offering Election, and in the
case of a Notes Offering Election having been made or being made concurrently
therewith, pro forma compliance with the Consolidated Senior Secured Leverage
Ratio shall be required.

 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                        The Borrowings.  Subject to the terms and conditions
set forth herein, each Lender severally agrees to make loans (each such loan, a
“Loan”) to the Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Borrowing, (i) the Total Outstandings shall not
exceed the Aggregate Commitments, and (ii) the aggregate Outstanding Amount of
the Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations and Swingline Obligations shall not
exceed such Lender’s Commitment.  Within the limits of each Lender’s Commitment,
and subject to the other terms and conditions hereof, the Borrower may borrow

 

38

--------------------------------------------------------------------------------


 

under this Section 2.01, prepay under Section 2.04, and reborrow under this
Section 2.01.  Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

 

2.02                        Borrowings, Conversions and Continuations of Loans.

 

(a)                                 Each Borrowing, each conversion of Loans
from one Type to the other, and each continuation of Eurodollar Rate Loans shall
be made upon the Borrower’s irrevocable notice to the Administrative Agent,
which may be given by telephone.  Each such notice must be received by the
Administrative Agent not later than 1:00 p.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii)  on the requested date of any Borrowing of Base Rate Loans;
provided, however, that if the Borrower wishes to request Eurodollar Rate Loans
having an Interest Period other than one, two, three, six or twelve months in
duration as provided in the definition of “Interest Period,” the applicable
notice must be received by the Administrative Agent not later than 1:00 p.m.
four Business Days prior to the requested date of such Borrowing, conversion or
continuation, whereupon the Administrative Agent shall give prompt notice to the
Appropriate Lenders of such request and determine whether the requested Interest
Period is acceptable to all of them.  Not later than 1:00 p.m., three Business
Days before the requested date of such Borrowing, conversion or continuation,
the Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders.  Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower.  Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Except as
provided in Section 2.03(c), each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof.  Each Loan Notice (whether telephonic or written) shall specify
(i) whether the Borrower is requesting a Borrowing, a conversion of Loans from
one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (v) if applicable, the duration of
the Interest Period with respect thereto.  If the Borrower fails to specify a
Type of Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans.  Any such automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans.  If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.  Notwithstanding the
foregoing, Swingline Loans may not be converted or continued.

 

39

--------------------------------------------------------------------------------


 

(b)                                 Following receipt of a Loan Notice, the
Administrative Agent shall promptly notify each Lender of the amount of its
Applicable Percentage of the Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in Section 2.02(a).  In the case of a Borrowing, each Appropriate
Lender shall make the amount of its Loan available to the Administrative Agent
in immediately available funds at the Administrative Agent’s Office not later
than 3:00 p.m. on the Business Day specified in the applicable Loan Notice;
provided that Swingline Loans shall be made as provided in Section 2.16.  Upon
satisfaction of the applicable conditions set forth in Section 4.02, the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Wells Fargo with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date a Loan Notice with
respect to a Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and second, shall be made available
to the Borrower as provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan.  During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurodollar
Rate Loans without the consent of the Required Lenders.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate.  At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in Wells Fargo’s
prime rate used in determining the Base Rate promptly following the public
announcement of such change.

 

(e)                                  After giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than 8 Interest Periods in effect
hereunder.

 

(f)                                   Anything in this Section 2.02 to the
contrary notwithstanding, the Borrower may not select the Eurodollar Rate for
the initial Credit Extension if the initial Credit Extension occurs on the
Closing Date or within three Business Days thereafter.

 

2.03                        Letters of Credit.

 

(a)                                 The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) the L/C Issuer agrees, in reliance upon the agreements of the
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit for the account of the

 

40

--------------------------------------------------------------------------------


 

Borrower or its Restricted Subsidiaries, and to amend or extend Letters of
Credit previously issued by it, in accordance with Section 2.03(b), and (2) to
honor drawings under the Letters of Credit; and (B) the Lenders severally agree
to participate in Letters of Credit issued for the account of the Borrower or
its Restricted Subsidiaries and any drawings thereunder; provided that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(x) the Total Outstandings shall not exceed the Aggregate Commitments, (y) the
aggregate Outstanding Amount of the Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations shall not
exceed such Lender’s Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit.  Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.

 

(ii)                                  The L/C Issuer shall not issue any Letter
of Credit if:

 

(A)                               subject to Section 2.03(b)(iii), the expiry
date of such requested Letter of Credit would occur more than twelve months
after the date of issuance or last extension, unless the Required Lenders have
approved such expiry date; or

 

(B)                               the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Lenders have approved such expiry date.

 

(iii)                               The L/C Issuer shall not be under any
obligation to issue any Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing such Letter of Credit, or any Law
applicable to the L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over the L/C
Issuer shall prohibit, or request that the L/C Issuer refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which the L/C Issuer in good faith deems
material to it;

 

41

--------------------------------------------------------------------------------


 

(B)                               the issuance of such Letter of Credit would
violate one or more policies of the L/C Issuer applicable to letters of credit
generally;

 

(C)                               except as otherwise agreed by the
Administrative Agent and the L/C Issuer, such Letter of Credit is in an initial
stated amount less than $5,000,

 

(D)                               such Letter of Credit is to be denominated in
a currency other than Dollars;

 

(E)                                such Letter of Credit contains any provisions
for automatic reinstatement of the stated amount after any drawing thereunder;
or

 

(F)                                 any Lender is at that time a Defaulting
Lender, unless the L/C Issuer has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to the L/C Issuer (in its sole
discretion) with the Borrower or such Lender to eliminate the L/C Issuer’s
actual or potential Fronting Exposure (after giving effect to
Section 2.15(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

 

(iv)                              The L/C Issuer shall not amend any Letter of
Credit if the L/C Issuer would not be permitted at such time to issue such
Letter of Credit in its amended form under the terms hereof.

 

(v)                                 The L/C Issuer shall be under no obligation
to amend any Letter of Credit if (A) the L/C Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

(vi)                              The L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in ARTICLE IX with respect
to any acts taken or omissions suffered by the L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in ARTICLE IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                                     The Borrower may from time to time
request that a L/C Issuer issue or amend a Letter of Credit by delivering to
such L/C Issuer a Letter of Credit Application (with a copy to the
Administrative Agent which shall give to each Lender prompt notice

 

42

--------------------------------------------------------------------------------


 

thereof by facsimile or electronic communication), appropriately completed and
signed by a Responsible Officer of the Borrower.  Such Letter of Credit
Application must be received by the L/C Issuer and the Administrative Agent not
later than 11:00 a.m. at least two Business Days (or such later date and time as
the Administrative Agent and the L/C Issuer may agree in a particular instance
in their sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be.  In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail satisfactory to the L/C Issuer:  (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (1) the Letter of Credit to be
amended; (2) the proposed date of amendment thereof (which shall be a Business
Day); (3) the nature of the proposed amendment; and (4) such other matters as
the L/C Issuer may require.  Additionally, the Borrower shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the L/C Issuer will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received a copy
of such Letter of Credit Application from the Borrower and, if not, the L/C
Issuer will provide the Administrative Agent with a copy thereof.  Unless the
L/C Issuer has received written notice from any Lender, the Administrative Agent
or any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in ARTICLE IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices.  Immediately upon the issuance of each Letter of Credit,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Applicable Percentage
times the amount of such Letter of Credit.

 

(iii)                               If the Borrower so requests in any
applicable Letter of Credit Application, the L/C Issuer may, in its sole and
absolute discretion, agree to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit the L/C Issuer to

 

43

--------------------------------------------------------------------------------


 

prevent any such extension at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day (the “Non-Extension Notice Date”)
in each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued.  Unless otherwise directed by the L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.

 

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the L/C
Issuer shall notify the Borrower and the Administrative Agent thereof.  Not
later than 11:00 a.m. on the date of any payment by the L/C Issuer under a
Letter of Credit (each such date, an “Honor Date”), the Borrower shall reimburse
the L/C Issuer through the Administrative Agent in an amount equal to the amount
of such drawing.  If the Borrower fails to so reimburse the L/C Issuer by such
time, the Administrative Agent shall promptly notify each Lender of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
the amount of such Lender’s Applicable Percentage thereof.  In such event, the
Borrower shall be deemed to have requested a Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Commitments and the conditions set forth in Section 4.02 (other
than the delivery of a Loan Notice).  Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an

 

44

--------------------------------------------------------------------------------


 

immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

(ii)                                  Each Lender shall upon any notice pursuant
to Section 2.03(c)(i) make funds available (and the Administrative Agent may
apply Cash Collateral provided for this purpose) for the account of the L/C
Issuer at the Administrative Agent’s Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the L/C
Issuer.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Borrowing of Base Rate Loans because the conditions
set forth in Section 4.02 cannot be satisfied or for any other reason, the
Borrower shall be deemed to have incurred from the L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate.  In such event, each Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

(iv)                              Until each Lender funds its Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.

 

(v)                                 Each Lender’s obligation to make Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Borrower of a Loan Notice).  No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.

 

(vi)                              If any Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii),

 

45

--------------------------------------------------------------------------------


 

the L/C Issuer shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing.  If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Loan included in the relevant Borrowing or L/C Advance in respect of
the relevant L/C Borrowing, as the case may be.  A certificate of the L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.03(c)(vi) shall be conclusive absent manifest
error.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after the L/C Issuer has
made a payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof in the
same funds as those received by the Administrative Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 10.05 (including pursuant to any settlement entered into by
the L/C Issuer in its discretion), each Lender shall pay to the Administrative
Agent for the account of the L/C Issuer its Applicable Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
the Borrower to reimburse the L/C Issuer for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that the Borrower or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any

 

46

--------------------------------------------------------------------------------


 

such transferee may be acting), the L/C Issuer or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              any payment by the L/C Issuer under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit; or any payment made by
the L/C Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or

 

(v)                                 any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or any of its Subsidiaries.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)                                   Role of L/C Issuer.  Each Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, the L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct as determined in the nonappealable
judgment of a court of competent jurisdiction; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall

 

47

--------------------------------------------------------------------------------


 

be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit, all as determined in the
nonappealable judgment of a court of competent jurisdiction.  In furtherance and
not in limitation of the foregoing, the L/C Issuer may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and the
L/C Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

 

(g)                                  Applicability of ISP.  Unless otherwise
expressly agreed by the L/C Issuer and the Borrower when a Letter of Credit is
issued, the rules of the ISP shall apply to each Letter of Credit.

 

(h)                                 Letter of Credit Fees.  The Borrower shall
pay to the Administrative Agent for the account of each Lender in accordance
with its Applicable Percentage a Letter of Credit fee (the “Letter of Credit
Fee”) for each Letter of Credit equal to the greater of (i) $175 per annum and
(ii) the Applicable Rate times the daily amount available to be drawn under such
Letter of Credit; provided, however, any Letter of Credit Fees otherwise payable
for the account of a Defaulting Lender with respect to any Letter of Credit as
to which such Defaulting Lender has not provided Cash Collateral satisfactory to
the L/C Issuer pursuant to this Section 2.03 shall be payable, to the maximum
extent permitted by applicable Law, to the other Lenders in accordance with the
upward adjustments in their respective Applicable Percentages allocable to such
Letter of Credit pursuant to Section 2.15(a)(iv), with the balance of such fee,
if any, payable to the L/C Issuer for its own account.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  Letter of Credit Fees shall be (i) due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears.  If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.  Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate.

 

(i)                                     Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer.  The Borrower shall pay directly to
the L/C Issuer for its own account a fronting fee with respect

 

48

--------------------------------------------------------------------------------


 

to each Letter of Credit of the greater of (i) $500 and (ii) 0.125% per annum
computed on the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears.  Such fronting fee shall be due and payable on
the tenth Business Day after the end of each March, June, September and
December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand.  For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06.  In
addition, the Borrower shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect.  Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.

 

(j)                                    Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

(k)                                 Letters of Credit Issued for Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Restricted
Subsidiary, the Borrower shall be obligated to reimburse the L/C Issuer
hereunder for any and all drawings under such Letter of Credit.  The Borrower
hereby acknowledges that the issuance of Letters of Credit for the account of
Restricted Subsidiaries inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of such
Restricted Subsidiaries.

 

2.04                        Prepayments.

 

(a)                                 Optional.  Subject to the last sentence of
this Section 2.04(a), the Borrower may, upon notice to the Administrative Agent,
at any time or from time to time voluntarily prepay Loans in whole or in part
without premium or penalty; provided that (A) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (1) three Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall
be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof; and (C) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Eurodollar Rate Loans.  The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage).  If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurodollar Rate Loan shall be

 

49

--------------------------------------------------------------------------------


 

accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.

 

(b)                                 Mandatory.

 

(i)                                     If any Relevant Party makes any Asset
Sale which results in the realization by such Person of Net Cash Proceeds, the
Borrower shall prepay an aggregate principal amount of Loans equal to 100% of
such Net Cash Proceeds promptly after receipt (or if the Borrower in good faith
intends to use such Net Cash Proceeds to acquire, improve or maintain Pipeline
Assets, Real Property or Easements related to Pipeline Assets, capital assets to
be used in any line of business not prohibited by Section 7.07 or for other uses
reasonably acceptable to the Administrative Agent, then on or before the
360th day after such Asset Sale to the extent that, within such 360 day period,
the Relevant Parties have not used such Net Cash Proceeds for such purpose;
provided, that prepayment shall be required with such Net Cash Proceeds promptly
after any earlier date on which the Borrower has determined not to use such Net
Cash Proceeds for any such purpose) (all such prepayments to be applied as set
forth in clause (v) below).

 

(ii)                                  Upon the issuance or incurrence by the
Borrower or any Restricted Subsidiary of any Indebtedness (other than
Indebtedness permitted under Section 7.02), and upon receipt of the Net Cash
Proceeds thereof, the Borrower shall prepay an aggregate principal amount of
Loans equal to 100% of such Net Cash Proceeds (such prepayments to be applied as
set forth in clause (v) below).

 

(iii)                               Upon any Extraordinary Receipt received by
or paid to or for the account of any Relevant Party, and not otherwise included
in clause (i) or (ii) of this Section 2.04(b), the Borrower shall prepay an
aggregate principal amount of Loans equal to 100% of all Net Cash Proceeds
received therefrom promptly upon receipt thereof by such Relevant Party (such
prepayments to be applied as set forth in clause (v) below).

 

(iv)                              If for any reason the Total Outstandings at
any time exceed the Aggregate Commitments, the Borrower shall immediately prepay
Loans and L/C Borrowings and/or Cash Collateralize the L/C Obligations (other
than the L/C Borrowings) in an aggregate amount equal to such excess; provided,
however, that the Borrower shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.04(b) unless after the prepayment in full
of the Loans and L/C Borrowings, the Total Outstandings exceed the Aggregate
Commitments then in effect.

 

(v)                                 Prepayments of the Loans made pursuant to
this Section 2.04(b), first, shall be applied ratably to the L/C Borrowings,
second, shall be applied ratably to the outstanding Swingline Borrowings, third,
shall be applied ratably to the outstanding Base Rate Loans (other than the
Swingline Loans), fourth, shall be applied ratably to the outstanding Eurodollar
Rate Loans, and fifth, shall be used to Cash Collateralize the remaining L/C
Obligations; provided  that, in the case of prepayments of the Loans required
pursuant to clause (i), (ii), or (iii) of this Section 2.04(b), such Cash

 

50

--------------------------------------------------------------------------------


 

Collateralization shall only be required if an Event of Default has occurred and
is continuing,; and, in the case of prepayments of the Loans required pursuant
to clause (i), (ii), or (iii) of this Section 2.04(b), the amount remaining, if
any, after the prepayment in full of all L/C Borrowings and Loans outstanding at
such time and, if applicable, the Cash Collateralization of the remaining L/C
Obligations in full, may be retained by the Borrower.  Upon the drawing of any
Letter of Credit that has been Cash Collateralized, the funds held as Cash
Collateral shall be applied (without any further action by or notice to or from
the Borrower or any other Loan Party) to reimburse the L/C Issuer or the
Lenders, as applicable; provided, however, that if an Event of Default no longer
exists, any Cash Collateral required under this Section 2.04(b) shall be
released to the Borrower.  Prepayments made pursuant to this
Section 2.04(b) shall not result in a permanent reduction of the Commitments.

 

2.05                        Termination or Reduction of Commitments.

 

(a)                                 Optional.  The Borrower may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, the Swingline
Commitment, or the Letter of Credit Sublimit, or from time to time permanently
reduce the Aggregate Commitments, the Swingline Commitment or the Letter of
Credit Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) the Borrower shall not terminate or reduce (A) the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments,
(B) the Swingline Commitment if, after giving effect thereto, the Outstanding
Amount of the Swingline Obligations would exceed the Swingline Commitment, or
(C) the Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of L/C Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit.

 

(b)                                 Application of Commitment Reductions;
Payment of Fees.  The Administrative Agent will promptly notify the Lenders of
any termination or reduction of the Swingline Commitment, the Letter of Credit
Sublimit or the Commitment under this Section 2.05.  Upon any reduction of the
Commitments, the Commitment of each Lender shall be reduced by such Lender’s
Applicable Percentage of such reduction amount.  All fees in respect of the
Aggregate Commitments accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.

 

2.06                        Repayment of Loans.  The Borrower shall repay to the
Lenders (including the Swingline Lender) on the Maturity Date the aggregate
unpaid principal amount of all Loans (including Swingline Loans) outstanding on
such date.

 

2.07                        Interest.

 

(a)                                 Subject to the provisions of
Section 2.07(b), (i) each Eurodollar Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per

 

51

--------------------------------------------------------------------------------


 

annum equal to the Adjusted Eurodollar Rate for such Interest Period plus the
Applicable Rate; and (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

 

(b)

 

(i)                                     If any amount payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
such amount shall thereafter bear interest at a fluctuating interest rate per
annum equal to the Default Rate to the fullest extent permitted by applicable
Laws.

 

(ii)                                  Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.08                        Fees.  In addition to certain fees described in
Sections 2.03(h) and (i):

 

(a)                                 Commitment Fee.  Subject to the remainder of
this Section 2.08(a), the Borrower shall pay to the Administrative Agent for the
account of each Lender such Lender’s Applicable Percentage of an aggregate
commitment fee (the “Commitment Fee”) equal to the Applicable Rate times the
actual daily amount by which the aggregate amount of the Lenders’ Commitments at
such time exceeds the sum of (i) the Outstanding Amount of Loans and (ii) the
Outstanding Amount of L/C Obligations.  The Commitment Fee shall accrue at all
times during the period from the Closing Date until the end of the Availability
Period, including at any time during which one or more of the conditions in
ARTICLE IV is not met, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the Closing Date, and on the last day of the
Availability Period.  The Commitment Fee shall be calculated quarterly in
arrears. For the purposes of calculating the Commitment Fee, the aggregate
principal amount of Swingline Loans then outstanding shall be deemed to be zero.

 

(b)                                 Other Fees.

 

(i)                                     The Borrower shall pay to the Sole
Bookrunner, the Joint Lead Arrangers and the Administrative Agent for their own
respective accounts fees in the amounts and at the times specified in the
Commitment Letter.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

52

--------------------------------------------------------------------------------


 

(ii)           The Borrower shall pay to the Lenders such fees as shall have
been separately agreed upon by the Borrower in writing in the amounts and at the
times so specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

2.09        Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.

 

(a)           All computations of interest for Base Rate Loans computed using
the prime rate shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed.  All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year).  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.11(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

(b)           If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Total Leverage Ratio as
calculated by the Borrower as of any applicable date was inaccurate and (ii) a
proper calculation of the Consolidated Total Leverage Ratio would have resulted
in higher pricing for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the L/C Issuer, as the case may be, promptly on demand
by the Administrative Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to the Borrower under the Bankruptcy
Code of the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(h) or 2.07
or under ARTICLE VIII.  The Borrower’s obligations under this paragraph shall
survive the termination of the Aggregate Commitments and the repayment of all
other Obligations hereunder.

 

2.10        Evidence of Debt.

 

(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the

 

53

--------------------------------------------------------------------------------


 

Administrative Agent in respect of such matters, the Register and the
corresponding accounts and records of the Administrative Agent shall control in
the absence of manifest error.  Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations, which shall
evidence such Lender’s Loans in addition to such accounts or records.  Each
Lender may attach schedules to its Note with respect to the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

 

(b)           In addition to the accounts and records referred to in
Section 2.10(a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit.  In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

2.11        Payments Generally; Administrative Agent’s Clawback.

 

(a)           General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than
2:00 p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected on computing interest or fees, as the case may be.

 

(b)           (i) Funding by Lenders; Presumption by Administrative Agent. 
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case
of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available

 

54

--------------------------------------------------------------------------------


 

funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans.  If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing.  Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

(ii)           Payments by Borrower; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the Borrower
prior to the time at which any payment is due to the Administrative Agent for
the account of the Lenders, the Swingline Lender or the L/C Issuer hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the
Appropriate Lenders, the Swingline Lender or the L/C Issuer, as the case may be,
the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Appropriate Lenders, the Swingline Lender or the L/C
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender, the
Swingline Lender or the L/C Issuer, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this ARTICLE II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in ARTICLE IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

55

--------------------------------------------------------------------------------


 

(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and
Swingline Loans and to make payments pursuant to Section 10.04(c) are several
and not joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and, except as set forth in Section 2.15(a)(iv), no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 10.04(c).

 

(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

(f)            Insufficient Funds.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, L/C Borrowings, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and L/C Borrowings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and L/C
Borrowings then due to such parties.

 

2.12        Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations due and payable to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payment on
account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans, Swingline Loans and subparticipations
in L/C Obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations then due
and payable to the Lenders or owing (but not due and payable) to the Lenders, as
the case may be, provided that:

 

56

--------------------------------------------------------------------------------


 

(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)           the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.15, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C Obligations to any assignee or
participant, other than an assignment to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

2.13        Increase in Aggregate Commitments.

 

(a)           Request for Increase.  Provided that immediately prior to and
after giving effect thereto there exists no Event of Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrower may
from time to time, request an increase in the aggregate amount of the Lenders’
Commitments by an amount (for all such requests) not exceeding $500,000,000;
provided that any such request for an increase shall be in a minimum amount of
$100,000,000 or, if less, the amount remaining available for all such
increases.  At the time of sending such notice, the Borrower (in consultation
with the Administrative Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Lenders).

 

(b)           Lender Elections to Increase.  Each Lender shall notify the
Administrative Agent in writing within such time period whether or not it agrees
to increase its Commitment and, if so, whether by an amount equal to, greater
than, or less than its Applicable Percentage of such requested increase.  Any
Lender not responding within such time period shall be deemed to have declined
to increase its Commitment.  For the avoidance of doubt, no Lender’s Commitment
may be increased without the prior written consent of such Lender.

 

(c)           Notification by Administrative Agent; Additional Lenders.  The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder.  To achieve the full amount of a
requested increase, and subject to the approval of the Administrative Agent and
the L/C Issuer (which approvals shall not be unreasonably withheld), the
Borrower may also invite additional Eligible Assignees to become Lenders
pursuant to a

 

57

--------------------------------------------------------------------------------


 

joinder agreement in form and substance satisfactory to the Administrative Agent
and its counsel.

 

(d)           Effective Date and Allocations.  If the aggregate amount of the
Lenders’ Commitments is increased in accordance with this Section, the
Administrative Agent and the Borrower shall determine the effective date (the
“Revolving Credit Increase Effective Date”) and the final allocation of such
increase.  The Administrative Agent shall promptly notify the Borrower and the
Lenders of the final allocation of such increase and the Revolving Credit
Increase Effective Date. The terms and provisions of any such increase shall be
identical to those of the Loans, other than in respect of any arrangement,
commitment or upfront fees payable to any Lenders providing such increase.

 

(e)           Conditions to Effectiveness of Increase.  As a condition precedent
to such increase, the Borrower shall deliver to the Administrative Agent (i) a
favorable opinion of counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, covering such matters as may be reasonably
requested by the Administrative Agent in connection with such increase and
(ii) a certificate of each Loan Party dated as of the Revolving Credit Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (A) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, (B) in the case of
the Borrower, certifying, as of such date, giving effect to amounts drawn or to
be drawn under the Aggregate Commitments (as increased pursuant to this
Section 2.13) as of such date, pro forma compliance with the financial covenants
contained in Section 7.11 as of the last day of the most recent fiscal quarter
of the Borrower for which financial statements have been delivered pursuant to
Section 6.01(a) or (b), and (C) in the case of the Borrower, certifying that,
before and after giving effect to such increase, (1) the representations and
warranties contained in ARTICLE V and the other Loan Documents are true and
correct in all material respects (except with respect to representations and
warranties which are expressly qualified by materiality, which shall be true and
correct in all respects) on and as of the Revolving Credit Increase Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct in all
material respects (except with respect to representations and warranties which
are expressly qualified by materiality, which shall be true and correct in all
respects) as of such earlier date, and except that for purposes of this
Section 2.13, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (2) no Event of Default exists.  The Borrower shall borrow
additional Loans from the Lenders whose Commitments have been increased and/or
prepay any Loans outstanding on the Revolving Credit Increase Effective Date
(and pay any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Loans ratable with any revised Applicable
Percentages arising from any nonratable increase in the Commitments under this
Section.

 

(f)            Conflicting Provisions.  This Section shall supersede any
provisions in Section 2.12 or 10.01 to the contrary.

 

58

--------------------------------------------------------------------------------


 

2.14        Cash Collateral.

 

(a)           Certain Credit Support Events.  Upon the request of the
Administrative Agent or the L/C Issuer (i) if the L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, the Borrower shall,
in each case, immediately Cash Collateralize the then Outstanding Amount of all
L/C Obligations.  At any time that there shall exist a Defaulting Lender,
immediately upon the request of the Administrative Agent or the L/C Issuer, the
Borrower shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to
Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

 

(b)           Grant of Security Interest.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Wells Fargo.  The Borrower,
and to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the Swingline Lender, the L/C Issuer and the Lenders, and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.14(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

 

(c)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 2.14 or
Sections 2.03, 2.04, 2.15 or 8.02 in respect of Letters of Credit shall be held
and applied to the satisfaction of the specific L/C Obligations, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

 

(d)           Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations or events giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the

 

59

--------------------------------------------------------------------------------


 

continuance of a Default or Event of Default (and following application as
provided in this Section 2.14 may be otherwise applied in accordance with
Section 8.03), and (y) the Person providing Cash Collateral and the L/C Issuer
may agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

 

2.15        Defaulting Lenders.  (a)  Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)            Waivers and Amendments.  That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 10.01.

 

(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
ARTICLE VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer or
the Swingline Lender hereunder; third, if so determined by the Administrative
Agent or requested by the L/C Issuer, to be held as Cash Collateral for future
funding obligations of that Defaulting Lender of any participation in any Letter
of Credit; fourth, as the Borrower may request (so long as no Default or Event
of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the Swingline Lender or the L/C Issuer as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the
Swingline Lender or the L/C Issuer against that Defaulting Lender as a result of
that Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default exists, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans, Swingline Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans,
Swingline Loans or L/C Borrowings were made at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, Swingline Loans of, and L/C Borrowings owed to, all

 

60

--------------------------------------------------------------------------------


 

non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, Swingline Loans of, or L/C Borrowings owed to, that Defaulting
Lender.  Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.15(a)(ii) shall be
deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.

 

(iii)          Certain Fees.  That Defaulting Lender (x) shall not be entitled
to receive any commitment fee pursuant to Section 2.08(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) (and the Borrower shall (A) be required to pay to the
L/C Issuer the amount of such fee allocable to its Fronting Exposure arising
from that Defaulting Lender and (B) not be required to pay the remaining amount
of such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(h).

 

(iv)          Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit pursuant to
Section 2.03, the “Applicable Percentage” of each non-Defaulting Lender shall be
computed without giving effect to the Commitment of that Defaulting Lender;
provided, that, (i) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, no Default or Event of
Default exists; and (ii) the aggregate obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit shall not
exceed the positive difference, if any, of (1) the Commitment of that
non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the Loans of
that Lender.

 

(b)           Defaulting Lender Cure.  If the Borrower, the Administrative
Agent, the Swingline Lender and the L/C Issuer agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit to be held on a pro rata
basis by the Lenders in accordance with their Applicable Percentages (without
giving effect to Section 2.15(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

61

--------------------------------------------------------------------------------


 

2.16        Swingline Loans.

 

(a)           Subject to the terms and conditions set forth herein, and if an
AutoBorrow Agreement is in effect, subject to the terms and conditions of such
AutoBorrow Agreement, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Availability Period in U.S. Dollars, in an
aggregate principal amount at any time outstanding that will not result in
(x) the aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Commitment or (y) the Total Outstandings exceeding the Aggregate
Commitments; provided that no Swingline Lender shall be required to make a
Swingline Loan to refinance an outstanding Swingline Borrowing. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans. All Swingline Loans
shall be Base Rate Loans under this Agreement.

 

(b)           If an AutoBorrow Agreement is in effect, each Swingline Borrowing
of the type described in clause (b) of the definition thereof shall be made as
provided in such AutoBorrow Agreement.  Otherwise, to request a Swingline
Borrowing, the Borrower shall notify the Swingline Lender of such request by
telephone (confirmed by a Swingline Loan Notice by telecopy) not later than
3:00 p.m. on the day of the proposed Swingline Borrowing. Each such notice and
Swingline Loan Notice shall be irrevocable and shall specify (i) the requested
date (which shall be a Business Day) of the Swingline Borrowing, (ii) the amount
of the requested Swingline Borrowing, (iii) the term of such Swingline Loan, and
(iv) the location and number of the Borrower’s account to which funds are to be
disbursed.  Each Swingline Loan shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof, except as otherwise set forth in
any AutoBorrow Agreement.  If an AutoBorrow Agreement is in effect, with respect
to each Swingline Borrowing of the type described in clause (b) of the
definition thereof, such additional terms and conditions of such AutoBorrow
Agreement shall have been satisfied, and in the event that any of the terms of
this Section 2.16 conflict with such AutoBorrow Agreement, the terms of the
AutoBorrow Agreement shall govern and control.  The Swingline Lender shall make
each Swingline Loan to be made by it hereunder on the proposed date thereof by
wire transfer of immediately available funds by 5:00 p.m. to the account of the
Borrower.

 

(c)           The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m. on any Business Day, require the
Lenders to acquire participations on such Business Day in all or a portion of
the outstanding Swingline Loans made by it. Such notice shall specify the
aggregate amount of such Swingline Loans in which the Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each such Lender, specifying in such notice such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender acknowledges
and agrees that its respective obligation to acquire participations in Swingline
Loans pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default

 

62

--------------------------------------------------------------------------------


 

or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. No
Lender shall have any rights or obligations under any AutoBorrow Agreement. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds not later than 1:00 pm on the Business Day specified
in the Swingline Loan Notice with respect to Loans made by such Lender (and
Section 2.11 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders. The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph (c), and thereafter payments by the Borrower in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
Borrower (or any other party on behalf of the Borrower) in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be remitted promptly to the Administrative
Agent; any such amounts received by the Administrative Agent shall be remitted
promptly by the Administrative Agent to the Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Lender or to the Administrative Agent, as applicable, if and to
the extent such payment is required to be refunded to the Borrower for any
reason. If an AutoBorrow Agreement is in effect, each prepayment of a Swingline
Borrowing of the type described in clause (b) of the definition thereof shall be
made as provided in such AutoBorrow Agreement. The purchase of participations in
a Swingline Loan pursuant to this paragraph shall not relieve the Borrower of
any default in the payment thereof.

 

(d)           Notwithstanding any terms to the contrary contained herein, the
ability to transfer funds pursuant to an AutoBorrow Agreement as a Swingline
Borrowing hereunder may be terminated at any time by the Swingline Lender upon
24 hour prior written notice to the Borrower.

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01        Taxes.

 

(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.

 

(i)            Any and all payments by or on account of any obligation of any
Loan Party hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes.  If, however, applicable Law (as determined in the
good faith discretion of an applicable Withholding Agent) requires the deduction
or withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding.

 

63

--------------------------------------------------------------------------------


 

(ii)           If any applicable Withholding Agent shall be required by
applicable law to withhold or deduct any Taxes, including both U.S. Federal
backup withholding and withholding taxes, from any payment, then (A) the
applicable Withholding Agent  shall withhold or make such deductions as are
determined by the Withholding Agent to be required, (B) the applicable
Withholding Agent shall timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with applicable law, and (C) to
the extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions of Indemnified Taxes applicable to additional
sums payable under this Section) the Administrative Agent or Lender, as the case
may be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(b)           Payment of Other Taxes by the Borrower.  Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law,
or at the option of the Administrative Agent timely reimburse it for the payment
of any Other Taxes.

 

(c)           Tax Indemnifications.

 

(i)            Without limiting the provisions of subsection (a) or (b) above,
the Loan Parties shall, and do hereby, jointly and severally indemnify the
Administrative Agent and each Lender, and shall make payment in respect thereof
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) withheld or deducted by the Borrower or the
Administrative Agent or payable or paid by the Administrative Agent or the
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  The Borrower shall also, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand  therefor, for any amount which a Lender, the Swingline Lender or
the L/C Issuer for any reason fails to pay indefeasibly to the Administrative
Agent as required by clause (ii) of this subsection.  A certificate as to the
amount of any such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(ii)           Without limiting the provisions of subsection (a) or (b) above,
each Lender shall, and does hereby, indemnify the Administrative Agent, and
shall make payment in respect thereof within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without

 

64

--------------------------------------------------------------------------------


 

limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender, as the case may be, under this Agreement or any other Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
clause (ii).  The agreements in this clause (ii) shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Aggregate Commitments and
the repayment, satisfaction or discharge of all other Obligations.

 

(d)           Evidence of Payments.  As soon as practicable after any payment of
Taxes by any Loan Party or the Administrative Agent to a Governmental Authority
as provided in this Section 3.01, the Borrower shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Borrower,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower or the Administrative Agent, as the case may be.

 

(e)           Status of Lenders; Tax Documentation.

 

(i)            Each Lender shall deliver to the Borrower and to the
Administrative Agent, at the time or times prescribed by applicable Laws or when
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Laws or by the
taxing authorities of any jurisdiction and such other reasonably requested
documentation or information as will permit the Borrower or the Administrative
Agent, as the case may be, to determine (A) whether or not payments made
hereunder or under any other Loan Document are subject to Taxes, (B) if
applicable, the required rate of withholding or deduction, and (C) such Lender’s
entitlement to any available exemption from, or reduction of, applicable Taxes
in respect of all payments to be made to such Lender by the Borrower pursuant to
this Agreement or otherwise to establish such Lender’s status for withholding
tax purposes in the applicable jurisdiction. Notwithstanding anything to the
contrary in the preceding sentence, the completion, execution and submission of
such documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

65

--------------------------------------------------------------------------------


 

(ii)           Without limiting the generality of the foregoing:

 

(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN (or
applicable successor form) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN (or applicable successor form) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(2)           executed originals of IRS Form W-8ECI;

 

(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit G-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN (or applicable
successor form); or

 

(4)           to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN (or applicable successor form), a U.S. Tax Compliance Certificate
substantially in the form

 

66

--------------------------------------------------------------------------------


 

of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner;

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)          if a Payment made to a Lender or the Administrative Agent under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Lender or Administrative Agent were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender or
Administrative Agent shall deliver to the Borrower and the Administrative Agent,
at the time or times prescribed by law and at such time or times reasonably
requested by the Borrower or the Administrative Agent, such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender or Administrative
Agent has complied with such obligations of such Lender or Administrative Agent
under FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

(iii)          Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, (B) update any form or certification
to the extent the form or certification it previously delivered expires or
becomes obsolete or inaccurate in any respect, and (C) take such steps as shall
not be materially disadvantageous to it, in the reasonable judgment of such
Lender, and as may be

 

67

--------------------------------------------------------------------------------


 

reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws of any jurisdiction that the Borrower
or the Administrative Agent make any withholding or deduction for Taxes from
amounts payable to such Lender.

 

(f)            Treatment of Certain Refunds.  Unless required by applicable
Laws, at no time shall the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Lender, or have any obligation to pay to any
Lender, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender, as the case may be.  If the Administrative Agent or any Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses incurred by
the Administrative Agent or such Lender, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to the Borrower pursuant to this subsection the payment of which
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This subsection shall not be construed
to require the Administrative Agent or any Lender to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

 

(g)           Defined Terms.  For purposes of this Section 3.01, the term
“Lender” includes Swingline Lender and the L/C Issuer and the term “applicable
Law” includes FATCA.

 

3.02        Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by

 

68

--------------------------------------------------------------------------------


 

reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist.  Upon receipt of such notice,
(x) the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative is advised in writing by such Lender
that it is no longer illegal for such Lender to determine or charge interest
rates based upon the Eurodollar Rate.  Upon any such prepayment or conversion,
the Borrower shall also pay accrued interest on the amount so prepaid or
converted.

 

3.03        Inability to Determine Rates.  If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender.  Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

 

3.04        Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

69

--------------------------------------------------------------------------------


 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender or the L/C Issuer;

 

(ii)           subject any Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or the L/C Issuer); or

 

(iii)          impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Eurodollar Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Eurodollar Rate Loan), or to increase the cost to such Lender or the L/C
Issuer of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or the
L/C Issuer hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender or the L/C Issuer, the Borrower will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its

 

70

--------------------------------------------------------------------------------


 

holding company, as the case may be, as specified in subsection (a) or (b) of
this Section and delivered to the Borrower shall be conclusive absent manifest
error.  The Borrower shall pay such Lender or the L/C Issuer, as the case may
be, the amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

3.05        Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

 

(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Eurodollar Rate Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

 

71

--------------------------------------------------------------------------------


 

3.06        Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender, the L/C Issuer, or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender or the L/C Issuer shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or the L/C Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be, in either
case, in such parties’ reasonable discretion.  The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender or the L/C Issuer in
connection with any such designation or assignment.

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, the Borrower may replace such Lender in
accordance with Section 10.13.

 

3.07        Survival.  All of the Borrower’s obligations under this ARTICLE III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

 

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01        Conditions of Closing Date.  The occurrence of the Closing Date is
subject to satisfaction of the following conditions precedent:

 

(a)           The Administrative Agent’s receipt of the following (which receipt
may be by means of telecopy or other electronic transmission followed by
originals), each in form, substance and date satisfactory to the Administrative
Agent and, when applicable, properly executed by a Responsible Officer of the
signing Loan Party:

 

(i)            executed counterparts of this Agreement;

 

(ii)           a Note executed by the Borrower in favor of each Lender
requesting a Note;

 

(iii)          a guaranty and collateral agreement, in substantially the form of
Exhibit F (together with each other guaranty, collateral agreement and Joinder
Agreement delivered pursuant to Section 6.12, in each case as amended, the
“Security Agreement”), duly executed by each Loan Party, together with:

 

72

--------------------------------------------------------------------------------


 

(A)          the certificates, if any, representing pledged Equity Interests
referred to therein accompanied by undated stock powers executed in blank and
the instruments, if any, evidencing pledged Indebtedness indorsed in blank;

 

(B)          proper financing statements (including transmitting utility
financing statements, as appropriate) in form appropriate for filing under the
Uniform Commercial Code of all jurisdictions that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created under the
Security Agreement, covering the Collateral described in the Security Agreement;

 

(C)          completed requests for information, dated on or before the date of
the Closing Date, listing all effective financing statements filed in the
jurisdictions referred to in clause (B) above that name any Loan Party as
debtor, together with copies of such other financing statements;

 

(D)          the control agreements as referred to in the Security Agreement and
duly executed by the appropriate parties; and

 

(E)           evidence that all other action that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created under the
Security Agreement has been taken (including receipt of duly executed payoff
letters and UCC-3 termination statements, if applicable);

 

(iv)          deeds of trust, trust deeds, mortgages, leasehold mortgages and
leasehold deeds of trust covering the properties described on Schedules
5.08(b) and 5.08(c) (together with the Assignments of Leases and Rents referred
to therein, in each case as amended, the “Mortgages”) to the extent required to
satisfy the Mortgage Requirement, duly executed, acknowledged and delivered by
the appropriate Loan Parties and in the form of Exhibit H (or as may otherwise
be mutually agreed between the Borrower and the Administrative Agent);

 

(v)           intellectual property security agreements, duly executed,
acknowledged and delivered by the appropriate Loan Parties and in form suitable
for filing or recording with the United States Copyright Office or the United
States Patent and Trademark Office, as applicable, in order to create a valid
first and subsisting Lien (subject to Permitted Encumbrances) on the
intellectual property described therein in favor of the Administrative Agent for
the benefit of the Secured Parties;

 

(vi)          such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;

 

73

--------------------------------------------------------------------------------


 

(vii)         such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

 

(viii)        (A) a favorable opinion of Vinson & Elkins LLP, counsel to the
Loan Parties, addressed to the Administrative Agent and each Lender and (B) a
favorable opinion of counsel to the Loan Parties (which counsel shall be
reasonably acceptable to the Administrative Agent) in each of Pennsylvania, West
Virginia and Ohio, in each case addressed to the Administrative Agent and each
Lender;

 

(ix)          a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all material consents and approvals of third parties
that may be required in connection with the execution, delivery and performance
by such Loan Party and the validity against such Loan Party of the Loan
Documents to which it is a party, and such consents, licenses and approvals
shall be in full force and effect, or (B) stating that no such material consents
or approvals are so required;

 

(x)           a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b),
mutatis mutandis, have been satisfied, (B) that there has been no event or
circumstance since December 31, 2013, that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect, (C) that there has been no action, suit, investigation or proceeding
pending or, to the knowledge of the Borrower, threatened in any court before any
arbitrator or Governmental Authority (1) in respect of the closing of this
Agreement, (2) in respect of the Contribution, (3) in respect of the Public
Offering or the transactions related thereto or (4) that could reasonably be
expected to have a Material Adverse Effect, (D) that the Borrower does not have
any Unrestricted Subsidiaries, (E) that, after giving pro forma effect to the
closing of the transactions contemplated by this Agreement, the Borrower and its
Subsidiaries do not have any indebtedness for borrowed money, other than with
respect to the indebtedness for borrowed money hereunder, (F) that the Borrower
and its Subsidiaries are in pro forma compliance with the Total Leverage Ratio
and Interest Coverage Ratio both immediately prior to and after giving effect to
this Agreement (and attaching reasonably detailed calculations reflecting the
same which shall be in form and substance reasonably satisfactory to the
Administrative Agent), and (G) that all Material Contracts between the Borrower
and its Subsidiaries, on the one hand, and its parent companies, on the other,
contemplated by the Registration Statement are in all material respects on the
terms contemplated by the Registration Statement, are in full force and effect,
and no default has occurred and is continuing thereunder;

 

74

--------------------------------------------------------------------------------


 

(xi)          copies of all necessary amendments to the outstanding Indebtedness
of the Borrower’s parent companies necessary to facilitate the closing of this
Agreement, the Contribution, the Public Offering or the transactions related
thereto;

 

(xii)         one or more certificates attesting to the Solvency of the Loan
Parties on a consolidated basis, from the Borrower’s chief financial officer;

 

(xiii)        evidence that all insurance required to be maintained pursuant to
the Loan Documents has been obtained and is in effect, together with the
certificates of insurance, naming the Administrative Agent, on behalf of the
Lenders, as an additional insured or loss payee, as the case may be, under all
insurance policies maintained with respect to the assets and properties of the
Loan Parties that constitute Collateral;

 

(xiv)        a duly executed and completed Perfection Certificate, in substance
reasonably satisfactory to the Administrative Agent;

 

(xv)         evidence that the Midstream Operating Credit Agreement has been or
concurrently with the Closing Date is being terminated and all Liens securing
obligations under the Midstream Operating Credit Agreement have been or
concurrently with the Closing Date are being released; and

 

(xvi)        such other assurances, certificates, documents, consents or
opinions as the Administrative Agent, the Swingline Lender or the L/C Issuer
reasonably may require.

 

(b)           (i) All fees and expenses (to the extent such expenses have been
invoiced) required to be paid to the Administrative Agent and the Joint Lead
Arrangers on or before the Closing Date shall have been paid and (ii) all fees
required to be paid to the Lenders on or before the Closing Date shall have been
paid.

 

(c)           The Administrative Agent shall have received, in form and
substance reasonably satisfactory to the Administrative Agent, (i) copies of the
Audited Financial Statements, (ii) pro forma consolidated statements of income
and cash flows for the Borrower and its Restricted Subsidiaries, for the
four-quarter period most recently ended prior to the Closing Date for which
financial statements have been received by the Lead Arranger after giving effect
to the closing of this Agreement as if such closing had occurred at the
beginning of such period and a pro forma consolidated balance sheet for the
Borrower and its Restricted Subsidiaries as of the Closing Date after giving
effect to the closing of this Agreement as if such closing had occurred as of
such date and (iii) projections of balance sheets, income statements and cash
flow statements of the Borrower and its Restricted Subsidiaries, prepared by
management of the Borrower, which will be on a quarterly basis for the first
year after the Closing Date and annually thereafter through the end of the
fiscal year ending December 31, 2015.

 

(d)           The Borrower shall have paid all fees, charges and disbursements
of counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced prior to or on the Closing
Date, plus such additional amounts of such fees,

 

75

--------------------------------------------------------------------------------


 

charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings, including (if required) recording fees and costs (provided
that such estimate shall not thereafter preclude a final settling of accounts
between the Borrower and the Administrative Agent).

 

(e)           The Administrative Agent shall have reviewed, and be satisfied
with (A) the pro forma ownership, corporate, legal, tax management and capital
structure of the Borrower and its Restricted Subsidiaries and all agreements
relating thereto and (B) the flow of funds in connection with the Closing Date.

 

(f)            The Joint Lead Arrangers shall have completed all legal, tax,
accounting, business, financial, environmental, title and ERISA due diligence
concerning the Borrower and its Subsidiaries, in each case in scope and with
results in all respects satisfactory to the Joint Lead Arrangers in their sole
discretion.

 

(g)           Prior to or substantially simultaneously with the Closing Date,
(i) the Public Offering shall have been consummated in a manner and on terms
consistent in all material respects with the registration statement of the
Borrower and shall have resulted in gross proceeds of at least $400,000,000 and
(ii) the Contribution shall have been consummated pursuant to the Contribution
Agreement without giving effect to any amendments thereto or waivers of or
consents to the provisions thereof that, in any such case, are materially
adverse to the interests of the Lenders or the Joint Lead Arrangers in their
respective capacities as such without the consent of the Joint Lead Arrangers,
such consent not to be unreasonably withheld or delayed.

 

(h)           There shall exist no action, suit, investigation, litigation or
proceeding affecting any Loan Party pending or, to the Borrower’s knowledge as
certified by the Borrower, threatened before any Governmental Authority that
(i) could reasonably be expected to have, either individually, or in the
aggregate, a Material Adverse Effect or (ii) purports to affect the legality,
validity or enforceability of any Loan Document or the consummation of the
Transaction.

 

(i)            The Administrative Agent shall have received, at least five
(5) Business Days prior to the Closing Date, and be reasonably satisfied in form
and substance with, all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including but not restricted to the USA
Patriot Act.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed and released its
signature page to this Agreement shall be deemed to have consented to, approved
or accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.

 

76

--------------------------------------------------------------------------------


 

4.02        Conditions to all Credit Extensions.  The obligation of each Lender
to honor any Request for Credit Extension (other than a Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurodollar
Rate Loans) is subject to the following conditions precedent:

 

(a)           The representations and warranties of the Borrower and each other
Loan Party contained in ARTICLE V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects (except with
respect to representations and warranties which are expressly qualified by
materiality, which shall be true and correct in all respects) on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects (except with respect to
representations and warranties which are expressly qualified by materiality,
which shall be true and correct in all respects) as of such earlier date, and
except that for purposes of this Section 4.02, the representations and
warranties contained in Sections 5.05(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b),
respectively.

 

(b)           (i) No Default or Event of Default shall exist, or would result
from such proposed Credit Extension or from the application of the proceeds
thereof, and (ii) after giving effect to such proposed Credit Extension, the
Total Outstandings would not exceed the Aggregate Commitments.

 

(c)           The Administrative Agent and, if applicable, the L/C Issuer, shall
have received a Request for Credit Extension in accordance with the requirements
hereof.

 

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

5.01        Existence, Qualification and Power.  Each Relevant Party (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the Laws of the jurisdiction of its organization or formation, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is duly qualified and is licensed
and, as applicable, in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each

 

77

--------------------------------------------------------------------------------


 

case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

5.02        Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is or
is to be a party have been duly authorized by all necessary company or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict in any material respect
with, or result in any material breach or contravention of, or the creation of
any Lien under, or require any payment to be made under (i) any material
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Restricted Subsidiaries or
(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (c) violate
any Law in any material respect.

 

5.03        Governmental Authorization; Other Consents.  Except for the filing
or recording of any deeds of trust, mortgages, financing statements or other
instruments necessary for the perfection of the security interests granted in
the Collateral pursuant to the Collateral Documents, no material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person that has not been obtained
or made is necessary or required in connection with (a) the consummation of the
Contribution, (b) the consummation of the Specified IPO Transactions and the
Public Offering, (c) the IPO the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, (d) the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents, (e) the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority nature thereof,
subject to Permitted Encumbrances) or (f) the exercise by the Administrative
Agent or any Lender of its rights under the Loan Documents or the remedies in
respect of the Collateral pursuant to the Collateral Documents.

 

5.04        Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, subject to the effect of any
applicable Debtor Relief Laws and subject to, as to enforceability, general
principles of equity.

 

5.05        Financial Statements; No Material Adverse Effect.

 

(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the predecessor to the Borrower and its Restricted Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) disclose, as and to the
extent

 

78

--------------------------------------------------------------------------------


 

required by GAAP, the indebtedness and other liabilities of the predecessor to
the Borrower and its Restricted Subsidiaries as of the date thereof.

 

(b)           Since December 31, 2013, there has been no event or circumstance,
either individually or in the aggregate, that has had or is reasonably expected
to have a Material Adverse Effect.

 

(c)           The consolidated forecasted balance sheet and statements of income
and cash flows of the Borrower and its Restricted Subsidiaries most recently
delivered pursuant to Section 6.01(c) were prepared in good faith on the basis
of the assumptions stated therein, which assumptions were fair in light of the
conditions existing at the time of delivery of such forecasts, and represented,
at the time of delivery, the Borrower’s reasonable estimate of its future
financial condition and performance.

 

5.06        Litigation.  Except as set forth on Schedule 5.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Borrower after due and diligent investigation, threatened, at law, in
equity, or in arbitration or before any Governmental Authority, by or against
the Borrower or any of its Restricted Subsidiaries or against any of their
properties or revenues (i) that involve any Loan Document, the Contribution, the
Specified IPO Transactions or the Public Offering or (ii) that has had or is
reasonably be expected to have a Material Adverse Effect.

 

5.07        No Default.  Neither any Loan Party nor any Restricted Subsidiary
thereof is in default under or with respect to, or a party to, any Contractual
Obligation that has had or is reasonably expected to have a Material Adverse
Effect.  No Default has occurred and is continuing or will result from the
consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

5.08        Ownership of Property; Liens; Investments.

 

(a)           Each Loan Party has good record and defensible title to, or valid
leasehold interests in, all Real Property and Easements material to the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and subject to Permitted Encumbrances.

 

(b)           As of the Closing Date, Schedule 5.08(b) sets forth a complete and
accurate list of all Real Property owned by and Easements granted in favor of
each Loan Party. Schedule 5.08(b) shows, with respect to all Real Property and
each of the Easements set forth therein, the grantor, grantee, instrument date,
recording information, the county or other relevant jurisdiction, state and
record owner as in effect immediately prior to the Closing Date.  Each Loan
Party has defensible title to all material Real Property owned by and Easements
granted in favor of such Loan Party, free and clear of all Liens, other than
Permitted Encumbrances.

 

(c)           As of the Closing Date, Schedule 5.08(c) sets forth a complete and
accurate list of all leases of Real Property under which any Loan Party is the
lessee, showing as of a recent date

 

79

--------------------------------------------------------------------------------


 

the street address, county or other relevant jurisdiction, state, lessor,
lessee, expiration date and annual rental cost thereof. To the knowledge of the
applicable Loan Party, each material lease of Real Property entered into by such
Loan Party is the legal, valid and binding obligation of the lessor thereof,
enforceable in accordance with its terms (subject to the effect of any
applicable Debtor Relief Laws and subject to, as to enforceability, general
principles of equity)

 

(d)           The Pipeline Systems are covered by recorded or to be recorded
Easements in favor of, or are located upon the Real Property owned or leased by,
the applicable Relevant Parties (or their predecessors in interest) and their
respective successors and assigns, except where the failure of the Pipeline
Systems to be so covered, individually or in the aggregate, (i) does not
materially detract from the value or the use of any Pipeline System and
(ii) could not reasonably be expected to have a Material Adverse Effect.

 

(e)           The Easements and Real Property held or leased by the applicable
Relevant Parties establish a contiguous and continuous right-of-way for the
Pipeline Systems and grant the applicable Relevant Parties (or their
predecessors in interest) and their respective successors and assigns, the right
to construct, operate and maintain the Pipeline Systems in, over, under or
across the land covered thereby in accordance with prudent industry practice,
except where the failure of such Easements and Real Property to so establish
such right-of-way or so grant such rights, individually or in the aggregate,
(i) does not materially detract from the value or the use of any Pipeline System
and (ii) could not reasonably be expected to have a Material Adverse Effect.

 

(f)            There is not presently any occurrence of any (i) breach or event
of default on the part of the Loan Parties with respect to any Easement, (ii) to
the best knowledge of the Loan Parties, breach or event of default on the part
of any other party to any Easement, and (iii) event that, with the giving of
notice of lapse of time or both, would constitute such breach or event of
default on the part of the Loan Parties with respect to any Easement or, to the
best knowledge of the Loan Parties, on the part of any other party there to, in
each case, to the extent such breach or default, individually or in the
aggregate, (A) materially detracts from the value or the use of any Pipeline
System and (B) could reasonably be expected to have a Material Adverse Effect.

 

(g)           The Easements are in full force and effect in all material
respects and are valid and enforceable against the parties thereto in accordance
with their terms (subject to the effect of any applicable Debtor Relief Laws and
subject to, as to enforceability, general principles of equity) and all rental
and other payments due thereunder by the Loan Parties, and their predecessors in
interest, have been duly paid in accordance with the terms of the Easements,
except to the extent that the failure to do so, individually or in the
aggregate, (i) does not materially detract from the value or the use of any
Pipeline System and (ii) could not reasonably be expected to have a Material
Adverse Effect.

 

(h)           The Pipeline Systems are located within the confines of the
Easements and the other Real Property held or leased by the Relevant Parties and
do not encroach outside of the Easements and Real Property held or leased by the
Relevant Parties upon any adjoining property in any way that, individually or in
the aggregate, (i) materially detracts from the value or the use of any Pipeline
System and (ii) could reasonably be expected to have a Material Adverse Effect.

 

80

--------------------------------------------------------------------------------


 

5.09        Intellectual Property.  The Borrower and each of the Restricted
Subsidiaries own or have obtained valid rights to use all intellectual property,
free from any burdensome restrictions, that is necessary for the operation of
their respective businesses as currently conducted and as proposed to be
conducted except to the extent that the failure to do so, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
The operation of the respective businesses of the Borrower and each of the
Restricted Subsidiaries, as currently conducted and as proposed to be conducted,
do not infringe, misappropriate, violate or otherwise conflict with the
proprietary rights of any third party have obtained all intellectual property
except to the extent the same, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

5.10        Environmental Compliance.

 

(a)           The Loan Parties and their respective Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Borrower has reasonably concluded that such
Environmental Laws and claims are not, individually or in the aggregate,
reasonably expected to have a Material Adverse Effect.

 

(b)           Except for matters that are not reasonably expected to have a
Material Adverse Effect: (i) none of the properties currently or formerly owned
or operated by any Loan Party is listed or proposed for listing on the NPL or on
the CERCLIS or any analogous foreign, state or local list or is adjacent to any
such property; (ii) there are no underground or above-ground storage tanks or
any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed on any
property currently owned or operated by any Loan Party or, to the best of the
knowledge of the Loan Parties, on any property formerly owned or operated by any
Loan Party except in material compliance with Environmental Laws; (iii) there is
no asbestos or asbestos-containing material on any property currently owned or
operated by any Loan Party; and (iv) Hazardous Materials have not been released,
discharged or disposed of by any Loan Party on any property currently or
formerly owned or operated by any Loan Party except in material compliance with
Environmental Laws.

 

5.11        Insurance.  The properties of the Borrower and its Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
Borrower or the applicable Restricted Subsidiary operates.

 

5.12        Taxes.  The Borrower and its Subsidiaries have filed all material
Federal, state and other tax returns and reports required to be filed, and have
paid all material Federal, state and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided to the extent required by GAAP.  There is no
proposed tax

 

81

--------------------------------------------------------------------------------


 

assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect.  No Loan Party nor any Restricted Subsidiary thereof is
a party to any tax sharing agreement except with other Relevant Parties.

 

5.13        ERISA Compliance.

 

(a)           Each Pension Plan is in compliance with the applicable provisions
of ERISA, the Code and other Federal or state Laws except to the extent such
failure to comply would not, individually or in the aggregate, be reasonably
expected to have a Material Adverse Effect.

 

(b)           There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Pension Plan that could reasonably be expected to have a
Material Adverse Effect.  There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Pension Plan that has
resulted or could reasonably be expected to result in a Material Adverse Effect.

 

(c)           (i) No ERISA Event has occurred or is reasonably expected to occur
that has resulted or could reasonably be expected to result in a Material
Adverse Effect; (ii) neither the Borrower nor any ERISA Affiliate has incurred,
or reasonably expects to incur, any liability under Title IV of ERISA with
respect to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA) that has resulted or could reasonably be expected to
result in a Material Adverse Effect; (iii) neither the Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any withdrawal liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Section 4201 or 4243 of ERISA
with respect to a Multiemployer Plan that has resulted or could reasonably be
expected to result in a Material Adverse Effect; and (iv) neither the Borrower
nor any ERISA Affiliate has engaged in a transaction involving any Pension Plan
that could be subject to Section 4069 or 4212(c) of ERISA that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

5.14        Subsidiaries; Equity Interests; Loan Parties.  As of the later of
the Closing Date or the most-recent date of delivery of a report supplementing
Schedule 5.14 delivered pursuant to Section 6.02(h), (a) no Loan Party has any
Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.14, each identified as either Restricted or Unrestricted, (b) all of
the outstanding Equity Interests in any such Subsidiaries that are owned by any
Loan Party have been validly issued and are owned by the Loan Parties in the
percentages specified on Part (a) of Schedule 5.14, free and clear of, in the
case of any such Restricted Subsidiaries, all Liens except those created under
the Collateral Documents and (c) no Loan Party has any equity investments in any
other corporation or entity other than those specifically disclosed in
Part (b) of Schedule 5.14.  Set forth on Part (d) of Schedule 5.14 is a complete
and accurate list of all Loan Parties as of the Closing Date, showing (as to
each Loan Party) the jurisdiction of its organization, the address of its
principal place of business and its U.S. taxpayer identification number.  The
copy of the charter of each Loan Party and each amendment thereto provided

 

82

--------------------------------------------------------------------------------


 

pursuant to Section 4.01(a)(vii) is a true and correct copy of each such
document as of the Closing Date, each of which is valid and in full force and
effect as of the Closing Date.

 

5.15        Margin Regulations; Investment Company Act.

 

(a)           The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock. 
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than 25% of the value of the assets (either of
the Borrower only or of the Borrower and its Restricted Subsidiaries on a
consolidated basis) subject to the provisions of Section 7.01 or Section 7.05 or
subject to any restriction contained in any agreement or instrument between the
Borrower and any Lender or any Affiliate of any Lender relating to Indebtedness
and within the scope of Section 8.01(e) will be margin stock.

 

(b)           None of the Borrower or any Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

 

5.16        Disclosure.  No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any
Relevant Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, in any material respect; provided that, with respect to
projected financial information and projected operations of Pipeline Systems and
other assets, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time, it
being understood that projected results may differ materially from actual
results.

 

5.17        Compliance with Laws.  Each Relevant Party is in compliance in all
material respects with the requirements of all Laws applicable to it or to its
properties, except in such instances in which (a) such requirement of Law is
being contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

5.18        Solvency.  The Loan Parties, together with their respective
Restricted Subsidiaries, on a consolidated basis are Solvent.

 

5.19        Collateral Documents.  The provisions of the Collateral Documents
are effective to create in favor of the Administrative Agent for the benefit of
the Secured Parties a legal, valid and enforceable first priority Lien (subject
to Permitted Encumbrances) on all right, title and interest of the respective
Loan Parties in the Collateral described therein.

 

83

--------------------------------------------------------------------------------


 

5.20        State and Federal Regulation.

 

(a)           Each applicable Relevant Party is in compliance with all rules,
regulations and orders of all State Pipeline Regulatory Agencies and the FERC
applicable to the Pipeline Systems, to the extent that failure to comply
therewith could reasonably be expected to have a Material Adverse Effect.

 

(b)           Without limiting the generality of Section 5.01 of this Agreement,
no certificate, license, permit, consent, authorization or order (to the extent
not otherwise obtained) is required by any Relevant Party from any Governmental
Authority to construct, own, operate and maintain the Pipeline Systems, or to
transport, process and/or distribute hydrocarbons under existing contracts and
agreements as the Pipeline Systems are presently owned, operated and maintained,
to the extent the failure to obtain the same could reasonably be expected to
have a Material Adverse Effect.

 

5.21        Anti-Terrorism Laws; Foreign Corrupt Practices.

 

(a)           Anti-Terrorism Laws.  No Relevant Party and, to the knowledge of
the Relevant Parties, neither Antero Corp nor any of its Subsidiaries, is in
violation of any requirement of Law relating to terrorism financing or money
laundering (“Anti-Terrorism Laws”), the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
(“USA Patriot Act”) of 2001 (Title III of Pub. L. 107-56), The Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31
U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the
Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive
Order 13224 (effective September 24, 2001) (the “Executive Order”). No part of
the proceeds of any Loans hereunder or the Letters of Credit issued hereunder
will be used directly or indirectly in any manner that would result in the
violation of any Anti-Terrorism Law, the USA Patriot Act, the Executive Order or
any economic or financial sanctions or trade embargoes imposed, administered or
enforced from time to time by the U.S. government, the United Nations Security
Council, the European Union or Her Majesty’s Treasury of the United Kingdom.

 

(b)           No Relevant Party and to the knowledge of the Relevant Parties, no
Affiliate or broker or other agent of any Relevant Party acting or benefiting in
any capacity in connection with the Loans is, or is owned or controlled by, any
of the following:

 

(i)            a person that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;

 

(ii)           a person owned or controlled by, or acting for or on behalf of,
any person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

 

(iii)          a person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

 

84

--------------------------------------------------------------------------------


 

(iv)          a person that is located, incorporated, organized or ordinarily
resident in a country or territory that is the subject (or becomes the subject)
of any applicable economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom;

 

(v)           a person that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or

 

(vi)          a person that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control (“OFAC”) at its official website or
any replacement website or other replacement official publication of such list.

 

(c)           No Relevant Party and, to the knowledge of the Relevant Parties,
no broker or other agent of any Relevant Party acting in any capacity in
connection with the Loans (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any person described in paragraph (b) above, (ii) deals in, or otherwise engages
in any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order, or (iii) engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.

 

(d)           Foreign Corrupt Practices.  No Relevant Party and, to the
knowledge of such Relevant Party, none of Antero Corp or its Subsidiaries, is
aware of or has taken any action, directly or indirectly, that would result in a
material violation by such Persons of the United States Foreign Corrupt
Practices Act of 1977 (the “FCPA”), including without limitation, making use of
the mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA; and, such Relevant
Party, and to the knowledge of such Relevant Party, its Affiliates (including
the Restricted Subsidiaries), have conducted their business in material
compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.

 

5.22        Status as Senior Debt. The Obligations shall rank pari passu with
any other senior Indebtedness or securities of the Borrower and shall constitute
senior Indebtedness of the Borrower and the other Loan Parties under and as
defined in any documentation documenting any junior Indebtedness of the Borrower
or the other Loan Parties.

 

5.23        Material Contracts. Other than as set forth on Schedule 5.23, as of
the Closing Date there are no Material Contracts to which the Borrower or any of
its Restricted Subsidiaries is a party.

 

85

--------------------------------------------------------------------------------


 

5.24        No Burdensome Restrictions.  No Relevant Party is a party to any
agreement or instrument or subject to any restriction in its organizational
documents that will have the effect of prohibiting or restraining, or will
impose adverse conditions upon, any of the lending transactions contemplated
under the Loan Documents or (except as permitted by Section 7.09) the payment of
dividends or the making of any guarantees by any Restricted Subsidiary to or in
support of the Borrower.  The Borrower does not presently anticipate that future
expenditures of the Relevant Parties needed to meet the provisions of any
statutes, orders, rules or regulations of a Governmental Authority will be so
burdensome as to have a Material Adverse Effect.

 

5.25        Transmitting Utility Status. Except as identified to the
Administrative Agent in writing, each of the Loan Parties is a “transmitting
utility” as defined in Section 9-102(a)(80) of the New York Uniform Commercial
Code.

 

5.26        Labor Matters.  There are no strikes pending or threatened against
the Borrower or any of its Restricted Subsidiaries or to the knowledge of the
Borrower, their Affiliates that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.  The hours worked and
payments made to employees of the Borrower and its Restricted Subsidiaries (and
to the knowledge of the Borrower, employees of their Affiliates to the extent
such employees provide services to the Borrower and its Restricted Subsidiaries)
have not been in violation of the Fair Labor Standards Act or any other
applicable law dealing with such matters in a manner that, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than (A) contingent indemnification obligations and
(B) obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements as to which arrangements satisfactory to the applicable
Cash Management Bank or Hedge Bank shall have been made) shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (other than
Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent, the Swingline Lender and the L/C Issuer shall have been
made), the Borrower shall, and shall (except in the case of the covenants set
forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each Restricted Subsidiary
to:

 

6.01        Financial Statements.  Deliver to the Administrative Agent and each
Lender, in form and detail reasonably satisfactory to the Administrative Agent
(and not objected to by the Required Lenders):

 

(a)           as soon as available, but in any event within 90 days after the
end of each fiscal year of the Borrower, a consolidated balance sheet of the
Borrower and its Subsidiaries and, if different, the Borrower and the Restricted
Subsidiaries, in each case as at the end of such fiscal year, and the related
consolidated statements of income or operations, changes in stockholders’
equity, and cash flows for such fiscal year, setting forth in each case in
comparative form the

 

86

--------------------------------------------------------------------------------


 

figures for the previous fiscal year (or in lieu of such audited financial
statements of the Borrower and the Restricted Subsidiaries, a detailed
reconciliation, reflecting such financial information for the Borrower and the
Restricted Subsidiaries, on the one hand, and the Borrower and the Subsidiaries,
on the other hand, reflecting adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) from such consolidated financial statements),
all (except with respect to such reconciliation) in reasonable detail and
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of KPMG LLP or an independent certified public accountant of nationally
recognized standing reasonably acceptable to the Administrative Agent (and not
objected to by the Required Lenders), which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;

 

(b)           as soon as available, but in any event within 60 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower, a consolidated balance sheet of the Borrower and its Subsidiaries and,
if different, the Borrower and the Restricted Subsidiaries, in each case as at
the end of such fiscal quarter, and the related consolidated statements of
income or operations, changes in stockholders’ equity, and cash flows for such
fiscal quarter and for the portion of the Borrower’s fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year (or in lieu of such financial statements of the Borrower
and the Restricted Subsidiaries, a detailed reconciliation, reflecting such
financial information for the Borrower and the Restricted Subsidiaries, on the
one hand, and the Borrower and the Subsidiaries, on the other hand, reflecting
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries (if
any) from such consolidated financial statements), all (except with respect to
such reconciliation) in reasonable detail, certified by a Responsible Officer of
the Borrower as fairly presenting the financial condition, results of
operations, stockholders’ equity and cash flows of the Borrower and its
Restricted Subsidiaries in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes;

 

(c)           as soon as available, but in any event within 60 days after the
end of each fiscal year of the Borrower, an annual business plan and budget of
the Borrower and its Restricted Subsidiaries on a consolidated basis, including
forecasts prepared by management of the Borrower, in form and detail reasonably
satisfactory to the Administrative Agent (and not objected to by the Required
Lenders), of consolidated balance sheets and statements of income or operations
and cash flows of the Borrower and its Restricted Subsidiaries on a quarterly
basis for the immediately following fiscal year.

 

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

 

87

--------------------------------------------------------------------------------


 

6.02        Certificates; Other Information.  Deliver to the Administrative
Agent and each Lender, in form and detail reasonably satisfactory to the
Administrative Agent (and not objected to by the Required Lenders):

 

(a)           (i) concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower, which, for the avoidance of
doubt, shall include the calculation of the Consolidated Total Leverage Ratio
and, if applicable, the Consolidated Interest Coverage Ratio and the
Consolidated Senior Secured Leverage Ratio for each period covered thereby after
the Closing Date, a copy of a discussion of budgeted versus actual results with
respect to such financial statements, a certification that the Mortgage
Requirement is then satisfied, and reports of the throughput with respect to
each of the Pipeline Systems and (ii) concurrently with the delivery of the
financial statements referred to in Section 6.01(a), an updated Perfection
Certificate;

 

(b)           promptly after any request by the Administrative Agent, or any
Lender through the Administrative Agent, copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of any Loan Party by independent
accountants in connection with the accounts or books of any Loan Party or any
audit of any of them;

 

(c)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any national securities exchange, and in any case
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

 

(d)           promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party (other than
with respect to any Indebtedness permitted under Section 7.02(e)) pursuant to
the terms of any indenture, loan or credit or similar agreement and not
otherwise required to be furnished to the Lenders pursuant to Section 6.01 or
any other clause of this Section 6.02;

 

(e)           promptly, and in any event within five Business Days after receipt
thereof by any Loan Party, copies of each notice or other correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any investigation or possible investigation or other
inquiry by such agency regarding financial or other operational results of any
Loan Party;

 

(f)            not later than five Business Days after receipt thereof by any
Loan Party, copies of all notices of default, demands, amendments, waivers and
other modifications so received under or pursuant to any instrument, indenture,
loan or credit or similar agreement and, from time to time upon request by the
Administrative Agent, such information and reports regarding

 

88

--------------------------------------------------------------------------------


 

such instruments, indentures and loan and credit and similar agreements as the
Administrative Agent may reasonably request;

 

(g)           promptly after the assertion or occurrence thereof, notice of any
action or proceeding against or of any knowledge of the Borrower of any
noncompliance by any Loan Party with any Environmental Law or Environmental
Permit that could (i) reasonably be expected to have a Material Adverse Effect
or (ii) cause any Pipeline System or other material asset described in the
Mortgages to be subject to any material restrictions on use in the Loan Parties’
businesses under any Environmental Law;

 

(h)           as soon as available, but in any event within 30 days after each
September 30 and March 31, beginning with March 31, 2015, (i) a report
supplementing Schedules 5.08(b) and 5.08(c), including an identification of all
owned and leased Real Property and Easements disposed of by any Loan Party
during such fiscal year, a list and description (including the relevant
information described in Section 5.08) of all Real Property or Easements
acquired or leased during such fiscal year and a description of such other
changes in the information included in such Schedules as may be necessary for
such Schedules to be accurate and complete and (ii) a report supplementing
Schedules 5.14 and 7.03(f) containing a description of all changes in the
information included in such Schedules as may be necessary for such Schedules to
be accurate and complete, each such report to be signed by a Responsible Officer
of the Borrower and to be in a form reasonably satisfactory to the
Administrative Agent;

 

(i)            promptly, and in any event within 45 days after the end of each
year, a report of all new Material Contracts executed during such year and all
Material Contracts that expired or were terminated during such year;

 

(j)            within thirty (30) days (or such later date as the Administrative
Agent may agree in its sole discretion) after consummation of a Material
Acquisition, deliver an updated Perfection Certificate to the Administrative
Agent and the Lenders, in substance reasonably satisfactory to the
Administrative Agent; and

 

(k)           promptly, such additional information regarding the business,
financial, legal or corporate affairs of any Relevant Party, or compliance with
the terms of the Loan Documents, as the Administrative Agent, or the Required
Lenders through the Administrative Agent, may from time to time reasonably
request.

 

Documents required to be delivered pursuant to Section 6.01 or Section 6.02 may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower emails such documents to the
Administrative Agent or the Lenders, as applicable, or posts such documents or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 10.02; (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent), or
(iii) on which such documents are filed of record with the SEC; provided that
(i) the Borrower shall deliver paper copies of such documents to the

 

89

--------------------------------------------------------------------------------


 

Administrative Agent or any Lender that requests the Borrower to deliver such
paper copies and (ii) other than with respect to regularly scheduled periodic
reporting of financial information, the Borrower shall notify the Administrative
Agent and each Lender (by telecopier or electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents.  Notwithstanding
anything contained herein, in every instance the Borrower shall be required to
provide paper copies of the Compliance Certificates required by
Section 6.02(a) to the Administrative Agent.  Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or WFS
will make available to the Lenders, the Swingline Lender and the L/C Issuer
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities.  The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, WFS, the Swingline Lender, the L/C Issuer
and the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and WFS shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Side
Information.”  Notwithstanding the foregoing, the Borrower shall be under no
Obligation to mark any Borrower Materials “PUBLIC”.

 

6.03        Notices.  Promptly notify the Administrative Agent and each Lender:

 

(a)           of the occurrence of any Default;

 

(b)           of any matter that has resulted or is reasonably expected to
result in a Material Adverse Effect;

 

90

--------------------------------------------------------------------------------


 

(c)           of the occurrence of any material force majeure or casualty event
or the damage, loss or destruction of a material portion of the Collateral;

 

(d)           of any amendment, waiver or other modification made to, or
delivery of any notice of default or termination or assignment of, any Material
Contract except for (i) termination upon expiration in accordance with the terms
thereof and (ii) immaterial amendments, waivers or other modifications that are
purely administrative in nature;

 

(e)           of the occurrence of any ERISA Event that could reasonably be
expected to result in a liability to the Borrower in excess of the Threshold
Amount;

 

(f)            of any material change in accounting policies or financial
reporting practices by any Loan Party, including any determination by the
Borrower referred to in Section 2.09(b);

 

(g)           of the (i) occurrence of any Asset Sale for which the Borrower is
required to make a mandatory prepayment pursuant to Section 2.04(b)(i),
(ii) incurrence or issuance of any Indebtedness for which the Borrower is
required to make a mandatory prepayment pursuant to Section 2.04(b)(ii), and
(iii) receipt of any Extraordinary Receipt for which the Borrower is required to
make a mandatory prepayment pursuant to Section 2.04(b)(iii);

 

(h)           any form of material notice, summons, citation, proceeding or
order received from the FERC or any State Pipeline Regulatory Agency or any
other Governmental Authority concerning the regulation of any material portion
of the Pipeline Systems; and

 

(i)            of the occurrence of any environmental event resulting in
Environmental Liability to the Borrower or any of its Subsidiaries in excess of
$5,000,000 and, in connection therewith, upon the Administrative Agent’s
request, provide such environmental reports as are reasonably acceptable to the
Administrative Agent.

 

Each notice pursuant to Section 6.03 (other than Section 6.03(g) or (h)) shall
be accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 6.03(a) shall describe with particularity the provisions of
this Agreement and any other Loan Document that have been breached.

 

6.04        Payment of Obligations.  Pay and discharge as the same shall become
due and payable, or otherwise in accordance with normal practices for the
payment of trade liabilities, all its material obligations and liabilities,
including (a) all material tax liabilities, assessments and governmental charges
or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves as required by GAAP are being maintained by the Borrower or
such Restricted Subsidiary; (b) all material lawful claims which, if unpaid,
would by law become a Lien upon its property; and (c) all material Indebtedness,
as and when due and payable, but subject to any subordination provisions
contained in any instrument or agreement applicable to such Indebtedness.

 

91

--------------------------------------------------------------------------------


 

6.05        Preservation of Existence, Etc.  (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

 

6.06        Maintenance of Properties.  (a) Maintain, preserve and protect all
of its material properties and equipment (including, without limitation, all
material properties and equipment included in the Pipeline Systems) necessary in
the operation of its business in good working order and condition, ordinary wear
and tear and damage by casualty excepted, subject to the Borrower’s repair and
restoration obligations set forth in the Loan Documents; (b) make all necessary
repairs thereto and renewals and replacements thereof except where the failure
to do so could not reasonably be expected to have a Material Adverse Effect;
(c) use the standard of care typical in the midstream industry in the operation
and maintenance of its facilities; and (d)(i) maintain or cause the maintenance
of the Easements for the Pipeline Systems and the other Real Property associated
therewith, which individually and in the aggregate, could, if not maintained,
reasonably be expected to have a Material Adverse Effect; (ii) subject to the
Permitted Encumbrances, maintain the Pipeline Systems within the confines of the
descriptions contained in the Easements without material encroachment upon any
adjoining property; (iii) maintain such rights of ingress and egress necessary
to permit the applicable Loan Parties to inspect, operate, repair and maintain
the Pipeline Systems, the Easements and the other Real Property associated
therewith to the extent that the failure to maintain such rights, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect and provided that the applicable Loan Parties may hire third parties to
perform these functions; and (iv) maintain all material agreements, licenses,
permits and other rights required for any of the foregoing described in clauses
(i), (ii) and (iii) of this Section 6.06(d) in full force and effect in
accordance with their terms, timely make any payments due thereunder, and
prevent any default thereunder that could result in a termination or loss
thereof, expect any such failure to pay or default that could not reasonably,
individually or in the aggregate, be expected to cause a Material Adverse
Effect.

 

6.07        Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
including physical hazard insurance on an “all-risk” basis of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons and providing (for so long as such provision is commercially
available, provided that, if not so available, the Borrower has notified the
Administrative Agent thereof) for not less than 30 days’ prior notice to the
Administrative Agent of termination, lapse or cancellation of such insurance.
The Administrative Agent, on behalf of the Lenders, shall be included as an
additional insured or loss payee, as the case may be, under all insurance
policies maintained with respect to the assets and properties of the Loan
Parties that constitute Collateral.

 

92

--------------------------------------------------------------------------------


 

6.08        Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, including all rules,
regulations and orders of all State Pipeline Regulatory Agencies and the FERC to
the extent applicable, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

6.09        Books and Records.  (a) Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Restricted Subsidiary, as the case
may be; and (b) maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Restricted Subsidiary, as the case may
be.

 

6.10        Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent (or, when an Event of Default exists,
the Administrative Agent and one Lender selected by the Required Lenders) to
visit and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at the expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided, however, that
when an Event of Default exists the Administrative Agent and one Lender selected
by the Required Lenders (or any of their respective representatives or
independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice.

 

6.11        Use of Proceeds.  Use the proceeds of the Credit Extensions for the
payment of Transaction Expenses, working capital (including the issuance of
Letters of Credit), acquisitions, capital expenditures and other general
business purposes not in contravention of any Law or of any Loan Document.

 

6.12        Additional Subsidiaries; Additional Security.

 

(a)           Upon the formation or acquisition of any new direct or indirect
Subsidiary by any Relevant Party, then the Borrower shall, at the Borrower’s
expense:

 

(i)            within 30 days (or such longer period as permitted by the
Administrative Agent in its sole discretion) after such formation or acquisition
of such Subsidiary (other than an Unrestricted Subsidiary), cause such
Subsidiary to duly execute and deliver to the Administrative Agent a Joinder
Agreement and other Collateral Documents, as reasonably specified by and in form
and substance reasonably satisfactory to the Administrative Agent guaranteeing
the Borrower’s obligations under the Loan Documents and securing payment of all
the Obligations of such Subsidiary under the Loan Documents;

 

93

--------------------------------------------------------------------------------


 

(ii)           within 30 days (or such longer period as permitted by the
Administrative Agent in its sole discretion) after such formation or acquisition
of such Subsidiary, take such actions, or cause the applicable Loan Party to
take such actions, as may be necessary to ensure a valid first priority
perfected Lien over 100% of the Equity Interests of such Subsidiary (unless such
Equity Interests are Excluded Assets) held by the Borrower or the applicable
Loan Party; and

 

(iii)          within 30 days (or such longer period as permitted by the
Administrative Agent in its sole discretion) after such formation or
acquisition, deliver to the Administrative Agent, upon the request of the
Administrative Agent in its reasonable discretion, a signed copy of a favorable
opinion of counsel for the Loan Parties acceptable to the Administrative Agent
relating to such Joinder Agreement and Collateral Documents as the
Administrative Agent may reasonably request.

 

(b)           At any time upon the request of the Administrative Agent, promptly
execute and deliver any and all further instruments and documents and take all
such other action as the Administrative Agent may reasonably deem necessary or
desirable in order to perfect, protect, and preserve the Liens of the Collateral
Documents.

 

(c)           To the extent the Borrower or any Subsidiary (other than any
Unrestricted Subsidiary) (i) acquires any properties within thirty (30) days of
such acquisition (or such longer period as permitted by the Administrative Agent
in its sole discretion) or (ii) cannot provide the certification that the
Mortgage Requirement is then satisfied as contemplated by
Section 6.02(a)(i) promptly, execute and deliver any and all instruments and
documents necessary to grant Liens in such assets to the Administrative Agent
for the benefit of the Secured Parties to the extent necessary to satisfy the
Mortgage Requirement and take such other actions as the Administrative Agent may
reasonably deem necessary or desirable in order to perfect, protect and preserve
such Liens required herein.  In connection with the delivery of any Mortgages to
the Administrative Agent as required under this Agreement, as promptly as
practicable after the reasonable request of the Administrative Agent, deliver to
the Administrative Agent Real Property title reports, engineering and
environmental assessment reports and opinions of counsel to the Loan Parties,
each in scope, form and substance reasonably satisfactory to Administrative
Agent.

 

(d)           Notwithstanding the foregoing, the assets required to be pledged
to the Administrative Agent under this Section need not include Excluded Assets.

 

6.13        Compliance with Environmental Laws.  To the extent that failure to
do so could reasonably be expected to have a Material Adverse Effect: comply
with all applicable Environmental Laws and Environmental Permits, obtain and
renew all Environmental Permits necessary for its operations and properties, and
conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, in accordance with the
requirements of all Environmental Laws; provided, however, that neither the
Borrower nor any of its Restricted Subsidiaries shall be required to so comply,
obtain, renew, conduct, or undertake to

 

94

--------------------------------------------------------------------------------


 

the extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances to the extent required by GAAP.

 

6.14        Further Assurances.  Promptly upon reasonable request by (a) the
Administrative Agent, or the Required Lenders through the Administrative Agent,
correct any material defect or error that may be discovered in any Loan Document
or in the execution, acknowledgment, filing or recordation thereof and (b) the
Administrative Agent, or the Required Lenders through the Administrative Agent,
do, execute, acknowledge, deliver, record, re-record, file, re-file, register
and re-register any and all such further acts, deeds, certificates, assurances
and other instruments as the Administrative Agent, or the Required Lenders
through the Administrative Agent, may reasonably require from time to time in
order to (i) carry out more effectively the purposes of the Loan Documents,
(ii) to the fullest extent permitted by applicable law, subject any Loan Party’s
properties, assets, rights or interests (other than Excluded Assets) to the
Liens now or hereafter intended to be covered by any of the Collateral
Documents, (iii) perfect and maintain the validity, effectiveness and priority
of any of the Collateral Documents and any of the Liens intended to be created
thereunder and (iv) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party is or is to be a party, and cause each of its
Restricted Subsidiaries to do so.

 

6.15        Compliance with Terms of Leaseholds.  Make all payments and
otherwise perform all obligations in respect of all leases of Real Property and
Easements to which the Borrower or any of its Restricted Subsidiaries is a
party, keep such leases in full force and effect and not allow such leases to
lapse or be terminated or any rights to renew such leases to be forfeited or
cancelled, notify the Administrative Agent of any default by any party with
respect to such leases and cooperate with the Administrative Agent in all
respects to cure any such default, and cause each of its Restricted Subsidiaries
to do so, except, in any case, where the failure to do so, either individually
or in the aggregate, could not be reasonably likely to have a Material Adverse
Effect.

 

6.16        Material Contracts.  Perform and observe in all material respects
all of the terms and provisions of each Material Contract to be performed or
observed by it within any grace period applicable thereto and, in accordance
with prudent business practices, enforce its rights under each Material
Contract, except, in any case, where the failure to do so, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect

 

6.17        Unrestricted Subsidiaries.  (a) The Borrower may at any time
designate, by a certificate executed by a Responsible Officer of the Borrower,
any Restricted Subsidiary as an Unrestricted Subsidiary; provided that
(i) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing, (ii) the Borrower is in pro forma
compliance with the financial covenants set forth in Section 7.11 immediately
after giving effect to such designation as of the last day of the most recent
fiscal quarter of the Borrower for

 

95

--------------------------------------------------------------------------------


 

which financial statements have been delivered pursuant to Section 6.01(a) or
(b) and (iii) after giving effect to such designation, (A) such Unrestricted
Subsidiary shall have no Indebtedness other than Non-Recourse Debt, (B) neither
the Borrower nor any Restricted Subsidiary will have any direct or indirect
obligation for any obligation or liability of such Unrestricted Subsidiary and
(C) neither the Borrower nor any Restricted Subsidiary will be required to
maintain or preserve such Unrestricted Subsidiary’s financial condition or cause
such Unrestricted Subsidiary to achieve any specified level of operating
results, (iv) such Unrestricted Subsidiary does not own, directly or indirectly,
any Equity Interests of the Borrower or any Restricted Subsidiary, (v) no
Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for the purpose of any Indebtedness of the Borrower or
its Restricted Subsidiaries and (vi) the total assets of all Unrestricted
Subsidiaries (other than the Rover JV Holdco) shall be less than 10% of
Consolidated Total Assets immediately after giving effect to such designation. 
The designation of any Subsidiary as an Unrestricted Subsidiary shall constitute
an Investment by the Borrower or the relevant Restricted Subsidiary (as
applicable) therein at the date of designation in an amount equal to the fair
market value of all such Person’s outstanding Investment therein.

 

(b)           The Borrower may at any time designate any Unrestricted Subsidiary
to be a Restricted Subsidiary; provided that such designation will be deemed to
be an incurrence of Indebtedness by a Restricted Subsidiary of any outstanding
Indebtedness of such Unrestricted Subsidiary and an incurrence of Liens by a
Restricted Subsidiary on the property of such Unrestricted Subsidiary, and such
designation will only be permitted if (i) such Indebtedness is permitted under
Section 7.02 and such Liens are permitted under Section 7.01, (ii) no Default or
Event of Default would be in existence immediately following such designation,
(iii) all representations and warranties herein will be true and correct in all
material respects as if remade at the time of such designation, except to the
extent such representations and warranties specifically refer to an earlier
date, in which case they were true and correct in all material respects as of
such earlier date, (iv) the Borrower is in pro forma compliance with the
financial covenants set forth in Section 7.11 immediately after giving effect to
such designation as of the last day of the most recent fiscal quarter of the
Borrower for which financial statements have been delivered pursuant to
Section 6.01(a) or (b), and (v) such Subsidiary becomes a Loan Party to the
extent required by Section 6.12.

 

ARTICLE VII
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than (A) contingent indemnification obligations and
(B) obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements as to which arrangements satisfactory to the applicable
Cash Management Bank or Hedge Bank shall have been made) shall remain unpaid or
unsatisfied, or any Letter of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent, the Swingline
Lender and the L/C Issuer shall have been made) shall remain outstanding, the
Borrower shall not, nor shall it permit any Restricted Subsidiary to, directly
or indirectly:

 

96

--------------------------------------------------------------------------------


 

7.01        Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following (collectively, the “Permitted Encumbrances”):

 

(a)           Liens pursuant to any Loan Document;

 

(b)           Liens for taxes not yet delinquent or which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person to the extent required by GAAP;

 

(c)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
vendor’s, landlords’ and other like Liens arising in the ordinary course of
business, securing obligations which are not past due for more than 90 days
after the date on which such obligations became due, unless being contested in
good faith by appropriate proceedings and for which any reserves required by
GAAP are maintained;

 

(d)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

 

(e)           pledges or deposits to secure the performance of bids, trade
contracts and leases (other than Indebtedness), statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;

 

(f)            easements, rights-of-way, restrictions (including zoning
restrictions), covenants, licenses, encroachments, protrusions and other similar
encumbrances, and minor title deficiencies on or with respect to any Real
Property, any Easements or any Pipeline Systems which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person; and for purposes hereof, minor
title deficiencies shall include, but not be limited to, minor defects in the
chain of title, terms, conditions, exceptions, limitations, easements,
servitudes, permits, surface leases and other similar rights in respect of
surface operations, flood control, air rights, water rights, rights of others
with respect to navigable waters, sewage and drainage rights and easements for
pipelines, alleys, highways, telephone lines, power lines, railways and other
easements and rights-of-way on, over or in respect of any of the properties of
the Borrower or any of its Subsidiaries that are customarily granted in the
midstream industry, provided, however, that such deficiencies do not have,
individually or in the aggregate, a Material Adverse Effect;

 

(g)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h);

 

(h)           Liens (and financing statements associated therewith) securing
Indebtedness permitted under Section 7.02(e); provided that (i) such Liens do
not at any time encumber any property other than the property financed by such
Indebtedness, improvements and accessions to

 

97

--------------------------------------------------------------------------------


 

such property, insurance for such property, and the proceeds of the foregoing,
and (ii) the principal amount of the Indebtedness secured thereby does not
exceed the costs of acquiring such property;

 

(i)            with respect to Easements and leases of Real Property, Liens
securing indebtedness of the owner(s) or master tenant(s) of the underlying real
property, provided, that the foreclosure of any such Liens would not extinguish
or terminate such Easements and leases of Real Property;

 

(j)            rights reserved to or vested in any Governmental Authority by the
terms of any right, power, franchise, grant, license or permit, or by any
provision of Law, to revoke or terminate any such right, power, franchise,
grant, license or permit or to condemn or acquire by eminent domain or similar
process;

 

(k)           rights reserved to or vested by Law in any Governmental Authority
to in any manner, control or regulate in any manner any of the properties of the
Borrower or any of its Restricted Subsidiaries or the use thereof or the rights
and interest of the Borrower or any of its Restricted Subsidiaries therein, in
any manner and under any and all Laws;

 

(l)            Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the Uniform Commercial Code in effect in the
relevant jurisdiction covering only the items being collected upon;

 

(m)          any interest or title of a lessor under any lease entered into by
the Borrower or a Restricted Subsidiary, including without limitation under any
Sale Leaseback Transactions, and covering only the assets so leased;

 

(n)           the filing of UCC financing statements solely as a precautionary
measure in connection with operating leases, consignment of goods or other
similar transactions;

 

(o)           Liens solely in favor of the other owner of Equity Interests in a
Joint Venture on the Equity Interests of such Joint Venture owned by the
Borrower or a Restricted Subsidiary to secure Indebtedness permitted under
Section 7.02(l) or to secure equity commitments of the Borrower or a Restricted
Subsidiary pursuant to Joint Venture Agreements, stockholder agreements or other
similar bona fide agreement with respect to such Joint Venture; and

 

(p)           any Liens constituting earnest money deposits made by the Borrower
or any Restricted Subsidiary in connection with any letter of intent or purchase
agreement with respect to any Investment or acquisition permitted hereunder
which are customary in amount for transactions of the type.

 

provided, that (a) nothing in this Section 7.01 shall in and of itself
constitute or be deemed to constitute an agreement or acknowledgment by the
Administrative Agent or any Lender with any third party that any Indebtedness
subject to or secured by any Lien, right or other interest permitted under the
subsections above ranks in priority to any Obligation and (b)

 

98

--------------------------------------------------------------------------------


 

notwithstanding anything herein to the contrary, no Lien shall be granted on
Equity Interests owned by the  Borrower or any Restricted Subsidiary, other than
inchoate Liens arising by operation of law permitted by this Section 7.01.

 

7.02        Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)           Indebtedness among Loan Parties or otherwise permitted pursuant to
Section 7.03(c);

 

(b)           Indebtedness under the Loan Documents;

 

(c)           Indebtedness outstanding on the date hereof and listed on
Schedule 7.02 and any refinancings, refundings, renewals or extensions thereof;
provided that the principal amount of such Indebtedness is not increased at the
time of such refinancing, refunding, renewal or extension except by an amount
equal to a reasonable premium or other reasonable amount paid, and fees and
expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder and the direct or
any contingent obligor with respect thereto is not changed, as a result of or in
connection with such refinancing, refunding, renewal or extension; and provided,
still further, that the terms relating to principal amount, amortization,
maturity, collateral (if any) and subordination (if any), and other material
terms taken as a whole, of any such refinancing, refunding, renewing or
extending Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, are no less favorable in any material respect to
the Loan Parties or the Lenders than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended and
the interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate;

 

(d)           Guarantees by any Loan Party of obligations of any other Loan
Party that is otherwise permitted hereunder;

 

(e)           Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations for equipment or other fixed or
capital assets within the limitations set forth in Section 7.01(h); provided,
however, that the aggregate Attributable Indebtedness (or to the extent
Attributable Indebtedness is not applicable, the aggregate principal amount) of
all such Indebtedness at any one time outstanding shall not exceed $50,000,000;

 

(f)            unsecured Indebtedness issued by the Borrower and/or Finance Co;
provided, however, that, the incurrence thereof is subject to the following
conditions:  (i) the maturity date of any such Indebtedness shall be no earlier
than the date that is six months after the Maturity Date, (ii) the documentation
governing such Indebtedness shall not require any scheduled amortization prior
to its maturity date, (iii) the terms and conditions of such Indebtedness, taken
as a whole, shall be no more restrictive than the terms and conditions of this
Agreement, (iv) the Borrower shall be in compliance with the financial covenants
set forth in Section 7.11 after giving pro forma effect to such incurrence, as
of the last day of the most recent fiscal quarter of the Borrower for which
financial statements have been delivered pursuant to Section 6.01(a) or

 

99

--------------------------------------------------------------------------------


 

(b), (v) no Subsidiary that is not a Loan Party shall guarantee such
Indebtedness, (vi) if such Indebtedness is subordinated, such Indebtedness shall
have subordination terms customary for high yield subordinated Indebtedness and
(vii) no Default or Event of Default shall have occurred and be continuing after
giving effect to the issuance of such Indebtedness; and

 

(g)           Indebtedness incurred from the issuance of preferred Equity
Interests so long as such Indebtedness is on terms and conditions reasonably
acceptable to the Administrative Agent;

 

(h)           other unsecured Indebtedness in an aggregate principal amount at
the time of incurrence thereof not to exceed 10% of Consolidated Net Tangible
Assets;

 

(i)            Indebtedness owed to any Person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

 

(j)            Indebtedness in respect of surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;

 

(k)           Indebtedness incurred in the ordinary course of business that is
owed to any Person with respect to premiums payable for property, casualty or
liability insurance for any Relevant Party, so long as such Indebtedness shall
not be in excess of the amount of the unpaid cost of, and shall be incurred only
to defer the cost of, such insurance;

 

(l)            Indebtedness in an aggregate principal amount not to exceed
$30,000,000 consisting of a Guarantee by the Borrower or any Restricted
Subsidiary in favor of any other owner of Equity Interests in a Joint Venture;
and

 

(m)          unsecured Indebtedness of any Person existing at the time such
Person becomes a Restricted Subsidiary of the Borrower or consolidates or merges
with the Borrower or any Restricted Subsidiary (including in connection with a
permitted acquisition) so long as (i) such Indebtedness was not incurred in
contemplation of such Person becoming a Restricted Subsidiary or of such merger
or consolidation and (ii) the Borrower shall be in pro forma compliance with the
financial covenants set forth in Section 7.11 after giving effect to the
assumption of such Indebtedness as of the last day of the most recent fiscal
quarter of the Borrower for which financial statements have been delivered
pursuant to Section 6.01(a) or (b).

 

7.03        Investments.  Make or hold any Investments, except:

 

(a)           Investments held by the Borrower and its Restricted Subsidiaries
in the form of Cash Equivalents;

 

(b)           advances to officers, directors and employees of the Borrower and
Restricted Subsidiaries in an aggregate amount not to exceed $500,000 at any
time outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

 

100

--------------------------------------------------------------------------------


 

(c)           Investments by the Borrower and its Restricted Subsidiaries in
Loan Parties;

 

(d)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

 

(e)           Guarantees permitted by Section 7.02;

 

(f)            other Investments existing on the date hereof and set forth on
Schedule 7.03(f);

 

(g)           the purchase or other acquisition of all of the Equity Interests
in, or all or any material portion of the property of, any Person that, upon the
consummation thereof, in the case of the purchase or other acquisition of all of
the Equity Interests in such Person, will become a direct or indirect Restricted
Subsidiary of the Borrower (including as a result of a merger or consolidation);
provided that, with respect to each purchase or other acquisition made pursuant
to this Section 7.03(g):

 

(i)            any such newly-created or acquired Restricted Subsidiary shall
comply with the requirements of Section 6.12;

 

(ii)           the lines of business of the Person to be (or the property of
which is to be) so purchased or otherwise acquired shall not cause the Borrower
to be in violation of Section 7.07;

 

(iii)          (A) immediately before and immediately after giving pro forma
effect to any such purchase or other acquisition, no Default shall have occurred
and be continuing and (B) immediately after giving effect to such purchase or
other acquisition, the Borrower and its Restricted Subsidiaries shall be in pro
forma compliance with all of the covenants set forth in Section 7.11, such
compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b) as though such purchase or other acquisition had been
consummated as of the first day of the Measurement Period covered thereby;

 

(iv)          such purchase or other acquisition shall be consummated on a
non-hostile basis;

 

(v)           promptly after the consummation of any such purchase or other
acquisition, the Borrower shall deliver to the Administrative Agent a
certificate of a Responsible Officer, in form and substance reasonably
satisfactory to the Administrative Agent, certifying that all of the
requirements set forth in this clause (g) have been satisfied;  and

 

(vi)          with respect to any acquisition of the Water Business, (A) such
acquisition shall be consummated pursuant to the Purchase Option, (B) there
shall be no increase to

 

101

--------------------------------------------------------------------------------


 

the Aggregate Commitments pursuant to Section 2.13 in connection with such
acquisition, (C) no Indebtedness associated with or secured by the Water
Business shall be assumed in connection with such purchase (other than
Indebtedness that is paid off substantially contemporaneously with such
acquisition) and all Indebtedness associated with or secured by the Water
Business will be terminated or the Administrative Agent shall be reasonably
satisfied that all obligations of the Water Business with respect to such
Indebtedness and liens on the Water Business securing such Indebtedness shall be
fully released and terminated prior to or substantially contemporaneously with
such acquisition, (D) to the extent such acquisition is structured as an
acquisition of the assets associated with the Water Business, such assets shall
be acquired by a Loan Party, (E) to the extent such acquisition is structured as
an acquisition of equity, the acquired subsidiary shall have duly executed and
delivered to the Administrative Agent a Joinder Agreement and other Collateral
Documents, as reasonably specified by and in form and substance reasonably
satisfactory to the Administrative Agent guaranteeing the Borrower’s obligations
under the Loan Documents and securing payment of all the Obligations of such
Subsidiary under the Loan Documents and (F) no acquisition of the Water Business
shall be permitted except to the extent it is consummated in compliance with
this Section 7.03(g)(vi).

 

(h)           Investments in Joint Ventures (other than the Rover Joint Venture)
so long as the aggregate amount invested pursuant to this
Section 7.03(h) (determined without regard to any write-downs or write-offs of
such Investments) does not exceed 15% of Consolidated Net Tangible Assets in the
aggregate during the term of the Aggregate Commitments, tested upon the making
of such Investment, and so long as, after giving pro forma effect to such
Investment, the Borrower is in compliance with the financial covenants set forth
in Section 7.11 as of the last day of the most recent fiscal quarter of the
Borrower for which financial statements have been delivered pursuant to
Section 6.01(a) or (b);

 

(i)            Investments in the Rover JV Holdco so long as the aggregate
amount invested pursuant to this Section 7.03(i) (determined without regard to
any write-downs or write-offs of such Investments) does not exceed (i) prior to
the acquisition of the Water Business pursuant to an exercise of the Purchase
Option, $225,000,000 in the aggregate during the term of the Aggregate
Commitments or (ii) from and after the acquisition of the Water Business
pursuant to an exercise of the Purchase Option, the remainder of $450,000,000
less any amounts previously invested pursuant to Section 7.03(i)(i), in the
aggregate from and after such date of acquisition through the remainder of the
term of the Aggregate Commitments, in each case, tested upon the making of such
Investment, and so long as, (A) immediately before and after giving effect to
such Investment, no Default or Event of Default has occurred and is continuing,
(B) after giving pro forma effect to such Investment, the Borrower is in
compliance with the financial covenants set forth in Section 7.11 as of the last
day of the most recent fiscal quarter of the Borrower for which financial
statements have been delivered pursuant to Section 6.01(a) or (b) and (C) such
amounts are promptly invested in the Rover Joint Venture;

 

(j)            the Specified IPO Transactions; and

 

102

--------------------------------------------------------------------------------


 

(k)           other Investments not exceeding $10,000,000 in the aggregate in
any fiscal year of the Borrower.

 

7.04        Fundamental Changes.  Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

 

(a)           any Loan Party may merge or consolidate with one or more Loan
Parties; provided that if the Borrower is a party to such merger or
consolidation, it shall be the continuing or surviving Person;

 

(b)           any Loan Party may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Loan Party; and

 

(c)           each of the Borrower and any of its Restricted Subsidiaries may
merge into or consolidate with any Person other than the Borrower or any of its
Subsidiaries; provided, however, that in each case, such transaction is
otherwise permitted by the Loan Documents and immediately after giving effect
thereto (i) in the case of any such merger or consolidation to which the
Borrower is a party, the Borrower is the surviving Person and (ii) in the case
of any other merger to which any Relevant Party (other than the Borrower) is a
party, such Relevant Party is the surviving Person.

 

7.05        Dispositions.  Make any Disposition or enter into any agreement to
make any Disposition, except:

 

(a)           Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business;

 

(b)           Dispositions of inventory and equipment in the ordinary course of
business;

 

(c)           Dispositions of equipment, Easements or Real Property to the
extent that (i) such property is exchanged for credit against the purchase price
of similar replacement property or (ii) the proceeds of such Disposition are
reasonably promptly applied to the purchase price of such replacement property;

 

(d)           Dispositions of property by any Loan Party to any other Loan
Party;

 

(e)           Dispositions in the nature of Liens permitted by Section 7.01 or
permitted by 7.03 or 7.04;

 

(f)            so long as no Default exists or would result therefrom,
Dispositions of assets not otherwise permitted under this Section 7.05 if,
determined as of the date of each such Disposition and after giving effect
thereto, the aggregate book value of the assets sold under this

 

103

--------------------------------------------------------------------------------


 

subsection (f) in any fiscal year of the Borrower does not exceed 5% of
Consolidated Net Tangible Assets;

 

(g)           Dispositions of accounts receivable in connection with the
compromise, settlement or collection thereof;

 

(h)           Dispositions resulting from any casualty or other insured damage
to, or any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of the Borrower or any Restricted
Subsidiary;

 

(i)            Dispositions consisting of Restricted Payments permitted by
Section 7.06;

 

(j)            Dispositions consisting of leases and licenses entered into by a
Relevant Party as lessor or licensor, as applicable, and not interfering in any
material respect with the ordinary conduct of business of the Relevant Parties;

 

(k)           Dispositions of Equity Interests of any Joint Venture; and

 

(l)            Dispositions of Cash Equivalents prior to the stated maturity
date thereof.

 

provided, however, that any Disposition pursuant to Section 7.05(c), or
Section 7.05(f) shall be for fair market value.

 

7.06        Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, except:

 

(a)           (i)            each Loan Party may make Restricted Payments to any
other Loan Party and (ii) so long as no Default exists or would be caused
thereby, each Restricted Subsidiary may make Restricted Payments to any Person
other than a Relevant Party that owns a direct Equity Interest in such
Restricted Subsidiary, so long as no Person other than a Relevant Party receives
more than its ratable share of such Restricted Payments, determined according to
their respective holdings of the type of Equity Interest in respect of which
such Restricted Payments are being made;

 

(b)           the Borrower and each Restricted Subsidiary may declare and make
dividends or distributions payable solely in Equity Interests of such Person;

 

(c)           so long as no Event of Default exists or would be caused thereby,
the Borrower and each Restricted Subsidiary may purchase, redeem or otherwise
acquire its common Equity Interests with the proceeds received from the
substantially concurrent issue of new common Equity Interests;

 

(d)           so long as no Event of Default exists or would be caused thereby,
and only to the extent permitted by its Organization Documents, the Borrower may
make distributions to the holders of its Equity Interests up to the amount of
Available Cash; and

 

104

--------------------------------------------------------------------------------


 

(e)           Borrower may declare and make dividends or distributions to be
made as part of the Public Offering and the Specified IPO Transactions.

 

7.07        Change in Nature of Business.  Engage in any material line of
business other than (a) those lines of business conducted by the Borrower and
its Restricted Subsidiaries on the date hereof, (b) midstream transportation,
including gathering, compression, processing, transporting, fractionating, or
fresh water distribution services or (c) any business substantially related or
incidental to any of the foregoing.

 

7.08        Transactions with Affiliates.  Enter into any transaction of any
kind with any Affiliate of the Borrower (other than a Relevant Party), whether
or not in the ordinary course of business, other than on fair and reasonable
terms substantially as favorable to the Borrower or such Restricted Subsidiary
as would be obtainable by the Borrower or such Restricted Subsidiary at the time
in a comparable arm’s length transaction with a Person other than an Affiliate;
provided that this Section does not prohibit (i) any Investment permitted under
Section 7.03, (ii) any merger, dissolution, liquidation, consolidation or
Disposition permitted under Section 7.04, (iii) any Restricted Payment permitted
under Section 7.06, (iv) the payment of reasonable fees to directors of the
Borrower or any Restricted Subsidiary who are not employees of the Borrower or
any Restricted Subsidiary, and compensation and employee benefit arrangements
paid to, and indemnities provided for the benefit of, directors, officers or
employees of the Borrower or any Restricted Subsidiary in the ordinary course of
business, (v) the execution, delivery and performance (as applicable) of all
transactions in connection with the Public Offering (including the Specified IPO
Transactions), and all fees and expenses paid or payable in connection
therewith, (vi) payments by the Borrower or any Restricted Subsidiary to any
Affiliate in pursuant to the terms and conditions of the Services Agreement;
(vii) transactions contemplated by or in furtherance of the Contractual
Obligations set forth on Schedule 7.08, in each case, substantially as in effect
on the date hereof or as may be extended, renewed, modified, amended or replaced
in a manner that is not materially adverse to the interests of the Borrower or
the Lenders, or (viii) the reimbursement of reasonable allocated overhead costs
incurred by the Borrower’s direct or indirect parent entities (or any Affiliate
thereof) that are incurred by such Persons in connection with administering the
affairs and operations of the Relevant Parties.

 

7.09        Burdensome Agreements.  Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that (a) requires the grant of a Lien that would be in violation of
Section 7.01, or (b) limits the ability (i) of any Restricted Subsidiary to make
Restricted Payments to the Borrower or any Guarantor, except for any agreement
in effect (A) on the date hereof and set forth on Schedule 7.09 or (B) at the
time any Subsidiary becomes a Restricted Subsidiary of the Borrower, so long as
such agreement was not entered into solely in contemplation of such Person
becoming a Restricted Subsidiary of the Borrower, (ii) of any Restricted
Subsidiary to Guarantee the Indebtedness of the Borrower; provided, however,
that this clause (ii) shall not prohibit provisions customarily included in the
terms of Indebtedness incurred pursuant to Section 7.02(f) or (iii) of the
Borrower or any Restricted Subsidiary to create, incur, assume or suffer to
exist Liens in favor of the Administrative Agent for the benefit of the Secured
Parties on property of such Person; provided,

 

105

--------------------------------------------------------------------------------


 

however, that this clause (iii) shall not prohibit (X) any negative pledge
incurred or provided in favor of any holder of Indebtedness permitted under
Section 7.02(e) solely to the extent any such negative pledge relates to the
property financed by or the subject of such Indebtedness, (Y) any restrictions
or conditions imposed upon the Borrower or any Restricted Subsidiary pursuant to
the terms of Joint Venture Agreements and other similar bona fide agreements
applicable to Joint Ventures and applicable solely to such Joint Venture, in
each case, that are usual and customary in such agreements or (Z) customary
limitations and restrictions contained in, and limited to, specific leases,
licenses, conveyances and other contracts.

 

7.10        Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

 

7.11        Financial Covenants.

 

(a)           Consolidated Interest Coverage Ratio.  Commencing with the
Measurement Period ending December 31, 2014 until the occurrence of an
Investment Grade Rating Event, permit the Consolidated Interest Coverage Ratio
as of the end of any Measurement Period to be less than 2.50 to 1.00.

 

(b)           Consolidated Total Leverage Ratio.  Commencing with the
Measurement Period ending December 31, 2014, permit the Consolidated Total
Leverage Ratio as of the end of any Measurement Period to be greater than (a) at
any time prior to the Notes Offering Election, 5.00 to 1.00 and (b) at any time
after the Notes Offering Election, 5.25 to 1.00 (or, in each case, on any date
of determination during any Acquisition Period, 5.50 to 1.00).

 

(c)           Consolidated Senior Secured Leverage Ratio.  Commencing with the
Measurement Period ending on the last day of the fiscal quarter in which a Notes
Offering Election is made, and as of the end of any Measurement Period
thereafter, permit the Consolidated Senior Secured Leverage Ratio to be greater
than 3.75 to 1.00.

 

7.12        Amendments of Organization Documents.  Amend any of its Organization
Documents in a manner that, taken as a whole, is materially adverse to the
Lenders, or amend the definition of Available Cash therein.

 

7.13        Accounting Changes.  Make any (a) elective change in accounting
policies or reporting practices, except as required by GAAP or as approved by
the Borrower’s independent certified public accountants, or (b) change of fiscal
year.

 

7.14        Prepayments, Etc. of Indebtedness.  Exercise any option to or
otherwise voluntarily prepay, redeem, purchase, defease or otherwise satisfy
prior to the scheduled maturity thereof in any manner, or make any payment in
violation of any subordination terms of, any Indebtedness permitted under
Section 7.02(f) (provided that optional or voluntary

 

106

--------------------------------------------------------------------------------


 

prepayments of any Indebtedness permitted under Section 7.02(f) shall be
permitted with the proceeds of refinancing Indebtedness that otherwise satisfies
the requirements of Section 7.02(f)) or Section 7.02(g).

 

7.15        Amendment, Etc. of Indebtedness.  (a) Amend or modify in any manner
any term or condition of any Indebtedness incurred pursuant to
Section 7.02(f) if, after giving effect to such amendment or modification as if
made at the time such Indebtedness were issued, such Indebtedness would not have
been allowed to be issued pursuant to Section 7.02(f) or (b) amend or modify in
any manner any term or condition of any Indebtedness in a manner materially
adverse to the interests of the Secured Parties.

 

7.16        Foreign Subsidiaries.  Create, form or acquire any Foreign
Subsidiary.

 

7.17        State and FERC Regulatory Authority.  Knowingly and voluntarily take
any action or permit any other Loan Party to knowingly and voluntarily take any
action which causes any Loan Party’s business to be regulated in such a manner
as to prohibit its incurrence of the Obligations or the consummation of the
transactions contemplated hereby in any material respect.

 

7.18        Swap Contracts.  Enter into any Swap Contract unless:

 

(a)           such Swap Contract is made (i) with a Person that is, at the time
such Swap Contract is made, either a Lender or an Affiliate of a Lender, or
(ii) with another counterparty rated at least A- or better by S&P or A3 or
better by Moody’s;

 

(b)           such Swap Contract is entered into to hedge the Relevant Parties’
exposure to fluctuations in prices or rates (or to wholly or partially offset or
unwind previous Swap Contracts) and not for speculative purposes; and

 

(c)           with respect to Swap Contracts with the purpose and effect of
hedging prices on hydrocarbons, that are not inconsistent in any material
respect with the Borrower’s risk management policies and historical practices,
which risk management policies, to the extent applicable, shall prohibit
maintaining an “open” position in hydrocarbon derivative transactions.

 

7.19        Anti-Terrorism Law; Anti-Money Laundering; USA Patriot Act; Foreign
Corrupt Practices Act.

 

(a)           Directly or indirectly, (i) knowingly conduct any business or
engage in making or receiving any contribution of funds, goods or services to or
for the benefit of any person described in Section 5.21(b), (ii) knowingly deal
in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order or any other
Anti-Terrorism Law or (iii) knowingly engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law, the USA Patriot Act, the FCPA or any other requirement of Law referenced in
Section 5.21(a) (and the Relevant Parties shall deliver to

 

107

--------------------------------------------------------------------------------


 

the Lenders any certification or other evidence requested from time to time by
any Lender in its reasonable discretion, confirming the Relevant Parties’
compliance with this Section 7.19).

 

(b)           Cause or permit any of the funds of such Relevant Party that are
used to repay the Loans to be derived from any unlawful activity with the result
that the making of the Loans would be in violation of any requirement of Law.

 

7.20        Embargoed Person.

 

Cause or permit (a) any of the funds or properties of the Relevant Parties that
are used to repay the Loans to constitute property of, or be beneficially owned
directly or indirectly by, any person subject to sanctions or trade restrictions
under United States law (“Embargoed Person” or “Embargoed Persons”) that is
publicly identified on (1) the most current “List of Specially Designated
Nationals and Blocked Persons” maintained and published by OFAC and/or on any
other similar list maintained by OFAC pursuant to any authorizing statute
including, but not limited to, the International Emergency Economic Powers Act,
50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et
seq., and any executive order or requirement of Law promulgated thereunder (or
is publicly identified thereunder as prohibited from doing business with the
United States), or resides, is organized or chartered, or has a place of
business in a country or territory subject to OFAC sanctions or embargo
programs, with the result that the investment in the Relevant Parties (whether
directly or indirectly) is prohibited by a requirement of Law, or the Loans made
by the Lenders would be in violation of a requirement of Law, or (2) the
Executive Order, any related enabling legislation or any other similar executive
orders or (b) any Embargoed Person to have any direct or indirect interest, of
any nature whatsoever in the Relevant Parties, with the result that the
investment in the Relevant Parties (whether directly or indirectly) is
prohibited by a requirement of Law or the Loans are in violation of a
requirement of Law.

 

7.21        Deposit Accounts, Securities Accounts and Commodity Accounts.

 

(a)           Neither the Borrower nor any other Loan Party shall hereafter
establish and maintain, or otherwise deposit, allow to be deposited or hold any
funds in, any deposit account, securities account or commodity account, unless
it complies with the provisions (including, without limitation, the notice
provisions and the control agreement requirements) regarding such accounts set
forth in the Security Agreement.

 

(b)           Neither the Borrower nor any other Loan Party shall create, incur,
assume or permit to exist, directly or indirectly, any Lien or other claim on
any deposit account, securities account or commodity account or the funds
deposited therein (other than inchoate Liens arising by operation of law
permitted by Section 7.01).

 

7.22        Material Contracts.  Neither the Borrower nor any Restricted
Subsidiary may amend or modify or grant any waiver or release under or terminate
or assign or consent to the assignment by the counterparty of any Material
Contract, if such amendment, modification, waiver, release, termination or
assignment could reasonably be expected to result in a Material Adverse Effect
or to materially adversely affect the interests of the Secured Parties.  Neither
the Borrower nor any Restricted Subsidiary may amend or modify the assignability
provisions in any

 

108

--------------------------------------------------------------------------------


 

Material Contract in a manner that would have a materially adverse effect on the
rights of the Secured Parties in the Collateral (including in such agreement as
Collateral).

 

7.23        Business of Borrower.  Without limiting any restrictions on the
Borrower otherwise set forth in this Article VII, Borrower will not (a) engage
in any business activities or have any assets or liabilities other than its
ownership of the Equity Interests of its Subsidiaries together with activities,
and assets and liabilities, in each case incidental thereto, including, in each
case, its liabilities pursuant to the Loan Documents, or (b) incur any Liens or
incur any Indebtedness except as permitted under the Loan Documents (other than
Indebtedness under Section 7.02(e)).

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01        Events of Default.  Any of the following shall constitute an Event
of Default:

 

(a)           Non-Payment.  The Borrower or any other Loan Party fails to
(i) pay when and as required to be paid herein, any amount of principal of any
Loan, Swingline Loan, any L/C Obligation or deposit any funds as Cash Collateral
in respect of L/C Obligations, or (ii) pay within five days after the same
becomes due, any interest on any Loan, Swingline Loan or on any L/C Obligation,
any fee due hereunder, or other amount payable hereunder or under any other Loan
Document; or

 

(b)           Specific Covenants.  Any Loan Party fails to perform or observe
any term, covenant or agreement contained in any of Section 6.01, 6.02, 6.03,
6.05(a), 6.07, 6.10, 6.11, 6.12, 6.16, 6.17, Error! Reference source not found.
or ARTICLE VII; or

 

(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after notice thereof to the Borrower from the
Administrative Agent; or

 

(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect (except with respect to such representations,
warranties, certifications or statements of fact which are expressly qualified
by materiality, which shall be incorrect or misleading in any respect) when made
or deemed made; or

 

(e)           Cross-Default.  (i) Any Relevant Party (A) fails, after the
expiration of any applicable grace period, to make any payment when due (whether
by scheduled maturity, required prepayment, acceleration, demand, or otherwise)
in respect of any Indebtedness (other than Indebtedness hereunder) having an
aggregate outstanding principal amount (including

 

109

--------------------------------------------------------------------------------


 

amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, or (B) fails, after the
expiration of any applicable grace period, to observe or perform any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, with the giving of notice if
required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which a Relevant Party is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which a Relevant Party is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by such Relevant Party as a result thereof is greater than the Threshold
Amount; or

 

(f)            Insolvency Proceedings, Etc.  Any Loan Party institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

 

(g)           Attachment.  Any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any Loan Party and is not released, stayed, vacated or fully bonded
within 30 days after its issue or levy; or

 

(h)           Judgments.  There is entered against any Relevant Party one or
more final judgments or orders for the payment of money in an aggregate amount
(as to all such judgments and orders) exceeding the Threshold Amount (to the
extent not covered by independent third-party insurance as to which the insurer
is rated at least “A” by A.M. Best Company, has been notified of the potential
claim and does not dispute coverage), and there is a period of 30 consecutive
days during which such final judgment is not discharged, vacated, bonded or
satisfied or a stay of enforcement of such final judgment, by reason of a
pending appeal or otherwise, is not in effect; or

 

(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA

 

110

--------------------------------------------------------------------------------


 

Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount; or

 

(j)            Invalidity of Loan Documents.  Any provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations (other than (A) contingent indemnification obligations and
(B) obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements as to which arrangements satisfactory to the applicable
Cash Management Bank or Hedge Bank shall have been made), ceases to be in full
force and effect; or any Loan Party or any Affiliate thereof asserts that any
provision of any Loan Document is not the valid and enforceable obligation of
such Loan Party; or

 

(k)           Change of Control.  There occurs any Change of Control; or

 

(l)            Collateral Documents.  Any Collateral Document after delivery
thereof pursuant to Section 4.01, or 6.12 shall for any reason (other than
pursuant to the terms of the Loan Documents) cease to create a valid first
priority Lien (subject only to the Permitted Encumbrances) on Collateral with a
fair market value equal to or greater than $3,000,000 purported to be covered
thereby;

 

(m)          Environmental Liability.  A court of competent jurisdiction enters
judgment against any Relevant Party relative to one or more Environmental
Liabilities or one or more violations of any Environmental Laws that has
resulted or could reasonably be expected to result in a Material Adverse Effect;
or

 

(n)           Material Contracts.  Any breach or default by any party thereto
that gives any party thereto the right to terminate any Antero Corp Agreement or
termination of any Antero Corp Agreement unless such (i) breach or default is
cured within 60 days or (ii) contract or agreement is replaced within 60 days
with one or more contracts with terms and counterparties that have been approved
by the Required Lenders.

 

8.02        Remedies upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

 

(a)           declare the commitment of each Lender to make Loans, the Swingline
Lender to make Swingline Loans, and any obligation of the L/C Issuer to make L/C
Credit Extensions to be terminated, whereupon such commitments and obligation
shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 

111

--------------------------------------------------------------------------------


 

(c)                                  require that the Borrower Cash
Collateralize the L/C Obligations (in an amount equal to the then Outstanding
Amount thereof); and

 

(d)                                 exercise on behalf of itself, the Lenders
and the L/C Issuer all rights and remedies available to it, the Lenders and the
L/C Issuer under the Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans, the Swingline Lender
to make Swingline Loans and any obligation of the L/C Issuer to make L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

 

8.03                        Application of Funds.  After the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in the proviso to
Section 8.02), any amounts received on account of the Obligations shall, subject
to the provisions of Sections 2.14 and 2.15, be applied by the Administrative
Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
ARTICLE III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders, the Swingline Lender and the L/C Issuer
(including fees, charges and disbursements of counsel to the respective Lenders,
the Swingline Lender and the L/C Issuer) arising under the Loan Documents and
amounts payable under ARTICLE III, ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, Swingline Loans, L/C
Borrowings and other Obligations arising under the Loan Documents, ratably among
the Lenders and the L/C Issuer in proportion to the respective amounts described
in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Swingline Loans, L/C Borrowings and Obligations then
owing under Secured Hedge Agreements and Secured Cash Management Agreements,
ratably among the Lenders, the L/C Issuer, the Hedge Banks and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fourth held by them;

 

112

--------------------------------------------------------------------------------


 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.14; and

 

Last, the balance, if any, after all of the Obligations (other than
(A) contingent indemnification obligations and (B) obligations and liabilities
under Secured Cash Management Agreements and Secured Hedge Agreements as to
which arrangements satisfactory to the applicable Cash Management Bank or Hedge
Bank shall have been made) have been indefeasibly paid in full, to the Borrower
or as otherwise required by Law.

 

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

 

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be.  Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of ARTICLE IX
hereof for itself and its Affiliates as if a “Lender” party hereto.

 

ARTICLE IX
ADMINISTRATIVE AGENT

 

9.01                        Appointment and Authority.

 

(a)                                 Each of the Lenders, the Swingline Lender
and the L/C Issuer hereby irrevocably appoints Wells Fargo to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent, the Lenders, the Swingline Lender and the L/C
Issuer, and the Borrower shall not have rights as a third party beneficiary of
any of such provisions other than its rights under Section 9.10.

 

(b)                                 The Administrative Agent shall also act as
the “collateral agent” under the Loan Documents, and each of the Lenders
(including in its capacities as a potential Hedge Bank and a potential Cash
Management Bank), the Swingline Lender and the L/C Issuer hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender, the

 

113

--------------------------------------------------------------------------------


 

Swingline Lender and the L/C Issuer for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this ARTICLE IX and ARTICLE X (including Section 10.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

 

9.02                        Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.03                        Exculpatory Provisions.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents.  Without limiting the generality of the
foregoing, the Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

(d)                                 shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall

 

114

--------------------------------------------------------------------------------


 

be necessary, or as the Administrative Agent shall believe in good faith shall
be necessary, under the circumstances as provided in Sections 10.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender, the Swingline Lender or the L/C Issuer.

 

(e)                                  shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Collateral Documents, (v) the value or the sufficiency of any
Collateral, or (v) the satisfaction of any condition set forth in ARTICLE IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

9.04                        Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, the making of a
Swingline Loan or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender, the Swingline Lender or the L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender, the Swingline Lender or the L/C Issuer unless the Administrative
Agent shall have received notice to the contrary from such Lender or the L/C
Issuer prior to the making of such Loan or the issuance of such Letter of
Credit.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

9.05                        Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

115

--------------------------------------------------------------------------------


 

9.06                        Resignation of Administrative Agent.  The
Administrative Agent may at any time give notice of its resignation to the
Lenders, the Swingline Issuer, the L/C Issuer and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a Lender
with an office in the United States, or an Affiliate of any such Lender with an
office in the United States; provided, however, if no Lender or Affiliate of a
Lender is so appointed, then such successor does not need to be a Lender or an
Affiliate of a Lender but shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may on behalf of the Lenders, the Swingline Lender and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders, the Swingline Lender or the L/C Issuer under any of the Loan
Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender, the Swingline Lender and the L/C Issuer directly, until such
time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section).  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

Any resignation by Wells Fargo as Administrative Agent pursuant to this
Section shall also constitute its resignation as Swingline Lender and L/C
Issuer.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Swingline Lender
and L/C Issuer, (ii) the retiring Swingline Lender and L/C Issuer shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the

 

116

--------------------------------------------------------------------------------


 

retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

 

9.07                        Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender, the Swingline Lender and the L/C Issuer acknowledges that
it has, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender, the Swingline Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

 

9.08                        No Other Duties, Etc.  Anything herein to the
contrary notwithstanding, none of the Sole Bookrunner or Joint Lead Arrangers
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender, the
Swingline Lender or the L/C Issuer hereunder.

 

9.09                        Administrative Agent May File Proofs of Claim.  In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan, Swingline Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
Swingline Loans, L/C Obligations and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Swingline Loan, the L/C Issuer and
the Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Swingline Lender, the
L/C Issuer and the Administrative Agent and their respective agents and counsel
and all other amounts due the Lenders, the Swingline Lender, the L/C Issuer and
the Administrative Agent under Sections 2.03(h) and (i), 2.08 and 10.04) allowed
in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, Swingline Lender and the L/C Issuer to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders, the Swingline Lender and the
L/C Issuer, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the

 

117

--------------------------------------------------------------------------------


 

Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.08 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, the
Swingline Lender or the L/C Issuer any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender,
the Swingline Lender or the L/C Issuer to authorize the Administrative Agent to
vote in respect of the claim of any Lender, the Swingline Lender or the L/C
Issuer or in any such proceeding.

 

9.10                        Collateral and Guaranty Matters.  Each of the
Lenders (including in its capacities as a potential Cash Management Bank and a
potential Hedge Bank), the Swingline Lender, the L/C Issuer and the other
Secured Parties irrevocably authorize the Administrative Agent to take the
following actions, and the Administrative Agent hereby agrees to take such
actions upon the Borrower’s request:

 

(a)                                 to release any Lien on any property granted
to or held by the Administrative Agent under any Loan Document (i) upon
termination of the Aggregate Commitments and payment in full of all Obligations
(other than (A) contingent indemnification obligations and (B) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements as to which arrangements satisfactory to the applicable Cash
Management Bank or Hedge Bank shall have been made) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent, the Swingline
Lender and the L/C Issuer shall have been made), (ii) that is sold or to be sold
as part of or in connection with any sale permitted hereunder or under any other
Loan Document, or (iii) if approved, authorized or ratified in writing in
accordance with Section 10.01; and

 

(b)                                 to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Loan Party as a
result of a transaction permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.10.  In each case as
specified in this Section 9.10, the Administrative Agent will, at the Borrower’s
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents or to release such Guarantor from its obligations under the
Guaranty, in each case in accordance with the terms of the Loan Documents and
this Section 9.10.

 

9.11                        Secured Cash Management Agreements and Secured Hedge
Agreements.  No Cash Management Bank or Hedge Bank that obtains the benefits of
Section 8.03, any Guaranty or any Collateral by virtue of the provisions hereof
or of any Guaranty or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any

 

118

--------------------------------------------------------------------------------


 

action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
ARTICLE IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be.

 

9.12                        Co-Documentation Agent; Syndication Agent. 
Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, each of the Syndication Agent and the Co-Documentation
Agents are named as such for recognition purposes only, and in their respective
capacities as such shall have no duties, responsibilities or liabilities with
respect to this Agreement or any other Loan Document; it being understood and
agreed that each of the Syndication Agent and the Co-Documentation Agents in
their respective capacities as such shall be entitled to all indemnification and
reimbursement rights in favor of the Administrative Agent provided herein and in
the other Loan Documents.  Without limitation of the foregoing, none of the
Syndication Agent or the Co-Documentation Agents in their respective capacities
as such shall, by reason of this Agreement or any other Loan Document, have any
fiduciary relationship in respect of any Lender, Loan Party or any other Person.

 

ARTICLE X
MISCELLANEOUS

 

10.01                 Amendments, Etc.  No amendment or waiver of any provision
of this Agreement or any other Loan Document (other than any AutoBorrow
Agreement), and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders or the Administrative Agent at the direction of the Required Lenders and
the Borrower or the applicable Loan Party, as the case may be, and acknowledged
by the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:

 

(a)                                 waive any condition set forth in
Section 4.01 (other than Section 4.01(b)(i)), or, in the case of the initial
Credit Extension, Section 4.02, without the written consent of each Lender;

 

(b)                                 extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender;

 

(c)                                  postpone any date fixed by this Agreement
or any other Loan Document for any payment (excluding mandatory prepayments) of
principal, interest, fees or other amounts due to any Lender hereunder or under
such other Loan Document without the written consent of such Lender;

 

119

--------------------------------------------------------------------------------


 

(d)                                 reduce the principal of, or the rate of
interest specified herein on, any Loan, Swingline Loan or L/C Borrowing, or
(subject to clause (iii) of the second proviso to this Section 10.01) any fees
or other amounts payable hereunder or under any other Loan Document without the
written consent of each Lender entitled to such amount; provided, however, that
only the consent of the Required Lenders shall be necessary (i) to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest or Letter of Credit Fees at the Default Rate or (ii) to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan,
Swingline Loan or L/C Borrowing or to reduce any fee payable hereunder;

 

(e)                                  change Section 8.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender;

 

(f)                                   change any provision of this Section 10.01
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender;

 

(g)                                  release all or substantially all of the
Collateral in any transaction or series of related transactions (other than in
connection with the Loan Documents), without the written consent of each Lender;
or

 

(h)                                 release all or substantially all of the
value of the Guaranty, without the written consent of each Lender, except to the
extent the release of any Subsidiary from the Guaranty is permitted pursuant to
Section 9.10 (in which case such release may be made by the Administrative Agent
acting alone);

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iii) the Commitment Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto;
and (iv) no amendment, waiver or consent shall, unless in writing and signed by
the Swingline Lender in addition to the Lenders required above, affect the
rights or duties of the Swingline Lender under this Agreement.  Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased or extended, any amount owing
to such Lender reduced, the final maturity thereof extended, or the voting
provisions hereof with respect to such Lender amended without the consent of
such Lender.

 

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender or each affected Lender

 

120

--------------------------------------------------------------------------------


 

and that has been approved by the Required Lenders, the Borrower may replace
such non-consenting Lender in accordance with Section 10.13; provided that such
amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

 

10.02                 Notices; Effectiveness; Electronic Communications.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection 10.02(b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)                                     if to the Borrower, the Administrative
Agent, the Swingline Lender or the L/C Issuer, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders, the Swingline and the L/C Issuer hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender, the Swingline Lender or the L/C Issuer pursuant to ARTICLE II if
such Lender or the L/C Issuer, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such

 

121

--------------------------------------------------------------------------------


 

notice or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower, any Lender, the Swingline Lender, the L/C Issuer or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender, the Swingline Lender, the L/C Issuer
or any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

(d)                                 Change of Address, Etc.  Each of the
Borrower, the Administrative Agent, the Swingline Lender and the L/C Issuer may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent, the Swingline Lender and the L/C Issuer.  In addition, each Lender agrees
to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the

 

122

--------------------------------------------------------------------------------


 

Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.

 

(e)                                  Reliance by Administrative Agent, the
Swingline Lender, L/C Issuer and Lenders.  The Administrative Agent, the
Swingline Lender, the L/C Issuer and the Lenders shall be entitled to rely and
act upon any notices (including telephonic Loan Notices) purportedly given by or
on behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Administrative Agent, the Swingline Lender, the L/C Issuer, each Lender and
the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reasonable reliance by such Person on each notice
purportedly given by or on behalf of the Borrower.  All telephonic notices to
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

10.03                 No Waiver; Cumulative Remedies; Enforcement.  No failure
by any Lender, the Swingline Lender, the L/C Issuer or the Administrative Agent
to exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders, the Swingline Lender and the L/C Issuer; provided, however, that the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) the L/C Issuer from exercising the rights and remedies that inure to its
benefit (solely in its capacity as L/C Issuer) hereunder and under the other
Loan Documents, (c) the Swingline Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as Swingline Lender) hereunder
and under the other Loan Documents,  (d) any Lender from exercising setoff
rights in accordance with Section 10.08 (subject to the terms of Section 2.12),
or (e) any Lender from filing proofs of claim or appearing and filing pleadings
on its own behalf during the pendency of a proceeding relative to any Loan Party
under any Debtor Relief Law; and provided, further, that if at any time there is
no Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 8.02 and (ii) in
addition to the matters set forth in clauses (b), (c), (d) and (e) of the

 

123

--------------------------------------------------------------------------------


 

preceding proviso and subject to Section 2.12, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

10.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
one primary outside counsel and one local counsel in each applicable
jurisdiction, as necessary, and, in the case of an actual or perceived conflict
of interest, additional conflicts counsel for the Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Swingline Lender in connection with the
extension of any Swingline Loan or any demand for payment thereunder, (iii) all
reasonable out-of-pocket expenses incurred by the L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iv) all reasonable out-of-pocket expenses
incurred by the Administrative Agent, any Lender or Swingline Lender (when an
Event of Default exists) or the L/C Issuer (including the reasonable fees,
charges and disbursements of one primary outside counsel and one local counsel
in each applicable jurisdiction, as necessary, and, in the case of an actual or
perceived conflict of interest, additional conflicts counsel or professional
advisors for the Administrative Agent, any Lender, Swingline Lender or the L/C
Issuer), in connection with the enforcement or protection of its rights under
this Agreement and the other Loan Documents, including, without limitation, its
rights under this Section, and in connection with Loans made or Letters of
Credit issued hereunder, including all such reasonable out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender, the Swingline Lender and the L/C Issuer, the Joint Lead Arrangers,
the Sole Bookrunner and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities, penalties and
related expenses (including the reasonable fees, charges and disbursements of
one primary outside counsel and one local counsel in each applicable
jurisdiction, as necessary, and, in the case of an actual or perceived conflict
of interest, additional conflicts counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its

 

124

--------------------------------------------------------------------------------


 

Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan, Swingline Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party or any of the Borrower’s or
such Loan Party’s directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED
BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or its Related Parties,
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee or its Related Parties for breach in bad faith of such
Indemnitee’s or its Related Parties’ obligations hereunder or under any other
Loan Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (z) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from a dispute
among or between Indemnitees and not involving any act or omission of the
Borrower or any other Loan Party, unless such loss, claim, damage, liability or
related expense is against an Indemnitee in its capacity or fulfilling its role
as an agent or arranger with respect to the Loan Documents or the Loans;
provided further that payments of expenses with respect to the negotiation,
preparation, due diligence, administration, syndication, closing and enforcement
of any of the Loan Documents will be limited to those provided for under
Section 10.04(a).  This Section 10.04(b) shall not apply with respect to Taxes
other than Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), the L/C Issuer or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the L/C Issuer or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or L/C Issuer in connection with such capacity.

 

125

--------------------------------------------------------------------------------


 

The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.11(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  No
Indemnitee shall be liable to the Borrower, its Affiliates or any other Person,
and the Borrower and its Affiliates will not be liable to any Indemnitee, its
Affiliates or any other Person, for  any claim on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan, Swingline
Loan  or Letter of Credit or the use of the proceeds thereof; provided, that,
nothing contained in this Section 10.04(d) shall limit the Borrower’s
indemnification obligations with respect to indirect, consequential or punitive
damage claims, to the extent of the indemnification provided in
Section 10.04(b).  No Indemnitee referred to in subsection 10.04(b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

 

(f)                                   Survival.  The agreements in this
Section shall survive the resignation of the Administrative Agent, the Swingline
Lender and the L/C Issuer, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

 

10.05                 Payments Set Aside.  To the extent that any payment by or
on behalf of the Borrower is made to the Administrative Agent, the Swingline
Lender, the L/C Issuer or any Lender, or the Administrative Agent, the Swingline
Lender, the L/C Issuer or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
the Swingline Lender, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender,
the Swingline Lender and the L/C Issuer severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the

 

126

--------------------------------------------------------------------------------


 

Lenders, the Swingline Lender and the L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

10.06                 Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in
subsection 10.06(d) of this Section and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the Swingline
Lender, the L/C Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its
Commitment(s) and the Loans (including for purposes of this Section 10.06(b),
participations in Swingline Obligations and L/C Obligations) at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in
subsection (b)(i)(A) of this Section, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $5,000,000, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee

 

127

--------------------------------------------------------------------------------


 

Group and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met;

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned;

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by
subsection (b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed and to the extent the Borrower has not
responded within five Business Days after receipt of such request for consent,
the Borrower shall be deemed to have consented) shall be required unless (1) an
Event of Default has occurred and is continuing at the time of such assignment
or (2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of any Commitment if such assignment is to a Person that
is not a Lender with a Commitment, an Affiliate of such Lender or an Approved
Fund with respect to such Lender;

 

(C)                               the consent of the L/C Issuer (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
that initially establishes or increases the obligation of the assignee to
participate in exposure under one or more Letters of Credit (whether or not then
outstanding); and

 

(D)                               the consent of the Swingline Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment that increases the obligation of the assignee to participate in
exposure under any Swingline Loan (whether or not then outstanding).

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Borrower.  No such
assignment shall be made to the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.

 

128

--------------------------------------------------------------------------------


 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit in accordance
with its Applicable Percentage.  Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

(vii)                           No Assignment to Natural Persons.  No such
assignment shall be made to a natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts (and stated interest) of
the Loans, Swingline Loans and L/C Obligations owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive, and the Borrower,

 

129

--------------------------------------------------------------------------------


 

the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender.  The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower, the Administrative Agent,
the Swingline Lender or the L/C Issuer, sell participations to any Person (other
than a natural person, a Defaulting Lender or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in Swingline Obligations and L/C Obligations) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) the Borrower, the
Administrative Agent, the Lenders, the Swingline Lender and the L/C Issuer shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement, and (iv) such Participant
must agree to be bound by Section 10.07.  Any agreement or instrument pursuant
to which a Lender sells such a participation shall provide that such Lender
shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in the first proviso to Section 10.01 that delays or
reduces any payment to such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01  (subject to the requirements and limitations therein,
including the requirements under Section 3.01(e) (it being understood that the
documentation required under Section 3.01(e) shall be delivered to the
participating Lender)), 3.04 and 3.05 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to Section 10.06(b).  To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.12 as though it were a Lender.  Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement

 

130

--------------------------------------------------------------------------------


 

notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  A Participant shall not be entitled to the benefits of
Section 3.01 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 3.01 as though it were a Lender.

 

(f)                                   Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or other central bank having jurisdiction over it; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(g)                                  Resignation as Swingline Lender and L/C
Issuer after Assignment.  Notwithstanding anything to the contrary contained
herein, if at any time Wells Fargo assigns all of its Commitment and Loans
pursuant to Section 10.06(b), Wells Fargo may, upon 30 days’ notice to the
Borrower and the Lenders, resign as Swingline Lender and/or L/C Issuer.  In the
event of any such resignation as Swingline Lender and L/C Issuer, the Borrower
shall be entitled to appoint from among the Lenders a successor Swingline Lender
and L/C Issuer hereunder; provided, however, if an Event of Default shall have
occurred and be continuing, the Lenders shall appoint a successor Swingline
Lender and L/C Issuer; provided further, however, that no failure by the
Borrower or the Lenders to appoint any such successor shall affect the
resignation of Wells Fargo as Swingline Lender and/or L/C Issuer.  If Wells
Fargo resigns as Swingline Lender and/or L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the Swingline Lender and/or L/C Issuer
hereunder with respect to all Swingline Loans and Letters of Credit outstanding
as of the effective date of its resignation as Swingline Lender and L/C Issuer
and all Swingline Obligations and L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)).  Upon the
appointment of a successor Swingline Lender and L/C Issuer and the successor
Swingline Lender’s and L/C Issuer’s acceptance thereof, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Swingline Lender and L/C Issuer, and (b) the successor
Swingline Lender and L/C Issuer shall issue swingline loans and letters of
credit in substitution for the Swingline Loans and the Letters of Credit, if
any, outstanding at the time of such succession or make other arrangements
satisfactory to Wells Fargo to effectively assume the obligations of Wells Fargo
with respect to such Swingline Loans and/or Letters of Credit.

 

131

--------------------------------------------------------------------------------


 

10.07                 Treatment of Certain Information; Confidentiality.  Each
of the Administrative Agent, the Lenders, the Swingline Lender  and the L/C
Issuer agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, trustees, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b)  to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or by
any order of any court or administrative agency or in any pending legal or
administrative proceeding or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.13(c) or (ii) any actual or prospective counterparty (or its advisors)
to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower, (h) to the extent requested
by any Person providing insurance to the Administrative Agent, the Lenders, the
Swingline Lender or the L/C Issuer relating to the Borrower and its obligations
hereunder (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (i) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent, any Lender, the
Swingline Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower or any of its
Affiliates, which source is not to the knowledge of the Administrative Agent,
any Lender, the Swingline Lender, the L/C Issuer or any of their respective
Affiliates in breach of any confidentiality obligations owing to the Borrower or
any of its Affiliates with respect to such Information, or (j) to the extent
needed to obtain a Committee on Uniform Securities Identification Procedures
(CUSIP) number.

 

For purposes of this Section, “Information” means all information received from
any Relevant Party or any Subsidiary or Affiliate thereof relating to any
Relevant Party or any Subsidiary thereof or their respective businesses, other
than any such information that is available to the Administrative Agent, any
Lender, the Swingline Lender or the L/C Issuer on a nonconfidential basis prior
to disclosure by any Relevant Party or any Subsidiary or Affiliate thereof from
a source that is not to the knowledge of the Administrative Agent, any Lender,
the Swingline Lender, the L/C Issuer or any of their respective Affiliates in
breach of any confidentiality obligations owing to any Relevant Party or any
Subsidiary or Affiliate thereof with respect to such Information, provided that,
in the case of information received from a Relevant Party or any Subsidiary or
Affiliate thereof after the date hereof, such information is clearly identified
at the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied

 

132

--------------------------------------------------------------------------------


 

with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders, the Swingline Lender and the L/C
Issuer acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.

 

10.08                 Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender, the L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Swingline Lender, the L/C Issuer or any such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, the Swingline Lender or the
L/C Issuer, irrespective of whether or not such Lender, the Swingline Lender or
the L/C Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender, the Swingline Lender
or the L/C Issuer different from the branch or office holding such deposit or
obligated on such indebtedness; provided, that in the event that any Defaulting
Lender shall exercise any such right of setoff hereunder, (x) all amounts so set
off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.15 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
The rights of each Lender, the Swingline Lender, the L/C Issuer and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, the Swingline
Lender, the L/C Issuer or their respective Affiliates may have.  Each Lender,
the Swingline Lender and the L/C Issuer agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

10.09                 Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the

 

133

--------------------------------------------------------------------------------


 

interest contracted for, charged, or received by the Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

10.10                 Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  This
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto (and signature pages shall have been released from
escrow, if applicable).  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

10.11                 Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.12                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the Swingline
Lender or the L/C Issuer, as applicable, then such provisions shall be deemed to
be in effect only to the extent not so limited.

 

134

--------------------------------------------------------------------------------


 

10.13                 Replacement of Lenders.  If any Lender requests
compensation under Section 3.04, or if the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, if any Lender
is a Defaulting Lender or if any other circumstance exists hereunder that gives
the Borrower the right to replace a Lender as a party hereto, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 

(a)                                 the Borrower or such assignee shall pay to
the Administrative Agent the assignment fee specified in Section 10.06(b);

 

(b)                                 such Lender shall receive payment of an
amount equal to the outstanding principal of its Loans, Swingline Loans and L/C
Advances, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment is reasonably expected to
result in a reduction in such compensation or payments thereafter; and

 

(d)                                 such assignment does not conflict with
applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.   Upon receipt by the Lender being replaced of all amounts
required to be paid to it pursuant to this Section 10.13, the Administrative
Agent shall be entitled (but not obligated) and authorized to execute an
Assignment and Assumption on behalf of such replaced Lender, and any such
Assignment and Assumption so executed by the Administrative Agent and the
replacement Lender shall be effective for purposes of this Section 10.13 and
Section 10.06.

 

10.14                 Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 SUBMISSION TO JURISDICTION.   EACH OF THE
PARTIES TO THIS AGREEMENT IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE

 

135

--------------------------------------------------------------------------------


 

STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT ANY PARTY HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN THE COURTS
OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  EACH OF THE PARTIES TO
THIS AGREEMENT IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(d)                                 SERVICE OF PROCESS.  TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.15                 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF

 

136

--------------------------------------------------------------------------------


 

LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

10.16                 No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that:  (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, each of JPMS and
WFS in its capacity as a Joint Lead Arranger, WFS in its capacity as Sole
Bookrunner and the Lenders are arm’s-length commercial transactions between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent,
JPMS, WFS and the Lenders, on the other hand, (B) the Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Lenders, the
Administrative Agent, JPMS and WFS is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Borrower or any of its Affiliates, or any other Person and (B) none of the
Lenders, the Administrative Agent, JPMS nor WFS has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) each of the Lenders, the Administrative Agent, JPMS and WFS
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrower and its
Affiliates, and none of the Lenders, the Administrative Agent, JPMS nor WFS has
any obligation to disclose any of such interests to the Borrower or its
Affiliates.  To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against each of the Lenders, the
Administrative Agent, JPMS and WFS with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

 

10.17                 Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

10.18                 USA Patriot Act.  Each Lender that is subject to the USA
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower

 

137

--------------------------------------------------------------------------------


 

that pursuant to the requirements of the USA Patriot Act, it is required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of each Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the USA Patriot Act. 
The Borrower shall, promptly following a request by the Administrative Agent or
any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA Patriot Act.

 

10.19                 Limitation of Recourse.  There shall be full recourse to
the Borrower and the other Loan Parties and to all of the Collateral under this
Agreement and the other Loan Documents, but in no event shall any direct or
indirect member or holder of any Equity Interest of the Borrower (each, a
“Member”) or any officer, director or employee of any Relevant Party, any
Subsidiary of a Relevant Party, any Member, or any other Person be personally
liable or obligated for the Obligations of the Loan Parties; provided, that
nothing herein shall exculpate a Person for liability for his or its own fraud
or willful misconduct.  The limitations set forth in this Section shall survive
the termination of this Agreement and the full payment and performance of the
Obligations.

 

10.20                 Time of the Essence.  Time is of the essence of the Loan
Documents.

 

10.21                 ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

138

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

ANTERO MIDSTREAM PARTNERS LP

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Chief Administrative Officer and Regional Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Suzanne Ridenhour

 

Name:

Suzanne Ridenhour

 

Title:

Director

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender, Swingline Lender and L/C Issuer

 

 

 

 

 

By:

/s/ Suzanne Ridenhour

 

Name:

Suzanne Ridenhour

 

Title:

Director

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

as a Lender

 

 

 

 

 

By:

/s/ Ryan Fuessel

 

Name:

Ryan Fuessel

 

Title:

Authorized Officer

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Vanessa A. Kurbatskiy

 

Name:

Vanessa A. Kurbatskiy

 

Title:

Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Victor Ponce de León

 

Name:

Victor Ponce de León

 

Title:

Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Gabriel Juarez

 

Name:

Gabriel Juarez

 

Title:

Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Credit Agricole Corporate & Investment Bank,

 

as a Lender

 

 

 

 

 

By:

/s/ David Gurghigian

 

Name:

David Gurghigian

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Michael Willis

 

Name:

Michael Willis

 

Title:

Managing Director

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ABN AMRO CAPITAL USA LLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Darrell Holley

 

Name:

Darrell Holley

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ David Montgomery

 

Name:

David Montgomery

 

Title:

Executive Director

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

The Bank of Nova Scotia,

 

as a Lender

 

 

 

 

 

By:

/s/ Mark Sparrow

 

Name:

Mark Sparrow

 

Title:

Director

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BMO Harris Bank N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Melissa Guzmann

 

Name:

Melissa Guzmann

 

Title:

Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ Michael Spaight

 

Name:

Michael Spaight

 

Title:

Authorized Signatory

 

 

 

 

 

By:

/s/ Remy Riester

 

Name:

Remy Riester

 

Title:

Authorized Signatory

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

as a Lender

 

 

 

 

 

By:

/s/ James D. Weinstein

 

Name:

James D. Weinstein

 

Title:

Managing Director

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Daniel K. Hansen

 

Name:

Daniel K. Hansen

 

Title:

Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Branch Banking and Trust Company,

 

as a Lender

 

 

 

 

 

By:

/s/ Traci Bankston

 

Name:

Traci Bankston

 

Title:

Assistant Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ Trudy Nelson

 

Name:

Trudy Nelson

 

Title:

Authorized Signatory

 

 

 

 

 

By:

/s/ Daria Mahoney

 

Name:

Daria Mahoney

 

Title:

Authorized Signatory

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Jonathan Luchansky

 

Name:

Jonathan Luchansky

 

Title:

Assistant Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

TORONTO DOMINION (NEW YORK) LLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Masood Fikree

 

Name:

Masood Fikree

 

Title:

Authorized Signatory

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MUFG UNION BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Lara Francis

 

Name:

Lara Francis

 

Title:

Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01

 

Specified IPO Transactions

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

Commitments and Applicable Percentages

 

Lender

 

Commitment

 

Applicable Percentage

 

Wells Fargo Bank, National Association

 

$

90,000,000.00

 

9.0

%

JP Morgan Chase

 

$

90,000,000.00

 

9.0

%

Barclays

 

$

85,000,000.00

 

8.5

%

Capital One

 

$

85,000,000.00

 

8.5

%

Citibank

 

$

85,000,000.00

 

8.5

%

Credit Agricole

 

$

85,000,000.00

 

8.5

%

ABN AMRO Capital

 

$

50,000,000.00

 

5.0

%

Bank of Nova Scotia

 

$

50,000,000.00

 

5.0

%

BMO Capital Markets

 

$

50,000,000.00

 

5.0

%

Credit Suisse

 

$

50,000,000.00

 

5.0

%

Sumitomo Mitsui

 

$

50,000,000.00

 

5.0

%

US Bank

 

$

50,000,000.00

 

5.0

%

BB&T Capital Markets

 

$

36,000,000.00

 

3.6

%

Canadian Imperial Bank of Commerce

 

$

36,000,000.00

 

3.6

%

PNC Bank

 

$

36,000,000.00

 

3.6

%

TD Securities

 

$

36,000,000.00

 

3.6

%

Union Bank

 

$

36,000,000.00

 

3.6

%

Total:

 

$

1,000,000,000

 

100.0

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.06

 

Litigation

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.08(b)

 

Owned Real Property:

 

Grantor

 

Grantee

 

Instrument
Date

 

Recording
Information

 

County or Other Relevant
Jurisdiction and State

 

Record Owner

Helen M. Ruble and Ira E. Ruble

 

Antero Resources Corporation*

 

02/26/2014

 

Bk 437, Pg 800

 

Tyler County, West Virginia

 

Antero Resources Corporation

 

 

 

 

 

 

 

 

 

 

 

Edna Monroe

 

Antero Resources Corporation*

 

02/17/2014

 

Bk 437, Pg 803

 

Tyler County, West Virginia

 

Antero Resources Corporation

 

 

 

 

 

 

 

 

 

 

 

Hattie Markle Jones

 

Antero Resources Corporation*

 

10/23/2013

 

Bk 429, 763

 

Tyler County, West Virginia

 

Antero Resources Corporation

 

 

 

 

 

 

 

 

 

 

 

Dean R. Pennington and Martha A. Pennington

 

Antero Resources Corporation*

 

08/15/2013

 

BK 311, Pg 117

 

Doddridge County, West Virginia

 

Antero Resources Corporation

 

 

 

 

 

 

 

 

 

 

 

Doris J. Bee and Debbie Hileman, as Second Successor Trustees of The Lawrence L.
James Living Trust Dated July 18, 1996, and William Patrick James

 

Antero Resources Appalachian Corporation*

 

11/15/2012

 

Bk 304, Pg 235

 

Doddridge County, West Virginia

 

Antero Resources Appalachian Corporation

 

 

 

 

 

 

 

 

 

 

 

Doris J. Bee and Debbie Hileman, as Second

 

Antero Resources

 

08/08/2013

 

Bk 311, Pg 35

 

Doddridge County, West

 

Antero Resources

 

--------------------------------------------------------------------------------


 

Successor Trustees of The Lawrence L. James Living Trust Dated July 8, 1996, and
William Patrick James

 

Corporation*

 

 

 

 

 

Virginia

 

Corporation

 

 

 

 

 

 

 

 

 

 

 

John H. McClain, et al.

 

Antero Resources Corporation*

 

07/19/2013

 

Bk 310, Pg 254

 

Doddridge County, West Virginia

 

Antero Resources Corporation

 

 

 

 

 

 

 

 

 

 

 

Shawn A. Glaspell

 

Antero Resources Corporation*

 

10/14/2013

 

Bk 315, Pg 497

 

Doddridge County, West Virginia

 

Antero Resources Corporation

 

 

 

 

 

 

 

 

 

 

 

John H. McClain

 

Antero Resources Corporation*

 

10/14/2013

 

Bk 316, Pg 389

 

Doddridge County, West Virginia

 

Antero Resources Corporation

 

 

 

 

 

 

 

 

 

 

 

Mary Frances Harms, et al.

 

Antero Resources Appalachian Corporation*

 

06/04/2012 06/29/2012 06/29/2012 06/29/2012

 

Bk 316, Pg 956 Bk 317, Pg 107 Bk 317, Pg 109 Bk 317, Pg 111

 

Ritchie County, West Virginia

 

Antero Resources Appalachian Corporation

 

 

 

 

 

 

 

 

 

 

 

Mary Frances Harms, et al.

 

Antero Resources Appalachian Corporation*

 

06/12/2013

 

Bk 322, Pg 41

 

Ritchie County, West Virginia

 

Antero Resources Appalachian Corporation

 

 

 

 

 

 

 

 

 

 

 

Lynn Reusser and Yvonne Reusser, husband and wife

 

Antero Resources Appalachian*

 

3/8/2013

 

Bk 238, Pg 112

 

Monroe County, Ohio

 

Antero Resources Appalachian Corporation

 

--------------------------------------------------------------------------------


 

 

 

Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Clara Mae Hurst and Peggy Lou Hurst

 

Antero Resources Corporation*

 

12/12/2013

 

Bk 1524, Pg 444

 

Harrison County, West Virginia

 

Antero Resources Corporation

 

--------------------------------------------------------------------------------

* In process of being deeded to Borrower or the Guarantor.

 

Easements:

 

[See Attached]

 

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EX’ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO
ASSIGN

 

COUNTY

OH

 

BEAVER CS

 

MCCORT, JOHN

 

ANTERO MIDSTREAM LLC

 

OPTION TO PURCHASE COMPRESSOR SITE

 

8/21/2014

 

37-00219.000
37-00220.000

 

 

 

 

 

NO CONSENT REQUIRED

 

BELMONT

OH

 

BEAVER CS

 

HICKENBOTTOM, JAMES O.

 

ANTERO MIDSTREAM LLC

 

OPTION TO PURCHASE COMPRESSOR SITE

 

8/8/2014

 

37-00348.001

 

 

 

 

 

NO CONSENT REQUIRED

 

BELMONT

OH

 

BEAVER CS

 

PRITTS, ANNA

 

ANTERO MIDSTREAM LLC

 

OPTION TO LEASE AGREEMENT (COMPRESSOR SITE)

 

7/7/2014

 

37-00468.000
37-00470.001

 

 

 

 

 

NO CONSENT REQUIRED

 

BELMONT

OH

 

CLEVELAND LATERAL

 

WAGNER JR. , DAVID

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

10/10/2014

 

04-00234.000
04-00234.003

 

 

 

 

 

NO CONSENT REQUIRED

 

BELMONT

OH

 

CLEVELAND LATERAL

 

SURRATT, HAROLD
CHRISLIP, JEANNE

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/29/2014

 

04-00239.000
04-00274.000
04-00275.000

 

 

 

 

 

NO CONSENT REQUIRED

 

BELMONT

OH

 

CLEVELAND LATERAL

 

KELLER,  JOHN & KIMBERLY

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/29/2014

 

04-00244.000

 

 

 

 

 

90 DAY NOTICE

 

BELMONT

OH

 

KIRKWOOD LATERAL

 

MILLER, JOAS AND FANNIE

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

6/26/2014

 

04-00222

 

04-00224

 

 

 

 

 

NO CONSENT REQUIRED

 

BELMONT

OH

 

KIRKWOOD LATERAL

 

TRIPLE B TRUCKING

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/8/2014

 

04-00232
04-00223

 

 

 

 

 

NO CONSENT REQUIRED

 

BELMONT

OH

 

KIRKWOOD LATERAL

 

TRIPLPE B. TRUCKING, INC.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/8/2014

 

04-00232.000
04-00223.000

 

 

 

 

 

NO CONSENT REQUIRED

 

BELMONT

OH

 

KIRKWOOD LATERAL

 

KEATING, JOHN W, & JEAN A.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

7/10/2014

 

04-00235
04-00237

 

 

 

 

 

NO CONSENT REQUIRED

 

BELMONT

OH

 

KIRKWOOD LATERAL

 

SURRATT, HAROLD
CHRISLIP, JEANNE

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

6/27/2014

 

04-00239.000
04-00274.000
04-00275.000

 

 

 

 

 

NO CONSENT REQUIRED

 

BELMONT

OH

 

KIRKWOOD LATERAL

 

GEMMA, ANTHONY M.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

7/14/2014

 

04-00242.000

 

 

 

 

 

NO CONSENT REQUIRED

 

BELMONT

 

--------------------------------------------------------------------------------


 

OH

 

KIRKWOOD LATERAL

 

KELLER, JOHN

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

7/11/2014

 

04-00243
04-00244

 

 

 

 

 

NO CONSENT REQUIRED

 

BELMONT

OH

 

KIRKWOOD LATERAL

 

BORING, GARY LEE JR

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/13/2014

 

04-00247.003

 

 

 

 

 

NO CONSENT REQUIRED

 

BELMONT

OH

 

KIRKWOOD LATERAL

 

MARSH, BRENT

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/4/2014

 

04-00249.000

 

 

 

 

 

NO CONSENT REQUIRED

 

BELMONT

OH

 

KIRKWOOD LATERAL

 

MILLIKEN, ROBERT P.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/5/2014

 

04-00252.000

 

 

 

 

 

NO CONSENT REQUIRED

 

BELMONT

OH

 

KIRKWOOD LATERAL

 

AMHERST SPORTSMAN CLUB, INC.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

 

 

04-00275.002
04-00275.003
04-00275.004

 

 

 

 

 

NO CONSENT REQUIRED

 

BELMONT

OH

 

KIRKWOOD LATERAL

 

JABER, MERWAN MARK

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

7/31/2014

 

04-00276.000

 

 

 

 

 

NO CONSENT REQUIRED

 

BELMONT

OH

 

KIRKWOOD LATERAL

 

ALERT BOOSTER CAMP, INC.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/15/2014

 

04-00427

 

 

 

 

 

NO CONSENT REQUIRED

 

BELMONT

WV

 

BEAVER

 

PRITTS, ANNA E.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT (COMPRESSOR SITE)

 

7/7/2014

 

37-00219

 

N/A

 

N/A

 

 

 

BELMONT

WV

 

ALVADORE

 

McCLOY, ALVADORE
McCLOY, FRANCES JEAN

 

ANTERO MIDSTREAM LLC

 

MEMORANDUM OF CONSIDERATION FOR PERMANENT EASEMENT AND PERMANENT EASEMENT
AGREEMENT

 

7/30/2014

 

1-8-31
1-9-22

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

BALLI

 

KNUDSEN, ELAINE T.

 

ANTERO MIDSTREAM LLC

 

OPTION AND PERMANENT EASEMENT AGREEMENT

 

7/29/2014

 

1-6-31
1-6-31.1

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

BALLI

 

JONES, JEFFERY K, SR.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/18/2014

 

1-7-7.1

 

10/8/2014

 

336/342 #212569

 

NO CONSENT NEEDED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

BALLI

 

JONES, JEFFERY K, SR.

 

ANTERO MIDSTREAM LLC

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

10/7/2014

 

1-7-7.1

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

BALLI

 

GAGNON, SUSAN C.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/15/2014

 

9-1-6-9

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

BALLI LINE

 

SPELLMAN,DONNA K.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/10/2014

 

1-6-20

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

BOBCAT TO EQT

 

SAMER, MATTHEW
UNDERWOOD, DUSTIN

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

4/4/2014

 

5-29-33

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

BOBCAT TO EQT

 

SAMER, MATTHEW
UNDERWOOD, DUSTIN

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/21/2013

 

5-29-33

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

BOBCAT TO EQT

 

FAIN, CHARLES T.

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

2/12/2014

 

5-29-34

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

BOBCAT TO EQT

 

BARKER, LAWRENCE, ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

10/26/2013

 

5-28-35

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

BOBCAT TO EQT

 

FRANKLIN, JEAN
FRANKLIN, THOMAS
FRAKNLIN, RANDALL

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

1/18/2014

 

5-29-2

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BOBCAT TO EQT

 

FRANKLIN, JEAN
FRANKLIN, THOMAS
FRAKNLIN, RANDALL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/3/2013

 

5-29-2

 

PENDING

 

PENDING

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BOBCAT TO EQT

 

CAYTON, PAUL D., TRUSTEE OF THE OAKS LAND TRUST

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/8/2013

 

5-30-2

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

BOBCAT TO EQT

 

ASH, TIMOTHY AND PAULA

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

1/9/2014

 

5-29-3

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

BOBCAT TO EQT

 

UNDERWOOD, RODNEY AND DEBORAH

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY WAREYARD AGREEMENT

 

2/17/2014

 

5-30-6

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

BOBCAT TO EQT

 

UNDERWOOD, RODNEY AND DEBORAH

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY WAREYARD AGREEMENT

 

2/18/2014

 

5-30-6

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

BOBCAT TO EQT

 

SWIGER, HOWARD LEE

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/17/2013

 

5-30-7

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

BOBCAT TO EQT

 

JAMES, RUSSELL F. & LAURIE A.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/11/2013

 

5-30-22

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

BOBCAT TO EQT

 

PENNINGTON, DEAN R.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASMENT AGREEMENT

 

10/30/2013

 

5-25-43
5-25-43.1
5-25-43.2

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

BOBCAT TO EQT

 

PENNINGTON, DEAN R.

 

ANTERO RESOURCES MIDSTREAM LLC

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT EXECUTED ON
10/30/2013-VALVE SITE

 

12/28/2013

 

5-25-43
5-25-43.1
5-25-43.2

 

10/2/2014

 

336/97 #212303

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

BOBCAT TO EQT

 

HAYES, KENNETH, ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

10/23/2013

 

5-28-34.2

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

BOBCAT TO EQT

 

PRATT, RONALD L. AND ROSETTA M.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/23/2013

 

5-29-23
5-29-23.1

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

BOBCAT TO EQT

 

STEPHENSON, ROBERT E, ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/2/2013

 

5-29-23.3

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

BOBCAT TO EQT

 

STEPHENSON, ROBERT E, ET UX

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

12/14/2013

 

5-29-23.3

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

BOBCAT TO EQT

 

STEPHENSON, ROBERT E, ET UX

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WAREYARD AGREEMENT

 

12/14/2013

 

5-29-23.3

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

BOBCAT TO EQT

 

STEPHENSON, MARGARET K., ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/2/2013

 

5-29-23.4

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

BOBCAT TO EQT

 

STEPHENSON, MARGARET K., ET AL

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

12/14/2013

 

5-29-23.4

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

BOBCAT TO EQT

 

JAMES, FRANK & ARETTA

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/15/2014

 

5-30-21
5-30-22.3

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

BOBCAT TO EQT

 

MINNICK, TINA MARIE DAVIS

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/11/2013

 

5-30-4      5-30-5.1

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

BOBCAT TO EQT

 

UNDERWOOD, RODNEY O. ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/2/2013

 

5-30-6
5-30-6.1

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

CANTON EAST

 

SCHAFER, MARY JANE, ET VIR

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD ACCESS EASEMENT AGREEMENTAND CONFIDENTIALITY AGREEMENT

 

10/4/2013

 

3-10-33

 

8/1/2014

 

332/187 #206508

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

CANTON EAST

 

SINES, NORMAN I., ET UX

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

10/6/2013

 

3-10-2

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

CANTON EAST

 

HILL, JAMES A

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/22/2011

 

3-10-15
3-10-9

 

12/22/2011

 

295/263 #158687

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

CANTON EAST

 

CURRAN, LYNDA

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD ACCESS EASEMENT AGREEMENTAND CONFIDENTIALITY AGREEMENT

 

10/4/2013

 

3-10-23.2   3-10-33.2

 

8/1/2014

 

332/182 #206506

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

CANTON EAST

 

PENNINGTON, DEAN

 

ANTERO MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

4/10/2013

 

3-10-23; 3-10-34; 3-10-35

 

4/23/2013

 

306/121; #175461

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON EAST

 

HILL, JAMES

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY AGREEMENT

 

11/22/2011

 

3-10-8
3-10-9
3-10-14
 3-10-15
 3-10-20

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

CANTON EAST

 

MCMILLAN, RICHARD C

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY AGREEMENT

 

9/12/2013

 

3-6-26.3

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

CANTON EAST

 

MCMILLAN, NOLA SUE

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY AGREEMENT

 

9/13/2013

 

3-6-26.4

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

CANTON EAST

 

MCMILLAN, JOHN A.

 

ANTERO RESOURCES CORPORATION

 

TEMPOARY ROAD ACCESS EASEMEN AGREEMENT

 

11/15/2013

 

3-9-2.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

CANTON EAST

 

MCMILLAN, JOHN A.

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WAREYARD AGREEMENT

 

11/15/2013

 

3-9-2.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

CANTON EAST

 

MCMILLAN, JOHN A.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ACCESS EASEMENT AGREEMENT

 

11/29/2013

 

3-9-2.1

 

8/1/2014

 

332/192 #206509

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

CANTON NORTH

 

GLASPELL, SHAWN A.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/17/2013

 

5-23-1

 

10/17/2013

 

315/501 #184947

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

CANTON NORTH AND CANTON WATER

 

METHENY, JACK D. ET UX

 

ANTERO MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

8/25/2011

 

5-10-10

 

1/2/2014

 

319/438 #190106

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON NORTH COMPRESSOR SITE

 

FLEECE, SAMUEL J. ET UX

 

ANTERO RESOURCES CORPORATION

 

COMPRESSOR SITE AGREEMENT

 

9/4/2013

 

5-20-21

 

N/A

 

N/A

 

CONSENT REQUIRED
CONSENT SIGNED 11/15/2013

 

DODDRIDGE

WV

 

CHESTNUT

 

CHESTNUT GROVE CHURCH

 

ANTERO MIDSTREAM LLC

 

 PERMANENT EASEMENT

 

10/17/2012

 

3-5-30.1

 

2/19/2014

 

321/148 #193867

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CHESTNUT

 

CHESTNUT GROVE CHURCH

 

ANTERO MIDSTREAM LLC

 

 PERMANENT EASEMENT

 

9/4/2013

 

3-5-30.1

 

2/19/2014

 

321/42 #193755

 

NOT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

CLINE

 

FLUHARTY, MICHAEL D. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT

 

6/14/2013

 

6-15-1

 

8/19/2013

 

311/188 #181734

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CLINE

 

CLINE, JOHNNIE ET UX

 

ANTERO MIDSTREAM LLC

 

PERMANENT EASEMENT

 

8/19/2013

 

6-15-13.3

 

8/19/2013

 

311/206 #181741

 

NOT REQUIRED

 

DODDRIDGE

WV

 

COASTAL HILLTOP

 

NICHOLSON, MILTON DEAN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/29/2011

 

6-12-30

 

10/24/2012

 

303/572 #167994

 

NOT REQUIRED

 

DODDRIDGE

WV

 

COASTAL HILLTOP

 

COASTAL FOREST RESOURCES COMPANY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PIPELINE RIGHT OF WAY AGREEMENT

 

7/2/2012

 

6-12-17

 

10/5/2012

 

303/302 #167312

 

GRANTOR’S PRIOR WRITTEN CONSENT REQUIRED

 

DODDRIDGE

WV

 

COFOR

 

LAMBERT, GEORGE

 

ANTERO MIDSTREAM LLC

 

SURFACE FACILITY EASEMENT AGREEMENT

 

 

 

1-4-33

 

 

 

 

 

 

 

DODDRIDGE

WV

 

COFOR

 

LAMBERT, GEORGE & DONNA

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WAREYARD AGREEMENT

 

4/22/2014

 

1-7-17
1-7-18

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

COFOR

 

LAMBERT, GEORGE & DONNA

 

ANTERO MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

4/22/2014

 

1-7-4
1-7-16
1-7-17
1-7-18

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

COFOR

 

LAMBERT, GEORGE & DONNA

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

4/22/2014

 

1-7-4
1-7-17
1-7-18
1-7-18.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

COFOR

 

LAMBERT, GEORGE

 

ANTERO MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

4/22/2014

 

1-7-4
1-7-18
1-7-17
1-4-33

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

COFOR

 

COASTAL FOREST RESOURCES COMPANY

 

ANTERO MIDSTREAM LLC

 

EASEMENT AGREEMENT

 

8/7/2014

 

8-11-1; 8-11-12; 1-7-19

 

 

 

 

 

CONSENT NEEDED

 

DODDRIDGE

WV

 

COMPRESSOR

 

GLASPELL, MARY L

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT

 

9/12/2013

 

5-19-3      5-19-3.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

COMPRESSOR SITE

 

PENNINGTON, DEAN

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT FOR COMPRESSOR SITE

 

10/4/2013

 

5-25-43.2

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

COTTRILL COMPRESSOR SITE

 

JAMES, WILLIAM PATRICK

 

ANTERO MIDSTREAM LLC

 

OPTION TO PURCHASE COMPRESSOR SITE

 

5/17/2014

 

1-6-6

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

COTTRILL COMPRESSOR SITE

 

NICHOLS, JERRY L

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT (COMPRESSOR SITE)

 

4/19/2014

 

1-6-24

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

CRISLIP TO MCCLAIN

 

DEVOL, NORMAN G

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT

 

8/27/2013

 

6-8-41

 

1/9/2014

 

319/613 #190622

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

CRISLIP TO MCCLAIN

 

BOW, CHARLES T

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT

 

8/26/2013

 

6-12-2

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

CRISLIP TO MCCLAIN

 

COMSTOCK & SILVESTRE TRUSTS

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT

 

9/7/2013

 

6-12-2

 

1/9/2014

 

319/547 #190609

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

DEETS

 

BRITTON, ERIC W, ET UX

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

6/25/2014

 

8-12-69

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

DEETS

 

HAUG, ROBERT & BETTY

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

5/2/2014

 

8-9-2

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

DEETS

 

COSTILOW, EARNEST & MILDRED

 

ANTERO MIDSTREAM LLC

 

OPTION AND PERMANENT EASEMENT AGREEMENT

 

7/15/2014

 

8-13-4

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

DEETS

 

COSTILOW, EARNEST & MILDRED

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ACCESS ROAD AGREEMENT

 

7/15/2014

 

8-13-4

 

N/A

 

N/A

 

N/A

 

DODDRIDGE

WV

 

DEETS

 

COSTILOW, EARNEST & MILDRED

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WAREYARD AGREEMENT

 

7/15/2014

 

8-14-4

 

N/A

 

N/A

 

N/A

 

DODDRIDGE

WV

 

DEETS

 

MILLER, DOUGLAS & MILLER

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

5/3/2014

 

8-9-3
8-9-1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

DIANE DAVIS

 

DAVIS, JONATHAN L.

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WAREYARD AGREEMENT

 

5/6/2014

 

1-7-1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

DIANE DAVIS

 

DAVIS, JONATHAN L.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND ACCESS ROAD AGREEMENT

 

5/6/2014

 

1-7-1

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

DIANE DAVIS

 

DAVIS, JONATHAN L.

 

ANTERO MIDSTREAM LLC

 

TEMPORARY SURFACE FACILITY EASEMENT AND OPTION AGREEMENT

 

9/22/2014

 

1-7-1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

DIANE DAVIS

 

DAVIS,JONATHAN L.

 

ANTERO MIDSTREAM LLC

 

TEMPORARY SURFACE FACILITY EASEMENT AGREEMENT

 

9/22/2014

 

1-7-1

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

DOTSON HOLLAND

 

SMITH, ANTHONY R. & TABITHA J.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/15/2013

 

1-9-32

 

10/3/2014

 

336/140 #212358

 

 

 

DODDRIDGE

WV

 

DOTSON HOLLAND

 

PIERCE, DALE ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/19/2013

 

1-8-39

 

10/3/2014

 

336/156 #212360

 

NOT REQUIRED

 

DODDRIDGE

WV

 

DOTSON HOLLAND

 

FRAME, MARY H.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/13/2013

 

1-8-41

 

10/3/2014

 

336/198 #212367

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

DOTSON HOLLAND

 

FRAME, MARY H.

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ROAD ACCESS EASEMENT AGREMENT

 

12/13/2013

 

1-8-41

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

DOTSON HOLLAND

 

FRAME, MARY H.

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

2/22/2014

 

1-8-41

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

DOTSON HOLLAND

 

THOMPSON, HENRY L. ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/1/2013

 

1-11-7

 

10/3/2014

 

336/189 #212366

 

NOT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

DOTSON HOLLAND

 

PHILLIPS, ROBERT E. ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/26/2013

 

1-12-7

 

PENDING

 

PENDING

 

NOT REQUIRED

 

DODDRIDGE

WV

 

DOTSON HOLLAND

 

PHILLIPS, ROBERT EDWARD

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

2/20/2014

 

1-12-7

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

DOTSON HOLLAND

 

DOTSON, ALLEN ET AL

 

ANTERO RESOURCES CORPORATION

 

OPTION FOR PERMANENT EASEMENT AGREEMENT

 

7/29/2013

 

1-9-23

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

WV

 

DOTSON HOLLAND

 

HEARTWOOD FOREST FUND IV LIMITED PARTNERSHIP

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/3/2013

 

1-11-4       1-11-6

 

10/3/2014

 

336/133 #212357

 

WRITTEN CONSENT REQUIRED

 

DODDRIDGE

WV

 

DOTSON HOLLAND

 

BRITTON, ROBERT & JACQUELINE

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT 

 

2/21/2014

 

1-11-9
1-11-9.2

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

DOTSON HOLLAND

 

BRITTON, ROBERT L. ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/27/2013

 

1-11-9; 1-11-9.2

 

10/3/2014

 

336/173 #212362

 

NOT REQUIRED

 

DODDRIDGE

WV

 

DOTSON HOLLAND

 

SHEETS, ERIC D. ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/5/2013

 

1-12-8; 1-12-9; 1-9-52

 

 

 

 

 

NOT REQUIRED

 

DODDRIDGE

WV

 

DOTSON HOLLAND

 

ANKROM, BERNA KAY

 

ANTERO MIDSTREAM LLC

 

TERMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

4/28/2014

 

1-8-31.2

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

DOTSON HOLLAND

 

MCCLOY, ALVADORE ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/7/2013
EXTENSION 12/14/2013

 

1-8-31; 1-9-22

 

PENDING

 

PENDING

 

NOT REQUIRED

 

DODDRIDGE

WV

 

DOTSON HOLLAND

 

FRIEND, RANDALL ERIC

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND ACCESS ROAD AGREEMENT

 

4/30/2013

 

1-8-38.2

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

DOTSON HOLLAND

 

HOLLAND, KIMBERLEE

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/3/2013

 

1-9-24; 1-9-24.1; 1-9-25.1

 

9/30/2013

 

336/164 #212361

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

DOTSON HOLLAND

 

ANKENEY, JOHN D. ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

5/15/2013

 

1-9-32.1

 

10/3/2014

 

336/181 #212363

 

NOT REQUIRED

 

DODDRIDGE

WV

 

DOTSON HOLLAND

 

RYMER, DANIEL & JANET

 

ANTERO RESOURCES MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

2/1/2014

 

1-9-32.2

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

DOTSON HOLLAND

 

MARSH, MICHAEL & JOYCE

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

1/28/2014

 

1-9-32.3

 

10/3/2014

 

336/148 #212359

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

DRAKE

 

ADAMS, DAVID L & PEGGY S

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/13/2014

 

5-18-48
5-18-53

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

DRAKE

 

ADAMS,DAVID L. Et Al

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/5/2014

 

5-18-54
5-18-66

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

DRAKE LINE

 

OWENS,DAVID

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/3/2014

 

5-18-58

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

DRAKE LINE

 

OWENS,DAVID

 

ANTERO MIDSTREAM LLC

 

PERMANENT ACCESS ROAD TO COMPRESSOR

 

9/3/2014

 

5-18-58

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

ERWIN VALLEY

 

HINTERER, DOLORES

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/26/2012

 

6-19-2

 

10/3/2012

 

303/234 #167162

 

NOT REQUIRED

 

DODDRIDGE

WV

 

ERWIN VALLEY

 

BURTON, VIVIAN E. & DELANEY, LORETTA M.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/28/2011

 

6-15-12

 

4/10/2012

 

298/687 #161754

 

NOT REQUIRED

 

DODDRIDGE

WV

 

ERWIN VALLEY

 

ERWIN, JOHN F.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/19/2012

 

6-19-12
6-19-11
6-19-1

 

11/20/2012

 

304/103   #168828

 

NOT REQUIRED

 

DODDRIDGE

WV

 

ERWIN VALLEY

 

ERWIN, JOHN F.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PIPELINE EASEMENT AGREEMENT

 

9/14/2012

 

6-19-12
6-19-11
6-19-1

 

11/27/2012

 

304/115 #168875

 

NOT REQUIRED

 

DODDRIDGE

WV

 

FRITZ

 

DOTSON, LARRY

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT

 

8/27/2013

 

8-22-4

 

OPTION ONLY

 

OPTION ONLY

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

FRITZ

 

FIFER, NANCY, INDIVIDUALLY AND AS TRUSTEE OF THE FIFER FAMILY REVOCABLE TRUST

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

1/18/2014

 

8-22-6

 

OPTION ONLY

 

OPTION ONLY

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

FRITZ

 

PRIMM, LOREN & RUTH

 

ANTERO RESOURCES MIDSTREAM LLC

 

 PERMANENT EASEMENT AGREEMENT

 

2/10/2014

 

1-15-17

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

FRITZ

 

PRIMM, LOREN & RUTH

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT ROAD ACCESS EASEMENT AGREEMENT

 

2/10/2014

 

1-15-17

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

FRITZ

 

HORTON, JUDY

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

3/29/2014

 

1-15-20

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

FRITZ

 

HORTON, JUDY A.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/8/2013

 

1-15-20

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

FRITZ

 

HORTON, JUDY A.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD ACCESS EASEMENT AGREEMENT

 

3/29/2014

 

1-15-20

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

FRITZ

 

HORTON, JUDY

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

2/1/2014

 

1-15-20

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

FRITZ

 

HORTON, JUDY

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY WAREYARD AGREEMENT

 

2/1/2014

 

1-15-20

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

FRITZ

 

FRITZ, EUGENE & ROXANNE

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

3/31/2014

 

1-15-9.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

FRITZ

 

FRITZ, EUGENE AND ROXANNE

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

2/12/2014

 

1-15-9.1

 

OPTION ONLY

 

OPTION ONLY.

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

FRITZ

 

FRITZ, EUGENE AND ROXANNE

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

2/12/2014

 

1-15-9.1

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

FRITZ

 

GRACE, JAN L. AND PHYLLIS A.

 

ANTERO RESOURCES MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

1/23/2014

 

1-15-9.4

 

OPTION ONLY

 

OPTION ONLY.

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

FRITZ

 

LLOYD, CECIL AND KATHRYN

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

3/10/2014

 

1-15-9.6

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

FRITZ

 

MUMMA, CARROLL W., ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/22/2013

 

8-22-5.6

 

OPTION ONLY

 

OPTION ONLY

 

NOT REQUIRED

 

DODDRIDGE

WV

 

GUM

 

YEATER, MARCELLA

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT FOR TEMPORARY ACCESS ROAD

 

6/25/2014

 

2-6-9

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

GUM

 

CASTILOW,GEORGE

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/26/2014

 

6-19-15

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

GUM

 

MESAROS, WALTER J. & ELIZABETH A.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/18/2014

 

2-6-10.5

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

GUM

 

RUDDY, ROBERT B. & JOELLE A.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

7/7/2014

 

2-6-5.3

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

GUM

 

YEATER, MARCELLA

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT FOR TEMPORARY WAREYARD

 

6/25/2014

 

2-6-9       2-6-9.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

GUM

 

GUM, JOSEPH

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

7/16/2014

 

2-6-5

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

HAMILTON

 

FOSTER, YVONNE

 

ANTERO MIDSTREAM LLC

 

PERMANENT EASEMENT VALVE SITE

 

2/6/2013

 

3-5-3

 

9/9/2013

 

312/333 #182769

 

NOT REQUIRED

 

DODDRIDGE

WV

 

HAMILTON

 

JORDAN FAMILY
PARTNERSHIP

 

ANTERO MIDSTREAM LLC

 

PERMANENT EASEMENT VALVE SITE

 

3/28/2013

 

3-5-8

 

5/10/2013

 

312/319 #182764

 

NOT REQUIRED

 

DODDRIDGE

WV

 

HAMILTON

 

HAMILTON, KENNETH E.

 

ANTERO MIDSTREAM LLC

 

PERMANENT EASEMENT VALVE SITE

 

4/6/2013

 

3-5-4.3

 

9/9/2013

 

312/326 #182767

 

NOT REQUIRED

 

DODDRIDGE

WV

 

HINES

 

CLEVENGER, CHARLES & CHERYL

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT & PERMANENT ACCESS ROAD

 

4/11/2014

 

6-14-4
6-14-7

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

HINES

 

CLEVENGER, CHARLES

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

4/16/2014

 

6-14-4
6-14-7

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

HWY 50 XING
CANTON WATER

 

KEY OIL COMPANY ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION PERMANENT EASEMENT AGREEMENT

 

4/19/2013

 

8-12-50

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

WV

 

HWY 50 XING
CANTON WATER

 

KEY OIL COMPANY ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION PERMANENT EASEMENT AGREEMENT

 

4/19/2013

 

8-12-51

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

WV

 

HWY 50 XING
CANTON WATER

 

BIG “D” ENTERPRISES

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

5/24/2013

 

8-12-79
8-12-80
8-13-14
8-13-16

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

WV

 

IKE

 

MORRIS_I. L. (IKE)

 

ANTERO MIDSTREAM LLC

 

PERMANENT ROAD ACCESS EASEMENT AGREEMENT

 

6/5/2014

 

6-7-1

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

IKE

 

MORRIS,I.L. (IKE)

 

ANTERO MIDSTREAM LLC

 

 PIPELINE EASEMENT AND RIGHT OF WAY

 

7/10/2013

 

6-7-1

 

1/9/2014

 

319/608 #190621

 

NOT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

IKE

 

JETT, EDWARD ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT

 

5/28/2013

 

6-11-1

 

12/6/2013

 

318/549 #188590

 

NOT REQUIRED

 

DODDRIDGE

WV

 

IKE

 

YEAGER, CHARLES, III

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

6/17/2013

 

6-11-4

 

9/9/2013

 

312/314 #182763

 

NOT REQUIRED

 

DODDRIDGE

WV

 

J GUM

 

GANDY, LEONARD & NADINE

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/15/2014

 

6-20-1

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

J GUM

 

BRANNON, ROBERT B. & BETTY L.

 

ANTERO MIDSTREAM LLC

 

OPTION AND PERMANENT EASEMENT AGREEMENT

 

7/31/2014

 

2-6-10.2

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

J GUM

 

NORTON, GARRY R.

 

ANTERO MIDSTREAM LLC

 

OPTION AND PERMANENT EASEMENT AGREEMENT

 

8/11/2014

 

6-16-15
6-19-6

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

J GUM

 

WOODRUFF, HARVEY C. III

 

ANTERO MIDSTREAM LLC

 

OPTION AND PERMANENT EASEMENT AGREEMENT

 

8/1/2014

 

6-20-20.1; 6-20-20.3

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

J GUM

 

BEE, WARREN E. & JUDY E.

 

ANTERO MIDSTREAM LLC

 

OPTION AND PERMANENT EASEMENT AGREEMENT

 

7/28/2014

 

6-20-3; 6-20-9

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

J GUM

 

DEVERICKS, CLIFFORD

 

ANTERO MIDSTREAM LLC

 

OPTION AND PERMANENT EASEMENT AGREEMENT

 

7/26/2014

 

6-20-4; 6-20-5

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

JON DAVIS

 

COTTRILL, BRENT SCOTT & LAURA MARIE

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY AGREEMENT

 

8/28/2012

 

1-7-20
(1-6-43)

 

2/8/2013

 

305/118 #171727

 

NOT REQUIRED

 

DODDRIDGE

WV

 

KARL EXPRESS

 

SPONAUGLE,DAVID

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/4/2014

 

8-8-49

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

KARL EXPRESS

 

GAIN, AARON L. & GAINS, PERRY B.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/20/2014

 

8-1-7

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

KARL EXPRESS

 

HOLDEN, MARY LOU

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/16/2014

 

1-3-8

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

KARL EXPRESS

 

HOLDEN, MARY LOU

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND ACCESS ROAD AGREEMENT

 

10/2/2014

 

1-3-8

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

KARL EXPRESS

 

HOLDEN, MARY LOU

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND WAREYARD AGREEMENT

 

10/2/2014

 

1-3-8

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

KARL EXPRESS

 

JAMES JEFFERY & MARLA

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/17/2014

 

1-3-12

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

KARL EXPRESS

 

JEFFERY,JAMES

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/17/2014

 

1-3-14

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

KARL EXPRESS

 

WYCKOFF, GEORGE M. & SANDRA

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/19/2014

 

8-12-17

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

KARL EXPRESS

 

SHEPHERD, JAMES E. ii

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/18/2014

 

1-3-1
1-3-2
1-3-2.1
1-3-2.2

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

KARL EXPRESS

 

KELLY, STEVEN W. & VICKY LYNN

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/25/2014

 

1-3-10.1

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

KARL EXPRESS

 

BENJAMIN DAVIS, JONATHAN DAVIS, L.DIANE DAVIS, JEFFERY DAVIS & SUE DAVIS

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/29/2014

 

1-4-19
1-4-35
1-4-36
1-4-37
1-4-37.2

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

KARL EXPRESS

 

D & M POWELL, LLC

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/19/2014

 

3-19-31
3-19-32

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

KARL EXPRESS

 

FRALEY, JANET L. & JAMES R.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/18/2014

 

8-7-12.1
8-7-19

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

KARL EXPRESS

 

McCULLOUGH, RICHARD F.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/14/2014

 

9-1-1-1
9-1-3-7
9-1-20-15

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

KARL EXPRESS

 

McCULLOUGH, RICHARD F.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/14/2014

 

9-1-3-10
9-1-3-18
9-1-20-8

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

KARL EXPRESS

 

LAW, RONALD L.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/14/2014

 

9-6-2-1

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

KRAMER

 

KRAMER, CELEITA A.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION PERMANENT EASEMENT AGREEMENT

 

9/19/2012

 

8-9-4

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

WV

 

KRAMER

 

MOORE, DWIGHT E. & TINA M.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION PERMANENT EASEMENT AGREEMENT

 

9/19/2012

 

3-13-17

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

WV

 

KRAMER

 

MOORE, DWIGHT E. & TINA M.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/19/2012

 

3-13-17

 

3/5/2014

 

321/443 #194713

 

NOT REQUIRED

 

DODDRIDGE

WV

 

KRAMER

 

MOORE, DWIGHT E. & TINA M.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY AGREEMENT

 

9/19/2012

 

3-13-17

 

9/19/2013

 

313/233 #183425

 

NOT REQUIRED

 

DODDRIDGE

WV

 

LEATHERMAN

 

JETT, GLORIA J.

 

ANTERO MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

11/1/2012

 

3-19-7

 

8/16/2013

 

311/159 #181594

 

NOT REQUIRED

 

DODDRIDGE

WV

 

LEATHERMAN

 

JETT, GLORIA J.

 

ANTERO MIDSTREAM LLC

 

SURFACE FACILITY

 

9/20/2012

 

3-19-7

 

9/19/2013

 

313/229 #183424

 

NOT REQUIRED

 

DODDRIDGE

WV

 

LEATHERMAN

 

LEATHERMAN, DELBERT E. ET AL

 

ANTERO MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

8/2/2012

 

3-16-15

 

8/16/2013

 

311/150 #181593

 

NOT REQUIRED

 

DODDRIDGE

WV

 

LEATHERMAN

 

LEATHERMAN, DELBERT E. ET AL

 

ANTERO MIDSTREAM LLC

 

EASEMENT MODIFICATION

 

11/24/2012

 

3-16-15

 

9/6/2013

 

312/264 #182681

 

NOT REQUIRED

 

DODDRIDGE

WV

 

LEATHERMAN

 

HASS, RONALD M. ET AL

 

ANTERO MIDSTREAM LLC

 

SURFACE FACILITY

 

8/6/2012

 

3-16-15.2

 

11/5/2013

 

316/589 #186362

 

NOT REQUIRED

 

DODDRIDGE

WV

 

LEATHERMAN

 

HASS, RONALD M. ET AL

 

ANTERO MIDSTREAM LLC

 

ROAD ACCESS AGREEMENT

 

3/30/2012

 

3-16-15.2

 

4/27/2012

 

299/437  #162235

 

NOT REQUIRED

 

DODDRIDGE

WV

 

LEATHERMAN

 

HASS, RONALD M. ET AL

 

ANTERO MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

8/6/2012

 

3-16-15.2

 

8/16/2013

 

311/136 #181591

 

NOT REQUIRED

 

DODDRIDGE

WV

 

LEMLEY

 

HFP,LLC

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

7/30/2014

 

ONLY 6 MONTH OPTION

 

3-13-5

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

LEMLEY

 

HFP, LLC

 

ANTERO MIDSTREAM LLC

 

OPTION AND PERMANENT EASEMENT AGREEMENT

 

7/30/2014

 

3-13-5

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

LEMLEY

 

WILLIAMS, JERRY & GRETA

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

5/1/2014

 

3-13-9

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

LEMLEY

 

MOUNT SALEM REVIVAL
GROUNDS, INC.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION PERMANENT EASEMENT AGREEMENT

 

4/12/2013

 

3-13-10.1

 

N/A

 

N/A

 

NO REQUIRED

 

DODDRIDGE

WV

 

LEMLEY

 

MOUNT SALEM REVIVAL
GROUNDS, INC.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

4/12/2013

 

3-13-10.1

 

PENDING

 

PENDING

 

NO REQUIRED

 

DODDRIDGE

WV

 

LICK RUN

 

MORRIS,I.L.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/10/2014

 

6-7-1

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

LOWTHER

 

MCCLAIN, ROGER A., ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/19/2013

 

6-8-40

 

9/12/2013

 

312/501 #183037

 

NOT REQUIRED

 

DODDRIDGE

WV

 

LOWTHER

 

LOWTHER, KENNETH, ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/23/2013

 

6-8-4

 

12/6/2013

 

318/528 #188586

 

NOT REQUIRED

 

DODDRIDGE

WV

 

LOWTHER

 

BOWYER, NOMA SUE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

5/9/2013

 

6-8-5

 

12/6/2013

 

318/521 #188585

 

NOT REQUIRED

 

DODDRIDGE

WV

 

LOWTHER

 

KEPLINGER, DALE ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

5/11/2013

 

6-8-17

 

12/6/2013

 

318/514 #188584

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MARKWEST TO BOBCAT

 

SHIFFLETT, SR., ROBERT E.

 

ANTERO RESOURCES MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

1/8/2014

 

3-18-32

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MARKWEST TO BOBCAT

 

BONDURANT, DORIS L.

 

ANTERO RESOURCES MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

1/10/2014

 

3-18-35

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MARKWEST TO BOBCAT

 

BURR, GLENN E. AND NAOMI L.

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

12/9/2013

 

3-18-37

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MARKWEST TO BOBCAT

 

LACKEY, ROY A. AND IWANA J.

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

12/11/2013

 

3-18-39

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MARKWEST TO BOBCAT

 

LACKEY, ROY A. AND IWANA J.

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WAREYARD AGREEMENT

 

12/11/2013

 

3-18-39

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MARKWEST TO BOBCAT

 

VAN SCOY, NORMA YEATER

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

12/6/2013

 

3-18-43

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MARKWEST TO BOBCAT

 

STAMM, JAMES C.

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

1/16/2014

 

3-18-44

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MARKWEST TO BOBCAT

 

HARPER, DANNY R.

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

1/14/2014

 

3-18-49

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MARKWEST TO BOBCAT

 

SCHUMACHER, MARK CHRISTOPHER AND MARK VINCENT

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/19/2013

 

3-21-3

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MARKWEST TO BOBCAT

 

SCHUMACHER, MARK CHRISTOPHER AND MARK VINCENT

 

ANTERO RESOURCES CORPORATION

 

SURFCE FACILITY EASEMENT AGREEMENT

 

12/19/2013

 

3-21-3

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MARKWEST TO BOBCAT

 

SCHUMACHER, MARK CHRISTOPHER AND MARK VINCENT

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ROAD ACCESS EASEMENT AGREMENT

 

12/19/2013

 

3-21-3

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MARKWEST TO BOBCAT

 

SCHUMACHER, MARK CHRISTOPHER AND MARK VINCENT

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WAREYARD AGREEMENT

 

12/19/2013

 

3-21-3

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MARKWEST TO BOBCAT

 

SCHUMACHER, MARK CHRISTOPHER AND MARK VINCENT

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WORKSPACE AGREEMENT

 

12/19/2013

 

3-21-3

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MARKWEST TO BOBCAT

 

ASH, DELEAH J.

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

1/3/2014

 

3-18-5

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

MARKWEST TO BOBCAT

 

STAMM, NANCY

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

1/9/2014

 

3-21-5

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MARKWEST TO BOBCAT

 

STAMM, NANCY

 

ANTERO RESOURCES MIDSTREAM LLC

 

OPTION AGREEMENT AND SURFACE FACILITY EASEMENT AGREEMENT

 

1/16/2014

 

3-21-5

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MARKWEST TO BOBCAT

 

GASKINS, WILLIAM E. AND DESSIE A.

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

1/13/2014

 

3-18-7

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MARKWEST TO BOBCAT

 

WILLIAMS, MELVIN L.

 

ANTERO RESOURCES MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

12/30/2013

 

3-18-19

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MARKWEST TO BOBCAT

 

ASH, LESTER

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

1/6/2014

 

3-14-22.1

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MARKWEST TO BOBCAT

 

WEBB, TERESA M.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/6/2013

 

3-15-14
3-18-8

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MARKWEST TO BOBCAT

 

GASKINS, DOROTHY JUNE
GASKINS, SAMUAL C.
MARSHOK, SHARON L.
SANDERS, CONNIE J.

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

1/10/2014

 

3-15-6
3-15-11
3-15-12

 

3/11/2014

 

321/544 #195183

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MARKWEST TO BOBCAT

 

GASKINS, DOROTHY JUNE
GASKINS, SAMUAL C.
MARSHOK, SHARON L.
SANDERS, CONNIE J.

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

1/20/2014

 

3-15-6
3-15-11
3-15-12

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MARKWEST TO BOBCAT

 

GASKINS, DOROTHY JUNE
GASKINS, SAMUAL C.
MARSHOK, SHARON L.
SANDERS, CONNIE J.

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY WAREYARD AGREEMENT

 

1/20/2014

 

3-15-6
3-15-11
3-15-12

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MARKWEST TO BOBCAT

 

GASKINS, DOROTHY JUNE
GASKINS, SAMUAL C.
MARSHOK, SHARON L.
SANDERS, CONNIE J.

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT ROAD ACCESS EASEMENT AGREEMENT

 

1/20/2014

 

3-15-6
3-15-11
3-15-12

 

3/11/2014

 

321/553 #195185

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MARKWEST TO BOBCAT

 

PERKINS OIL & GAS, INC.

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

1/29/2014

 

3-18-04
3-18-27
3-18-28

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MARKWEST TO BOBCAT

 

FORD, JEFFREY AND SHELBY

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

12/11/2013

 

3-18-14
3-18-14.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MARKWEST TO BOBCAT

 

FORD, JEFFREY AND SHELBY

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ROAD ACCESS EASEMENT AGREMENT

 

12/11/2013

 

3-18-14
3-18-14.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MARKWEST TO BOBCAT

 

FORD, JEFFREY AND SHELBY

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WAREYARD AGREEMENT

 

12/11/2013

 

3-18-14
3-18-14.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MARKWEST TO BOBCAT

 

GOODSON, THOMAS
BUNTING, MARIE
WATT, RAAKELI

 

ANTERO RESOURCES MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

12/19/2013

 

3-18-15.2

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MARKWEST TO BOBCAT

 

LOUGH, JUANITA
LOUGH, ROBERT
LINTON, DENISE

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

12/30/2013

 

3-18-20
3-18-6

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MARKWEST TO BOBCAT

 

PERKINS OIL & GAS INC.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/11/2013

 

3-18-4
3-18-27
3-18-28

 

3/25/2014

 

327/96 #201400001557

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MARKWEST TO BOBCAT

 

WRIGHT, DAWN E.

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

4/3/2014

 

3-18-4.1

 

N/A

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MARKWEST TO BOBCAT

 

WRIGHT, DAWN

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY WORKSPACE

 

1/24/2014

 

3-18-4.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

MARKWEST TO BOBCAT

 

WRIGHT, DAWN E.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/6/2013

 

3-18-4.1
3-18-24

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MARKWEST TO BOBCAT

 

WRIGHT, DAWN E.

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ROAD ACCESS EASEMENT AGREMENT

 

12/10/2013

 

3-18-4.1
3-18-24

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MARKWEST TO BOBCAT

 

WRIGHT, DAWN E.

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WAREYARD AGREEMENT

 

12/10/2013

 

3-18-4.1
3-18-24

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MARKWEST TO BOBCAT

 

WRIGHT, DAWN E.

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WORKSPACE AGREEMENT

 

12/10/2013

 

3-18-4.1
3-18-24

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MARKWEST TO BOBCAT

 

MILLER, JOHN H.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/10/2013

 

3-18-4.6

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MARKWEST TO BOBCAT

 

MILLER, JOHN H.

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ROAD ACCESS EASEMENT AGREMENT

 

12/10/2013

 

3-18-4.6

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MARKWEST TO BOBCAT

 

MILLER, JOHN H.

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WAREYARD AGREEMENT

 

12/10/2013

 

3-18-4.6

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MARKWEST TO BOBCAT

 

MILLER, JOHN H.

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY WORKSPACE AGREEMENT

 

1/24/2014

 

3-18-4.6

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MARKWEST TO BOBCAT

 

MILLER, JOHN H.

 

ANTERO RESOURCES MIDSTREAM LLC

 

MODIFICATION OF PERMANENT EASEMENT AGREEMENT-ADDED WAREYARD

 

2/22/2014

 

3-18-4.6

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MARKWEST TO BOBCAT

 

STAMM, EMMAJEAN

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

1/15/2014

 

3-18-40
3-18-41
3-18-41.1

 

N/A

 

N/A

 

CONSENT REQUIRED

 

DODDRIDGE

WV

 

MARKWEST TO BOBCAT

 

LAMBERNEDIS, DAVID N. & JENNIFER A.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/16/2013

 

3-18-7.5

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

MARKWEST TO BOBCAT

 

DAVIS, RONALD L. & CINDY

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

12/4/2013

 

3-21-2.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MARKWEST TO BOBCAT

 

RINGER, ADAM B. & JOSHUA L.

 

ANTERO RESOURCES MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

12/27/2013

 

3-21-35
3-21-36

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MCGILL

 

CLARK, TERESA L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY AGREEMENT

 

5/28/2013

 

1-10-19

 

9/4/2013

 

312/204 #182515

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MELODY

 

LORKOVICH, LEONA, ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/28/2013

 

3-5-2

 

10/2/2014

 

336/117 #212308

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MELODY

 

LORKOVICH, LEONA W.
BANASZAK, SHIRLEY
WEEKLY, ANCIL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/28/2013

 

3-5-2

 

PENDING

 

PENDING

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MELODY

 

WEEKLY, ANCIL

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT PERMANENT EASEMENT AGREEMENT

 

6/28/2013

 

3/5/2002

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MELODY

 

COSTILOW, CHARLES N.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/29/2013

 

3-5-6

 

10/2/2014

 

336/109 #212307

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MELODY

 

KIRKPATRICK, LOIS JANE

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

10/9/2013

 

3-5-12

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MELODY

 

LEMASTERS, BARBARA KAY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/7/2013

 

3-2-16

 

PENDING

 

PENDING

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MELODY

 

ROBERTS, MABEL
KIMBALL, BOREMAN
KIMBALL, MARVIN
GRIFFIN, VIRGINIA
LEMASTERS, BARBARA
KIMBALL, CHARLES
KIMBALL, JOSEPH
KIMBALL, MICHAEL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/7/2013

 

3-2-16

 

PENDING

 

PENDING

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MELODY

 

ROBERTS, MABLE

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

7/7/2013

 

3-2-16

 

PENDING

 

PENDING

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MELODY

 

ROBERTS, MABLE

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

7/7/2013

 

3-2-16

 

PENDING

 

PENDING

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MELODY

 

GRIFFIN, VIRGINIA L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/7/2013

 

3-12-16

 

8/1/2014

 

332/174 #206505

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MELODY

 

KIMBALL, BOREMAN R.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/7/2013

 

3-12-16

 

8/1/2014

 

332/174 #206505

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MELODY

 

KIMBALL, JOSEPH

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/7/2013

 

3-12-16

 

8/1/2014

 

332/174 #206505

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MELODY

 

KIMBALL, MARVIN G.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/7/2013

 

3-12-16

 

8/1/2014

 

332/174 #206505

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MELODY

 

KIMBALL, MICHAEL S.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/7/2013

 

3-12-16

 

8/1/2014

 

332/174 #206505

 

NOT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

MELODY

 

SPENCER,CARLAS ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT

 

9/10/2013

 

3-5-27

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MELODY

 

ANTERO RESOURCES CORPORATION

 

ANTERO MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

5/1/2014

 

3-4-10
3-5-11
3-5-11.1

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MIDCANTON

 

NAPIER, THELMA M.
PHILLIPS, LORELEI SUE
FORD, PEGGY RUTH

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT FOR COMPRESSOR SITE

 

6/27/2014

 

8-5-16

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MIDCANTON

 

NAPIER, THELMA M.
PHILLIPS, LORELEI SUE
FORD, PEGGY RUTH

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND ACCESS ROAD AGREEMENT

 

6/27/2014

 

8-5-16

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MIDCANTON

 

CHIPPS, STEVEN R. & SHAWNA L.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT COMPRESSOR SITE

 

7/2/2014

 

8-8-12
8-8-6
8-8-5.1

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MID-CANTON COMPRESSOR SITE

 

WILLIAMS, LARRY J.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT (COMPRESSOR SITE)

 

6/8/2014

 

8-7-10

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MID-CANTON COMPRESSOR SITE

 

WILLIAMS, LARRY J.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT (COMPRESSOR SITE)

 

6/8/2014

 

8-7-10

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MID-CANTON COMPRESSOR SITE

 

WILLIAMS, LARRY J.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT (COMPRESSOR SITE)

 

6/8/2014

 

8-4-37.5

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MID-CANTON COMPRESSOR SITE

 

NOLL, FRANCIS J

 

ANTERO MIDSTREAM LLC

 

6-MONTH OPTION AGREEMENT TO PURCHASE PROPERTY FOR COMPRESSOR SITE

 

6/3/2014

 

8-5-10
8-5-10.1

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MIDCANTON CS

 

SMITH,TAMELA

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT FOR COMPRESSOR SITE

 

7/1/2014

 

1-2-6

 

 

 

 

 

 

 

DODDRIDGE

WV

 

MIDDLE

 

DAVIS,JONATHAN L. ET AL

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/22/2014

 

1-4-37.1
1-4-19
1-4-37.2
1-4-37

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

MIDDLE

 

PAINTER, CAROL AND ALFRIEDA

 

ANTERO MIDSTREAM LLC

 

OPTION PERMANENT EASEMENT AGREEMENT

 

6/30/2014

 

8-6-2.3

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MISERY

 

LORKOVICH, LEONA W.
BANASZAK, SHIRLEY
WEEKLY, ANCIL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/28/2013

 

3-5-2

 

10/2/2014

 

336/117 #212308

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MISERY

 

FOSTER, YVONNE

 

ANTERO MIDSTREAM LLC

 

PERMANENT ROAD ACCESS EASEMENT AGREEMENT

 

5/9/2014

 

3-5-3

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MISERY

 

FOSTER, YVONNE

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

2/15/2014

 

3-5-3

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MISERY

 

COSTILOW, CHARLES N.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/29/2013

 

3-5-6

 

10/2/2014

 

336/109 #212307

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MISERY

 

JORDAN FAMILY PARTNERSHIP

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/30/2013

 

3-5-7
3-5-8
3-5-15

 

PENIDNG

 

PENDING

 

NOT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

MISERY

 

JORDAN FAMILY PARTNERSHIP

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT ROAD ACCESS EASEMENT AGREEMENT

 

1/31/2014

 

3-5-7
3-5-8
3-5-15

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MOORE AND CANTON WATER

 

GRAY, FREDERICK AND ALLISON

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS ROAD AGREEMENT

 

3/9/2012

 

3-16-2.1

 

3/28/2012

 

297/586 #161378

 

NOT REQUIRED

 

DODDRIDGE

WV

 

N/S CANTON WATER

 

RUBLE, SCOTTY & MARTHA

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

3/25/2014

 

3-9-2

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

N/S CANTON WATER

 

FOSTER, YVONNE

 

ANTERO RESOURCES MIDSTREAM LLC

 

 PERMANENT EASEMENT AGREEMENT

 

3/27/2014

 

3-5-3

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

NASH

 

HAUG, ROBERT M., ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/5/2013

 

8-9-2

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

NASH

 

MILLER, DOUG ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/18/2013

 

8-9-3
8-9-1

 

12/6/2013

 

318/564 #188593

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

NEW MILTON

 

MEANS, KEVIN M. AND CINDY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

4/18/2013

 

6-8-36

 

4/18/2013

 

312/456 #182973

 

NOT REQUIRED

 

DODDRIDGE

WV

 

NEW MILTON

 

COMSTOCK IRREVOCABLE TRUST

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT ROAD ACCESS AGREEMENT

 

7/16/2013

 

6-8-39

 

9/11/2013

 

312/446 #182971

 

NOT REQUIRED

 

DODDRIDGE

WV

 

NEW MILTON

 

MCCLAIN, ROGER A.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMEN

 

6/19/2013

 

6-8-40

 

9/12/2013

 

312/501 #183037

 

NOT REQUIRED

 

DODDRIDGE

WV

 

NEW MILTON

 

MCCLAIN, ROGER A.

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMEN

 

6/9/2013

 

6-8-40

 

9/12/2013

 

312/509 #183038

 

NOT REQUIRED

 

DODDRIDGE

WV

 

NEW MILTON

 

LUOTTO, JOHN A

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

4/18/2013

 

6-11-2

 

9/19/2013

 

313/215 #1836421

 

NOT REQUIRED

 

DODDRIDGE

WV

 

NEW MILTON

 

COASTAL FOREST
RESOURCES COMPANY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

METER & VALVE SITE RIGHT OF WAY AGREEMENT

 

6/28/2013

 

6-8-35
6-12-1

 

1/9/2014

 

319/623 #190624

 

NOT REQUIRED

 

DODDRIDGE

WV

 

NEW MILTON

 

COASTAL FOREST
RESOURCES COMPANY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ROAD RIGHT OF WAY AGREEMENT

 

6/28/2013

 

6-8-35
6-12-1

 

1/9/2014

 

319/623 #190624

 

NOT REQUIRED

 

DODDRIDGE

WV

 

NEW MILTON

 

COASTAL FOREST
RESOURCES COMPANY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PIPELINE AGREEMENT

 

8/28/2013

 

6-8-35
6-12-1

 

1/9/2014

 

319/623 #190624

 

NOT REQUIRED

 

DODDRIDGE

WV

 

NEW MILTON

 

PHILLIPS, RAMONETTA ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

4/26/2013

 

6-8-37
6-8-37.1

 

9/17/2013

 

313/64 #183246

 

NOT REQUIRED

 

DODDRIDGE

WV

 

NEW MILTON

 

PHILLIPS, RAMONETTA ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD ACCESS EASEMENT AGREEMENT

 

7/13/2013

 

6-8-37
6-8-37.1

 

9/17/2013

 

313/292 #183435

 

NOT REQUIRED

 

DODDRIDGE

WV

 

NEW MILTON TO CRISLIP

 

COX, DENVER W., JR., ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT

 

8/27/2013

 

6-8-38 & 6-12-2.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

NEW MILTON TO MDPT

 

BARR, JR., JAMES T. AND BERNICE

 

ANTERO RESOURCES CORPORATION

 

TEMPOARY WORKSPACE AGREEMENT

 

12/11/2013

 

6-12-10

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

NEW MILTON TO MDPT

 

BARR, JR., JAMES T. AND BERNICE

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ROAD ACCESS EASEMENT AGREMENT

 

12/11/2013

 

6-12-10

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

NEW MILTON TO MIDPT

 

COMSTOCK IRREVOCABLE TRUST

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/7/2013

 

6-8-39

 

1/9/2014

 

319/47 #190609

 

NOT REQUIRED

 

DODDRIDGE

WV

 

NEW MILTON TO MIDPT

 

MCCLAIN, ROGER A.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/19/2013

 

6-8-40

 

9/12/2013

 

312/501 #183037

 

NOT REQUIRED

 

DODDRIDGE

WV

 

NEW MILTON TO MIDPT

 

BOW, CHARLES T. & LANORA

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/26/2013

 

6-12-2

 

1/9/2014

 

319/539 #190608

 

NOT REQUIRED

 

DODDRIDGE

WV

 

NEW MILTON TO MIDPT

 

BARR, JAMES THEODORE, JR.

 

ANTERO RESOURCES CORPORATION

 

 PERMANENT EASEMENT AGREEMENT

 

8/22/2013

 

6-12-10

 

3//20/2014

 

321/399 #194704

 

NOT REQUIRED

 

DODDRIDGE

WV

 

NEW MILTON TO MIDPT

 

BARR, JAMES THEODORE, JR.

 

ANTERO RESOURCES CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

12/5/2013

 

6-12-10

 

3/20/2014

 

321/399 #194704

 

NOT REQUIRED

 

DODDRIDGE

WV

 

NEW MILTON TO MIDPT

 

WHITEHAIR, ELTON D. & JUDITH

 

ANTERO RESOURCES CORPORATION

 

 PERMANENT EASEMENT AGREEMENT

 

8/15/2013

 

6-12-18
6-12-19

 

1/9/2014

 

319/532 #190607

 

NOT REQUIRED

 

DODDRIDGE

WV

 

NEW MILTON TO MIDPT

 

CRISLIP, REXALL M. ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/16/2012

 

6-12-34
6-12-39

 

4/2/2012

 

298/367 #161482

 

NOT REQUIRED

 

DODDRIDGE

WV

 

NEW MILTON TO MIDPT

 

CRISLIP, REXALL M. ET AL

 

ANTERO RESOURCES MIDSTREAM LLC

 

ROAD ACCESS

 

11/16/2012

 

6-12-34
6-12-39

 

9/19/2013

 

313/269 #183431

 

NOT REQUIRED

 

DODDRIDGE

WV

 

NICHOLS

 

McCULLOUGH, RICHARD F.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

5/13/2014

 

1-6-5

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

NICHOLS

 

LEACH, MICHELE
PRUTSMAN, SUSAN
PERINE, GERALD ANDREW

 

ANTERO MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

4/28/2014

 

1-6-26

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

NICHOLS

 

KELLEY, KIMELA & CHARLES

 

ANTERO MIDSTREAM LLC

 

 PARMANET AGREEMENT AND WAREYARD AGREEMENT

 

4/25/2014

 

1-6-12
1-6-17

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

NICHOLS

 

KELLEY, KIMELA & CHARLES

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND ACCESS ROAD AGREEMENT

 

4/25/2014

 

1-6-12
1-6-17

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

NICHOLS

 

KELLEY, KIMELA & CHARLES

 

ANTERO MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

4/29/2014

 

1-6-12
1-6-17

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

NICHOLS LATERAL

 

MCCULLOUGH, RICHARD F

 

ANTERO MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

5/13/2014

 

1-6-5

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

NIMORWICZ

 

MUTSCHELNAUS, CLARENCE W. ET UX

 

ANTERO RESOURCES CORPORATION

 

 PERMANENT EASEMENT

 

8/16/2013

 

4-5-14

 

9/19/2013

 

313/319 #183439

 

NOT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

NORTH CANTON CONNECTOR

 

GLASPELL, MARY L

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/11/2013

 

5-11-33

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

NORTH CANTON CONNECTOR

 

GLASPELL, SHAWN A.

 

ANTERO RESOURCES CORPORATION

 

OPTION PERMANENT EASEMENT AGREEMENT

 

8/11/2013

 

5-11-34

 

8/25/2014

 

333/10 #208481

 

NOT REQUIRED

 

DODDRIDGE

WV

 

NORTH CANTON CONNECTOR

 

GLASPELL, SHAWN A.

 

ANTERO RESOURCES CORPORATION

 

OPTION TO PURCHASE

 

8/23/2013

 

5-11-34

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

NORTH CANTON CONNECTOR

 

ARCHER, TOMMY L.

 

ANTERO RESOURCES CORPORATION

 

OPTION PERMANENT EASEMENT AGREEMENT

 

8/21/2013

 

5-12-37

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

WV

 

NORTH CANTON CONNECTOR

 

COLLINS, THOMAS A.

 

ANTERO RESOURCES CORPORATION

 

OPTION PERMANENT EASEMENT AGREEMENT

 

8/10/2013

 

5-12-38

 

PENDING

 

PENDING

 

NOT REQUIRED

 

DODDRIDGE

WV

 

NORTH CANTON CONNECTOR

 

MCCLURE, NELSON M., ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT

 

8/27/2013

 

5-18-50

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

NORTH CANTON CONNECTOR

 

GLASPELL, SHAWN A.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/5/2013

 

5-23-1

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

NORTH CANTON CONNECTOR

 

GLASPELL, SHAWN
DILLON, DIANA & EDSEL
KERBY, TAMMY
BAILEY, MEGAN
WINSTON LOVE FAMILY TRUST

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

2/17/2014

 

5-23-2

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

NORTH CANTON CONNECTOR

 

BLAND, LESTER TRUSTEE OF THE CHILDREN’S TRUST
LAFALCE, ASHLIE

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

4/16/2014

 

5-17-3

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

NORTH CANTON CONNECTOR

 

SIMMONS, CRAIG A. & CONNIE L.

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

8/12/2014

 

5-11-4

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

NORTH CANTON CONNECTOR

 

SIMMONS, CRAIG A., ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/8/2013

 

5-11-4

 

8/25/2014

 

333/1 #208480

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

NORTH CANTON CONNECTOR

 

BROOKOVER, CHESTER E.

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/29/2013

 

5-17-4

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

NORTH CANTON CONNECTOR

 

DODRILL, OPAL O.

 

ANTERO RESOURCES MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

2/14/2014

 

5-23-8

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

NORTH CANTON CONNECTOR

 

METHENY, JACK D.

 

ANTERO RESOURCES CORPORATION

 

OPTION TO PURCHASE AN EASEMENT

 

11/5/2013

 

5-10-10

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

NORTH CANTON CONNECTOR

 

ARBOGAST, MARY K.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/8/2013

 

5-11-10

 

8/25/2014

 

332/652 #208450

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

NORTH CANTON CONNECTOR

 

JONES, RONALD R., SR.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION PERMANENT EASEMENT AGREEMENT

 

10/2/2012

 

5-17-12

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

NORTH CANTON CONNECTOR

 

JONES, RONALD R., SR.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY

 

12/8/2012

 

5-17-12

 

9/16/2013

 

426/270 #77765

 

NOT REQUIRED

 

DODDRIDGE

WV

 

NORTH CANTON CONNECTOR

 

JONES, RONALD R., SR. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT ACCESS ROAD

 

4/24/2014

 

5-17-12

 

PENDING

 

PENDING

 

NOT REQUIRED

 

DODDRIDGE

WV

 

NORTH CANTON CONNECTOR

 

JONES, RONALD R., SR. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/2/2012

 

5-17-12

 

PENDING

 

PENDING

 

NOT REQUIRED

 

DODDRIDGE

WV

 

NORTH CANTON CONNECTOR

 

LAFALCE, ASHLIE

 

ANTERO RESOURCES MIDSTREAM LLC

 

OPTION PERMANENT EASEMENT AGREEMENT

 

3/17/2014

 

5-17-13

 

8/25/2014

 

332/701 #208466

 

NOT REQUIRED

 

DODDRIDGE

WV

 

NORTH CANTON CONNECTOR

 

ARCHER, J. SAMUEL

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

2/27/2014

 

5-23-15

 

8/25/2014

 

332/710 #208470

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

NORTH CANTON CONNECTOR

 

COFFMAN, CHRISTOPHER

 

ANTERO MIDSTREAM LLC

 

PERMANENT ROAD ACCESS EASEMENT AGREEMENT

 

4/10/2014

 

5-11-16

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

NORTH CANTON CONNECTOR

 

COFFMAN, CHRISTPHER

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND ACCESS ROAD AGREEMENT

 

4/26/2014

 

5-11-16

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

NORTH CANTON CONNECTOR

 

COFFMAN, CHRISTOPHER L.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND ACCESS ROAD AGREEMENT

 

7/15/2014

 

5-11-16

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

NORTH CANTON CONNECTOR

 

COFFMAN, CHRISTOPHER

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WORKSPACE AGREEMENT

 

8/26/2014

 

5-11-16

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

NORTH CANTON CONNECTOR

 

COFFMAN, CHRISTOPHER L.

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT ROAD ACCESS EASEMENT AGREEMENT

 

2/4/2014

 

5-11-16

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

NORTH CANTON CONNECTOR

 

COFFMAN, CHRISTOPHER L.

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

2/21/2014

 

5-11-16

 

8/25/2014

 

332/718 #208476

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

NORTH CANTON CONNECTOR

 

SUMMERS, ROBERT E ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT

 

8/27/2013

 

5-12-22

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

NORTH CANTON CONNECTOR

 

SWIGER, LARRY D.

 

ANTERO RESOURCES CORPORATION

 

OPTION PERMANENT EASEMENT AGREEMENT

 

8/13/2013

 

5-11-24

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

WV

 

NORTH CANTON CONNECTOR

 

ELK LICK CHURCH OF GOD

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/24/2013

 

5-11-13    5-11-13.1

 

8/25/2014

 

332/660 #208451

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

NORTH CANTON CONNECTOR

 

YEAGER, CHARLES W. III

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND ACCESS ROAD AGREEMENT

 

7/17/2014

 

5-11-15
5-11-14

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

NORTH CANTON CONNECTOR

 

HARDGROVE, MARK E.

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/27/2013

 

5-11-22.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

NORTH CANTON CONNECTOR

 

GLASPELL, SHAWN

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

4/17/2014

 

5-11-34
5-17-3.2
5-17-3.3
5-17-14
5-23-1

 

NA

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

NORTH CANTON CONNECTOR

 

GLASPELL, SHAWN A.

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ACCESS ROAD EASEMENT AGREEMENT

 

6/12/2014

 

5-11-34
5-17-3.2
5-17-3.3
5-17-14
5-23-1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

NORTH CANTON CONNECTOR

 

GLASPELL, SHAWN A.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/24/2013

 

5-11-34; 5-17-3.2
5-17-3.3
5-17-3.4
5-17-19
5-17-20

 

PENDING

 

PENDING

 

NOT REQUIRED

 

DODDRIDGE

WV

 

NORTH CANTON CONNECTOR

 

LEMASTER, HAZEL

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND ACCESS ROAD AGREEMENT

 

4/19/2014

 

5-11-5
5-11-5.2
5-11-5.3

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

NORTH CANTON CONNECTOR

 

LEMASTERS, HAZEL

 

ANTERO RESOURCES CORPORATION

 

EXTENSION AGREEMENT

 

10/5/2012

 

5-11-5
5-11-5.2
5-11-5.3

 

8/25/2014

 

332/685 #208457

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

NORTH CANTON CONNECTOR

 

FERREBEE, BETTY

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/27/2013

 

5-11-7      5-11-7.1

 

8/25/2014

 

332/644 #208449

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

NORTH CANTON CONNECTOR

 

GAMBLE, JASIN

 

ANTERO MIDSTREAM LLC

 

MODIFICATION ADDED WAREYARD

 

3/31/2014

 

5-11-7
5-11-7.1

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

NORTH CANTON CONNECTOR

 

JONES, RONALD R. SR. AND JULIA
JONES, RONALD R. JR
JONES, MICHAEL
JONES, LAURA GRESSEL

 

ANTERO MIDSTREAM LLC

 

PERMANENT ACCESS ROAD EASEMENT AGREEMENT

 

4/24/2014

 

5-17-12
5-17-13

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

NORTH CANTON CONNECTOR

 

BRAUN, JERRY E., ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT

 

9/16/2013

 

5-18-2.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

NORTH CANTON CONNECTOR

 

BATES, WILLIAM L. AND MARY L.

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/20/2013

 

5-19-22.3
5-19-24

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

WV

 

NORTH CANTON CONNECTOR

 

HENNING, CHARLES & ZELDA

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WAREYARD AGREEMENT

 

4/5/2014

 

5-23-1.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

NORTH CANTON CONNECTOR

 

HENNING, CHARLES R. AND ZELDA

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

3/2/2014

 

5-23-1.1

 

8/25/2014

 

332/669 #208452

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

NORTH CANTON CONNECTOR

 

NORTON, JAMES L. & LAWANNA J.

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

12/23/2013

 

5-23-4
5-23-4.1

 

8/25/2014

 

332/693 #208463

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

NORTH CANTON CONNECTOR

 

NORTON, JAMES L. & LAWANNA J.

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS AGREEMENT

 

12/31/2013

 

5-23-4
5-23-4.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

NORTH CANTON CONNECTOR

 

JOHNSON, JOHNIE, JR.

 

ANTERO RESOURCES MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

2/12/2014

 

5-23-8.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

NORTH CANTON CONNECTOR

 

RUDDER, GRACE OLIVE

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/21/2013

 

5-5-11.1

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

NORTH CANTON CONNECTOR

 

FERREBEE, DAVID

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

4/28/2014

 

5-5-5
5-5-12

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

NORTH CANTON CONNECTOR

 

COASTAL FOREST RESOURCES COMPANY

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/11/2014

 

9-5-10.1

 

PENDING

 

PENDING

 

WRIITEN CONSENT REQUIRED

 

DODDRIDGE

WV

 

NORTON

 

NORTON, GARRY R.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/2/2013

 

6-19-6

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

NORTON

 

COX, DENVER W., JR., ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT & PERMANENT EASEMENT AGREEMENT

 

10/7/2013

 

6-15-17

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

NORTON

 

FIEDLER, ANNELISE (FKA ANNE KELLY)

 

ANTERO RESOURCES MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

2/4/2014

 

6-15-13.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

NORTON

 

COX, RALPH AND DELORIS

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

12/18/2013

 

6-15-14
6-15-16

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

PEARL JEAN

 

BYLER, VALENTINE S. & KELLY A.

 

ANTERO MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

6/17/2014

 

3-19-6

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

PEARL JEAN

 

JETT, GLORIA

 

ANTERO MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

5/23/2014

 

3-19-7

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

PEARL JEAN

 

JETT, GLORIA

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

1/16/2014

 

3-19-7

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

PEARL JEAN

 

PENNINGTON, DEAN & MARTHA

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

1/23/2014

 

3-16-21

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

PEARL JEAN

 

PENNINGTON, DEAN R. & MARTHA A., H/W

 

ANTERO MIDSTREAM LLC

 

COMPRESSOR SITE AND EASEMENT AGREEMENT

 

3/20/2013

 

3-16-21
3-17-28

 

4/17/2014

 

328/606 #198599

 

NOT REQUIRED

 

DODDRIDGE

WV

 

PEARL JEAN

 

PENNINGTON, DEAN R. & MARTHA A., H/W

 

ANTERO MIDSTREAM LLC

 

SURFACE FACILITY AGREEMENT

 

4/29/2013

 

3-16-21
3-17-28

 

9/27/2013

 

313/472 #183958

 

NOT REQUIRED

 

DODDRIDGE

WV

 

PEARL JEAN

 

PENNINGTON, DEAN & MARTHA

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT ROAD ACCESS EASEMENT AGREEMENT

 

4/7/2014

 

3-16-21
3-17-28
3-20-1
3-20-51

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

PENNINGTON NO.

 

MORRIS, IKE ( I L )

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/10/2013

 

6-7-1

 

1/9/2014

 

319/608 #190621

 

NOT REQUIRED

 

DODDRIDGE

WV

 

PENNINGTON NO.

 

JETT, EDWARD ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

 PERMANENT EASEMENT AGREEMENT

 

5/28/2013

 

6-11-1

 

12/6/2013

 

318/549 #188590

 

NOT REQUIRED

 

DODDRIDGE

WV

 

PENNINGTON NO.

 

JETT, EDWARD ET AL

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

6/26/2013

 

6-11-1

 

9/9/2013

 

313/276 #183432

 

NO REQUIRED

 

DODDRIDGE

WV

 

PENNINGTON NO.

 

PENNINGTON, BERNARD, ET UX

 

ANTERO MIDSTREAM LLC

 

OPTION FOR PERMANENT EASEMENT AGREEMENT

 

5/28/2013

 

6-11-3

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

WV

 

PENNINGTON NORTH

 

MORRIS, I. L.(IKE)

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ROAD ACCESS EASEMENT AGREMENT

 

11/7/2013

 

6-7-1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

PENNINGTON NORTH

 

MORRIS, IKE

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY WORKSPACE/ EXTRA TEMPORARY WORKSPACE

 

1/20/2014

 

6-7-1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

PENNINGTON SO

 

MORRIS, IKE ( I L )

 

ANTERO RESOURCES CORPORATION

 

 PERMANENT EASEMENT AGREEMENT

 

7/1/2013

 

6-7-1

 

12/6/2013

 

318/539 #188588

 

NOT REQUIRED

 

DODDRIDGE

WV

 

PENNINGTON SO

 

PENNINGTON, BERNARD, ET AL

 

ANTERO MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

6/28/2013

 

6-11-3

 

PENDING

 

PENDING

 

NOT REQUIRED

 

DODDRIDGE

WV

 

PENNINGTON SO

 

DAVIS, BRIAN E

 

ANTERO MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

7/14/2013

 

6-11-17

 

10/2/2014

 

336/100 #212305

 

NOT REQUIRED

 

DODDRIDGE

WV

 

PIKES FORK

 

BORING, CLAUDIA D.
SECKMAN, DWAINE

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT TO PURCHASE COMPRESSOR SITE

 

11/24/2013

 

5-24-36

 

N/A

 

N/A

 

CONSENT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

PIPEYARD

 

MANCUSO, ANTHONY

 

ANTERO RESOURCES CORPORATION

 

GROUND LEASE AGREEMENT

 

9/18/2013

 

1-10-3

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

PRATT LAT

 

JACKSON, VANCE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION FOR PERMAMENT EASEMENT

 

11/8/2012

 

3-8-3

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

WV

 

PRATT LAT

 

HIGGINBOTHAM, PAMELA ANN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

EXTENSION OF OPTION

 

11/6/2012

 

3-8-6

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

WV

 

PRATT LAT

 

PRATT, CLARENCE O. AND JUANITA J.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION FOR PERMAMENT EASEMENT

 

5/23/2012

 

3-8-11

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

WV

 

PRATT LAT

 

PRATT, CLARENCE O. AND JUANITA J.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

EXTENSION OF OPTION

 

11/8/2012

 

3-8-11

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

WV

 

R.J. SMITH

 

CHESTNUT GROVE CHRISTIAN CHURCH

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WORKSPACE

 

10/2/2013

 

3-5-30.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

R.J.SMITH

 

PRATT,DENZIL F ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD AGREEMENT

 

9/4/2013

 

3-5-10

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

R.J.SMITH

 

PRATT,DENZIL F ET UX

 

ANTERO RESOURCES CORPORATION

 

SURFACE
AGREEMENT

 

9/4/2013

 

3-5-10

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

REVIVAL

 

WILLIAMS, JERRY L. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/24/2012

 

3-13-9

 

PENDING

 

PENDING

 

NOT REQUIRED

 

DODDRIDGE

WV

 

REVIVAL

 

MOUNT SALEM REVIVAL GROUNDS

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT

 

12/17/2012

 

3-13-15.1

 

3/15/2014

 

321/436 #194712

 

NOT REQUIRED

 

DODDRIDGE

WV

 

REVIVAL

 

MOORE, DWIGHT E. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

10/10/2012

 

3-13-17
3-13-21
3-13-22

 

11/5/2013

 

316/616 #186375

 

NOT REQUIRED

 

DODDRIDGE

WV

 

REVIVAL

 

WILLIAMS, LARRY G. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT

 

12/15/2012

 

3-13-9.1

 

PENDING

 

PENDING

 

NOT REQUIRED

 

DODDRIDGE

WV

 

RJ SMITH

 

PRATT, DENZIL ET UX

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

9/5/2013

 

3-5-10

 

 

 

 

 

NONE REQUIRED

 

DODDRIDGE

WV

 

RJ SMITH

 

CHESTNUT GROVE CHRISTIAN CHURCH

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/21/2013

 

3-5-30.1

 

 

 

 

 

NONE REQUIRED

 

DODDRIDGE

WV

 

ROBERT WILLIAMS

 

HILEY, ROGER L ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT

 

9/4/2013

 

1-15-8

 

12/6/2013

 

31/507 #188583

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

ROBERT WILLIAMS

 

PRIMM, LOREN, ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/8/2013

 

1-15-17

 

1/9/2014

 

319/556 #190610

 

NOT REQUIRED

 

DODDRIDGE

WV

 

ROBERT WILLIAMS

 

WILLIAMS, ROBERT C.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/25/2013

 

1-15-6.4

 

1/9/2014

 

319/525 #190606

 

NONE REQUIRED

 

DODDRIDGE

WV

 

ROCK RUN

 

LAMBERT, GEORGE D.

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

1/10/2014

 

1-4-33

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

ROCK RUN

 

DAVIS, JONATHAN L. ET UX

 

ANTERO RESOURCES CORPORATION

 

 PERMANENT EASEMENT AGREEMENT

 

11/23/2013

 

1-7-2

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

ROCK RUN

 

DAVIS, JONATHAN L. ET UX

 

ANTERO RESOURCES MIDSTREAM LLC

 

 PERMANENT EASEMENT AGREEMENT

 

1/10/2014

 

1-4-33.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

ROCK RUN

 

DAVIS, JONATHAN L., ET AL

 

ANTERO RESOURCES CORPORATION

 

 PERMANENT EASEMENT AGREEMENT

 

11/23/2013

 

1-4-35
1-4-36

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

ROY

 

WRIGHT, JAMES N. & TAMMY L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/15/2012

 

5-11-20

 

OPTION ONLY

 

OPTION ONLY

 

NOT REQUIRED

 

DODDRIDGE

WV

 

ROY

 

LEMASTERS, HAZEL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY

 

10/15/2012

 

5-11-5.2

 

1/9/2014

 

319/582 #190615

 

NOT REQUIRED

 

DODDRIDGE

WV

 

ROY

 

LEMASTERS, HAZEL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/5/2012

 

5-11-5; 5-11-5.2; 5-11-5.3

 

PENDING

 

PENDING

 

NOT REQUIRED

 

DODDRIDGE

WV

 

ROY

 

FERREBEE, DAVID & BETTY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY

 

10/11/2012

 

5-5-5
5-5-12

 

9/11/2013

 

312/416 #182964

 

NOT REQUIRED

 

DODDRIDGE

WV

 

ROY

 

FERREBEE, DAVID & BETTY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/11/2012

 

5-5-5; 5-5-12

 

PENDING

 

PENDING

 

NOT REQUIRED

 

DODDRIDGE

WV

 

RUDDY

 

ERWIN, JOHN F.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

RELEASE AND AGREEMENT TO CHANGE LOCATION OF EASEMENT

 

1/15/2013

 

6-19-11
6-19-12

 

3/5/2014

 

321/411 #194706

 

NOT REQUIRED

 

DODDRIDGE

WV

 

RUDDY

 

ERWIN, JOHN F.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT

 

3/19/2012

 

6-19-11
6-19-12
6-19-1

 

11/20/2012

 

304/103   #168828

 

NOT REQUIRED

 

DODDRIDGE

WV

 

RUDDY

 

ERWIN, JOHN F.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT

 

3/19/2012

 

6-19-11
6-19-12
6-19-1

 

11/20/2012

 

304/103   #168828

 

NOT REQUIRED

 

DODDRIDGE

WV

 

SNAKE RUN

 

MCCLAIN,ROGER II,JOHN,ROGER AND STACEY

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WAREYARD AGREEMENT

 

7/21/2014

 

6-8-40

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

SNAKE RUN

 

MCCLAIN,ROGER,STACY,ROGER II, &JOHN

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ACCESS ROAD

 

7/21/2014

 

6-8-40

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

SNAKE RUN

 

MCCLAIN,ROGER,STACY,ROGER II, &JOHN

 

ANTERO MIDSTREAM LLC

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

7/21/2014

 

6-8-40

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

SNAKE RUN

 

MCCLAIN,ROGER,STACY,ROGER II, &JOHN

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT FOR SURFACE FACILITY EASEMENT

 

7/21/2014

 

6-8-40 

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

STARK TO HYRE

 

TALLMAN,STACY AND RONALD JR

 

ANTERO MIDSTREAM LLC

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

9/13/2014

 

4-9-2

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

STRICKLING

 

FOSTER, YVONNE

 

ANTERO RESOURCES MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

2/15/2014

 

8-4-5

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

STRICKLING

 

FITZGERALD, JOHN M.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

6/11/2014

 

8-4-14.1

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

STRICKLING

 

ALEXANDER, MATTHEW W.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/16/2014

 

8-4-32
8-4-35

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

STRICKLING

 

SISLER, KATHERINE J.
UNDERWOOD, PHILLIP S.
UNDERWOOD, PATRICIA M.

 

ANTERO MIDSTREAM LLC

 

OPTION AND PERMANENT EASEMENT AGREEMENT

 

6/17/2014

 

8-4-9
8-4-30

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

STRICKLING LINE

 

RAVENSCROFT, WAYNE C

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT  EASEMENT AGREEMENT

 

6/23/2014

 

8-4-21

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

STRICKLING LINE

 

HOOPER, JOHNNY B

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT PERMANENT EASEMENT AGREEMENT

 

6/26/2014

 

8-4-27

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

STRICKLING LINE

 

WILLIAMS, LARRY J.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT  EASEMENT AGREEMENT

 

6/8/2014

 

8-4-26
8-4-34

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

SUA

 

MANCUSO, ANTHONY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

GROUND LEASE

 

10/6/2011

 

1-10-3

 

 

 

 

 

NOT REQUIRED

 

DODDRIDGE

WV

 

SUA

 

BARNES, RONALD G

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE USE AGREEMENT (PIPEYARD)

 

6/9/2012

 

6-1-10.03

 

10/15/2013

 

315/384 #184756

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TERRY SNIDER CS

 

JONES, HATTIE MARKLE

 

ANTERO RESOURCES CORPORATION

 

COMPRESSOR SITE AGREEMENT

 

10/25/2013

 

6-15-5

 

10/25/2013

 

429-763 #79644

 

 

 

DODDRIDGE

WV

 

VICTORIA TO EQT

 

ARCHER, JOHN SAMUEL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/19/2013

 

5-23-15

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

VOGT

 

KNUDSEN, ELAINE T.

 

ANTERO MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

10/13/2012

 

1-6-31

 

2/22/2013

 

305/282  #172462

 

NOT REQUIRED

 

DODDRIDGE

WV

 

VOGT

 

JACKSON, ROBERT P.

 

ANTERO MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

8/7/2012

 

1-6-37

 

2/22/2013

 

305/297 #172470

 

NOT REQUIRED

 

DODDRIDGE

WV

 

VOGT

 

JOELYNN FAMILY PRESERVATION

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/20/2012

 

1-9-7

 

2/22/2013

 

305/289 #172463

 

NONE REQUIRED

 

DODDRIDGE

WV

 

VOGT

 

COASTAL FOREST RESOURCE COMPANY

 

ANTERO MIDSTREAM LLC

 

PIPELINE RIGHT OF WAY AGREEMENT

 

1/7/2013

 

1-6-37.1

 

9/19/2013

 

313/252 #183428

 

NEEDS CONSENT

 

DODDRIDGE

WV

 

VOGT

 

COTTRILL, BRENT ET AL

 

ANTERO MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

6/13/2012

 

1-6-43 aka 1-7-20

 

9/11/2013

 

312/419 #182965

 

NOT REQUIRED

 

DODDRIDGE

WV

 

VOGT

 

VOGT, GREGORY R. ET UX

 

ANTERO MIDSTREAM LLC

 

PERMANENT EASEMENT & ACCESS ROAD AGREEMENT

 

9/18/2012

 

1-9-18
1-9-18.1

 

2/22/2013

 

305/320 #172477

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST END CONNECTOR

 

CALHOUN,JACKSON (LE)

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/5/2014

 

8-8-31

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

WEST END CONNECTOR

 

WHITEHILL,TERRI LYNN

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/8/2014

 

9-8-34

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

WEST END CONNECTOR

 

WHITEHILL,TERRI LYNN

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/8/2014

 

9-8-34

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

WEST END CONNECTOR

 

DAVIS, TENSIL D. (le)

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/25/2014

 

8-8-45

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

WEST END CONNECTOR

 

WEEKLEY,PAUL II.& LINDA

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/2/2014

 

8-8-45

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

WEST END CONNECTOR

 

MCKINNEY,LEONARD

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/13/2014

 

8-8-53

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

WEST END CONNECTOR

 

LEONCE, LEBEL A.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/30/2014

 

8-12-61

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

WEST END CONNECTOR

 

SMITH,MARK RAYMOND

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/3/2014

 

8-12-70

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

WEST END CONNECTOR

 

MAYLE, CAROL E. & CECILIA A.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/29/2014

 

8-12-98

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

WEST END CONNECTOR

 

COTTRILL, WILLIAM F., JR.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/23/2014

 

1-6-1

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

WEST END CONNECTOR

 

COTTRILL, WILLIAM F., JR.

 

ANTERO MIDSTREAM LLC

 

PERMANENT ACCESS ROAD AGREEMENT

 

8/23/2014

 

1-6-1

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

WEST END CONNECTOR

 

SPENCER,EARLDENE

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/18/2014

 

8-12-1

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

WEST END CONNECTOR

 

HOLTZ, FRANK JR.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/4/2014

 

8-12-2

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

WEST END CONNECTOR

 

SHEPHERD, MICHAEL

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/18/2014

 

1-3-4

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

WEST END CONNECTOR

 

WALKER,SHARON & RONALD BURNS

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/16/2014

 

8-12-4

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

WEST END CONNECTOR

 

WALKER,SHARON & RONALD BURNS

 

ANTERO MIDSTREAM LLC

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

9/15/2014

 

8-12-4

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

WEST END CONNECTOR

 

WALKER,SHARON & RONALD BURNS

 

ANTERO MIDSTREAM LLC

 

OPTION PAYMENT FOR TEMP. ACCESS ROAD AND WAREYARD

 

9/15/2014

 

8-12-4

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

WEST END CONNECTOR

 

CRISS, GRANVILLE JR. & ROSE MAE

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/17/2014

 

8-11-8

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

WEST END CONNECTOR

 

LOWTHER, PATRICIA L., ET AL

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/22/2014

 

8-11-9

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

WEST END CONNECTOR

 

STANLEY, WILLIAM J.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/21/2014

 

1-18-10

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

WEST END CONNECTOR

 

WILLIAMS, LARRY

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/14/2014

 

8-7-10

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

WEST END CONNECTOR

 

JAMES, MICHAEL BRIAN

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

10/2/2014

 

1-4-12

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

WEST END CONNECTOR

 

GEORGE W. ASH

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/2/2014

 

1-17-13

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

WEST END CONNECTOR

 

CLARA, FORD A.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/29/2014

 

8-7-13

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

WEST END CONNECTOR

 

JOHNSON,CHAD W.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

10/3/2014
6 MONTH OPTION

 

8-12-14

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

WEST END CONNECTOR

 

FRALEY, ROBERT GLENN & SHELLY A.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/20/2014

 

8-8-15

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

WEST END CONNECTOR

 

COTTRILL, TIMOTHY & ERMA

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/12/2014

 

8-13-15

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

WEST END CONNECTOR

 

LOONY,MICHAEL L.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/16/2014

 

1-4-17

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

WEST END CONNECTOR

 

MORRIS,IKE

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/10/2014

 

8-16-17

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

WEST END CONNECTOR

 

SALINA,CHRISTOPHER AND KATHRYN

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/12/2014

 

8-7-18

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

WEST END CONNECTOR

 

SAMER,MATTHEW T., Et Al

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/9/2014

 

8-16-21

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

WEST END CONNECTOR

 

SPONAUGLE,CHALMER,ET AL

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/21/2014

 

8-7-25

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

WEST END CONNECTOR

 

MEREDITH,ROY ALFRED

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/3/2014

 

1-17-2.1
1-17-2.2
1-17-2.3
1-17-2

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

WEST END CONNECTOR

 

HUNTER,DAVID & JANE

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/3/2014

 

1-20-6.1

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

WEST END CONNECTOR

 

STINESPRING, VICTOR G. ET AL

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/19/2014

 

1-2-1
1-2-1.1

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

WEST END CONNECTOR

 

BEE,DORIS,HILEMAN & JAMES,JEFFERY

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/17/2014

 

1-3-13
1-3-15

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

WEST END CONNECTOR

 

SHEPHERD, MICHAEL

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/22/2014

 

1-3-9.1
1-3-11
1-4-10
1-4-11.1
1-4-14.1

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

WEST END CONNECTOR

 

CHIPPS, EUGENE VANCE,II

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/18/2014

 

1-4-11
1-4-13
1-4-14

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

WEST END CONNECTOR

 

HAYHURST,ELI, W. & HAYHURST, JEFFREY A.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/22/2014

 

1-4-22.2

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

WEST END CONNECTOR

 

WYCKOFF, GEORGE

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/17/2014

 

8-12-13.1

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

WEST END CONNECTOR

 

LOWERY,EVA

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/24/2014

 

8-12-23
8-12-6

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

WEST END CONNECTOR

 

SPENCER ENTERPRISES, LLC

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/18/2014

 

8-12-59
8-12-68
8-34-3
8-8-40

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

WEST END CONNECTOR

 

SMITH, JOHN SAMUEL

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND ACCESS ROAD AGREEMENT

 

9/26/2014

 

8-12-8
8-12-9
8-12-10
8-12-12
8-8-52
8-12-99

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

WEST END CONNECTOR

 

SMITH, ERIC S.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/23/2014

 

8-2-5
8-2-5.2

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

WEST END CONNECTOR

 

STRICKLING, JOHN PAUL
STRICKLING, REBECCA RUTH
STRICKLING, JAMES EARL

 

ANTERO MIDSTREAM LLC

 

OPTION AND PERMANENT EASEMENT AGREEMENT

 

7/26/2014

 

8-4-28; 8-4-36

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

WEST END CONNECTOR

 

RANDALL,LYNCH &CRAIG,DIXIE

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/26/2014

 

8-6-1
8-6-2
8-6-2.5

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

WEST END CONNECTOR

 

LIPSCOMB, SANDRA ELAINE

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/29/2014

 

8-7-11
8-7-12

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

WEST END CONNECTOR

 

KING,DAVID F.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/22/2014

 

8-7-18.2

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

WEST END CONNECTOR

 

TRAVIS, BARBARA JEAN, Et Al

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/22/2014

 

8-7-26
8-7-27
8-7-28

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

WEST END CONNECTOR

 

TRAVIS, BARBARA JEAN, Et Al

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND ACCESS ROAD AGREEMENT

 

9/29/2014

 

8-7-26
8-7-27
8-7-28

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

WEST END CONNECTOR

 

WYCKOFF, GEORGE & SUSAN

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/17/2014

 

8-8-36.1

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

WEST END CONNECTOR

 

WALLS,TERRY & NEENA

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/4/2014

 

8-9-4.1

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

WHITE OAK SOUTH CS

 

KEY OIL COMPANY

 

ANTERO MIDSTREAM LLC

 

COMPRESSOR STATION OPTION AND EASEMENT AGREEMENT

 

7/1/2014

 

8-19-25

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

WHITEHAIR

 

COASTAL FOREST RESOURCES COMPANY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/2/2012

 

6-12-17

 

10/5/2012

 

303/302  #167312

 

REQUIRED WITH WRITTEN CONSENT

 

DODDRIDGE

WV

 

WILLARD

 

CARDER, GALENA DAWN AND DOROTHY J. DAVIS

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/24/2013

 

6-4-38

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

WILLARD

 

THE COMSTOCK IRREVOCABLE TRUST & THE SILVESTRE IRREVOCABLE TRUST

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/18/2013

 

6-8-39

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

WILLARD

 

BOWYER, NORMA SUE

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/25/2013

 

6-8-5

 

PENDING

 

PENDING

 

NOT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

WILLARD

 

BOWYER, NORMA SUE

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ROAD ACCESS EASEMENT AGREMENT

 

12/17/2013

 

6-8-5

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

WILLARD

 

BURBRIDGE, ERMAN DALE

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/9/2014

 

6-8-6

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

WILLARD

 

ROSS, GEORGE

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY AGREEMENT

 

8/15/2013

 

6-8-7

 

9/17/2013

 

313/94 #183248

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WILLARD

 

ROSS, GEORGE

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/25/2013

 

6-8-7

 

PENDING

 

PENDING

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WILLARD

 

ROSS, GEORGE

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY WAREYARD AGREEMENT

 

2/1/2014

 

6-8-7

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

WILLARD

 

ROSS, JAMES ET AL

 

ANTERO RESOURCES CORPORATION

 

OPTION OF PERMANENT EASEMENT AGREEMENT

 

8/21/2013

 

6-4-12
6-4-12.1

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WILLARD

 

MCCLAIN, ROGER A.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMEN

 

6/19/2013

 

6-4-31
6-4-31.1

 

9/12/2013

 

312/501 #183037

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WILLARD

 

KELLY, DAVID K ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/4/2013

 

6-4-31
6-4-31.1

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

WILLARD

 

NICHOLSON, ROY K., ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/5/2013

 

6-4-32 & 6-4-37

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

WILLARD

 

PHILLIPS, KRISTEN A.

 

ANTERO RESOURCES CORPORATION

 

OPTION OF PERMANENT EASEMENT AGREEMENT

 

8/8/2013

 

6-8-6.1

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WILLIARD

 

KEPLINGER, II, DALE W. & MELISSA

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

12/27/2013

 

6-8-17

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

WOLF PEN

 

MCCLAIN,ROGER ET AL

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

7/21/2014

 

6-8-40

 

PENDING

 

PENDING

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

WOLF PEN

 

MCCLAIN,ROGER ET AL

 

ANTERO MIDSTREAM LLC

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

7/21/2014

 

6-8-40

 

PENDING

 

PENDING

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

WOLF PEN

 

ROSS, ALVIN
HART, SAMMIE MARIE

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

4/23/2014

 

6-5-7

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

WOLF PEN

 

SCHULTE, JOSEPH
JONES, JEANETTE
HICKS, REBECCA
NICHOLSON, ROBERT
NICHOLSON, JOYCE
WEEKLEY, CONNIE

 

ANTERO MIDSTREAM LLC

 

 PERMANENT EASEMENT AGREEMENT

 

4/8/2014

 

6-8-8

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

WOLF PEN

 

SCHULTE, JOSEPH
JONES, JEANETTE
HICKS, REBECCA
NICHOLSON, ROBERT
NICHOLSON, JOYCE
WEEKLEY, CONNIE

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

4/8/2014

 

6-8-8

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

WOLF PEN

 

ROSS, GEORGE

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/25/2013

 

9-6-8-7

 

PENDING

 

PENDING

 

 

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

WVCS

 

NICHOLSON, RICHARD ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION FOR COMPRESSOR SITE

 

3/15/2013

 

6-12-33

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WVCS

 

CRISLIP, REXALL ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE USE AGREEMENT

 

2/14/2012

 

6-12-34

 

3/2/2012

 

297/273

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WVCS

 

CRISLIP, REXALL ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TANKER PIPELINE AREA AGREEMENT

 

6/28/2012

 

6-12-34

 

9/9/2013

 

312/286

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WVCS

 

CRISLIP, REXALL ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

DEED AND EASEMENT AGREEMENT

 

1/24/2012

 

6-12-34

 

3/2/2012

 

297/256

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WVCS

 

BORING, CLAUDIA D.
SECKMAN, DWAINE

 

ANTERO RESOURCES CORPORATION

 

OPTION TO PURCHASE COMPRESSOR SITE

 

11/24/2013

 

5-24-36

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

WVCS

 

MCCLAIN, ROGER ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

COMPRESSOR SITE AGREEMENT

 

6/19/2013

 

6-8-40

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WVCS

 

COTTRILL, WILLIAM F., JR.

 

ANTERO RESOURCES CORPORATION

 

OPTION TO PURCHASE COMPRESSOR SITE

 

12/6/2013

 

1-6-1

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

WVCS

 

KEY OIL COMPANY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION FOR COMPRESSOR SITE

 

2/15/2013

 

7-11-1

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WVCS

 

NORMAN I. SINES AND VICTORIA D. SINES

 

ANTERO RESOURCES CORPORATION

 

MEMORANDUM OF LEASE AGREEMENT

 

8/1/2013

 

3-10-2

 

8/2/2013

 

311/545

 

90 DAY NOTIFICATION IF TO NON-AFFILIATE OR NON-SUBSIDIARY

 

DODDRIDGE

WV

 

WVCS

 

NORMAN I. SINES AND VICTORIA D. SINES

 

ANTERO RESOURCES CORPORATION

 

LEASE AGREEMENT

 

8/1/2013

 

3-10-2

 

 

 

 

 

90 DAY NOTIFICATION IF TO NON-AFFILIATE OR NON-SUBSIDIARY

 

DODDRIDGE

WV

 

WVCS

 

HAYES, SHIRLEY ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION FOR COMPRESSOR SITE

 

4/26/2013

 

5-12-3

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WVCS

 

MOORE, EMMA J.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION FOR COMPRESSOR SITE

 

4/24/2013

 

5-18-4

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WVCS

 

KEY OIL COMPANY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION FOR COMPRESSOR SITE

 

3/7/2013

 

8-19-25

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WVCS

 

DOTSON, RENDAL, ET UX

 

ANTERO RESOURCES BLUESTONE CORPORATION

 

COMPRESSOR SITE AGREEMENT

 

7/22/2011

 

20-9
20-16

 

12/19/2011

 

295/169

 

 

 

DODDRIDGE

WV

 

WVCS

 

KEY OIL COMPANY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION FOR COMPRESSOR SITE

 

5/9/2013

 

2-1-10.1; 2-1-11

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WVCS

 

PENNINGTON, DEAN ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

COMPRESSOR SITE AGREEMENT

 

3/20/2013

 

3-16-21
3-17-28

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

WVCS

 

MCCLAIN, JOHN

 

ANTERO RESOURCES CORPORATION

 

OPTION FOR COMPRESSOR SITE

 

8/10/2013

 

5-11-25; 5-11-26; 5-11-26.1

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WVCS

 

GLASPELL, SHAWN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION FOR COMPRESSOR SITE

 

4/20/2013

 

5-11-34; 5-11-34.2

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WVCS

 

GLASPELL, SHAWN

 

ANTERO RESOURCES CORPORATION

 

OPTION FOR COMPRESSOR SITE

 

8/11/2013

 

5-11-34; 5-11-34.2

 

PENDING

 

 

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WVCS

 

GLASPELL, MARY

 

ANTERO RESOURCES CORPORATION

 

OPTION FOR COMPRESSOR SITE

 

9/12/2013

 

5-12-7; 5-12-7.2

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WVCS

 

KEY OIL COMPANY
BUTLER, FRANKLIN

 

ANTERO MIDSTREAM LLC

 

COMPRESSOR STATION OPTION AND EASEMENT AGREEMENT

 

7/8/2014

 

8-12-64.1; 8-12-64; 8-12-71.1; 8-12-51; 8-12-50

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

YVONNE

 

SMITH, ROBERT J.
SMITH, CINDY L.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

5/27/2014

 

3-4-9

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

YVONNE 

 

ANTERO RESOURCES CORPORATION

 

ANTERO MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

6/5/2014

 

3-4-10

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

 

 

WILLIAMS,LARRY

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/14/2014

 

8-7-10
8-4-34
8-4-37.1

 

 

 

 

 

NO CONSENT NEEDED

 

DODDRIDGE

OH

 

KIRKWOOD LATERAL

 

BURWELL, CHARLES R. & CHAD R.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

7/12/2014

 

12-00361.006

 

 

 

 

 

NO CONSENT REQUIRED

 

GUERNSEY

OH

 

KIRKWOOD LATERAL

 

MCBURNEY, BRIAN

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

7/15/2014

 

12-00361.007

 

 

 

 

 

NO CONSENT REQUIRED

 

GUERNSEY

OH

 

KIRKWOOD LATERAL

 

CARPENTER, JAMES S. & TERRY

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

7/12/2014

 

12-00361.008

 

 

 

 

 

NO CONSENT REQUIRED

 

GUERNSEY

OH

 

KIRKWOOD LATERAL

 

CRAVAT COAL COMPANY

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

10/3/2014

 

12-00448.000
12-00449.000

 

 

 

 

 

NO CONSENT REQUIRED

 

GUERNSEY

OH

 

KIRKWOOD LATERAL

 

JENKINS, JAMES J. & ARLENE M.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

7/16/2014

 

12-00448.008

 

 

 

 

 

NO CONSENT REQUIRED

 

GUERNSEY

OH

 

KIRKWOOD LATERAL

 

HALL, BOYD, & INEZ

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

7/13/2014

 

20-0000239.000
20-0000240.000

 

 

 

 

 

NO CONSENT REQUIRED

 

GUERNSEY

OH

 

KIRKWOOD LATERAL

 

CLARK, PATRICK D. & DEBORAH M.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

7/17/2014

 

20-0001245.000
20-0001241.000

 

 

 

 

 

NO CONSENT REQUIRED

 

GUERNSEY

OH

 

KIRKWOOD LATERAL

 

BIRNEY, CARL J. ET UX

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

6/19/2014

 

20-00036

 

 

 

 

 

NO CONSENT REQUIRED

 

GUERNSEY

 

--------------------------------------------------------------------------------


 

OH

 

KIRKWOOD LATERAL

 

BOND, ROBERT W. & DONNA E.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

7/14/2014

 

20-00065.000
20-00070.000
20-00071.000

 

 

 

 

 

NO CONSENT REQUIRED

 

GUERNSEY

OH

 

KIRKWOOD LATERAL

 

PARSONS, GARY D ET UX

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

6/18/2014

 

20-00152

 

 

 

 

 

NO CONSENT REQUIRED

 

GUERNSEY

OH

 

KIRKWOOD LATERAL

 

ST. CLAIR, JANICE

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

7/12/2014

 

20-00190.000

 

 

 

 

 

NO CONSENT REQUIRED

 

GUERNSEY

OH

 

KIRKWOOD LATERAL

 

KAURICH, ADAM & KARRI

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

7/10/2014

 

20-00275.010
20-00275.011
20-00275.012

 

 

 

 

 

NO CONSENT REQUIRED

 

GUERNSEY

OH

 

KIRKWOOD LATERAL

 

SHEPPARD, DAVID

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

7/26/2014

 

20-00574
20-00575

 

 

 

 

 

NO CONSENT REQUIRED

 

GUERNSEY

OH

 

KIRKWOOD LATERAL

 

SHEPPARD, WILLIAM

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/3/2014

 

20-00575.001

 

 

 

 

 

NO CONSENT REQUIRED

 

GUERNSEY

OH

 

KIRKWOOD LATERAL

 

STINE, DAVID ST UX

 

ANTERO MIDSTREAM LLC

 

SURFACE FACILITY EASEMENT AGREEMENT

 

6/19/2014

 

20-00596

 

 

 

 

 

NO CONSENT REQUIRED

 

GUERNSEY

OH

 

KIRKWOOD LATERAL

 

STINE, DAVID ST UX

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

6/19/2014

 

20-00596

 

 

 

 

 

NO CONSENT REQUIRED

 

GUERNSEY

OH

 

KIRKWOOD LATERAL

 

METTS, DURWARD D. & BETTY J.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

7/29/2014

 

20-00667

 

 

 

 

 

NO CONSENT REQUIRED

 

GUERNSEY

OH

 

KIRKWOOD LATERAL

 

HERSHBERGER, ELI A. & KATHERINE E.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/12/2014

 

20-01189

 

 

 

 

 

NO CONSENT REQUIRED

 

GUERNSEY

WV

 

BLUESTONE

 

LAMB, JOHN N ET UX

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

 

 

39599

 

 

 

 

 

 

 

HARRISON

WV

 

BLUESTONE

 

MATTHEW , ROY J

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

3/18/2005

 

18-2603-43

 

3/18/2005

 

1374-571
#200500006327

 

 

 

HARRISON

WV

 

BLUESTONE

 

SPENCER, FREDERICK A JR (LE)

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

9/18/2008

 

18-2603-62

 

9/25/2008

 

1422-559
#200800026739

 

 

 

HARRISON

WV

 

BLUESTONE

 

DOLLY, MARY S

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

1/12/2009

 

18-261-13
18-281-10

 

1/29/2009

 

1427-129
#200900002766

 

 

 

HARRISON

WV

 

BLUESTONE

 

DOLLY, MARY S

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

1/12/2009

 

18-261-13
18-281-10

 

1/29/2009

 

1427-129
#200900002766

 

 

 

HARRISON

 

--------------------------------------------------------------------------------


 

WV

 

BLUESTONE

 

MATTHEY, WILLIS LEE

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

3/17/2009

 

18-261-4

 

3/23/2009

 

1428-758
200900009616

 

 

 

HARRISON

WV

 

BLUESTONE

 

MATTHEY, WILLIS LEE

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

3/17/2009

 

18-261-4

 

3/23/2009

 

1428-758
200900009616

 

 

 

HARRISON

WV

 

BLUESTONE

 

HICKMAN, IVA S ET AL

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

3/17/2009

 

18-261-5

 

3/23/2009

 

1428-761
#200900009618

 

 

 

HARRISON

WV

 

BLUESTONE

 

HICKMAN, IVA S ET AL

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

3/17/2009

 

18-261-5

 

3/23/2009

 

1428-761
#200900009618

 

 

 

HARRISON

WV

 

BLUESTONE

 

POSTLEWAIT, RONALD W II ET AL

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

2/15/2013

 

18-261-6

 

4/16/2013

 

1509-652
#201300017600

 

 

 

HARRISON

WV

 

BLUESTONE

 

DEHAVEN, WARREN R ET UX

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

 

 

18-280.1.1

 

4/16/2007

 

1402-651-653
#200700006287

 

 

 

HARRISON

WV

 

BLUESTONE

 

TRAVIS, CHARLES ET UX

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

3/20/2008

 

18-280-1

 

4/14/2008

 

1416-691
#200800009060

 

 

 

HARRISON

WV

 

BLUESTONE

 

TRAVIS, CHARLES ET UX

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

3/20/2008

 

18-280-1

 

4/14/2008

 

1416-691
#200800009060

 

 

 

HARRISON

WV

 

BLUESTONE

 

SAMER, MATTHEW T ET UX

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

3/7/2008

 

18-280-1.2

 

4/14/2008

 

1416-691
#200800009060

 

 

 

HARRISON

WV

 

BLUESTONE

 

SAMER, MATTHEW T ET UX

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

3/7/2008

 

18-280-1.2

 

4/14/2008

 

1416-691
#200800009060

 

 

 

HARRISON

WV

 

BLUESTONE

 

RITTER, NEVA (LE)

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

9/21/2008

 

18-280-2

 

11/6/2008

 

1424-724
#200800031429

 

 

 

HARRISON

WV

 

BLUESTONE

 

RITTER, NEVA (LE)

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

9/21/2008

 

18-280-2

 

11/6/2008

 

1424-724
#200800031429

 

 

 

HARRISON

WV

 

BLUESTONE

 

DIOCESE OF WHEELING-CHARLESTON

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

 

 

18-281-11

 

 

 

 

 

 

 

HARRISON

WV

 

BLUESTONE

 

VARNER, KENNETH L

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

 

 

18-281-12

 

 

 

 

 

 

 

HARRISON

 

--------------------------------------------------------------------------------


 

WV

 

BLUESTONE

 

CITY OF SALEM

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

6/22/2009

 

18-281-13
18-281-14
18-281-15
18-281-17
18-281-30
18-281-52

 

7/10/2009

 

1434-532
#200900022676

 

 

 

HARRISON

WV

 

BLUESTONE

 

CITY OF SALEM

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

6/23/2009

 

18-281-13
18-281-14
18-281-15
18-281-17
18-281-30
18-281-52

 

7/10/2009

 

1434-532
#200900022676

 

 

 

HARRISON

WV

 

BLUESTONE

 

CORNELL, ANTHONY P ET UX

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

5/28/2008

 

18-281-19

 

1/18/2011

 

1461-1075
#201100001737

 

 

 

HARRISON

WV

 

BLUESTONE

 

CORNELL, ANTHONY P ET UX

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

5/28/2008

 

18-281-19

 

1/18/2011

 

1461-1075
#201100001737

 

 

 

HARRISON

WV

 

BLUESTONE

 

BLUESTONE ENERGY PARTNERS

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

3/20/2008

 

18-281-22

 

4/14/2008

 

1416-685
#200800009057

 

 

 

HARRISON

WV

 

BLUESTONE

 

STOUT, RICHARD T.

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

3/20/2008

 

18-281-22

 

4/14/2008

 

1416-685
#200800009057

 

 

 

HARRISON

WV

 

BLUESTONE

 

GRIFFIN, DONNIE F

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

11/25/2008

 

18-281-23

 

12/30/2008

 

1426-348
#200800036292

 

 

 

HARRISON

WV

 

BLUESTONE

 

GRIFFIN, DONNIE F

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

11/25/2008

 

18-281-23

 

12/30/2008

 

1426-348
#200800036292

 

 

 

HARRISON

WV

 

BLUESTONE

 

GORBY, BILLY LEE ET UX

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

12/3/2008

 

18-281-32.1

 

12/30/2008

 

1426-363
#200800036297

 

 

 

HARRISON

WV

 

BLUESTONE

 

GORBY, BILLY LEE ET UX

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

12/3/2008

 

18-281-32.1

 

12/30/2008

 

1426-363
#200800036297

 

 

 

HARRISON

WV

 

BLUESTONE

 

FOX, NATHAN G

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

 

 

18-282-113

 

 

 

 

 

 

 

HARRISON

 

--------------------------------------------------------------------------------


 

WV

 

BLUESTONE

 

BAILEY, DAVID D

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

10/1/2009

 

18-282-12
18-282-32.2

 

11/20/2009

 

1439-223
#200900038130

 

 

 

HARRISON

WV

 

BLUESTONE

 

BAILEY, DAVID D

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

10/2/2009

 

18-282-12
18-282-32.2

 

11/20/2009

 

1439-223
#200900038130

 

 

 

HARRISON

WV

 

BLUESTONE

 

KINNEY, CLYDE JR

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

11/25/2008

 

18-282-15

 

12/30/2008

 

1426-357
#200800036295

 

 

 

HARRISON

WV

 

BLUESTONE

 

KINNEY, CLYDE JR

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

11/25/2008

 

18-282-15

 

12/30/2008

 

1426-357
#200800036295

 

 

 

HARRISON

WV

 

BLUESTONE

 

HAUGHT, ROBERT J ET AL

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

 

 

18-282-35

 

 

 

 

 

 

 

HARRISON

WV

 

BLUESTONE

 

STAMM, JEFFREY O

 

BLUESTONE ENERGY PARTNERS

 

PIPELINE RIGHT OF WAY

 

 

 

18-282-55

 

 

 

 

 

 

 

HARRISON

WV

 

JARVISVILLE TO EQT

 

SPERRY, L. DIANE
SPERRY, CLARENCE E.
SPERRY, JANET L.

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

1/7/2014

 

20-344-35
20-344-36

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

HARRISON

WV

 

JARVISVILLE TO EQT

 

POTH, KEVIN J.

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WAREYARD AGREEMENT

 

8/4/2014

 

20-364-14

 

N/A

 

N/A

 

N/A

 

HARRISON

WV

 

JARVISVILLE TO EQT

 

POTH, KEVIN

 

ANTERO RESOURCES MIDSTREAM LLC

 

 PERMANENT EASEMENT AGREEMENT

 

2/24/2014

 

20-364-14

 

3/25/2014/4-3-2014

 

1528/872 #201400015247/1529/75 #201400016380

 

NO CONSENT REQUIRED

 

HARRISON

WV

 

JARVISVILLE TO EQT

 

POTH, KEVIN

 

ANTERO RESOURCES MIDSTREAM LLC

 

SURFACE FACILITY EASEMENT AGREEMENT

 

2/24/2014

 

20-364-14

 

3/25/2014

 

1528/879 #201400015250

 

NO CONSENT REQUIRED

 

HARRISON

WV

 

JARVISVILLE TO EQT

 

POTH, KEVIN J.

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT ROAD ACCESS EASEMENT AGREEMENT

 

2/24/2014

 

20-364-14

 

3/25/2014

 

1528/883 #201400015252

 

NO CONSENT REQUIRED

 

HARRISON

WV

 

JARVISVILLE TO EQT

 

MOUNTAIN LAKES, LLC.

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WORKSPACE AGREEMENT

 

8/4/2014

 

20-364-2

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

HARRISON

WV

 

JARVISVILLE TO EQT

 

BENNETT, LAWRENCE E., ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

11/1/2013

 

20-344-17

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

HARRISON

WV

 

JARVISVILLE TO EQT

 

ROBINSON, JAMES L., ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

10/28/2013

 

20-344-19.3

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

HARRISON

WV

 

JARVISVILLE TO EQT

 

MOUNTAIN LAKES LLC

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/11/2013

 

20-364-2

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

HARRISON

 

--------------------------------------------------------------------------------


 

WV

 

PIPEYARD

 

SPERRY HARDWOODS, INC.

 

ANTERO RESOURCES CORPORATION

 

GROUND LEASE

 

2/24/2014

 

18-282-62

 

 

 

 

 

NO CONSENT REQUIRED

 

HARRISON

WV

 

SUA

 

SPERRY HARDWOODS, INC.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

GROUND LEASE

 

6/6/2012

 

18-282-62

 

 

 

 

 

NOT REQUIRED

 

HARRISON

WV

 

SUA

 

SPERRY HARDWOODS, INC.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

GROUND LEASE

 

6/6/2012

 

18-282-62

 

 

 

 

 

NOT REQUIRED

 

HARRISON

WV

 

WVCS

 

MATHEY, WILLIS LEE, ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

COMPRESSOR SITE AGREEMENT

 

5/1/2010

 

18-262-1

 

11/13/2011

 

1501/28

 

NOT REQUIRED

 

HARRISON

WV

 

WVCS

 

CORDER, GERALD WAYNE, ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

LEASE

 

10/13/2011

 

20-361-10

 

40856

 

1479/616  #201100055303

 

NOT REQUIRED

 

HARRISON

WV

 

WVCS

 

CORDER, GERALD WAYNE, ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

LEASE

 

10/13/2011

 

20-361-10

 

40856

 

1479/616  #201100055303

 

 

 

HARRISON

WV

 

WVCS

 

CORDER, GERALD WAYNE, ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT ROAD ACCESS AGREEMENT

 

12/16/2011

 

20-361-11

 

4/2/2012

 

1486/976  #201200015178

 

NOT REQUIRED

 

HARRISON

WV

 

WVCS

 

CORDER, GERALD WAYNE, ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

EASEMENT AGREEMENT (ROAD)

 

3/16/2012

 

20-361-11

 

41001

 

1486/981  #201200015181

 

NOT REQUIRED

 

HARRISON

WV

 

WVCS

 

HURST, CLARA MAE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

COMPRESSOR SITE AGREEMENT

 

3/10/2009

 

20-403-4

 

6/24/2009

 

1433/1196 #200900020750

 

NOT REQUIRED

 

HARRISON

WV

 

WVCS

 

ROSS, MIKE AND IKE MORRIS

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

COMPRESSOR SITE AGREEMENT

 

2/5/2010

 

7-285-16

 

2/19/2011

 

1442/686

 

NOT REQUIRED

 

HARRISON

WV

 

WVCS

 

MALE, KIMBERLY A

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

COMPRESSOR SITE AGREEMENT

 

1/24/2009

 

7-285-51

 

2/18/2009

 

1427/937

 

NOT REQUIRED

 

HARRISON

WV

 

MARKWEST TO BOBCAT

 

WOOD, GREGG
WOOD, BARBARA
TRIPP, A. ROBERT
TRIPP, CAPTOLIA

 

ANTERO RESOURCES MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

1/21/2014

 

18-300-1
3-18-45

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

HARRISON AND DODDRIDGE

WV

 

NIMORWICZ

 

WILLIAMS, TILLMAN LEE

 

ANTERO RESOURCES CORPORATION

 

EASEMENT AGREEMENT

 

8/28/2013

 

18-341-1
4-5-20

 

9/19/2013

 

313/312 #183438

 

NO CONSENT REQUIRED

 

HARRISON, DODDRIDGE

OH

 

BETTS

 

BETTS, TIMOTHY R.
HENTHORN, VALERIE M.
LUMBATIS, LISA A. , AS TRUSTEE OF THE BETTS FAMILY TRUST

 

ANTERO MIDSTREAM LLC

 

OPTION & PERMANENT EASEMENT AGREEMENT

 

5/8/2014

 

20-014008
22-002004

 

 

 

 

 

YES

 

MONROE

 

--------------------------------------------------------------------------------


 

OH

 

BISHOP LATERAL

 

SCOTT, MARY D.

 

ANTERO RESOURCES MIDSTREAM LLC

 

OPTION/EASEMENT AGREEMENT

 

1/21/2014

 

20-015010.0000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BISHOP LATERAL

 

DAVISSON, FRED

 

ANTERO RESOURCES MIDSTREAM LLC

 

OPTION/EASEMENT AGREEMENT

 

2/6/2014

 

20-019011.0000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BISHOP LATERAL

 

TONKAVICH, LORA

 

ANTERO RESOURCES MIDSTREAM LLC

 

OPTION/EASEMENT AGREEMENT

 

2/7/2014

 

20-019012.0000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BISHOP LATERAL

 

RUBEL, STEPHEN

 

ANTERO RESOURCES MIDSTREAM LLC

 

OPTION/EASEMENT AGREEMENT

 

2/18/2014

 

20-019009.0000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BISHOP LATERAL

 

REED, ROGER ET AL

 

ANTERO RESOURCES MIDSTREAM LLC

 

OPTION/EASEMENT AGREEMENT

 

2/1/2014

 

21-022008.0000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BISHOP LATERAL

 

HARTSHORN, JOHN

 

ANTERO RESOURCES MIDSTREAM LLC

 

OPTION/EASEMENT AGREEMENT

 

2/11/2014

 

21-018015.0000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BISHOP LATERAL

 

DIMMERLING, DARREN AND KATHY L.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

4/29/2014

 

06-01009.0000
06-01009.1000
06-02009.0000

 

 

 

 

 

NO CONSENT REQUIRED

 

MONROE

OH

 

BISHOP LATERAL

 

DIMMERLING, DARREN

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WAREYARD AGREEMENT

 

8/20/2014

 

06-02009.0000

 

 

 

 

 

NO CONSENT REQUIRED

 

MONROE

OH

 

BISHOP LATERAL

 

DIMMERLING, DARREN

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

8/20/2014

 

06-02009.0000

 

 

 

 

 

NO CONSENT REQUIRED

 

MONROE

OH

 

BISHOP LATERAL

 

BIEDENBACH, GREGORY

 

ANTERO RESOURCES MIDSTREAM LLC

 

OPTION/EASEMENT AGREEMENT

 

2/6/2014

 

20-002003.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BISHOP LATERAL

 

SPENCE, CARSON ET UX

 

ANTERO RESOURCES MIDSTREAM LLC

 

OPTION/EASEMENT AGREEMENT

 

1/9/2014

 

20-017003.1000
 21-018001.0000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BISHOP LATERAL

 

ULRICH, FRED ET AL

 

ANTERO RESOURCES MIDSTREAM LLC

 

OPTION/EASEMENT AGREEMENT

 

2/20/2014

 

20-019007-0000
20-022004.0000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BISHOP LATERAL

 

DAVIISSON, CRAIG A., EXECUTOR, FOR ESTATE OF FRED DAVISSON

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

2/6/2014

 

20-19011.000

 

 

 

 

 

NO CONSENT REQUIRED

 

MONROE

OH

 

BISHOP LATERAL

 

TONKOVICH, LORA J.

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WAREYARD AGREEMENT

 

8/31/2014

 

20-19012

 

 

 

 

 

NO CONSENT REQUIRED

 

MONROE

OH

 

BISHOP LATERAL

 

TONKOVICH, LORA J.

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

8/31/2014

 

20-19012

 

 

 

 

 

NO CONSENT REQUIRED

 

MONROE

 

--------------------------------------------------------------------------------


 

OH

 

BISHOP LATERAL

 

TONKOVICH, LORA J.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

2/7/2014

 

20-19012.000

 

9/26/2014

 

285 / 785-792
#201400078450

 

NO CONSENT REQUIRED

 

MONROE

OH

 

BISHOP LATERAL

 

HUFFMAN, JERRY ET UX

 

ANTERO RESOURCES MIDSTREAM LLC

 

OPTION/EASEMENT AGREEMENT

 

2/23/2014

 

20-22002.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BISHOP LATERAL

 

ULRICH, FRED J.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

2/20/2014

 

20-22004.0000
20-19007.0000

 

 

 

 

 

NO CONSENT REQUIRED

 

MONROE

OH

 

BISHOP LATERAL

 

HARTSHORN, JAMES D.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

2/11/2014

 

21-18015.000

 

 

 

 

 

NO CONSENT REQUIRED

 

MONROE

OH

 

BISHOP LATERAL

 

REED, ROGER

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

2/1/2014

 

21-22008.000

 

 

 

 

 

NO CONSENT REQUIRED

 

MONROE

OH

 

BISHOP LATERAL

 

BIEDENBACH, GREGORY

 

ANTERO RESOURCES MIDSTREAM LLC

 

OPTION/EASEMENT AGREEMENT

 

2/6/2014

 

22-001001.0000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BISHOP LATERAL

 

OHIO GATHERING LLC

 

ANTERO MIDSTREAM LLC

 

PERMANENT EASEMENT

 

8/5/2014

 

06-002018.000
20-022013.0000

 

 

 

 

 

NO CONSENT REQUIRED

 

MONROE

OH

 

COMPRESSOR
SITE

 

DAVISSON, CRAIG

 

ANTERO MIDSTREAM LLC

 

OPTION TO LEASE
AGREEMENT

 

5/18/2014

 

20-019011

 

 

 

 

 

NO CONSENT REQUIRED

 

MONROE

OH

 

FARNSWORTH LATERAL

 

FARNSWORTH, BRADLEY ALLEN

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/24/2014

 

20-021004

 

 

 

 

 

NO CONSENT REQUIRED

 

MONROE

OH

 

FARNSWORTH LATERAL

 

HUFFMAN, JERRY & REBECCA

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

7/20/2014

 

20-022002

 

 

 

 

 

NO CONSENT REQUIRED

 

MONROE

OH

 

KURTZ LATERAL

 

RUBEL, DAVID

 

ANTERO MIDSTREAM LLC

 

SURFACE FACILITY EASEMENT AGREEMENT

 

6/30/2014

 

21-006009

 

 

 

 

 

NO CONSENT REQUIRED

 

MONROE

OH

 

MELVIN LATERAL

 

RUBEL, DAVID

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

6/30/2014

 

21-006009

 

 

 

 

 

NO CONSENT REQUIRED

 

MONROE

 

--------------------------------------------------------------------------------


 

OH

 

MILLER LATERAL

 

RUBEL, THOMAS NEIL

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/4/2014

 

21-009006

 

 

 

 

 

NO CONSENT REQUIRED

 

MONROE

OH

 

MONROE LATERAL

 

MONROE FAMILY FARM, LTD

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMEENT

 

7/2/2013

 

21-008020.000

 

3/6/2014

 

267/340-346
 #201400073986

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

MONROE LATERAL

 

MCDOUGAL, RICK ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION FOR PERMANENT EASEMENT

 

10/17/2012
 OPT EXT. 5/4/13

 

21-009025.0000

 

 

 

 

 

GRANTEE SHALL NOTIFY GRANTOR WITHIN 90DAYS, IF AND WHEN ANY ASSIGNMENT TO A
NON-AFFILIATE OR NONSUBSIDIARY TO GRANTEE; FAILURE SHALL NOT AFFECT
TRANSFERABILITY OF VALIDITY OF EASEMENT

 

MONROE

OH

 

MONROE LATERAL

 

BRIGGS, BOBBY & CANDY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/18/2012
 OPT EXT. 5/4/13

 

21-009003.0000

 

3/6/2014

 

267/306-313
 #201400073988

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

MONROE LATERAL

 

MCDOUGAL, RICK ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/17/2012
 OPT EXT. 5/4/13

 

21-009025.0000
21-008013.0000

 

3/6/2014

 

267/332-339
 #201400073989

 

GRANTEE SHALL NOTIFY GRANTOR WITHIN 90DAYS, IF AND WHEN ANY ASSIGNMENT TO A
NON-AFFILIATE OR NONSUBSIDIARY TO GRANTEE; FAILURE SHALL NOT AFFECT
TRANSFERABILITY OF VALIDITY OF EASEMENT

 

MONROE

OH

 

MONROE LATERAL

 

BRIGGS, BOBBY D. ET UX

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WAREYARD AGREEMENT

 

10/30/2013

 

21-009003.0000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

MONROE LATERAL

 

KLINKENBERG, CHARLES

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/21/2013

 

21-008014.0000

 

3/11/2014

 

267/306-312
 201400073986

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

MONROE LATERAL

 

MONROE FAMILY FARM, LTD

 

ANTERO RESOURCES MIDSTREAM LLC

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT EXECUTED ON OR ABOUT
7/29/2013.

 

3/14/2014

 

21-008020

 

10/2/2014

 

286/407-409
#201400078625

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

MONROE LATERAL

 

VANFOSSEN, JANET M. & RUBEL, THOMAS N.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

4/9/2013

 

21-009008.000
21-009007.000

 

3/6/2014

 

267/314-322
 #201400073987

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

OHIO-COMP SITE

 

RUBEL, GARY A. & NANCY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION TO PURCHASE AGREEMENT

 

10/4/2013
 OPT ETX SIGNED 9/20/13

 

21-018007.000

 

 

 

 

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

MONROE

OH

 

OHIO-COMP SITE

 

RUBEL, GARY A. & NANCY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION TO PURCHASE AGREEMENT

 

9/13/2013
 OPT EXT SIGNED

 

21-0100060.000
 21-0100070.000
 20-0100030.000
 20-0100040.000
 20-0100020.000
 21-0100080.000
 21-0100050.000

 

 

 

 

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

MONROE

OH

 

REUSSER

 

WILLS, SHELBA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/6/2012

 

20-010001.000
21-011006.000

 

6/12/2013

 

244/541-548
 #201300068539

 

NOT REQUIRED

 

MONROE

 

--------------------------------------------------------------------------------


 

OH

 

REUSSER

 

RUBEL, JEFFERY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/10/2012

 

20-0100160.000
20-010010.0000
20-0110020.000

 

6/12/2013

 

244/576-583
  #201300068542

 

NOT REQUIRED

 

MONROE

OH

 

REUSSER

 

RUBEL, JEFFERY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODFICATION OF OPTION/EASEMENT AGREEMENT

 

3/19/2013

 

20-0100160.000
20-010010.0000
20-0110020.000

 

6/12/2013

 

244/584-592
  #201300068543

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

MONROE

OH

 

REUSSER

 

WILLS, SHELBA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT ACCESS ROAD

 

5/21/2013

 

20-010001.000
20-017001.000

 

 

 

 

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

MONROE

OH

 

REUSSER

 

DAVIDSON, CARRIE ET ALL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

5/11/2013

 

20-011001.000

 

6/12/2013

 

244/553-575
 #201300068451

 

GRANTEE SHALL NOTIFY GRANTOR WITHIN 90 DAYS IF, AS AND WHEN ANY ASSIGNMENT OF
THE PIPELINE EASEMENT OCCURS TO ANY NON-AFFILIATE OR NON-SUBSIDIARY OF GRANTEE.
HOWEVER, FAILURE TO PROVIDE GRANTOR SUCH NOTICES SHALL NOT AFFECT THE
TRANSFERABILITY OR VALIDITY OR ENFORCEMENT OF THIS EASEMENT

 

MONROE

OH

 

REUSSER

 

ESCHLIMAN, MARY M. & JOHN D.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/1/2013

 

20-014005.0000
20-014011.0000

 

9/19/2013

 

252/682-689
 #201300070487

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

MONROE

OH

 

REUSSER

 

SCOTT, MARY D.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/31/2012

 

20-015010.000
20-016010.000

 

6/12/2013

 

244/602-610
  #201300068546

 

NOT REQUIRED

 

MONROE

OH

 

REUSSER

 

BIEDENBACH, ARTHUR

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/2/2013

 

20-0150160.000

 

6/12/2013

 

244/621-630
 #201300068548

 

NOT REQUIRED

 

MONROE

OH

 

REUSSER

 

OLIVER, JOHN N. , SR.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/19/2013

 

20-015005.000

 

6/12/2013

 

244/657-664
 #201300068552

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

MONROE

OH

 

REUSSER

 

BIEDENBACH, DENNIS & ELAINE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/31/2012

 

20-0150120.000

 

6/12/2013

 

244/689-696
  #201300068556

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

MONROE

OH

 

REUSSER

 

BIEDENBACH, DENNIS & ELAINE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT ROAD ACCESS AGREEMENT

 

6/2/2013

 

20-0150120.000

 

6/12/2013

 

244/697-700
  #201300068557

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

MONROE

OH

 

REUSSER

 

BIEDENBACH, DENNIS & ELAINE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY AGREEMENT

 

6/5/2013

 

20-015012.000

 

9/19/2013

 

252/690-694
 #201300070488

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

MONROE

OH

 

REUSSER

 

KUHN JOSEPH ETUX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

3/29/2013

 

20-016005.1
20-016005
20-017006
21-011010

 

9/19/2013

 

252/668-678 201300070485

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

REUSSER

 

HEFT, JR., URBAN LEWIS

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/26/2013

 

21-011012.000

 

6/12/2013

 

244/673-680
  #201300068552

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

MONROE

OH

 

REUSSER

 

BLACKSTONE, DAVID & NICOLYN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/31/2012

 

21-016008.000
20-016004.000

 

6/12/2013

 

244/681-688
 #20130006855

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

MONROE

OH

 

REUSSER

 

BLACKSTONE, DAVID & NICOLYN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY AGREEMENT

 

4/18/2013

 

20-016008.000

 

NOT RECORDED

 

 

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

MONROE

OH

 

REUSSER

 

DICK, CORNELIUS & CAROLYN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/20/2013

 

22-001002
20-015003
20-015003.1

 

6/12/2013

 

244/649-656
 #201300068551

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

MONROE

OH

 

REUSSER

 

HILL, LINDA K. & SCHWABEN, KATHY J.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/12/2013

 

22-002009.000

 

6/12/2013

 

244/593-601
 #201300068545

 

NOT REQUIRED

 

MONROE

 

--------------------------------------------------------------------------------


 

OH

 

REUSSER

 

BETTS FAMILY TRUST

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/7/2013

 

22-0020040.000
20-0140080.000

 

6/12/2013

 

244/611-620
 #201300068547

 

NOT REQUIRED

 

MONROE

OH

 

REUSSER

 

DICK, JOSEPH A.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/30/2012

 

22-002010.000
22-002001.0000

 

6/12/2013

 

244/641-648
 #201300068550

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

MONROE

OH

 

REUSSER

 

RUBEL, GARY A. & NANCY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/17/2013

 

20-0100040000;
20-0100020000;
20-0100030000;
21-0100050000;
21-0100060000;
21-0100070000;
21-0100080000

 

6/12/2013

 

244/701-708
 #201300068558

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

MONROE

OH

 

REUSSER

 

BURKHART, LEONARD E.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/12/2013

 

200150070000
220010040000

 

6/12/2013

 

244/631-640
 #201300068549

 

NOT REQUIRED

 

MONROE

OH

 

REUSSER

 

KUHN JOSEPH ETUX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT

 

5/14/2013

 

200160050000
 210160051000
210110100000

 

9/19/2013

 

252/663-667
 #20130007084

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

MONROE

OH

 

SCOTT LATERAL

 

SCOTT, MARY D

 

ANTERO MIDSTREAM LLC

 

OPTION/PERMANENT EASEMENT AGREEMENT

 

7/15/2014

 

20-015010
20-016010

 

 

 

 

 

NOT REQUIRED

 

MONROE

OH

 

SCOTT LATERAL

 

BIEDENBACH, MARY ET AL

 

ANTERO MIDSTREAM LLC

 

SURFACE FACILITY AGREEMENT

 

7/18/2014

 

20-015016

 

 

 

 

 

NOT REQUIRED

 

MONROE

OH

 

SCOTT LATERAL

 

SCOTT, FRANKLIN & MARTHA

 

ANTERO MIDSTREAM LLC

 

OPTION/PERMANENT EASEMENT AGREEMENT

 

7/2/2014

 

20-016001

 

 

 

 

 

NOT REQUIRED

 

MONROE

OH

 

SOUTH FORK CS

 

MCCONNELL, KAYLEE

 

ANTERO MIDSTREAM LLC

 

OPTION TO PURCHASE COMPRESSOR SITE

 

7/31/2014

 

06-0050050
06-0070050
06-0080021
06-0080020

 

 

 

 

 

NO CONSENT REQUIRED

 

MONROE

OH

 

SOUTH FORKS

 

HUPP, ALBERT F.

 

ANTERO MIDSTREAM LLC

 

COMPRESSOR SITE AGREEMENT

 

7/6/2014

 

01-006007

 

 

 

 

 

NO CONSENT REQUIRED

 

MONROE

OH

 

SOUTH FORKS

 

MILLER, RAYMOND F. & SALOMA J.

 

ANTERO MIDSTREAM LLC

 

COMPRESSOR SITE AGREEMENT

 

6/9/2014

 

20-008005

 

 

 

 

 

NO CONSENT REQUIRED

 

MONROE

OH

 

SOUTH FORKS

 

TONKOVICH, LORA J.

 

ANTERO MIDSTREAM LLC

 

COMPRESSOR SITE AGREEMENT

 

6/17/2014

 

20-019012

 

 

 

 

 

NO CONSENT REQUIRED

 

MONROE

OH

 

WILSON LATERAL

 

RUBEL, GARY ET UX

 

ANTERO MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

4/16/2013

 

20-010002.000
 20-010003.000
 20-010004.000
 21-010005.000
 21-010006.000
 21-010007.000
 21-010008.000

 

2/12/2014

 

265/653-660
 #201400073543

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

MONROE

 

--------------------------------------------------------------------------------


 

OH

 

ANDES LATERAL

 

ERVIN, STEVE

 

ANTERO RESOURCES MIDSTREAM LLC

 

OPTION PERMANENT EASEMENT AGREEMENT

 

4/4/2014

 

01-0021322.001

 

 

 

241/110-123
 #201400063622

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ANDES LATERAL

 

LONG, MARTIN R.
LONG, ROBIN R.
LONG, MARTIN N.
LONG, CLINTON R.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

6/20/2014

 

01-50095.000

 

 

 

 

 

NOT REQUIRED

 

NOBLE

OH

 

ANDES LATERAL

 

LONG, ROGER L.
LONG, MARJORIE
LONG, RHONDA L.
LONG, GLEN A.
LONG, LORI L.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

5/23/2014

 

01-50096.000

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

ANDES LATERAL

 

PIERCE, JAN D.
PIERCE, JUDITH E.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

5/20/2014

 

36-0021058.000
36-0021059.000
36-0021060.000
36-0021061.000

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

ANDES LATERAL

 

MUFFET, JR., MICHAEL G.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

7/2/2014

 

36-0021063.000
36-0051144.000
36-021076.000
36-021076.001

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

ANDES LATERAL

 

MUFFET, JR., MICHAEL G.

 

ANTERO MIDSTREAM LLC

 

ROAD ACCESS EASEMENT

 

 

 

36-0021063.000
36-0051144.000
36-021076.000
36-021076.001

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

ANDES LATERAL

 

MUFFET, JR., MICHAEL G.

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WAREYARD

 

 

 

36-0021063.000
36-0051144.000
36-021076.000
36-021076.001

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

ANDES LATERAL

 

BONDY, GINGER, ET AL

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/14/2014

 

36-0021149.003

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

ANDES LATERAL

 

HILL, DUANE

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

 

 

36-0021153
36-0021154

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

ANDES LATERAL

 

WILLIAMS, JAMES F. AND CHARLENE

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

5/15/2014

 

36-0021224.00

 

 

 

 

 

NOT REQUIRED

 

NOBLE

OH

 

ANDES LATERAL

 

ROBERTSON, RICHARD W. & SUE L.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/25/2014

 

36-21031.000

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

ANDES LATERAL

 

GREGG, DELMAR H.
GREGG, JANE E.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

5/30/2014

 

36-21037

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

ANDES LATERAL

 

TRAINER, MARY LOU

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/16/2014

 

36-21055.000

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

 

--------------------------------------------------------------------------------


 

OH

 

ANDES LATERAL

 

MUFFET, TREY M.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

6/2/2014

 

36-21066.000
36-21067.000

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

ANDES LATERAL

 

LYTLE, JAMES E. & CAROL A.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

5/6/2014

 

36-21066.002
36-21067.001

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

ANDES LATERAL

 

RICH, WILLIAM J.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/15/2014

 

36-21141.000

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

ANDES LATERAL

 

HILL, DUANE

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

7/19/2014

 

36-21153
36-21154

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

ANDES LATERAL

 

HILL, DUANE J. & JANE E.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

7/9/2014

 

36-21155

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

ANDES LATERAL

 

HILL, DUANE

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

7/9/2014

 

36-21155

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

ANDES LATERAL

 

ANDES, PHILIP

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

7/28/2014

 

36-21189

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

ANDES LATERAL

 

BERGMAN, WILLIAM & JOAN

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/30/2014

 

36-21223

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

ANDES LATERAL

 

TOMLINS, ROBERT O.
TOMLINS, VICTOR R.
TOMLINS, TRACY N.
WILLIAMS, JOSIE L.
TOMLINS, DAISY M.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

6/9/2014

 

36-21224.001

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

ANDES LATERAL

 

KNIGHT, ELMER & DESSIE

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

4/30/2014

 

36-51035.002
36-51035.003
36-51035.004

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

ANDES LATERAL

 

WILLIAMS, JAMES FRANKLIN AND CHARLENE FAY WILLIAMS

 

ANTERO MIDSTREAM LLC

 

OPTION & PERMANENT EASEMENT AGREEMENT

 

5/15/2014

 

36-51074
36-21224

 

 

 

 

 

YES

 

NOBLE

OH

 

BOND LATERAL

 

WEBER, BARBARA

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT EASEMENT

 

2/11/2014

 

31-0021127.000

 

4/1/2014

 

244/627
 #201400064359

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

BOND LATERAL

 

WARNER, VAN ET UX

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT EASEMENT

 

2/27/2014

 

31-0051208.000

 

4/1/2014

 

244/618-626
 #201400064358

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

BOND LATERAL

 

CRUM, CARLA (GRELLES) ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT

 

11/9/2013

 

31-0051218.000

 

4/1/2014

 

244/606
 #201400064356

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

BOND LATERAL

 

ALESHIRE, ILANA G.

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT ROAD ACCESS

 

3/10/2014

 

31-0051219.000

 

4/1/2014

 

244/614
 #201400064357

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

BOND LATERAL

 

CRUM, CARLA (GRELLES) ET AL

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

11/9/2013

 

31-51218.000

 

4/1/2014

 

244/599-605
 #201400064355

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

--------------------------------------------------------------------------------


 

OH

 

BOND LATERAL

 

ALESHIRE, ILANA G.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT

 

11/20/2013

 

31-51219.000

 

4/1/2014

 

244/606-613
 #201400064356

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

CLINE LATERAL (OH)

 

SIMMONS, ROBERT

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/19/2014

 

01-0021295.002

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

CLINE LATERAL (OH)

 

LUCAS, KENNETH

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/14/2014

 

01-0021319.000
01-0021319.002

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

CLINE LATERAL (OH)

 

LONG, DARRELL L.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/21/2014

 

01-0021319.001

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

CLINE LATERAL (OH)

 

HOUSE, ROY D. & DIXIE

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/14/2014

 

01-0021321

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

CLINE LATERAL (OH)

 

MELLOTT, JUSTIN

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/14/2014

 

01-0021326

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

CLINE LATERAL (OH)

 

NEWELL, JAMES MARK

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/12/2014

 

01-0050044.000

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

CLINE LATERAL (OH)

 

PODRASKY, J.D.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/19/2014

 

01-21292.000
01-0021295.000

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

CLINE LATERAL (OH)

 

BROCK, MARK T.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/15/2014

 

01-21325.000
01-21320.000

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

CRUM COMPRESSOR

 

Crum, Carla Jean (Grelles)
Foraker, Debra Ann
Baker, Gary Brett
Hague, Terry Quaye

 

ANTERO MIDSTREAM LLC

 

PERMANENET EASEMENT AGREEMENT (ACCESS ROAD AND WORKSPACE)

 

 

 

31-0021105

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

CRUM LATERAL

 

OLIVER, KENNETH

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

5/2/2013

 

31-0021104

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

CYNTHIA LATERAL

 

LAW, MYRON ET AL

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY AGREEMENT

 

9/30/2013

 

31-0021287.000

 

10/8/2013

 

236/344-350
 #201300062511

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

CYNTHIA LATERAL

 

LAW, MYRON ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/12/2013

 

31-0021287.000
31-0021240.000

 

10/8/2013

 

233/57-65
 #201300061687

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

DEVOLLD LATERAL

 

HARBAUGH, ERNEST

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

12/14/2013

 

07-0021143.001

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

DEVOLLD LATERAL

 

COOK, CHARLES ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

10/4/2013

 

07-0021187.002

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

--------------------------------------------------------------------------------


 

OH

 

HILL CS LAT

 

DRAKE, JEFF & GREGG

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/23/2012

 

05-0021098.000

 

10/9/2012

 

211/779-788
 #201200056315

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

HILL CS LAT

 

WILLIAMSON, NANCY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/19/2012

 

05-0021101.000

 

10/9/2012

 

211/771-778
 #201200056314

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

HILL CS LAT

 

HILL, SCOTT ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

7/27/2012

 

05-0021106.000

 

10/12/2012

 

212/107-116
 #201200056431

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

HILL CS LAT

 

HILL, SCOTT ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/13/2012

 

05-0021106.000
 05-0050836.000

 

10/9/2012

 

211/762-770
 #201200056313

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

HILL CS LAT

 

COOPER, SAMMY ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/25/2012

 

05-0021179.000

 

10/9/2012

 

211/789-796
 #201200056316

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

HILL CS LAT

 

COOPER, SAMMY ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY AGREEMENT

 

6/25/2012

 

05-21179.000

 

10/12/2012

 

212/101-106
 #20120005630

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

HILL CS LAT

 

SCHEETZ, JON & MELANIE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT

 

5/16/2013

 

31-0021267.000

 

7/26/2013

 

227/1125-1128
 #201300060466

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

HILL CS LAT

 

SCHEETZ, JON & MELANIE

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD ACCESS EASEMENT

 

8/3/2013

 

31-0021267.000

 

9/19/2013

 

231/298-301
 #201300061258

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

HILL CS LAT

 

SCHEETZ, JON & MELANIE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/16/2012

 

31-0021267.000
 31-0021268.000

 

7/26/2013

 

227/1112-1124
 #201300060467

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

HILL CS LAT

 

SCHEETZ, JON & MELANIE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT

 

2/15/2013

 

31-0021267.000
 31-0021268.000

 

7/26/2013

 

227/1121-1124
 #201300060465

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

HILL CS LAT

 

REEVES, RODNEY & LINDA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/13/2012

 

31-0021267.001

 

7/26/2013

 

227/1129-1136
 #201300060467

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

HILL CS LAT

 

REEVES, RODNEY & LINDA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT

 

2/19/2013

 

31-0021267.001

 

7/26/2013

 

227/1137-1140
 #210300060468

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

HILL CS LAT

 

MILEY, KIEL & SHIRLEY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/20/2013

 

31-0021269.003

 

7/26/2013

 

227/1098-1105
 #201300060462

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

HILL CS LAT

 

MILEY, KIEL & SHIRLEY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

1/20/2013

 

31-0021269.003

 

7/26/2013

 

227/1106-1111
 #201300060463

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

HILL CS LAT

 

MILEY, KIEL & SHIRLEY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

1/20/2013

 

31-0021269.007

 

7/26/2013

 

227/1106-1111
 #201300060463

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

--------------------------------------------------------------------------------


 

OH

 

HILL CS LAT

 

JUSTICE, TIMOTHY L

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT ROAD ACCCESS EASEMENT

 

6/21/2013

 

31-0021274.000

 

7/26/2013

 

227/1088-1092
 #201300060460

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

HILL CS LAT

 

JUSTICE, TIMOTHY L

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT -

 

6/21/2013

 

31-0021274.000

 

7/26/2013

 

227/1093-1097
 #201300060461

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

HILL CS LAT

 

JUSTICE, TIMOTHY L

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/19/2013

 

31-0021275.000

 

7/26/2013

 

227/1080-1087
 #201300060459

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

HILL CS LAT

 

BLAKNEY, MATTHEW

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/25/2012

 

31-0021276.000

 

7/26/2013

 

227/1077-1079
 #201300060458

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

HILL CS LAT

 

NEUHART, JOHN PAUL JR. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/8/2012

 

31-0021331.000
 32-21311.000

 

7/26/2013

 

227/951-960
 #201300060436

 

NOT REQUIRED

 

NOBLE

OH

 

HILL CS LAT

 

TRAILWAY INVESTMENTS, LLC - PAUL MILLER

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

2/5/2013

 

31-0051214.001

 

4/23/2013

 

222/493-498
 #201300059911

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

HILL CS LAT

 

TRAILWAY INVESTMENTS, LLC - PAUL MILLER

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/5/2013

 

31-0051214.001

 

4/23/2013

 

227/897-904
 #201300060429

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

HILL CS LAT

 

TRAILWAY INVESTMENTS, LLC - PAUL MILLER

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/10/2013

 

31-0051214.001

 

7/26/2013

 

227/905-911
 #201300059110

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

HILL CS LAT

 

COURTS, JAMES P.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

6/13/2013

 

31-0051214.002

 

7/26/2013

 

227/1168-1173
 #201300060473

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

HILL CS LAT

 

COURTS, JAMES P.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT ROAD ACCESS EASEMENT

 

6/19/2013

 

31-0051214.002

 

7/26/2013

 

227/1174-1177
 #201300060473

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

HILL CS LAT

 

COURTS, JAMES P.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/9/2012

 

31-0051214.002
 31-0021267.003

 

7/26/2013

 

227/1147-1155
 #201300060470

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

HILL CS LAT

 

COURTS, JAMES P.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/6/2013

 

31-0051214.002
 31-0021267.003

 

7/26/2013

 

227/1160-1167
 #201300060472

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

HILL CS LAT

 

COURTS, JAMES P.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT

 

2/19/2013

 

31-0051214.002
31-0021267.003

 

7/26/2013

 

227/1156-1159
 #201300060471

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

HILL CS LAT

 

MILEY, WAYNE & MARTHA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

2/13/2013

 

31-0051214.005

 

4/23/2013

 

222/480-484
 #201300059107

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

--------------------------------------------------------------------------------


 

OH

 

HILL CS LAT

 

MILEY, WAYNE & MARTHA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/13/2013

 

31-0051214.005

 

9/19/2013

 

231/267-274
 #201300061253

 

NOT REQUIRED

 

NOBLE

OH

 

HILL CS LAT

 

MILEY, WAYNE & MARTHA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/1/2013

 

31-0051214.005

 

9/19/2013

 

231/285-292
 #201300061256

 

NOT REQUIRED

 

NOBLE

OH

 

HILL CS LAT

 

MILEY, WAYNE & MARTHA

 

ANTERO RESOURCES CORPORATION

 

MODIFICATION OF OPTION/EASEMENT

 

7/22/2013

 

31-0051214.005

 

9/19/2013

 

231/275-276
 #201300061254

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

HILL CS LAT

 

NEUHART, GENE BRENT

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/8/2012

 

32-0021311.003

 

7/26/2013

 

227/943-950
 #201300060453

 

NOT REQUIRED

 

NOBLE

OH

 

HILL CS LAT

 

RICH, CARL & JANE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/11/2013

 

32-0021313.000

 

7/26/2013

 

227/935-942
 #201300060434

 

NOT REQUIRED; GRANTOR NOTIFY GRANTEE OF ASSIGNMENT AND CONTACT INFORMATION
WITHIN 90 DAYS, IF AND WHEN ASSIGNMENT DOES OCCUR WITH OR NONSUBSDIARY OR
NON-AFFILIATE OF GRANTEE,

 

NOBLE

OH

 

HILL CS LAT

 

DETTRA, TODD & TABITHA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/9/2013

 

32-0021315.000

 

7/26/2013

 

227/1030-1037
 #201300060451

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

HILL CS LAT

 

DETTRA, TODD & TABITHA

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD ACCESS EASEMENT

 

7/18/2013

 

32-0021315.000

 

7/26/2013

 

227/1038-1042
 #201300060452

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

HILL CS LAT

 

DETTRA, LANNY & SUSAN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/21/2012

 

32-0021315.002

 

7/26/2013

 

227/1056-1063
 #201300060455

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

HILL CS LAT

 

DETTRA, LANNY & SUSAN

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD ACCESS EASEMENT

 

7/18/2013

 

32-0021315.002

 

7/26/2013

 

227/1064-1068
 #201300060456

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

HILL CS LAT

 

LEACH, LARRY T. JR. & TRUDI

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/9/2013

 

32-0021315.007

 

7/26/2013

 

227/1043-1050
 #201300060453

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

HILL CS LAT

 

LEACH, LARRY T. JR. & TRUDI

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD ACCESS EASEMENT

 

7/18/2013

 

32-0021315.007

 

7/26/2013

 

227/1051-1055
 #201300060454

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

HILL CS LAT

 

HILL, JEFFREY SCOTT & TAMMY Y., TRUSTEES

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/2/2013

 

32-0021323.000
 37-0011332.000

 

7/26/2013

 

227/912-919
 #201300060431

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

HILL CS LAT

 

HILL, JEFFREY S., TRUSTEE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/11/2013

 

37-0011330.000
 37-0011332.000

 

7/26/2013

 

227/920-927
 #201300060432

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

JR LATERAL

 

BYLER, JACOB ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/12/2013

 

01-0021317.001

 

3/7/2014

 

242/667
 #201400063991

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

--------------------------------------------------------------------------------


 

OH

 

JR LATERAL

 

BYLER, BENJAMIN

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/12/2013

 

01-0021317.003

 

3/7/2014

 

242/682
 #201400063993

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

JR LATERAL

 

WYSCARVER, JAMES C.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/2/2013

 

01-0021317.005
 01-0021317.006

 

3/7/2014

 

242/675
 #201400063992

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

JR LATERAL

 

ERVIN, STEVEN ET UX

 

ANTERO MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

5/6/2013

 

01-0021322.001

 

3/7/2014

 

242/626-632
 #201463984

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

JR LATERAL

 

NEWELL, JAMES M.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/13/2013

 

01-0050044.000

 

3/7/2014

 

242/690
 #201400063994

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

KRUPA LATERAL

 

FARRAH, DAVID

 

ANTERO MIDSTREAM LLC

 

OPTIONAGEEMENT / PERMANENT EASEMENT AGREEMENT FOR KRUPA

 

8/27/2014

 

31-0021142.001

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

KRUPA LATERAL

 

KRUPA, SJIRLEY

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/21/2014

 

31-021149.000

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

KRUPA LATERAL

 

STACK, DEAN O.

 

ANTERO MIDSTREAM LLC

 

OPTIONAGEEMENT / PERMANENT EASEMENT AGREEMENT FOR KRUPA

 

8/27/2014

 

31-21145.000

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

KRUPA LATERAL

 

SANFORD, DONALD H.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

7/12/2014

 

31-21146

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

MILEY

 

MILEY, PAUL L. & JEAN A.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/25/2012

 

31-0021340.000

 

4/23/2013

 

222/713-720
 #201300059143

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

MILEY

 

MILEY, PAUL L. & JEAN A.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT

 

11/7/2012

 

31-0021340.000

 

4/23/2013

 

222/721-725
 #201300059144

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

MILEY

 

MILEY, PAUL L. & JEAN A.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

2/2/2013

 

31-0021340.000

 

4/23/2013

 

222/726-731
 #201300059145

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

MILEY

 

MILEY, PAUL L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/25/2012

 

31-0021356.000

 

4/23/2013

 

222/732-738 #201300059146

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

--------------------------------------------------------------------------------


 

OH

 

MILEY

 

MILEY, PAUL L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASMENT

 

11/9/2012

 

31-0021356.000

 

4/23/2013

 

222/739-743
  #201300059147

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

MILEY

 

MILEY, JOHN W.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/4/2012

 

31-0021357.000

 

4/23/2013

 

222/744-751
 #201300059148

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

MILEY

 

MILEY, JOHN W.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT

 

10/25/2012

 

31-0021357.000

 

4/23/2013

 

222/752-745
  #201300059149

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

MILEY

 

MILEY, RAYMOND & MELEESA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/22/2012

 

31-0021358.000

 

4/23/2013

 

222/755-763
 #201300059150

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

MILEY

 

MILEY, RAYMOND & MELEESA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT

 

10/27/2012

 

31-0021358.000

 

4/23/2013

 

222/764-765
 #201300059151

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

MILEY

 

MILEY, RAYMOND & MELEESA

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY EASEMENT

 

7/12/2013

 

31-0021358.000

 

7/26/2013

 

227/986-989
 #20300060422

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

MYRON

 

LAW, MYRON & CYNTHIA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PEMANENT EASEMENT AGREEMENT

 

5/30/2013

 

31-0021233.000

 

10/8/2013

 

233/97-105
 #201300061693

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

MYRON

 

LAW, MYRON ET AL

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY AGREEMENT

 

9/30/2013

 

31-0021233.000
 31-0051215.000

 

10/8/2013

 

233/119-123
 #201300061697

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

MYRON

 

LAW, MYRON ET AL

 

ANTERO MIDSTREAM LLC

 

MODIFICATION OF OPTION/EASEMENT (EXHIBIT)

 

9/30/2013

 

31-0021235.000

 

10/8/2013

 

233/110-112
 #201300061695

 

NOT REQUIRED

 

NOBLE

OH

 

MYRON

 

LAW, MYRON & CYNTHIA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PEMANENT EASEMENT AGREEMENT

 

5/30/2013

 

31-0021235.000

 

10/8/2013

 

233/97-105
 #201300061693

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

MYRON

 

LAW, MYRON & CYNTHIA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

 

7/12/2013

 

31-0021235.000

 

10/8/2013

 

233/106-109
 #201300061694

 

NOT REQUIRED

 

NOBLE

OH

 

MYRON

 

LAW, MYRON ET AL

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY AGREEMENT

 

9/30/2013

 

31-0021235.000

 

10/8/2013

 

233/113-118
 #2013000061696

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

MYRON

 

LAW, MYRON & CYNTHIA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PEMANENT EASEMENT AGREEMENT

 

7/12/2013

 

31-0021235.000
31-0051215.000
31-0021233.000

 

10/8/2013

 

233/106-109
 #201300061694

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

 

--------------------------------------------------------------------------------


 

OH

 

MYRON

 

FRAKES, I. ROLFE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT

 

5/30/2013

 

31-0021237.000
31-21236.000
31-21230.000

 

3/7/2014

 

242/609

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

MYRON

 

FRAKES, I. ROLFE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/16/2012

 

31-0021237.000
31-21236.000
31-21230.000

 

5/30/2014

 

241/335-343
 #201400063676

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

MYRON

 

LAW, MYRON ET AL

 

ANTERO MIDSTREAM LLC

 

MODIFICATION OF EASEMENT (EXHIBIT)

 

9/30/2013

 

31-0021240.000

 

10/8/2013

 

233/83-85
 #201300061690

 

NOT REQUIRED

 

NOBLE

OH

 

MYRON

 

LAW, MYRON & CYNTHIA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT

 

5/30/2013

 

31-0021240.000

 

10/8/2013

 

233/78-82
 #201300061689

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

MYRON

 

LAW, MYRON & CYNTHIA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/16/2012

 

31-0021240.000

 

10/8/2013

 

233/66-77
 #201300061688

 

NOT REQUIRED

 

NOBLE

OH

 

MYRON

 

LAW, MYRON & CYNTHIA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT

 

5/30/2013

 

31-0021240.000

 

10/8/2013

 

233/78-82
 #201300061689

 

NOT REQUIRED

 

NOBLE

OH

 

MYRON

 

LAW, MYRON & CYNTHIA

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY EASMENT AGREEMENT

 

7/15/2013

 

31-0021240.000

 

10/8/2013

 

233/86-91
 #210300061691

 

NOT REQUIRED

 

NOBLE

OH

 

MYRON

 

LAW, MYRON & CYNTHIA

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD ACCESS EASEMENT

 

7/12/2013

 

31-0021240.000

 

10/8/2013

 

233/92-96
 #201300061692

 

NOT REQUIRED

 

NOBLE

OH

 

MYRON

 

LAW, MYRON ET AL

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WAREYARD AGREEMENT

 

10/9/2013

 

31-0021240.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

MYRON

 

BATES, JOHN L. & BATES, TIMOTHY S., TRUSTEES

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/23/2013

 

31-0021262.000

 

10/8/2013

 

233/49-53
 #201300061685

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

MYRON

 

BATES, JOHN L. & BATES, TIMOTHY S., TRUSTEES

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/23/2012

 

31-0021262.000

 

10/8/2013

 

233/40-48
 #201300061684

 

NOT REQUIRED

 

NOBLE

OH

 

MYRON

 

BATES, JOHN L. & BATES, TIMOTHY S., TRUSTEES

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT

 

6/10/2013

 

31-0021262.000

 

10/8/2013

 

233/49-53
 #201300061685

 

NOT REQUIRED

 

NOBLE

OH

 

MYRON

 

BATES, JOHN L. & BATES, TIMOTHY S., TRUSTEES

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT

 

7/18/2013

 

31-0021262.000

 

10/8/2013

 

233/54-56
 #201300061686

 

NOT REQUIRED

 

NOBLE

OH

 

MYRON

 

BATES, JOHN, TRUSTEE ET AL

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WAREYARD AGREEMENT

 

10/9/2013

 

31-0021262.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

--------------------------------------------------------------------------------


 

OH

 

MYRON

 

REEVES, RODNEY & LINDA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

5/30/2013

 

31-0021267.001

 

7/26/2013

 

227/1141-1146
 #201300060469

 

NOT REQUIRED

 

NOBLE

OH

 

MYRON

 

REEVES, RODNEY ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT (EXHIBIT)

 

9/13/2013

 

31-0021267.001

 

10/8/2013

 

233/28-31
 #20130061682

 

NOT REQUIRED

 

NOBLE

OH

 

MYRON

 

REEVES, RODNEY & LINDA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

4/26/2013

 

31-0021267.001

 

10/8/2013

 

233/32-39
 #201300061683

 

NOT REQUIRED

 

NOBLE

OH

 

MYRON

 

MILLER, LOIS JANE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/2/2013

 

31-0021270

 

12/3/2013

 

236/330
#201300062509

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

MYRON

 

MILLER, LOIS JANE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/2/2013

 

31-0021270

 

12/3/2013

 

236/330
#201300062509

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

MYRON

 

LAW, MYRON & CYNTHIA

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD ACCESS EASEMENT

 

7/12/2013

 

31-0051169.000

 

10/8/2013

 

233/92-96
 #201300061692

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

MYRON

 

LAW, MYRON & CYNTHIA

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD ACCESS EASEMENT

 

7/12/2013

 

31-0051169.000

 

10/8/2013

 

233/92-96
 #201300061692

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

MYRON

 

LAW, MYRON ET AL

 

ANTERO MIDSTREAM LLC

 

MODIFICATION OF OPTION/EASEMENT (EXHIBIT)

 

9/30/2013

 

31-0051215.000

 

10/8/2013

 

233/110-112
 #201300061695

 

NOT REQUIRED

 

NOBLE

OH

 

MYRON

 

LAW, MYRON & CYNTHIA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

 

7/12/2013

 

31-0051215.000

 

10/8/2013

 

233/106-109
 #201300061694

 

NOT REQUIRED

 

NOBLE

OH

 

MYRON

 

ADAMIK, THOMAS & JACQUELINE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/22/2012

 

31-0051216.000

 

10/8/2013

 

233/124-131
 #201300061698

 

NOT REQUIRED

 

NOBLE

OH

 

NILA

 

SMITH, WILLIAM ET UX

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACITY AGREEMENT AND PERMANENT ACCESS ROAD

 

2/23/2014

 

07-0021146.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

NILA

 

SMITH, WILLIAM ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/9/2013

 

07-0021146.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

NILA

 

ZALEHA, ANDY

 

ANTERO RESOURCES MIDSTREAM LLC

 

SURFACE FACITY AGREEMENT

 

1/7/2014

 

07-0021147.000

 

4/24/2014

 

246/64
 201400064752

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

NILA

 

MILEY, JACK R., TRUSTEE ET UX

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY EASEMENT

 

8/8/2013

 

31-0051154.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

OHIO-COMP SITE

 

COBLENTZ, JOE

 

ANTERO RESOURCES CORPORATION

 

OPTION TO LEASE AGREEMENT

 

8/16/2013

 

01-0021199.000

 

 

 

 

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

OHIO-COMP SITE

 

CARPENTER, DWIGHT J.

 

ANTERO RESOURCES CORPORATION

 

OPTION TO LEASE AGREEMENT

 

8/19/2013

 

23-0021075.000
 23-0051062.000

 

 

 

 

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

OHIO-COMP SITE

 

CARPENTER, DWIGHT J.

 

ANTERO RESOURCES CORPORATION

 

OPTION TO LEASE AGREEMENT

 

8/19/2013

 

23-0021075.000
 23-0051062.000

 

 

 

 

 

NOT REQUIRED

 

NOBLE

 

--------------------------------------------------------------------------------


 

OH

 

OHIO-COMP SITE

 

AMERIWOOD, LTD.

 

ANTERO RESOURCES CORPORATION

 

OPTION TO LEASE AGREEMENT

 

8/19/2013

 

23-0021126.000

 

 

 

 

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

OHIO-COMP SITE

 

RUBEL, GARY A. & NANCY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION TO PURCHASE AGREEMENT

 

9/13/2013
 OPT EXT SIGNED

 

23-0021137.000

 

 

 

 

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

OHIO-COMP SITE

 

HAMONANGAN BROTHERS, INC.

 

ANTERO RESOURCES CORPORATION

 

OPTION TO LEASE AGREEMENT

 

8/19/2013

 

23-0021139.000

 

 

 

 

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

OHIO-COMP SITE

 

MILEY, PAUL L. & JEAN A.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION TO LEASE AGREEMENT

 

EXTENDED THROUGH 9/29/2015

 

31-0021340.000

 

 

 

 

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

OHIO-COMP SITE

 

MILEY, PAUL L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION TO LEASE AGREEMENT

 

EXTENSION THROUGH 10/5/2015

 

31-0021356.000

 

 

 

 

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

OHIO-COMP SITE

 

J. J. DETWEILER ENTERPRISES, INC

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION TO LEASE AGREEMENT

 

4/15/2013

 

36-0021039.000

 

 

 

 

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

OHIO-COMP SITE

 

J. J. DETWEILER ENTERPRISES, INC

 

ANTERO RESOURCES CORPORATION

 

LEASE AGREEMENT

 

8/1/2013

 

36-0021039.000
36-0021042.000

 

 

 

 

 

NOT REQUIRED

 

NOBLE

OH

 

OHIO-COMP SITE

 

J. J. DETWEILER ENTERPRISES, INC

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/1/2013

 

36-0021039.000
36-0021042.000

 

9/23/2013

 

231/696

 

NOT REQUIRED

 

NOBLE

OH

 

OHIO-COMP SITE

 

J. J. DETWEILER ENTERPRISES, INC

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/1/2013

 

36-0021039.000
36-0021042.000

 

9/23/2013

 

231/712

 

NOT REQUIRED

 

NOBLE

OH

 

OHIO-COMP SITE

 

J. J. DETWEILER ENTERPRISES, INC

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/1/2013

 

36-0021039.000
36-0021042.000

 

9/23/2013

 

231/704

 

NOT REQUIRED

 

NOBLE

OH

 

OHIO-COMP SITE

 

J. J. DETWEILER ENTERPRISES, INC

 

ANTERO RESOURCES CORPORATION

 

MEMORANDUM OF LEASE AGREEMENT

 

8/1/2013

 

36-0021039.000
36-0021042.000

 

9/23/2013

 

231/690

 

NOT REQUIRED

 

NOBLE

OH

 

OHIO-COMP SITE

 

HILL, JEFFREY SCOTT & TAMMY Y., TRUSTEES

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION TO LEASE AGREEMENT

 

12/19/2012

 

37-0021195.000
37-0021194.000

 

 

 

 

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

RICH

 

RICH, LOUISE ANNETTE ET AL

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY AGREEMENT

 

11/18/2013

 

01-0021366.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

RICH

 

RICH, LOUISE ANNETTE ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/30/2013

 

31-0021366.000

 

4/23/2013

 

222/526-536
 #201300059115

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

RICH

 

RICH, LOUISE ANNETTE ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/18/2013

 

31-0021366.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

RICH

 

MILEY, JACK R., TRUSTEE ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/28/2013

 

31-0021369.000

 

4/23/2013

 

222/512-519
 #201300059113

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

RICH

 

MILEY, JACK R., TRUSTEE ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY AGREEMENT

 

11/12/2012

 

31-0021369.000

 

4/23/2013

 

222/520-525
 #201300021253

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

ROBERT

 

MILEY, ARDITH

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/29/2013

 

31-0021353.000

 

12/3/2013

 

236/426-433
 #201300062524

 

NOT REQUIRED

 

NOBLE

 

--------------------------------------------------------------------------------


 

OH

 

ROBERT

 

MILEY, ARDITH

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT

 

8/6/2013

 

31-0021353.000

 

12/3/2013

 

236/434-438
 201300062525

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

ROBERT

 

MILEY, ROBERT ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/29/2013

 

31-0021354.000
31-0021355.000

 

12/3/2013

 

236/414-421
 #201300062522

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

ROBERT

 

MILEY, ROBERT ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY AGREEMENT

 

6/29/2013

 

31-0021355.000

 

12/3/2013

 

236/422-425
 #201300062523

 

NOT REQUIRED

 

NOBLE

OH

 

ROBERT

 

MILEY, RAYMOND ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/12/2013

 

31-0021358.000

 

12/3/2013

 

236/447-454
 #201300062527

 

NOT REQUIRED

 

NOBLE

OH

 

ROBERT

 

MILEY, JACK, TRUSTEE ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT ACCESS ROAD

 

7/1/2013

 

31-0021359.000

 

12/3/2013

 

236/439-446
 #201300062526

 

NOT REQUIRED

 

NOBLE

OH

 

ROBERT

 

MILEY, JACK, TRUSTEE ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/1/2013

 

31-0021359.000

 

12/3/2013

 

236/439-446
 #201300062526

 

NOT REQUIRED

 

NOBLE

OH

 

ROE

 

ROE, RUBY L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/2/2013

 

01-0021352.000

 

4/1/2014

 

244/548
 201400064351

 

NOT REQUIRED

 

NOBLE

OH

 

ROE

 

ROE, RUBY L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY AGREEMENT

 

8/2/2013

 

01-0021352.000

 

4/1/2014

 

244/557
 201400064352

 

NOT REQUIRED

 

NOBLE

OH

 

ROE

 

CARPENTER, SAHWN Q. & HERBERT

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

5/23/2013

 

01-0021355.000

 

4/1/2014

 

244/537
 201400064349

 

NOT REQUIRED

 

NOBLE

OH

 

ROE

 

CARPENTER, MAX ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/30/2013

 

01-0050092.000

 

4/1/2014

 

244/563
 201400064353

 

NOT REQUIRED

 

NOBLE

OH

 

ROE

 

CARPENTER, MAX ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/30/2013

 

01-0050092.000

 

4/1/2014

 

244/563
 201400064353

 

NOT REQUIRED

 

NOBLE

OH

 

ROE

 

DOLLSION, RICHARD & LINDA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

4/26/2013

 

01-21324.000

 

4/1/2014

 

244/530
 201400064348

 

NOT REQUIRED

 

NOBLE

OH

 

SCHROEDER

 

ZALEHA, ANDY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/22/2013

 

07-0021147.000

 

4/23/2013

 

222/699-706
 #201300059141

 

NOT REQUIRED

 

NOBLE

OH

 

SCHROEDER

 

MILEY, JACK R. & NORMA R., TRUSTEES

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANET EASEMENT AGREEMENT

 

8/3/2012

 

07-0021148.000

 

4/23/2013

 

222/791-798
 #201300059155

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

SCHROEDER

 

MILEY, JACK R. & NORMA R., TRUSTEES

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANET EASEMENT AGREEMENT

 

8/3/2012

 

07-0021148.000
31-0051154.000
07-0021148.000

 

4/23/2013

 

222/791-798
 #201300059155

 

NOT REQUIRED

 

NOBLE

OH

 

SCHROEDER

 

MILEY, RAYMOND & MELEESA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF EASEMENT

 

3/4/2013

 

31-0021358.000

 

4/23/2013

 

222/812-815
 #201300059158

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

SCHROEDER

 

MILEY, RAYMOND & MELEESA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY AGREEMENT

 

6/26/2013

 

31-0021358.000

 

7/26/2013

 

227/990-993
 #201300060443

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

 

--------------------------------------------------------------------------------


 

OH

 

SCHROEDER

 

MILEY, RAYMOND & MELEESA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/4/2012

 

31-0021370.000
31-0021358.000

 

4/23/2013

 

222/803-811
 #201300059157

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

SCHROEDER

 

MILEY, JACK R. & NORMA R., TRUSTEES

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANET EASEMENT AGREEMENT

 

8/3/2012

 

31-0051154.000

 

4/23/2013

 

222/791-798
 #201300059155

 

NOT REQUIRED

 

NOBLE

OH

 

SCHROEDER

 

MILEY, JACK R. & NORMA R., TRUSTEES

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF EASEMENT

 

2/27/2013

 

31-0051154.000

 

4/23/2013

 

222/799-802
 #201300059156

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

SMIERCIAK LATERAL

 

SMIERCIAK, LOUIE

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/20/2013

 

01-0021369.006

 

2/14/2014

 

241/327
 201400063675

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

SNODE LATERAL

 

WATSON, MARCIE

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

9/19/2013

 

07-0021163.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

SNODE LATERAL

 

SNODE, CHARLES ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

9/23/2013

 

07-0021182.001
 07-0021186.002
 07-0021168.001
 07-0021183.001
 07-0021182.002

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

SNODE LATERAL

 

SLEVIN, JAMES C.

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

9/27/2013

 

07-0051077.000
 07-0021172.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

TROYER LATERAL

 

BATESVILLE SPORTSMAN’S CLUB, INC

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/17/2014

 

01-50060.000

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

WAYNE

 

MILEY, WAYNE & MARTHA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF EASEMENT

 

2/1/2013

 

31-0021264.000

 

4/23/2013

 

222/457-463
 #201300059104

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

WAYNE

 

TRAILWAY INVESTMENTS, LLC

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/25/2012

 

31-0051214.001

 

4/23/2013

 

222/485-492
 #201300059109

 

NOT REQUIRED

 

NOBLE

OH

 

WAYNE

 

MILEY, WAYNE & MARTHA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/24/2012

 

31-0051214.005

 

4/23/2013

 

222/447-456
 #201300059103

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

WAYNE

 

MILEY, WAYNE & MARTHA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF EASEMENT

 

2/1/2013

 

31-0051214.005

 

4/23/2013

 

222/457-463
 #201300059104

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

WAYNE

 

MILEY, WAYNE & MARTHA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF EASEMENT

 

10/29/2012

 

31-0051214.005

 

4/23/2013

 

222/464-469
 #201300059105

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

WILSON LATERAL

 

RUBEL, GARY ET UX

 

ANTERO MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

4/16/2013

 

23-0021137.000

 

2/12/2014

 

241/47-54
 #201400063609

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

WILSON LATERAL

 

HAMONANGAN BROTHERS, INC.

 

ANTERO MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

7/17/2013

 

23-0021139.000

 

2/12/2014

 

241/55-62
 #201400063610

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

WILSON LATERAL

 

HAMONANGAN BROTHERS, INC.

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY AGREEMENT

 

12/18/2013

 

23-0021139.000

 

2/12/2014

 

241/69
 201400063613

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

--------------------------------------------------------------------------------


 

WV

 

NOLAND LINE

 

NOLAND, DARRELL A, ET UX

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT  EASEMENT AGREEMENT

 

 

 

3-19-10.1, 11

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHE

WV

 

ANNIE TO MONROE

 

HAYMOND, CHRISTOPHER
HAYMOND, JESSICA
HAYMOND, DANIEL

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ACCESS ROAD AGREEMENT

 

7/3/2014

 

3-4-3

 

N/A

 

N/A

 

N/A

 

RITCHIE

WV

 

BISON

 

THOMAS,JUANITA

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/30/2014

 

3-21-1
3-21-11

 

 

 

 

 

NO CONSENT NEEDED

 

RITCHIE

WV

 

BISON

 

SELLERS, DENNIS J. & DELSA R.

 

ANTERO MIDSTREAM LLC

 

OPTION AND PERMANENT EASEMENT AGREEMENT

 

8/6/2014

 

3-21-30; 3-21-37; 3-21-37.1; 3-21-40

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

RITCHIE

WV

 

BISON

 

SELLERS, DENNIS J. & DELSA R.

 

ANTERO MIDSTREAM LLC

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

9/2/2014

 

3-21-30; 3-21-37; 3-21-37.1; 3-21-40

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

RITCHIE

WV

 

BISON

 

COSTILOW,DONALD & PATRICIA

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/15/2014

 

3-21-39
3-21-39.3
3-21-39.1
3-21-39.2

 

 

 

 

 

NO CONSENT NEEDED

 

RITCHIE

WV

 

BISON LINE

 

SHOWALTER, STEVE AND TERRY

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/8/2014

 

3-21-2

 

 

 

 

 

NO CONSENT NEEDED

 

RITCHIE

WV

 

BISON LINE

 

BARNES,RANDY

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/26/2014

 

3-21-38
3-21-31

 

 

 

 

 

NO CONSENT NEEDED

 

RITCHIE

WV

 

BUCK RUN

 

JONES, RANDY M. & CAROLYN M.

 

ANTERO MIDSTREAM LLC

 

OPTION AND PERMANENT EASEMENT AGREEMENT

 

8/6/2014

 

3-14-21

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

RITCHIE

WV

 

BUCK RUN

 

JACKSON STEPHENSON

 

ANTERO MIDSTREAM LLC

 

PAYMENT FOR EASEMENT AND VALUE SITE

 

8/15/2014

 

3-14-22

 

 

 

 

 

NO CONSENT NEEDED

 

RITCHIE

WV

 

BUCK RUN

 

JACKSON,NORMAN L.

 

ANTERO MIDSTREAM LLC

 

OPTION PAYMENT EASEMENT AND VALUE SITE

 

8/15/2014

 

3-14-9.2

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

RITCHIE

WV

 

BUCK RUN

 

JACKSON,NORMAN L.

 

ANTERO MIDSTREAM LLC

 

PERMANENT ACCESS ROAD

 

8/15/2014

 

3-14-9.2

 

 

 

 

 

NO CONSENT NEEDED

 

RITCHIE

WV

 

BUCK RUN

 

JACKSON STEPHENSON

 

ANTERO MIDSTREAM LLC

 

PERMANENT ACCESS ROAD AGREEMENT

 

8/15/2014

 

3-14-9.2

 

 

 

 

 

NO CONSENT NEEDED

 

RITCHIE

WV

 

BUCK RUN

 

WILLIAMS, GUY R.
WILLIAMS, MARY KATHERINE

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/13/2014

 

9-3-13-21.5
9-3-13-21.6
9-3-13-21.7

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

RITCHIE

WV

 

BUCK RUN H2O

 

JACKSON, STEPHEN

 

ANTERO MIDSTREAM LLC

 

TEMPORARY SURFACE FACILITY EASEMENT AND OPTION AGREEMENT

 

7/24/2014

 

3-14-9
3-14-22

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

CAMPBELL

 

CLAYTON, JOAN HIGH

 

ANTERO MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

5/15/2012

 

10-13-32

 

6/28/2012

 

316/936  #201200002098

 

NOT REQUIRED

 

RITCHIE

 

--------------------------------------------------------------------------------


 

WV

 

CAMPBELL

 

CLAYTON, JOAN HIGH

 

ANTERO MIDSTREAM LLC

 

ADDITIONAL PIPELINE AGREEMENT

 

11/14/2012

 

10-13-32

 

2/21/2013

 

1/30/2014

 

NOT REQUIRED

 

RITCHIE

WV

 

CAMPBELL

 

CLAYTON, JOAN HIGH

 

ANTERO MIDSTREAM LLC

 

PERMANENT ACCESS ROAD

 

11/14/2012

 

10-13-32

 

2/21/2013

 

319/26 #201300000810

 

NOT REQUIRED

 

RITCHIE

WV

 

CAMPBELL

 

GRIMM, BARRY D.

 

ANTERO MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

10/5/2012

 

10-9-17

 

2/7/2013

 

318/962 #201300000533

 

NOT REQUIRED

 

RITCHIE

WV

 

CAMPBELL

 

ZINN, DARRELL R., ET UX

 

ANTERO MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

6/26/2012

 

10-13-24.1; 10-13-23

 

5/22/2013

 

321/627 #201300002447

 

NOT REQUIRED

 

RITCHIE

WV

 

CAMPBELL

 

ZINN, DARRELL R., ET UX

 

ANTERO MIDSTREAM LLC

 

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

 

1/7/2013

 

10-13-24.1; 10-13-24

 

5/22/2013

 

321/634 #201300002448

 

NOT REQUIRED

 

RITCHIE

WV

 

CAMPBELL

 

RICHARDS, GARY A.

 

ANTERO MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

10/24/2012

 

10-13-25; 10-13-25.1

 

5/21/2013

 

321/752 #201300002521

 

NOT REQUIRED

 

RITCHIE

WV

 

CAMPBELL

 

RICHARDS, GARY A.

 

ANTERO MIDSTREAM LLC

 

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

 

11/23/2012

 

10-13-25; 10-13-25.1

 

11/17/2013

 

321/759 #201300002522

 

NOT REQUIRED

 

RITCHIE

WV

 

CAMPBELL

 

CAMPBELL, JOHN & LINDA J.

 

ANTERO MIDSTREAM LLC

 

SURFACE FACILITY AGREEMENT

 

11/5/2012

 

10-13-30.2

 

5/28/2013

 

321/786 #201300002526

 

NOT REQUIRED

 

RITCHIE

WV

 

CAMPBELL

 

CAMPBELL, JOHN & LINDA J.

 

ANTERO MIDSTREAM LLC

 

PERMANENT ACCESS ROAD AGREEMENT

 

12/15/2012

 

10-13-30.2

 

5/28/2013

 

791/794
#201300002

 

NOT REQUIRED

 

RITCHIE

WV

 

CAMPBELL

 

CUNNINGHAM, FRANK & PAT

 

ANTERO MIDSTREAM LLC

 

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

 

10/26/2012

 

10-13-31;

 

5/28/2013

 

321/727 #201300002515

 

NOT REQUIRED

 

RITCHIE

WV

 

CAMPBELL

 

CUNNINGHAM, FRANK & PAT

 

ANTERO MIDSTREAM LLC

 

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

 

11/8/2012

 

10-13-31;

 

5/28/2013

 

321/730 #201300002516

 

NOT REQUIRED

 

RITCHIE

WV

 

CAMPBELL

 

NESS, ASHLEY E., JR.

 

ANTERO MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

6/11/2012

 

10-14-1; 10-14-2; 10-14-5; 10-14-6; 10-14-7; 10-14-8

 

9/4/2013

 

322/803 #201300004109

 

NOT REQUIRED

 

RITCHIE

WV

 

CAMPBELL

 

NESS, ASHLEY E., JR.

 

ANTERO MIDSTREAM LLC

 

MODIFICATION OF OPTION AND EASEMENT

 

11/8/2012

 

10-14-1; 10-14-2; 10-14-5; 10-14-6; 10-14-7; 10-14-8

 

9/4/2013

 

322/810 #201300004110

 

NOT REQUIRED

 

RITCHIE

WV

 

CAMPBELL

 

NESS, ASHLEY E., JR.

 

ANTERO MIDSTREAM LLC

 

VALVE SITE

 

11/8/2012

 

10-14-1; 10-14-5; 10-14-6; 10-14-7

 

9/4/2013

 

322/812 #201300004111

 

NOT REQUIRED

 

RITCHIE

WV

 

CAMPBELL

 

ANTILL - O’NEIL HEIRS

 

ANTERO MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

5/23/2012

 

10-14-3.1
10-14-10

 

6/28/2012

 

316/981 #201200002133

 

NOT REQUIRED

 

RITCHIE

WV

 

CAMPBELL

 

ANTILL - O’NEIL HEIRS

 

ANTERO MIDSTREAM LLC

 

DEED AND EASEMENT

 

6/4/2012

 

10-14-3.1
10-14-10

 

6/28/2012

 

316/956 #201200002131

 

NOT REQUIRED

 

RITCHIE

 

--------------------------------------------------------------------------------


 

WV

 

CAMPBELL

 

ANTILL - O’NEIL HEIRS

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

DEED AND EASEMENT

 

5/23/2012

 

10-14-3.1
10-14-10

 

6/28/2012

 

322/41

 

NOT REQUIRED

 

RITCHIE

WV

 

CAMPBELL

 

CUNNINGHAM, FRANK & PAT

 

ANTERO MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

9/20/2012

 

10-14-8.1; 10-13-31

 

5/28/2013

 

321/720  #201300002514

 

NOT REQUIRED

 

RITCHIE

WV

 

CAMPBELL

 

CAMPBELL, JOHN & LINDA J.

 

ANTERO MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

7/17/2012

 

10-19-4.1
10-13-28.3
10-13-30
10-13-30.1
10-13-30.2

 

5/28/2013

 

778/783
#201300002

 

NOT REQUIRED

 

RITCHIE

WV

 

CAMPBELL

 

CAMPBELL, JOHN & LINDA J.

 

ANTERO MIDSTREAM LLC

 

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

 

11/15/2012

 

10-19-4.1; 10-13-28.3; 10-13-30; 10-13-30.1; 10-13-30.2

 

5/28/2013

 

778/773 #201300002525

 

NOT REQUIRED

 

RITCHIE

WV

 

CARLISLE

 

GROSE, CHRISTINA C.

 

ANTERO MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

5/2/2013

 

10-14-16

 

OPTION ONLY PAID

 

OPTION ONLY

 

NOT REQUIRED

 

RITCHIE

WV

 

CARLISLE

 

WEEKLEY, MARY LOU ET AL

 

ANTERO MIDSTREAM LLC

 

OPTION FOR PERMANENT EASEMENT AGREEMENT

 

5/2/2013

 

10-14-18.1

 

OPTION ONLY PAID

 

OPTION ONLY

 

NOT REQUIRED

 

RITCHIE

WV

 

CARLISLE

 

WEEKLEY, MARY LOU ET AL

 

ANTERO MIDSTREAM LLC

 

OPTION FOR PERMANENT EASEMENT AGREEMENT

 

5/2/2013

 

10-14-18.1

 

OPTION ONLY PAID

 

OPTION ONLY

 

NOT REQUIRED

 

RITCHIE

WV

 

CARLISLE

 

WEEKLEY, DAVID MARTIN

 

ANTERO MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

5/2/2013

 

10-14-19; 10-14-20; 10-14-20.1; 10-14-20.7

 

OPTION ONLY PAID

 

OPTION ONLY

 

NOT REQUIRED

 

RITCHIE

WV

 

CHARLENE

 

DEWBERRY, LINDA C. AS TRUSTEE OF THE LINDA C DEWBERRY TRUST

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

11/23/2013

 

3-19-49

 

9/4/2014

 

330/889 #20144669

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

CHARLENE

 

KEISTER, BOBBY JO ET UX

 

ANTERO RESOURCES CORPORATION

 

 PERMANENT EASEMENT AGREEMENT

 

11/8/2013

 

3-19-8

 

1/30/2014

 

324/442 #201400000503

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

CHARLENE

 

JACKSON, STEPHEN

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

1/23/2014

 

3-14-9

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

CHARLENE

 

JACKSON, STEPHEN

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY WAREYARD AGREEMENT

 

1/23/2014

 

3-14-9

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

CHARLENE

 

ROBINSON, LISA D.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/13/2012

 

3-13-24

 

1/30/2014

 

324/416 #201400000499

 

NOT REQUIRED

 

RITCHIE

WV

 

CHARLENE

 

SELLERS, LOREN AND LENISE

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/15/2013

 

3-13-19.1

 

1/30/2014

 

324/456 #201400000505

 

NO CONSENT REQUIRED

 

RITCHIE

 

--------------------------------------------------------------------------------


 

WV

 

CHARLENE

 

WAGGONER, EDDY D. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY

 

11/3/2012

 

3-13-20; 3-13-19; 3-13-21

 

1/30/2014

 

324/294 #201400000482

 

NOT REQUIRED

 

RITCHIE

WV

 

CHARLENE

 

WAGGONER, EDDY D. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/12/2012

 

3-13-20; 3-13-19; 3-13-21

 

1/30/2014

 

324/484 #201400000509

 

NOT REQUIRED

 

RITCHIE

WV

 

CHARLENE

 

WILLIAMS GUY R. & MARY KATHERINE

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/18/2013

 

3-13-21.6; 3-13-21.7

 

1/30/2014

 

324/423 #201400000500

 

NOT REQUIRED

 

RITCHIE

WV

 

CHARLENE

 

JACKSON, KENNETH H. JR. & NANCY SUE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/23/2012

 

3-19-9.1

 

1/30/2014

 

324/304 #201400000484

 

NOT REQUIRED

 

RITCHIE

WV

 

CHARLENE H2O

 

TOMBLIN, EUSTACE M & RUTH P.

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WORKSPACE AND TURNAROUND AGREEMENT

 

7/14/2014

 

3-14-12.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

CHARLENE WATER

 

TOMBLIN, EUSTACE & RUTH

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WORKSPACE AGREEMENT/TURN AROUND

 

7/14/2014

 

3-14-12.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

EDWIN

 

MACKAY, JACK D.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/5/2013

 

3-37-3

 

3/25/2014

 

327/81 #20141555

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

EDWIN

 

PEALE, ANITA G. and MACKAY, JACK D.

 

ANTERO RESOURCES CORPORATION

 

 MODIFICATION OF PERMANENT EASEMENT AGREEMENT

 

4/14/2014

 

3-37-3

 

9/4/2014

 

330/913  #201400004974

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

EDWIN

 

WILLIAMS, EDWIN

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/3/2013

 

3-37-5

 

9/4/2014

 

330/918 #20144975

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

EDWIN

 

WILLIAMS, EDWIN ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/14/2013

 

3-37-5.1

 

9/4/2014

 

330/906 #20144973

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

EDWIN/PRIMM WEST

 

WILLIAMS, EDWIN G.

 

ANTERO MIDSTREAM LLC

 

SURFACE FACILITY EASEMENT AGREEMENT

 

4/14/2014

 

3-37-5

 

9/4/2014

 

330/924 #20144676

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

IRELAND

 

ANTILL/O’NEILL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

EASEMENT AGREEMENT

 

5/23/2012

 

10-14-10
10-14-3.1
10-14.3

 

6/28/2012

 

316/987   #201200002133

 

NOT REQUIRED

 

RITCHIE

WV

 

IRELAND LINE

 

HARSHBARGER, JASON & MICHELLE

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

4/22/2014

 

10-14-12.1
10-14-12.3
10-14-15
10-14-14.2

 

OPTION ONLY

 

OPTION ONLY

 

90 DAY NOTICE

 

RITCHIE

WV

 

JACKSON

 

HILVERS, PAUL W.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/16/2014

 

3-19-31

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

RITCHIE

WV

 

JACKSON

 

DAVIS, JOSEPH P. & KELLY A.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

7/8/2014

 

3-19-41

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

JACKSON

 

NOLAND, DARRELL, ET UX

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

6/25/2014

 

3-19-10.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

JACKSON

 

NOLAND, DARRELL, ET UX

 

ANTERO MIDSTREAM LLC

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

9/4/2014

 

3-19-10.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

JACKSON

 

NOLAND, JOY

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

6/25/2014

 

3-19-22
3-19-30
3-19-22.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

 

--------------------------------------------------------------------------------


 

WV

 

JACKSON

 

NOLAND, JOY

 

ANTERO MIDSTREAM LLC

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT

 

9/4/2014

 

3-19-22
3-19-30
3-19-22.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

JACKSON

 

NOLAND, DARREL AND JOY LOU

 

ANTERO MIDSTREAM LLC

 

OPTION PAYMENT FOR TEMPORARY ROAD

 

9/4/2014

 

3-19-3
3-19-10
3-19-11

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

JACKSON

 

NOLAND, JOY

 

ANTERO MIDSTREAM LLC

 

OPTION PAYMENT FOR TEMPORARY ROAD

 

9/4/2014

 

3-19-30
3-19-30.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

JACKSON

 

WRIGHT, ROSA MARIE

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/14/2014

 

3-19-48
8-9-3

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

RITCHIE

WV

 

JACKSON

 

SELLERS, DENNIS J. & DELSA R.

 

ANTERO MIDSTREAM LLC

 

OPTION AND PERMANENT EASEMENT AGREEMENT

 

8/7/2014

 

8-1-69
8-1-69.2

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

RITCHIE

WV

 

JACKSON LATERAL

 

HORNER, FRANK JR

 

ANTERO MIDSTREAM LLC

 

OPTION & PERMANENT EASEMENT AGREEMENT

 

5/8/2014

 

3-19-36

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

JACKSON LATERAL

 

TALKINGTON, MARGERY ANN

 

ANTERO MIDSTREAM LLC

 

OPTION & PERMANENT EASEMENT AGREEMENT

 

5/8/2014

 

3-19-47

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

JACKSON LATERAL

 

DEWBERRY, LINDA C , TRUSTEE DEWBERRY LINDA C DEWBERRY TRUST

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT  EASEMENT AGREEMENT

 

5/23/2014

 

3-19-49

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

JACKSON LINE

 

HILVERS,PAUL W.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/16/2014

 

3-19-31

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

RITCHIE

WV

 

JOHN CAMPBELL

 

CLAYTON, JOAN HIGH

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

2/14/2014

 

10-13-32

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

KELLEY

 

WAGGONER, EDDY D.
WAGGONER, KELLY D.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

5/23/2014

 

3-13-20
3-13-21

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

MACKAY

 

MACKAY, JACK D.

 

ANTERO RESOURCES CORPORATION

 

 PERMANENT EASEMENT AGREEMENT

 

9/23/2013

 

3-37-3       3-37-3.2                  3-37-10

 

3/25/2014

 

327/81 #201400001555

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

MID CANTON CS

 

ATKINSON,LARRY & GEORGIA

 

ANTERO MIDSTREAM LLC

 

OPTION TO PURCHASE COMPRESSOR SITE

 

8/30/2014

 

3-39-17.3
3-39-17.5

 

 

 

 

 

NO CONSENT NEEDED

 

RITCHIE

WV

 

MID-CANTON COMPRESSOR SITE

 

PENNSBORO BOARD OF PARK COMMISSIONERS

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT ROAD ACCESS EASEMENT AGREEMENT

 

5/15/2014

 

3-13-17
3-13-17.1
3-13-17.2

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

MID-CANTON COMPRESSOR SITE

 

PENNSBORO BOARD OF PARK COMMISSIONERS

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT ROAD ACCESS EASEMENT AGREEMENT

 

5/15/2014

 

3-13-17
3-13-17.1
3-13-17.2

 

 

 

 

 

 

 

RITCHIE

 

--------------------------------------------------------------------------------


 

WV

 

MULVAY

 

MULVAY, EDWIN D. & PATRICIA L.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/19/2014

 

3-15-10

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

RITCHIE

WV

 

MULVAY

 

MULVAY,EDWIN AND PATRICIA

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND TEMPORARY ACCESS ROAD AGREEMENT

 

9/17/2014

 

3-15-10

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

RITCHIE

WV

 

MULVAY

 

MULVAY,EDWIN AND PATRICIA

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND WAREYARD AGREEMENT

 

9/17/2014

 

3-15-10

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

RITCHIE

WV

 

MULVAY

 

SCHUMACHER,PETER & PATRICIA

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/20/2014

 

3-15-17.1

 

N/A

 

N/A

 

90 DAY CONSENT REQUIRED

 

RITCHIE

WV

 

MULVAY

 

SCHUMACHER,PETER & PATRICIA

 

ANTERO MIDSTREAM LLC

 

OPTION PAYMENT FOR TEMPORARY ACCESS ROAD

 

9/2/2014

 

3-15-17.1

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

RITCHIE

WV

 

MULVAY

 

BRADLEY, RONALD

 

ANTERO MIDSTREAM LLC

 

OPTION AND EASEMENT AGREEMENT FOR SURFACE SITE FACILITY

 

8/21/2014

 

3-15-22.1

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

RITCHIE

WV

 

MULVAY

 

BRADLEY, RONALD

 

ANTERO MIDSTREAM LLC

 

OPTION AND EASEMENT AGREEMENT FOR PERMANENT ACCESS ROAD

 

8/21/2014

 

3-15-22.1

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

RITCHIE

WV

 

NOLAND

 

NOLAND, DARREL AND JOY LOU

 

ANTERO MIDSTREAM LLC

 

MODIFICATION OF OPTION AND PERMANEMT EASEMENT AGREEMENT

 

9/17/2014

 

3-19-11

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

NOLAND

 

TERWILLIGER,RAYMOND AND BARBARA

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/25/2014

 

3-13-22

 

 

 

 

 

NO CONSENT NEEDED

 

RITCHIE

WV

 

NOLAND

 

WELLS, BRYAN K.

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WAREYARD

 

6/5/2014

 

3-19-4.5

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

NOLAND

 

WELLS, BRYAN K.
WELLS, LISA A.

 

ANTERO MIDSTREAM LLC

 

WAREYARD AGREEMENT

 

6/5/2014

 

3-19-4.5

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

NOLAND

 

WELLS, BRYAN K.
WELLS, LISA A.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

6/17/2014

 

3-19-4.5

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

NOLAND LINE

 

VAUGHAN, STEVEN EUGENE
VAUGHAN, MARY C.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT  EASEMENT AGREEMENT

 

5/23/2014

 

3-13-12
3-13-13

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

OSBORNE

 

NESS, ASHLEY

 

ANTERO MIDSTREAM LLC

 

PERMANENT ACCESS ROAD EASEMENT AGREEMENT

 

7/21/2014

 

10-14-1

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

OSBORNE

 

HARSHBARGER,JASON & MICHELLE

 

ANTERO MIDSTREAM LLC

 

PERMANENT ACCESS ROAD AGREEMENT

 

8/19/2014

 

10-14-2

 

 

 

 

 

NO CONSENT NEEDED

 

RITCHIE

WV

 

OSBORNE

 

GRIMM, BARRY

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

6/1/2014

 

10-9-17

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

 

--------------------------------------------------------------------------------


 

WV

 

OSBORNE

 

GRIMM, BARRY

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT ACCESS ROAD

 

7/11/2014

 

10-9-17

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

OSBORNE

 

MORRISON, PHYLLIS T.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

6/12/2014

 

10-9-20

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

OSBORNE

 

LANGFORD, JACK & LINDA

 

ANTERO MIDSTREAM LLC

 

PERMANENT ACCESS ROAD EASEMENT AGREEMENT

 

7/16/2014

 

10-9-10
10-9-12.2

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

OSBORNE

 

GUTHRIE, JACK R.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT  EASEMENT AGREEMENT

 

5/28/2014

 

10-9-18.1
10-9-18

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

OSBORNE

 

GUTHRIE, JACK R.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND ACCESS ROAD AGREEMENT

 

7/17/2014

 

10-9-18.1
10-9-18

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

OSBORNE

 

GUTHRIE, JACK R.

 

ANTERO MIDSTREAM LLC

 

MODIFICATION OPTION AGREEMENT AND ACCESS ROAD AGREEMENT

 

8/14/2014

 

10-9-18.1
10-9-18

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

OSBORNE

 

GUTHRIE, JACK R.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND TEMPORARY WAREYARD AGREEMENT

 

7/17/2014

 

10-9-18.1
10-9-18

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

RICHARDS

 

MCKINNEY, FRED & SHARON J.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

5/18/2012

 

10-8-5

 

9/11/2013

 

322/992 #201300004220

 

NOT REQUIRED

 

RITCHIE

WV

 

RICHARDS

 

MCKINNEY, FRED & SHARON J.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT (ADDITIONAL LINE)

 

11/20/2012

 

10-8-5

 

9/11/2013

 

322/992 #201300004220

 

NOT REQUIRED

 

RITCHIE

WV

 

RICHARDS

 

MCKINNEY, FRED &SHARON J.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

5/18/2012

 

10-8-5

 

9/11/2013

 

322/1006 #201300004222

 

NOT REQUIRED

 

RITCHIE

WV

 

RICHARDS

 

LANGFORD, JACK ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

5/21/2012

 

10-8-6

 

10/2/2012

 

318/642  #201200004721

 

NOT REQUIRED

 

RITCHIE

WV

 

RICHARDS

 

LANGFORD, JACK ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

12/3/2012

 

10-8-6

 

8/21/2013

 

322/699  #201300003939

 

NOT REQUIRED

 

RITCHIE

WV

 

RICHARDS

 

RICHARDS, JOHN W.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

5/21/2012

 

10-8-7

 

9/24/2013

 

323/10 #201300004412

 

NOT REQUIRED

 

RITCHIE

WV

 

RICHARDS

 

RICHARDS, JOHN W.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

11/29/2012

 

10-8-7

 

5/28/2013

 

321/742 #2013000002519

 

NOT REQUIRED

 

RITCHIE

WV

 

RICHARDS

 

RICHARDS, JOHN W.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

 

11/29/2012

 

10-8-7

 

5/28/2013

 

321/742 #2013000002519

 

NOT REQUIRED

 

RITCHIE

WV

 

RICHARDS

 

BERKLEY, JUNE C. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

12/3/2012

 

10-9-1
10-9-1.1
10-9-1.2

 

PENDING

 

PENDING

 

NOT REQUIRED

 

RITCHIE

WV

 

RICHARDS

 

BERKLEY,JUNE C. FAMILY TRUST

 

ANTERO MIDSTREAM LLC

 

PERMANENT ACCESS ROAD TO VALUE SITE

 

8/13/2014

 

10-9-1.1

 

PENDING

 

PENDING

 

NO CONSENT NEEDED

 

RITCHIE

WV

 

RICHARDS

 

BERKLEY, JUNE C. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

5/21/2012

 

10-9-1.1

 

12/2/2012

 

318/651 #201200004723

 

NOT REQUIRED

 

RITCHIE

 

--------------------------------------------------------------------------------


 

WV

 

RICHARDS

 

BERKLEY, JUNE C. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY AGREEMENT

 

1/18/2012

 

10-9-1.1

 

1/30/2014

 

324/299 #201400000483

 

NOT REQUIRED

 

RITCHIE

WV

 

RICHARDS

 

BERKLEY, JUNE C. ET AL

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT ACCESS ROAD TO VALUE SITE

 

8/13/2014

 

10-9-1.1

 

 

 

 

 

NOT REQUIRED

 

RITCHIE

WV

 

RICHARDS

 

CAMPBELL, JOHN ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

5/30/2012

 

10-9-10.1

 

9/11/2013

 

322/1006 #201300004222

 

NOT REQUIRED

 

RITCHIE

WV

 

RICHARDS

 

CAMPBELL, JOHN, ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT (ADDITIONAL LINE)

 

11/15/2012

 

10-9-10.1

 

PENDING

 

PENDING

 

NOT REQUIRED

 

RITCHIE

WV

 

SOUTH WHITE OAK CS

 

JENNINGS,LINDA
HILEY,DANITA K.

 

ANTERO MIDSTREAM LLC

 

OPTION PAYMENT FOR COMPRESSOR SITE

 

9/5/2014

 

10-27-14
7-16-10

 

 

 

 

 

NO CONSENT NEEDED

 

RITCHIE

WV

 

WALNUT WEST

 

JACKSON, CRAIG ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

10/23/2013

 

3-20-1

 

1/31/2014

 

324/559 #201400000549

 

NOT REQUIRED

 

RITCHIE

WV

 

WALNUT WEST

 

SHAHAN, RICHARD A.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/28/2013

 

3-20-4

 

N/A

 

N/A

 

NOT REQUIRED

 

RITCHIE

WV

 

WALNUT WEST

 

MCCULLOUGH, ELSIE L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/2/2012

 

39527

 

N/A

 

N/A

 

NOT REQUIRED

 

RITCHIE

WV

 

WALNUT WEST

 

HURST, JEFFERY & BRENDA K.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

5/2/2013

 

3-14-11

 

1/30/2014

 

324/435 #201400000502

 

NOT REQUIRED

 

RITCHIE

WV

 

WALNUT WEST

 

VAUGHAN, STEVEN EUGENE & MARY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

 PERMANENT EASEMENT AGREEMENT

 

10/25/2012

 

3-13-12; 3-13-13

 

2/24/2014

 

326/91 #2014942

 

NOT REQUIRED

 

RITCHIE

WV

 

WALNUT WEST

 

WALNUT INVESTMENT COMAPNY

 

ANTERO MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

6/7/2014

 

3-13-14; 3-13-15

 

PENDING

 

PENDING

 

 

 

RITCHIE

WV

 

WALNUT WEST

 

WELLS, ROGER D. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION FOR PERMANENT EASEMENT AGREEMENT

 

12/29/2012

 

3-13-18.1

 

PENDING

 

PENDING

 

NOT REQUIRED

 

RITCHIE

WV

 

WALNUT WEST

 

WAGGONER, EDDY D. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/12/2012

 

3-13-19; 3-13-20; 3-13-21

 

1/30/2014

 

324/484 #201400000509

 

NOT REQUIRED

 

RITCHIE

WV

 

WALNUT WEST

 

WILLIAMS GUY R. & MARY KATHERINE

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/18/2013

 

3-13-21.6; 3-13-21.7

 

1/30/2014

 

324/423 #201400000500

 

NOT REQUIRED

 

RITCHIE

WV

 

WALNUT WEST

 

BLANKENSHIP, DENNIS

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

8/2/2013

 

3-13-8, 3-13-8.1, 3-13-8.2

 

N/A

 

N/A

 

NOT REQUIRED

 

RITCHIE

WV

 

WALNUT WEST

 

BLANKENSHIP, DENNIS

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WAREYARD AGREEMENT

 

8/2/2013

 

3-13-8.1          3-13-8.2

 

N/A

 

N/A

 

NOT REQUIRED

 

RITCHIE

WV

 

WALNUT WEST

 

BLANKENSHIP, DENNIS

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/4/2012
EXTENSION 12/4/2013

 

3-13-8;  3-13-8.1; 3-13-8.2

 

8/21/2013

 

322/703 #201300003940

 

NOT REQUIRED

 

RITCHIE

WV

 

WALNUT WEST

 

BUTCHER, FLOYD T. III

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

5/1/2013

 

3-14-11.10

 

1/30/2014

 

324/449 #201400000504

 

NOT REQUIRED

 

RITCHIE

 

--------------------------------------------------------------------------------


 

WV

 

WALNUT WEST

 

JACKSON, STEVEN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/18/2013

 

3-14-22
3-14-9

 

1/30/2014

 

324/409 #201400000498

 

NOT REQUIRED

 

RITCHIE

WV

 

WALNUT WEST

 

DAVIS, LEWIS PHILLIP & NORMA J.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/6/2013

 

3-14-3; 3-14-4; 3-14-6; 3-14-12

 

1/30/2014

 

324/476 #201400000508

 

NOT REQUIRED

 

RITCHIE

WV

 

WALNUT WEST

 

CUNNINGHAM, S.A.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION FOR PERMANENT EASEMENT AGREEMENT

 

11/21/2012

 

3-20-5
3-20-5.1
3-20-5.2

 

N/A

 

N/A

 

NOT REQUIRED

 

RITCHIE

WV

 

WALNUT WEST

 

CUNNINGHAM, S.A.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION FOR PERMANENT EASEMENT AGREEMENT

 

4/3/2013

 

3-20-5; 3-20-5.1; 3-20-5; 3-20-6

 

N/A

 

N/A

 

NOT REQUIRED

 

RITCHIE

WV

 

WEST MOUNTAIN

 

WAGGONER,EDDY D. Et Ux

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/11/2013

 

3-13-19
3-13-20
3-19-21

 

 

 

 

 

NO CONSENT NEEDED

 

RITCHIE

WV

 

WEST MOUNTAIN COMPRESSOR SITE

 

BLANKENSHIP, DENNIS

 

ANTERO MIDSTREAM LLC

 

OPTION TO PURCHASE

 

5/19/2014

 

3-13-8
3-13-8.1
3-13-8.2

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

WEST MOUNTAIN CS

 

PENNSBORO BOARD OF PARK

 

ANTERO MIDSTREAM LLC

 

PERMANENT ACCESS ROAD AGREEMENT

 

5/28/2014

 

3-13-17
3-13-17.1
3-13-17.2

 

 

 

 

 

NO CONSENT NEEDED

 

RITCHIE

WV

 

WEST MOUNTAIN CS

 

WELLS, ROGER & NANCY

 

ANTERO MIDSTREAM LLC

 

PERMANENT ACCESS ROAD TO COMPRESSOR

 

7/29/2014

 

3-13-18.1

 

 

 

 

 

 

 

RITCHIE

WV

 

WVCS

 

JACKSON, NORMAN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION FOR COMPRESSOR SITE

 

5/14/2013

 

3-4-33

 

N/A

 

N/A

 

NOT REQUIRED

 

RITCHIE

WV

 

WVCS

 

JACKSON, STEVEN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION FOR COMPRESSOR SITE

 

5/20/2013

 

3-14-9

 

N/A

 

N/A

 

NOT REQUIRED

 

RITCHIE

WV

 

WVCS

 

CHARITY GAS, INC.

 

ANTERO RESOURCES CORPORATION

 

OPTION TO PURCHASE COMPRESSOR SITE

 

9/9/2013

 

10-5-16

 

 

 

 

 

 

 

RITCHIE

WV

 

WVCS

 

WILLIAMSON, ANDREW, ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

COMPRESSOR SITE ACCESS ROAD

 

1/14/2012

 

10-14-3.2

 

9/4/2014

 

330/877 #20144967

 

NOT REQUIRED

 

RITCHIE

WV

 

WVCS

 

KNIGHT, TRACY C., ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ROAD ACCESS AGREEMENT

 

1/13/2012

 

10-14-3.3
10-9-21

 

1/30/2014

 

324/311 #201400000485

 

NOT REQUIRED

 

RITCHIE

WV

 

WVCS

 

KLEIN, BENITA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION FOR COMPRESSOR SITE

 

6/11/2013

 

3-8-1.1

 

N/A

 

N/A

 

NOT REQUIRED

 

RITCHIE

WV

 

WVCS

 

KLEIN, BENITA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT ROAD ACCESS AGREEMENT

 

2/27/2014

 

3-8-1.1

 

 

 

 

 

NOT REQUIRED

 

RITCHIE

WV

 

WVCS

 

MCCULLOUGH, TED A.

 

ANTERO RESOURCES CORPORATION

 

OPTION FOR COMPRESSOR SITE

 

8/19/2013

 

3-8-1.3

 

N/A

 

N/A

 

NOT REQUIRED

 

RITCHIE

 

--------------------------------------------------------------------------------


 

WV

 

YOLANDA

 

WILLIAMSON,  ANDREW & YOLANDA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT

 

1/14/2012

 

10-14-3.2

 

2/7/2013

 

318/951  #201300000530

 

NOT REQUIRED

 

RITCHIE

WV

 

YOLANDA

 

WILLIAMSON,  ANDREW & YOLANDA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT

 

1/3/2013

 

10-14-3.2

 

2/7/2013

 

318/960 #201300000532

 

NOT REQUIRED

 

RITCHIE

WV

 

ZINN

 

ZINN, ERNEST E.  III

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/19/2013

 

3-14-20
3-14-20.2
3-14-20.1

 

4/15/2013

 

319/460 #201300001717

 

NOT REQUIRED

 

RITCHIE

WV

 

DOTSON

 

MORRIS, I. L.(IKE)

 

ANTERO RESOURCES CORPORATION

 

 PERMANENT EASEMENT AGREEMENT

 

11/7/2013

 

3-37-1
1-11-8

 

1/31/2014

 

324/546 #201400000547

 

NO CONSENT REQUIRED

 

RITCHIE AND DODDRIDGE

WV

 

CANTON NORTH AND CANTON WATER

 

WOLF, CHARLES E.

 

ANTERO MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

9/16/2011

 

5-12-40

 

9/6/2013

 

425/192 #77269

 

NOT REQUIRED

 

TYLER

WV

 

CANTON NORTH AND CANTON WATER

 

WOLF, CHARLES E.

 

ANTERO MIDSTREAM LLC

 

SURFACE FACILITY EASEMENT AGREEMENT

 

9/16/2011

 

5-12-40

 

9/6/2013

 

425/198 #77270

 

NOT REQUIRED

 

TYLER

WV

 

CANTON NORTH AND CANTON WATER

 

TENNANT, JAMES ET AL

 

ANTERO MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

7/3/2011

 

5-17-15

 

9/3/2013

 

424/821  #77106

 

NOT REQUIRED

 

TYLER

WV

 

CANTON NORTH AND CANTON WATER

 

TENNANT, JAMES ET AL

 

ANTERO RESOURCES CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

8/2/2013

 

5-17-15

 

9/6/2013

 

425/213 #77273

 

NOT REQUIRED

 

TYLER

WV

 

CANTON NORTH AND CANTON WATER

 

COASTAL FOREST RESOURCES COMPANY

 

ANTERO MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

4/25/2012

 

5-12-39
5-17-03
5-17-11
5-17-12.1
 5-17-14

 

5/16/2012

 

396/29  #59818

 

REQUIRED

 

TYLER

WV

 

CANTON NORTH AND CANTON WATER

 

TAYLOR, BERNARD JR.

 

ANTERO MIDSTREAM LLC

 

SURFACE FACILITY EASEMENT AGREEMENT

 

8/5/2011

 

5-12-40.2

 

9/9/2013

 

2/610 #77380

 

NOT REQUIRED

 

TYLER

WV

 

CANTON NORTH AND CANTON WATER

 

TAYLOR, BERNARD JR.

 

ANTERO MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

2/3/2012

 

5-12-40.2

 

9/6/2013

 

425/186 #77268

 

NOT REQUIRED

 

TYLER

WV

 

CANTON NORTH AND CANTON WATER

 

JONES, RONALD R., SR. ET AL

 

ANTERO MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

6/8/2011

 

5-17-12
5-17-13

 

9/3/2013

 

424/813 #77105

 

NOT REQUIRED

 

TYLER

WV

 

CANTON NORTH AND CANTON WATER

 

SWEENEY, RALPH ET AL

 

ANTERO MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

7/2/2011

 

5-20-13
5-20-6.2
5-20-17.1

 

9/6/2013

 

425/208  #77272

 

NOT REQUIRED

 

TYLER

WV

 

CANTON NORTH AND CANTON WATER

 

SWEENEY, RALPH ET AL

 

ANTERO MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

1/12/2012

 

5-20-13
5-20-6.2
5-20-17.1

 

9/6/2013

 

425/208 #77272

 

NOT REQUIRED

 

TYLER

WV

 

CANTON NORTH AND CANTON WATER

 

SWEENEY, RALPH ET AL

 

ANTERO MIDSTREAM LLC

 

ROAD ACCESS AGREEMENT

 

1/12/2012

 

5-20-13
5-20-6.2
5-20-17.1

 

9/9/2013

 

425/439 #77379

 

NOT REQUIRED

 

TYLER

WV

 

CANTON NORTH AND CANTON WATER

 

SWEENEY, RALPH ET AL

 

ANTERO MIDSTREAM LLC

 

ADDITIONAL PIPELINE AGREEMENT

 

7/10/2013

 

5-20-13
5-20-6.2
5-20-17.1

 

9/6/2013

 

425/204 #77271

 

NOT REQUIRED

 

TYLER

WV

 

COASTAL

 

COASTAL FOREST
RESOURCES COMPANY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PIPELINE RIGHT OF WAY AGREEMENT

 

7/18/2012

 

3-2-4.2
5-17-03

 

9/5/2013

 

425/167 #77237

 

GRANTOR’S PRIOR WRITTEN CONSENT REQUIRED

 

TYLER

 

--------------------------------------------------------------------------------


 

WV

 

COMPRESSOR

 

LEHMAN, KATHRYN S.

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT

 

9/13/2013

 

10-6-4

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

DALE LATERAL

 

UNDERWOOD, RAYMOND

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

2/3/2014

 

1-4-13

 

3/20/2014

 

439/655 #84757

 

NO CONSENT REQUIRED

 

TYLER

WV

 

DALE LATERAL

 

UNDERWOOD, RAYMOND

 

ANTERO RESOURCES MIDSTREAM LLC

 

SURFACE FACILITY EASEMENT AGREEMENT

 

2/3/2014

 

1-4-13

 

3/20/2014

 

439/662 #84758

 

NO CONSENT REQUIRED

 

TYLER

WV

 

FOLGER

 

LITTLE,RICKIE

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/1/2014

 

4-12-51

 

 

 

 

 

NO CONSENT NEEDED

 

TYLER

WV

 

FOLGER

 

NALLEY, ROBERT & VIRGINIA

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/9/2014

 

4-8-54

 

 

 

 

 

NO CONSENT NEEDED

 

TYLER

WV

 

FOLGER

 

KINCAID, ROBERT & LUCY

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/9/2014

 

4-8-55
4-8-56

 

 

 

 

 

NO CONSENT NEEDED

 

TYLER

WV

 

GRAFF LATERAL

 

GRAFF, JOHN AND FRANCES

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

2/3/2014

 

1-4-15

 

8/15/2014

 

453/1 #91266

 

NO CONSENT REQUIRED

 

TYLER

WV

 

GRAFF LINE

 

FERGUSON,ROGER

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/9/2014

 

1-4-10.2

 

N/A

 

N/A

 

 

 

TYLER

WV

 

HARTLEY TO NOBLE

 

HARTLEY, DAVID M.

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

6/10/2014

 

6-12-16
6-12-23
6-12-27

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

HARTLEY TO NOBLE

 

HARTLEY, DAVID M.

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WORKSPACE AGREEMENT

 

6/10/2014

 

6-12-16
6-12-23
6-12-27

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

HARTLEY WATER

 

HARTLEY, DAVID M.

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

7/30/2014

 

6-12-23
6-12-27

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

TYLER

WV

 

HEASTER

 

MCCRAY, JOSEPH

 

ANTERO MIDSTREAM LLC

 

SURFACE FACILITY EASEMENT AGREEMENT

 

5/2/2014

 

1-12-31

 

 

 

 

 

NO CONSENT REQUIRED

 

TYLER

WV

 

HEASTER

 

MCCRAY, JOSEPH

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

5/2/2014

 

1-12-31

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

HEASTER

 

DAVIS, BARBARA
DAVIS, ROBERT

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

5/8/2014

 

1-7-3

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

HEASTER

 

RIGGS, DONALD O.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

6/21/2014

 

1-7-16

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

 

--------------------------------------------------------------------------------


 

WV

 

HEASTER

 

HALL, GARY & KATHADINA

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

5/13/2014

 

1-12-31.1
1-8-26

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

HEASTER

 

STEWART, DAVID & R. DIANNA

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

5/6/2014

 

1-3-8
1-3-9
1-3-10
1-3-11
6-6-11

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

HEASTER

 

STEWART, DAVID & DIANNA

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND ACCESS ROAD AGREEMENT

 

6/3/2014

 

1-3-8
6-6-11

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

HEASTER

 

ASH, CATHY JO, ET AL

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

6/20/2014

 

1-4-6.4

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

HEASTER

 

ASH, CATHY JO, ET AL

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT FOR VALVE SITE

 

6/20/2014

 

1-4-6.4

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

HEASTER

 

MCMULLEN, LARRY D

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

6/20/2014

 

1-4-6.4

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

HEASTER

 

MCMULLEN, LARRY D

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT FOR VALVE SITE

 

6/20/2014

 

1-4-6.4

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

HEASTER

 

GERATH, ANITA

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

5/27/2014

 

1-7-18
1-7-18.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

HEASTER

 

NEFF, LARRY L.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

5/26/2014

 

1-7-18.3

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

HEASTER

 

KING, JOSEPH F. & ELMA M.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

5/14/2014

 

1-7-19.1
1-7-19.2

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

HEASTER

 

MULLET, ELIZABETH

 

ANTERO MIDSTREAM LLC

 

 PERMANENT EASEMENT AGREEMENT

 

7/10/2014

 

48-1-8-24.2

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

TYLER

WV

 

HEASTER

 

WILEY, TERRY LEE

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

6/23/2014

 

1-3-4
1-3-4.1

 

N/A

 

N/A

 

 

 

TYLER

WV

 

HEASTER

 

ADKINS, RAY EDWARDS

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

7/11/2014

 

1-3-3

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

 

--------------------------------------------------------------------------------


 

WV

 

HEASTER LATERAL

 

UNDERWOOD, RAYMOND

 

ANTERO MIDSTREAM LLC

 

 PERMANENT EASEMENT AGREEMENT

 

4/24/2014

 

1-4-12

 

 

 

 

 

NO CONSENT REQUIRED

 

TYLER

WV

 

KARL EXPRESS

 

GALLOP,HARRY & VONDA

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/3/2014

 

1-17-16

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

TYLER

WV

 

KARL EXPRESS

 

HURST,RONALD  & FRANCES

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/16/2014

 

1-17-13.1
1-17-24.1

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

TYLER

WV

 

KARL EXPRESS

 

DAVIS,RYAN & CARRIE

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/18/2014

 

1-17-15
1-17-15.1
1-18-7

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

TYLER

WV

 

MID CANTON COMP SITE

 

BAKER, URSAL KAREN

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT COMPRESSOR SITE

 

6/27/2014

 

3-6-24

 

 

 

 

 

NO CONSENT REQUIRED

 

TYLER

WV

 

MID CANTON CS

 

VANDINE,SAM

 

ANTERO MIDSTREAM LLC

 

OPTION PAYMENT TO PURCHASE

 

8/30/2014

 

1-12-33
1-12-34

 

 

 

 

 

NO CONSENT NEEDED

 

TYLER

WV

 

MID-CANTON COMPRESSOR SITE

 

JARRETT, PETER D.
SATTERFIELD, LORI

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT
(COMPRESSOR SITE)

 

5/30/2014

 

1-12-2

 

 

 

 

 

NO CONSENT REQUIRED

 

TYLER

WV

 

NALLEY

 

STILL,CLEATUS

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

7/9/2014

 

4-8-40

 

 

 

 

 

NO CONSENT NEEDED

 

TYLER

WV

 

NALLEY

 

STILL,CLEATUS

 

ANTERO MIDSTREAM LLC

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

9/2/2014

 

4-8-40

 

 

 

 

 

NO CONSENT NEEDED

 

TYLER

WV

 

NALLEY

 

STILL,CLEATUS

 

ANTERO MIDSTREAM LLC

 

MODIFICATION OF OPTION AND TEMPORARY WAREYARD AGREEMENT

 

9/2/2014

 

4-8-40

 

 

 

 

 

NO CONSENT NEEDED

 

TYLER

WV

 

NALLEY

 

WELLS, DAVID E.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

6/19/2014

 

4-12-40

 

 

 

 

 

NO CONSENT REQUIRED

 

TYLER

WV

 

NALLEY

 

WELLS, DAVID E.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT ROAD ACCESS EASEMENT AGREEMENT

 

6/19/2014

 

4-12-40

 

 

 

 

 

NO CONSENT REQUIRED

 

TYLER

WV

 

NALLEY

 

WELLS, DAVID E.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND TEMPORARY WAREYARD AGREEMENT

 

6/19/2014

 

4-12-40

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

NALLEY

 

BRIGHTWELL, JERRY
DAVIES, GWENDOLYN

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

6/18/2014

 

4-8-58

 

 

 

 

 

NO CONSENT REQUIRED

 

TYLER

WV

 

NALLEY

 

BRIGHTWELL, JERRY
DAVIES, GWENDOLYN

 

ANTERO MIDSTREAM LLC

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

8/30/2014

 

4-8-58

 

 

 

 

 

NO CONSENT REQUIRED

 

TYLER

WV

 

NALLEY

 

FOLGER, BURL & COLLEEN

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

6/16/2014

 

4-8-59

 

 

 

 

 

NO CONSENT REQUIRED

 

TYLER

WV

 

NALLEY

 

SMITH,MICHAEL V. & DEBRA K.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

6/30/2014

 

4-9-18

 

 

 

 

 

NO CONSENT NEEDED

 

TYLER

WV

 

NALLEY

 

SMITH,MICHAEL V. & DEBRA K.

 

ANTERO MIDSTREAM LLC

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

9/2/2014

 

4-9-18

 

 

 

 

 

NO CONSENT NEEDED

 

TYLER

 

--------------------------------------------------------------------------------


 

WV

 

NALLEY

 

CRAIG, JACK

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

6/18/2014

 

4-12-20.2
4-12-17
4-12-41

 

 

 

 

 

NO CONSENT REQUIRED

 

TYLER

WV

 

NALLEY

 

GOODFELLOW, JANET FAYE

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

6/5/2014

 

4-12-34.1
4-12-39

 

 

 

 

 

NO CONSENT REQUIRED

 

TYLER

WV

 

NALLEY

 

LEWIS, RICHARD & RACHEL

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

6/19/2014

 

4-12-40.6

 

 

 

 

 

NO CONSENT REQUIRED

 

TYLER

WV

 

NALLEY LP

 

MEREDITH,JAN WILLIAMS

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

6/27/2014

 

4-13-15

 

 

 

 

 

NO CONSENT REQUIRED

 

TYLER

WV

 

NALLEY LP

 

RIFFLE, ETHAN A.& MARSHA

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

6/25/2014

 

4-9-17

 

 

 

 

 

NO CONSENT NEEDED

 

TYLER

WV

 

NALLEY LP

 

RIFFLE, ETHAN A.& MARSHA

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND ACCESS ROAD AGREEMENT

 

6/25/2014

 

4-9-17

 

 

 

 

 

NO CONSENT NEEDED

 

TYLER

WV

 

NALLEY LP

 

RIFFLE, ETHAN A.& MARSHA

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND WAREYARD AGREEMENT

 

6/25/2014

 

4-9-17

 

 

 

 

 

NO CONSENT NEEDED

 

TYLER

WV

 

NALLEY LP

 

KAPRICH, LARRY G.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

6/28/2014

 

4-9-6.1
4-9-6

 

 

 

 

 

NO CONSENT REQUIRED

 

TYLER

WV

 

NALLEY TO EH

 

KYLE, DAVID, ET AL.

 

ANTERO MIDSTREAM LLC

 

OPTION AND PERMANENT EASEMENT AGREEMENT

 

6/13/2014

 

4-8-41

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

TYLER

WV

 

NALLEY TO EH

 

KYLE, DAVID, ET AL.

 

ANTERO MIDSTREAM LLC

 

OPTION AND TEMPORARY ACCESS ROAD AGREEMENT

 

8/26/2014

 

4-8-41

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

TYLER

WV

 

NALLEY TO EH

 

KYLE, DAVID, ET AL.

 

ANTERO MIDSTREAM LLC

 

OPTION AND TEMPORARY WAREYARD AGREEMENT

 

6/13/2014

 

4-8-41

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

TYLER

WV

 

NALLEY TO EH

 

CHRISTEN, ROBERT N.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

7/1/2014

 

4-9-10

 

 

 

 

 

NO CONSENT REQUIRED

 

TYLER

WV

 

NALLEY TO EH

 

RUSH, DONAL L. & RONAL W.

 

ANTERO MIDSTREAM LLC

 

MODIFICATION OF OPTION AND TEMPORARY WAREYARD AGREEMENT

 

9/4/2014

 

4-9-14

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

TYLER

WV

 

NALLEY TO EH

 

MEREDITH, JAMES R. & GLORIA I.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND WAREYARD AGREEMENT

 

6/27/2014

 

4-13-15

 

 

 

 

 

NO CONSENT REQUIRED

 

TYLER

WV

 

NALLEY TO EH

 

MEREDITH, JAMES R. & GLORIA I.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

6/27/2014

 

4-13-15

 

 

 

 

 

NO CONSENT REQUIRED

 

TYLER

WV

 

NALLEY TO EH

 

MEREDITH, JAN WILLIAM
BEARD, LUANNE M.

 

ANTERO MIDSTREAM LLC

 

PERMANENT ACCESS ROAD EASEMENT AGREEMENT

 

6/27/2014

 

4-13-15

 

 

 

 

 

NO CONSENT REQUIRED

 

TYLER

 

--------------------------------------------------------------------------------


 

WV

 

NALLEY TO EH

 

MEREDITH, JAN WILLIAM
BEARD, LUANNE M.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND WAREYARD AGREEMENT

 

6/27/2014

 

4-13-15

 

 

 

 

 

NO CONSENT REQUIRED

 

TYLER

WV

 

NALLEY TO EH

 

MEREDITH, JAN WILLIAM
BEARD, LUANNE M.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

6/27/2014

 

4-13-15

 

 

 

 

 

NO CONSENT REQUIRED

 

TYLER

WV

 

NALLEY TO EH

 

MEREDITH, JAMES R. & GLORIA I.

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ACCESS ROAD EASEMENT AGREEMENT

 

7/4/2014

 

4-13-15

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

NALLEY TO EH

 

GRIMES, DONALD

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

7/2/2014

 

4-9-16

 

 

 

 

 

NO CONSENT REQUIRED

 

TYLER

WV

 

NALLEY TO EH

 

MEYERS, RUSSELL L.

 

ANTERO MIDSTREAM LLC

 

OPTION AND PERMANENT EASEMENT AGREEMENT

 

8/6/2014

 

4-9-19

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

TYLER

WV

 

NALLEY TO EH

 

KOONTZ, RALPH D. AND MARY JO.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

6/24/2014

 

2-5-3
4-9-11

 

 

 

 

 

NO CONSENT REQUIRED

 

TYLER

WV

 

NALLEY TO EH

 

KOONTZ, GARY K. & TRACY J.

 

ANTERO MIDSTREAM LLC

 

PERMANENT ACCESS ROAD AGREEMENT

 

6/23/2014

 

2-5-4; 2-6-33; 2-6-33.1

 

 

 

 

 

N/A

 

TYLER

WV

 

NALLEY TO EH

 

MAGRUDER, PAUL E. & JANE ANN

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

6/24/2014

 

4-12-54.2

 

 

 

 

 

NO CONSENT REQUIRED

 

TYLER

WV

 

NALLEY TO EH

 

MOFFIT, NEVEN

 

ANTERO MIDSTREAM LLC

 

OPTION AND PERMANENT EASEMENT AGREEMENT

 

6/26/2014

 

4-8-30.2

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

TYLER

WV

 

NALLEY TO EH

 

MOFFIT, NEVEN

 

ANTERO MIDSTREAM LLC

 

OPTION AND TEMPORARY ACCESS ROAD AGREEMENT

 

6/26/2014

 

4-8-30.2

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

TYLER

WV

 

NALLEY TO EH

 

MOFFIT, NEVEN

 

ANTERO MIDSTREAM LLC

 

OPTION AND TEMPORARY WAREYARD AGREEMENT

 

6/26/2014

 

4-8-30.2

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

TYLER

WV

 

NALLEY TO EH

 

PHILLIPS, GARY

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

6/22/2014

 

48-4-8-39.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

 

--------------------------------------------------------------------------------


 

WV

 

NALLEY TO EH

 

NALLEY, ROBERT, ET UX

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

7/15/2014

 

4-8-54, 39; 4-12-13, 14

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

NALLEY TO EH

 

STILL, CLEATUS T.

 

ANTERO MIDSTREAM LLC

 

OPTION AND PERMANENT EASEMENT AGREEMENT

 

7/9/2014

 

48-8-40

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

TYLER

WV

 

NALLEY TO EH

 

RUSH, DONAL L. & RONAL W.

 

ANTERO MIDSTREAM LLC

 

OPTION AND TEMPORARY WAREYARD AGREEMENT

 

7/12/2014

 

4-9-14
4-9-12

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

TYLER

WV

 

NALLEY TO EH

 

RUSH, DONAL L. & RONAL W.

 

ANTERO MIDSTREAM LLC

 

OPTION AND TEMPORARY ACCESS ROAD AGREEMENT

 

7/12/2014

 

4-9-14
4-9-12

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

TYLER

WV

 

NALLEY TO EH

 

RUSH, RONAL W.

 

ANTERO MIDSTREAM LLC

 

OPTION AND TEMPORARY WAREYARD AGREEMENT

 

7/12/2014

 

4-9-14.1

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

TYLER

WV

 

NALLEY TO EH

 

RUSH, RONAL W.

 

ANTERO MIDSTREAM LLC

 

OPTION AND TEMPORARY ACCESS ROAD AGREEMENT

 

7/12/2014

 

4-9-14.1

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

TYLER

WV

 

NALLEY TO EH

 

JOCHUM, LARRY M. & BETTY L.

 

ANTERO MIDSTREAM LLC

 

OPTION AND PERMANENT EASEMENT AGREEMENT

 

7/2/2014

 

4-9-15; 4-9-15.1; 4-9-43; 4-9-43.1

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

TYLER

WV

 

NALLEY TO EH

 

JOCHUM, LARRY M. & BETTY L.

 

ANTERO MIDSTREAM LLC

 

OPTION AND PERMANENT ROAD AGREEMENT

 

7/2/2014

 

4-9-15; 4-9-15.1; 4-9-43; 4-9-43.1

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

TYLER

WV

 

NALLEY TO EH

 

JOCHUM, LARRY M. & BETTY L.

 

ANTERO MIDSTREAM LLC

 

MODIFICATION OF OPTION AND TEMPORARY WAREYARD AGREEMENT

 

8/26/2014

 

4-9-15; 4-9-15.1; 4-9-43; 4-9-43.1

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

TYLER

WV

 

NALLEY TO EH

 

SMITH, MICHAEL AND DEBRA

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

6/30/2014

 

4-9-20
4-9-18

 

 

 

 

 

NO CONSENT REQUIRED

 

TYLER

WV

 

PIERPOINT

 

MAHONEY, JAMES D.

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

2/15/2014

 

3-9-1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

PIERPOINT

 

MAHONEY, JAMES D.

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

2/15/2014

 

3-9-1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

 

--------------------------------------------------------------------------------


 

WV

 

PIERPOINT

 

MAHONEY, JAMES D.

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY WORKSPACE

 

3/24/2014

 

3-9-1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

PIERPOINT

 

LEASEBURG, WILLIAM C., ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/14/2013

 

1-8-2

 

3/26/2014

 

440/17 #3/26/2014

 

NO CONSENT REQUIRED

 

TYLER

WV

 

PIERPOINT

 

SECKMAN, LLOYD C.
SECKMAN, RANDALL J.
SECKMAN, JEFFREY A.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD ACCESS EASEMENT AGREEMENT

 

12/29/2013

 

1-4-3

 

9/4/2014

 

454/393 #92000

 

NOT REQUIRED

 

TYLER

WV

 

PIERPOINT

 

SECKMAN, RANDALL J ET

 

ANTERO RESOURCES CORPORATION

 

EASEMENT AGREEMENT

 

8/22/2013

 

1-4-3

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

TYLER

WV

 

PIERPOINT

 

BAGLEY, LOREN

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ACCESS ROAD

 

2/27/2014

 

1-11-3

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

PIERPOINT

 

BEEM, TYRONE, ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/28/2013

 

1-11-4

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

TYLER

WV

 

PIERPOINT

 

BEEM, TYRONE L.
BEEM, DIANE
BEEM, DAVID
BEEM, BONITA

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

1/9/2014

 

1-11-4

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

PIERPOINT

 

HAYMOND, ANNIE B.

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

2/20/2014

 

3-14-5

 

3/25/2014

 

327/130 #201400001562

 

NO CONSENT REQUIRED

 

TYLER

WV

 

PIERPOINT

 

DOAK, ROSE ANN

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

1/17/2014

 

3-4-6

 

3/25/2014

 

327/89 #201400001556

 

NO CONSENT REQUIRED

 

TYLER

WV

 

PIERPOINT

 

HAYMOND, CHRISTOPHER
HAYMOND, DANIEL
HAYMOND, JESSICA

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

4/11/2014

 

3-4-9

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

PIERPOINT

 

HAYMOND, CHRISTOPHER
HAYMOND, DANIEL
HAYMOND, JESSICA

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY WORKSPACE

 

4/11/2014

 

3-4-9

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

 

--------------------------------------------------------------------------------


 

WV

 

PIERPOINT

 

UNDERWOOD, RAYMOND

 

ANTERO RESOURCES MIDSTREAM LLC

 

SURFACE FACILITY EASEMENT AGREEMENT

 

2/15/2014

 

1-4-12

 

9/4/2014

 

454/375 #91996

 

NO CONSENT REQUIRED

 

TYLER

WV

 

PIERPOINT

 

JONES, ALFRED LYNN

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT FOR PERMANENT EASEMENT AGREEMENT

 

11/16/2013

 

3-4-12

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

PIERPOINT

 

UNDERWOOD, RAYMOND V.

 

ANTERO MIDSTREAM LLC

 

MODIFICATION OF OPTION & PERMANENT EASEMENT AGREEMENT

 

10/1/2014

 

1-4-13

 

 

 

 

 

NO CONSENT REQUIRED

 

TYLER

WV

 

PIERPOINT

 

UNDERWOOD, RAYMOND V.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/1/2013

 

1-4-13

 

9/4/2014

 

454/386 #91998

 

NO CONSENT REQUIRED

 

TYLER

WV

 

PIERPOINT

 

CHARITY GAS, INC

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

9/5/2014

 

10-5-16

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

PIERPOINT

 

SCOTT, ROGER AND DONNA

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

1/17/2014

 

3-9-19

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

PIERPOINT

 

SCOTT, ROGER AND DONNA

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ACCESS ROAD TO ENTER SOUTHERN WAREYARD ON MARSH RUN

 

8/15/2014

 

3-9-19

 

 

 

 

 

NO CONSENT REQUIRED

 

TYLER

WV

 

PIERPOINT

 

HEINTZMAN, PATRICIA ANN

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY WORKSPACE

 

2/23/2014

 

1-11-22

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

PIERPOINT

 

BURKHART, THOMAS L

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/31/2013

 

2-27-24

 

3/26/2014

 

440/10 #84990

 

NO CONSENT REQUIRED

 

TYLER

WV

 

PIERPOINT

 

DAWSON, GARY D., ET AL

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

10/3/2013

 

1-12-28

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

PIERPOINT

 

MCCRAY, JOSEPH L.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/8/2013

 

1-11-11.1      1-12-31

 

2/24/2014

 

437/700 #83751

 

NO CONSENT REQUIRED

 

TYLER

 

--------------------------------------------------------------------------------


 

WV

 

PIERPOINT

 

MCCRAY, JOSEPH L.

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT AND TEMPORARY WAREYARD AGREEMENT

 

1/1/2015

 

1-11-11.1
1-12-31

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

PIERPOINT

 

HEINTZMAN, PATRICIA

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/31/2013

 

1-11-16.1  1-11-22  1-14-1.1

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

TYLER

WV

 

PIERPOINT

 

DAWSON, GARY D., ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

10/3/2013

 

1-11-18 AND 1-12-25

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

PIERPOINT

 

HERRING, MARY ELLEN ADKINS, ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/31/2013

 

1-11-5      1-8-7.1

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

TYLER

WV

 

PIERPOINT

 

DAWSON, GARY D., ET AL

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

10/3/2013

 

1-12-28        1-15-26       1-15-27

 

N/A

 

N/A

 

 

 

TYLER

WV

 

PIERPOINT

 

HALL, GARY L. & KATHADINA T.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/7/2014

 

1-12-31.1

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

TYLER

WV

 

PIERPOINT

 

HOSKINS, L. GENE & PAMELA

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

1/17/2014

 

1-14-1
1-14-2

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

PIERPOINT

 

HOSKINS, L. GENE ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMAMENT EASEMENT AGREEMENT

 

12/11/2012

 

1-14-1; 1-14-2               1-14-2.1; 1-14-3
1-11-23
1-11-24

 

3/20/2014

 

439/617 #84752

 

NOT REQUIRED

 

TYLER

WV

 

PIERPOINT

 

FERGUSON, ROGER

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ROAD ACCESS AGREEMENT

 

12/30/2013

 

1-4-10.2

 

N/A

 

N/A

 

NOT REQUIRED

 

TYLER

WV

 

PIERPOINT

 

SEDERS, SUSAN L SLIDER, JAMES

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/22/2013

 

1-4-10.7

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

TYLER

WV

 

PIERPOINT

 

UNDERWOOD, RAYMOND, ET AL

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

10/23/2013

 

1-4-13.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

PIERPOINT

 

GRAFF, JOHN H.  & FRANCES J.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/29/2013

 

1-4-15
1-8-23

 

9/16/2013

 

426/262 #77764

 

NOT REQUIRED

 

TYLER

WV

 

PIERPOINT

 

GRAFF, JOHN H.  & FRANCES J.

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WAREYARD

 

3/6/2014

 

1-4-15
1-8-23

 

N/A

 

N/A

 

 

 

TYLER

WV

 

PIERPOINT

 

WEESE, ROGER P

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/22/2013

 

1-4-4
 

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

TYLER

WV

 

PIERPOINT

 

BAKER,MARSHALL

 

ANTERO MIDSTREAM LLC

 

OPTION FOR PERMANENT EASEMENT

 

2/12/2014

 

1-4-4.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

PIERPOINT

 

WEESE, RONALD P ET

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/22/2013

 

1-4-9.1
1-4-9.2
1-4-9.3

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

TYLER

WV

 

PIERPOINT

 

WEESE, BETTY AND RONALD

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

12/30/2014

 

1-4-9.1

 

1-4-9.2

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

 

--------------------------------------------------------------------------------


 

WV

 

PIERPOINT

 

HALL, GARY & KATHADINA

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

1/8/2014

 

1-7-20
1-7-20.1
1-7-20.2
1-7-20.3
1-12-31.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

PIERPOINT

 

MONROE, EDNA

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/27/2013

 

1-8-1  1-8-3.4  1-8-5  1-8-6.2

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

TYLER

WV

 

PIERPOINT

 

MONROE, EDNA

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT ROAD ACCESS EASEMENT AGREEMENT

 

2/27/2014

 

1-8-1
1-8-6.2
1-8-3.4

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

TYLER

WV

 

PIERPOINT

 

ESTLACK, E. THOMAS & CRYSTALEE T.

 

ANTERO MIDSTREAM LLC

 

TEMPORARY VEHICLE PULL-OFF AREA

 

7/23/2014

 

1-8-24.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

PIERPOINT

 

ESTLACK, THOMAS & CRYSTALEE

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

5/5/2014

 

1-8-24.3

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

PIERPOINT

 

ESTLACK, E.THOMAS AND CRYSTALEE T.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/12/2013

 

1-8-24.3

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

TYLER

WV

 

PIERPOINT

 

MONROE, EDNA

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/27/2013

 

1-8-3.4

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

TYLER

WV

 

PIERPOINT

 

MONROE, TERRY LEE, ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/27/2013

 

1-8-6        1-8-6.1

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

TYLER

WV

 

PIERPOINT

 

PERKINS OIL & GAS, INC.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/11/2013

 

3-4-10
3-4-10.1
3-4-10.2
3-4-27
3-4-27.1

 

3/25/2014

 

327/96 #201400001557

 

NO CONSENT REQUIRED

 

TYLER

WV

 

PIERPOINT

 

PERKINS OIL & GAS, INC.

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY WAREYARD AGREEMENT

 

1/9/2014

 

3-4-10
3-4-10.1
3-4-10.2
3-4-27
3-4-27.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

PIERPOINT

 

PERKINS OIL & GAS, INC.

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

1/9/2014

 

3-4-10.1
3-4-10.2
3-4-27

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

PIERPOINT

 

PERKINS OIL & GAS, INC.

 

ANTERO RESOURCES MIDSTREAM LLC

 

MODIFICATION OF OPTION & PERMANENT EASEMENT AGREEMENT

 

9/22/2014

 

3-4-10.1
3-4-10.2
3-4-27

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

PIERPOINT

 

HAYMOND, CHRISTOPHER K., TRUSTEE
IRENE NUTTER HAYMOND TRUST

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

12/31/2013

 

3-4-3
3-4-4
3-4-8
3-4-9

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

TYLER

 

--------------------------------------------------------------------------------


 

WV

 

PIERPOINT

 

HAYMOND, CHRISTOPHER K., TRUSTEE
IRENE NUTTER HAYMOND TRUST

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

12/31/2013

 

3-4-3
3-4-4
3-4-8
3-4-9

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

PIERPOINT

 

PIERCE, LEWIS

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMAMENT EASEMENT AGREEMENT

 

12/20/2012

 

3-9-23.1

 

9/4/2014

 

330/870 #20144966

 

NOT REQUIRED

 

TYLER

WV

 

PIERPOINT

 

PIERCE, LEWIS, ET AL

 

ANTERO RESOURCES CORPORATION

 

 PERMANENT EASEMENT AGREEMENT

 

11/6/2013

 

3-9-23.1

 

3/25/2014

 

327/111 #201400001559

 

NO CONSENT REQUIRED

 

TYLER

WV

 

PIERPOINT

 

PIERCE, LEWIS AND BEATRICE
PIERCE, ERNEST
PIERCE, LEWIS F., JR.

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

1/16/2014

 

3-9-23.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

PIERPOINT

 

CLARK, RICHARD L.

 

ANTERO RESOURCES CORPORATION

 

OPTION FOR PERMANENT EASEMENT AGREEMENT

 

7/16/2013

 

5-6-35.1

 

N/A

 

N/A

 

NOT REQUIRED

 

TYLER

WV

 

PIERPOINT EXT

 

FERGUSON, ROGER

 

ANTERO RESOURCES CORPORATION

 

OPTION FOR PERMANENT EASEMENT

 

8/25/2013

 

1-4-10.2

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

TYLER

WV

 

PIERPOINT EXT

 

FERGUSON, ROGER

 

ANTERO RESOURCES MIDSTREAM LLC

 

SURFACE FACILITY EASEMENT AGREEMENT

 

2/27/2014

 

1-4-10.2

 

8/15/2014

 

453/8 #91267

 

 

 

TYLER

WV

 

SANCHO

 

RIPLEY,ROBERT
RIPLEY-WOLF, VIRGINIA

 

ANTERO MIDSTREAM LLC

 

PERMANENT ACCESS ROAD

 

8/29/2014

 

1-4-6

 

 

 

 

 

NO CONSENT NEEDED

 

TYLER

WV

 

SANCHO

 

UNDERWOOD, RAYMOND

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

4/17/2014

 

1-4-12

 

 

 

 

 

NO CONSENT REQUIRED

 

TYLER

WV

 

SANCHO

 

UNDERWOOD, RAYMOND

 

ANTERO MIDSTREAM LLC

 

SURFACE FACILITY EASEMENT AGREEMENT

 

4/18/2014

 

1-4-12

 

 

 

 

 

NO CONSENT REQUIRED

 

TYLER

WV

 

SANCHO

 

UNDERWOOD, RAYMOND

 

ANTERO MIDSTREAM LLC

 

OPTION FOR ACCESS ROAD EASEMENT AGREEMENT

 

4/18/2014

 

1-4-12

 

 

 

 

 

NO CONSENT REQUIRED

 

TYLER

WV

 

SANCHO

 

McMuLLEN, VIRGIL, ET AL

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENTAND SURFACE FACILITY EASEMENT AGREEMENT

 

6/20/2014

 

1-4-6.4

 

N/A

 

N/A

 

 

 

TYLER

WV

 

SANCHO

 

MCMULLEN, LARRY
MCMULLEN, DENVER
HEASTER, PATSY,
MCMULLEN, VIRGIL
WARNER, MARCIA
ASH, CATHY JO

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT ACCESS ROAD AGREEMENT

 

8/13/2014

 

1-4-6.4

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

TYLER

WV

 

SANCHO

 

HEASTER, CATHY JO, ET AL

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

6/2/2014

 

48-1-4-6.4

 

 

 

 

 

CONSENT NOT REQUIRED

 

TYLER

WV

 

SNIDER

 

SNIDER, TERRY L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/17/2012

 

6-13-19

 

8/19/2013

 

423/774   #76558

 

NOT REQUIRED

 

TYLER

WV

 

SNIDER

 

RITCHIE PETROLEUM CORPORATION, INC.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/16/2012

 

6-13-22

 

8/19/2013

 

423/744   #76554

 

NOT REQUIRED

 

TYLER

 

--------------------------------------------------------------------------------


 

WV

 

SNIDER

 

RITCHIE PETROLEUM CORPORATION, INC.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/1/2013

 

6-13-22

 

9/16/2013

 

426/255 #77763

 

NOT REQUIRED

 

TYLER

WV

 

SNIDER

 

HARPER, MATTHEW & SHAUNA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

VALVE SITE

 

11/15/2012

 

6-13-14         6-13-15          6-13-16         6-13-17           6-13-18

 

8/21/2013

 

424/43   #76613

 

NOT REQUIRED

 

TYLER

WV

 

SNIDER

 

HARPER, MATTHEW & SHAUNA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/12/2013

 

6-13-15; 6-13-16; 6-13-17; 6-13-18

 

8/21/2013

 

424/50   #76614

 

NOT REQUIRED

 

TYLER

WV

 

SNIDER

 

RITCHIE PETROLEUM CORPORATION, INC.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/8/2013

 

6-13-40         6-13-22

 

8/19/2013

 

423/763   #76556

 

NOT REQUIRED

 

TYLER

WV

 

WALNUT WEST

 

SHEPHERD,JASON F.

 

ANTERO MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

2/27/2013

 

6-13-24
6-13-24.2

 

 

 

 

 

NO CONSENT NEEDED

 

TYLER

WV

 

WEIGLE EAST

 

SECKMAN, LLOYD C., ET AL

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT AND RIGHT-OF-WAY AGREEMENT

 

10/2/2013

 

1-4-3

 

N/A

 

N/A

 

 

 

TYLER

WV

 

WVCS

 

WOLFE, CHARLES

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION FOR COMPRESSOR SITE

 

4/2/2013

 

6-12-40

 

N/A

 

N/A

 

NOT REQUIRED

 

TYLER

WV

 

WVCS

 

BAKER, URSAL KAREN

 

ANTERO MIDSTREAM LLC

 

COMPRESSOR STATION OPTION AND EASEMENT AGREEMENT

 

6/27/2014

 

38369

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

TYLER

WV

 

WVCS

 

JONES, HATTIE M.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION FOR COMPRESSOR SITE

 

6/20/2013

 

6-15-5

 

N/A

 

N/A

 

NOT REQUIRED

 

TYLER

OH

 

SUA - GROUND LEASE

 

KIRK K. MILLER PROPERTIES LLC

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE USE AGREEMENT - PIPEYARD LEASE

 

10/1/2012

 

23-0085347.001, 23-0085343.002, 23-0085343.001, 23-0085345.001, 23-0079320.001,
23-0079308.001

 

NOT RECORDED

 

 

 

LESSEE SHALL NOT ASSIGN ITS INTEREST IN THIS LEASE OR SUBLEASE THE PREMISES
WITHOUT THE PRIOR WRITTEN CONSENT OF LESSOR.

 

WASHINGTON

PA

 

DUNN

 

DUNN JOSEPH

 

ANTERO RESOURCES CORPORATION

 

Freshwater Resevoir

 

1/27/2010

 

700-002-00-00-0011-00

 

6/22/2012

 

201218457

 

NOT REQUIRED

 

WASHINGTON

PA

 

DOERFLER

 

ZEMBA, LUDWIG ET UX

 

ANTERO RESOURCES CORPORATION

 

TAP SITE

 

12/1/2010

 

700-003-00-00-0004-00

 

5/25/2011

 

201113827

 

NOT REQUIRED

 

WASHINGTON

PA

 

DOERFLER

 

DOERFLER, FREDERICK G. ET UX &
 DOERFLER, GREGORY L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

COMPRESSOR SITE AND TAP SITE EASEMENT

 

8/25/2009

 

700-004-00-00-0008-00;700-004-00-00-0025-01

 

 

 

 

 

 

 

WASHINGTON

PA

 

DUNN

 

ZEMBA, LUDWIG ET UX

 

ANTERO RESOURCES CORPORATION

 

SURFACE USE

 

8/11/2010

 

700-003-00-00-0004-00

 

5/25/2011

 

201113826

 

NOT REQUIRED

 

WASHINGTON

PA

 

DOERFLER

 

DOERFLER, FREDERICK G. ET UX &
 DOERFLER, GREGORY L.

 

ANTERO RESOURCES CORPORATION

 

SURFACE USE

 

6/24/2009

 

700-004-00-00-0008-00
 700-004-00-00-0042-02
 700-004-00-00-0025-01

 

7/1/2009

 

200918333

 

UNKNOWN, NOT MENTIONED

 

WASHINGTON

PA

 

DUNN

 

DOERFLER, FREDERICK G. ET UX &
 DOERFLER, GREGORY L.

 

ANTERO RESOURCES CORPORATION

 

TAP SITE/PIPELINE RIGHT OF WAY

 

6/29/2009

 

700-004-00-00-0008-00
 700-004-00-00-0042-02
 700-004-00-00-0025-01

 

5/25/2011

 

201113832

 

NOT REQUIRED

 

WASHINGTON

 

--------------------------------------------------------------------------------


 

PA

 

DUNN

 

DOERFLER, FREDERICK G. ET UX &
 DOERFLER, GREGORY L.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/7/2009

 

700-004-00-00-0008-00
 700-004-00-00-0042-02
 700-004-00-00-0025-01

 

5/25/2011

 

201113829

 

NOT REQUIRED

 

WASHINGTON

PA

 

DUNN

 

HOPKINS, MARTA C.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

5/28/2009

 

700-004-00-00-0025-09

 

5/25/2011

 

201113830

 

NOT REQUIRED

 

WASHINGTON

PA

 

DUNN

 

WEST PIKE RUN
 TOWNSHIP SUPERVISORS

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/12/2012

 

700-004-00-00-0026-00

 

PENDING

 

PENDING

 

NOT REQUIRED

 

WASHINGTON

PA

 

DUNN

 

STATHERS, GEORGE JR. ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/8/2012

 

700-004-00-00-0026-01

 

9/17/2013

 

201328086

 

NOT REQUIRED

 

WASHINGTON

PA

 

DUNN

 

DOERFLER, WILLIAM C.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/24/2012

 

700-004-00-00-0028-00

 

9/17/2013

 

201328092

 

NOT REQUIRED

 

WASHINGTON

PA

 

DUNN

 

DOERFLER, WILLIAM C.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD ACCESS

 

10/18/2012

 

700-004-00-00-0028-00

 

9/17/2013

 

201328099

 

NOT REQUIRED

 

WASHINGTON

PA

 

DUNN

 

WILLIAMS, RONALD ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/8/2012

 

700-004-00-00-0028-08

 

9/17/2013

 

201328087

 

NOT REQUIRED

 

WASHINGTON

PA

 

DUNN

 

HARTMAN, CHARLES R. ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD ACCESS

 

8/8/2012

 

700-004-00-00-0028-09

 

6/28/2012

 

201205645

 

NOT REQUIRED

 

WASHINGTON

PA

 

DUNN

 

HARTMAN, CHARLES R. ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD/ EASEMENT MODIFICATION

 

10/18/2012

 

700-004-00-00-0028-09

 

9/17/2013

 

201328085

 

NOT REQUIRED

 

WASHINGTON

PA

 

DUNN

 

HARTMAN, CHARLES R. ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/13/2013

 

700-004-00-00-0028-09
 700-004-00-00-0028-10

 

9/17/2013

 

201328084

 

NOT REQUIRED

 

WASHINGTON

PA

 

DUNN

 

HRUTKAY, MARK J. ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/8/2011

 

700-004-00-00-0059-00

 

9/17/2013

 

201328085

 

NOT REQUIRED

 

WASHINGTON

PA

 

ROBINSON

 

ROBISON, ROBERT C. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

EASEMENT

 

11/6/2012

 

700-001-00-00-0024-00

 

 

 

 

 

NOT REQUIRED

 

WASHINGTON

PA

 

ROBINSON

 

KELLER, JACK W. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

EASEMENT

 

3/24/2012

 

700-001-00-00-0028-02

 

PENDING

 

PENDING

 

NOT REQUIRED

 

WASHINGTON

PA

 

ROBINSON

 

ROSS, DALE T. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

EASEMENT

 

40977

 

700-004-00-00-0009-00
 700-004-00-00-0011-00

 

PENDING

 

PENDING

 

NOT REQUIRED

 

WASHINGTON

WV

 

 

 

Kimberly A. Male

 

Antero Resources Appalachian Corporation

 

Memorandum of Surface Use Agreement

 

39836

 

7-285-51

 

39862

 

1427/937

 

 

 

Harrison

WV

 

 

 

Kimberly A. Male

 

Antero Resources Appalachian Corporation

 

Amendment and Ratification of Surface Use Agreement

 

40744

 

07-285-51

 

40751

 

1473/1335

 

 

 

Harrison

WV

 

 

 

Kimberly A. Male

 

Antero Resources Appalachian Corporation

 

Amendment and Ratification of Surface Use Agreement

 

41010

 

07-285-51

 

41031

 

1489/927

 

 

 

Harrison

WV

 

 

 

Mike Ross ,inc. & I. L. Morris

 

Antero Resources Appalachian Corporation

 

Memorandum of Surface Facility Easement

 

40214

 

7-285-16

 

40228

 

1442/686

 

 

 

Harrison

WV

 

 

 

Rendal J. Dotson & Sandra G. Dotson

 

Antero Resources Bluestone LLC

 

Memorandum of Amended and Restated Surface Use Lease and Appurtenant Rights of
Way

 

40746

 

20-9 & 16

 

40896

 

295/169

 

 

 

Doddridge

WV

 

 

 

Willis Lee Matthey & Forest Warner Mathhey

 

Antero Resources Appalachian Corporation

 

Memorandum of Surface Facility Easement

 

40299

 

18-262-1

 

41226

 

1501/28

 

 

 

Harrison

WV

 

 

 

Clarence E. Sperry, L. Diane Sperry, Janet L. Sperry

 

Antero Resources Appalachian Corporation

 

Surface Facility Easement

 

40328

 

20-324-1, 20-344-1

 

40721

 

1472/1124

 

 

 

Harrison

WV

 

 

 

Bernard W. Hurst, Clara Mae Hurst, Peggy L. Hurst

 

Antero Resources Appalachian Corporation

 

Memorandum of Compressor Facility Easement

 

39943

 

20-403-4

 

39988

 

1433/1198

 

 

 

Harrison

WV

 

 

 

Bernard W. Hurst, Clara Mae Hurst, Peggy L. Hurst

 

Antero Resources Appalachian Corporation

 

Amendment and Ratification of Compressor Facility Easement

 

40670

 

20-403-4

 

40625

 

1465/268

 

 

 

Harrison

WV

 

 

 

Neva A. Ritter, Debra Kay Cantrell, Mark Cantrell, Judy Rose Gardner, Lionel
Gardner

 

Bluestone Energy Partners

 

Lease Agreement

 

39569

 

18-280-2

 

39812

 

1426/338

 

 

 

Harrison

 

--------------------------------------------------------------------------------


 

WV

 

 

 

Kimberly A. Male

 

Antero Resources Appalachian Corporation

 

Surface Use Agreement

 

39836

 

7-285-51

 

N/A

 

N/A

 

 

 

Harrison

WV

 

 

 

Kimberly A. Male

 

Antero Resources Appalachian Corporation

 

Amendment and Ratification of Surface Use Agreement

 

40744

 

7-285-51

 

40751

 

1473/1335

 

 

 

Harrison

WV

 

 

 

Norman I. Sines and Victoria D. Sines

 

Antero Resources Corporation

 

Lease Agreement

 

41487

 

Grant Dist., Doddridge Co., WV; TM/P: 10/2

 

N/A

 

N/A

 

 

 

Doddridge

WV

 

 

 

Norman I. Sines and Victoria D. Sines

 

Antero Resources Corporation

 

Memorandum of Lease

 

41487

 

Grant Dist., Doddridge Co., WV; TM/P: 10/2

 

41488

 

311/545

 

 

 

Doddridge

WV

 

 

 

Ronald G. Barnes

 

Antero Resources Appalachian Corporation

 

Ground Lease

 

41429

 

New Milton Dist., Doddridge Co., WV; TM/P: 1/10.3

 

N/A

 

N/A

 

 

 

Doddridge

WV

 

 

 

Ronald G. Barnes

 

Antero Resources Appalachian Corporation

 

Memorandum of Ground Lease Agreement

 

41429

 

New Milton Dist., Doddridge Co., WV; TM/P: 1/10.3

 

41562

 

315/384

 

 

 

Doddridge

WV

 

 

 

Doris J. Bee and Debbie Hileman, as Second Successor trustees of The Lawrence L.
James Living Trust Dated July 18, 1996; and William Patrick James

 

Antero Resources Appalachian Corporation

 

Permanent Easement Agreement (Pipelines)

 

41248

 

Central District, Doddridge Co., WV; TM/P: 6/6

 

41249

 

304/242

 

 

 

Doddridge

WV

 

 

 

Doris J. Bee and Debbie Hileman, as Second Successor trustees of The Lawrence L.
James Living Trust Dated July 18, 1996; and William Patrick James

 

Antero Resources Appalachian Corporation

 

Permanent Easement Agreement (Electrical-Communication Lines)

 

41248

 

Central District, Doddridge Co., WV; TM/P: 6/6

 

41249

 

304/249

 

 

 

Doddridge

WV

 

 

 

William Patrick James

 

Antero Resources Appalachian Corporation

 

Permanent Easement Agreement

 

41117

 

Central District, Doddridge Co., WV; TM/P: 6/6

 

41528

 

312/431

 

 

 

Doddridge

WV

 

 

 

Dean R. Pennington and Martha A. Pennington

 

Antero Resources Corporation

 

Permanent Easement Agreement [Gas-Water Pipeline(s)]

 

41501

 

Grant Dist., Doddridge County, WV; TM/P: 16/21

 

41501

 

311/124

 

 

 

Doddridge

WV

 

 

 

Shawn A. Glaspell

 

Antero Resources Corporation

 

Permanent Easement Agreement

 

41561

 

McClellan Dist., Doddridge Co., WV; TM/P: 11/34

 

41564

 

315/501

 

 

 

Doddridge

WV

 

 

 

John H. McClain

 

Antero Resources Corporation

 

Agreement

 

41564

 

McClellan Dist., Doddridge Co., WV; TM/P: 11/25, 26, and 26.1

 

N/A

 

N/A

 

 

 

Doddridge

WV

 

 

 

John H. McClain, Roger A. McClain, II, Roger A. McClain, by Bryan E Ash, his
attorney-in-fact, and Stacy L. McClain, II

 

Antero Resources Corporation

 

Road Easement Agreement

 

41474

 

New Milton Dist., Doddridge Co., WV; TM/P:  8/40

 

41474

 

310/263

 

 

 

Doddridge

WV

 

 

 

Mary Frances Harms, Nancy Louise Antill, Timothy R. O’Neill, Kathleen R. Hooven,
Sharon S. O’Neill (formerly known as Sharon S. O’Neill Stainken), Karah Leigh
Loftin, Kelcie Janeen Loftin, Daniel J. O’Neill, Romarlo, LLC, a Georgia limited
liability company, Sean T. O’Neill and The O’Neill Family Trust, by Betty
O’Neill Newsom and Daniel J. O’Neill, its Trustees; c/o Daniel J. O’Neill

 

Antero Resources Appalachian Corporation

 

Easement Agreement

 

41052

 

Union Dist., Ritchie Co., WV; TM/P: 14/10; 14/13.1; 14/3

 

41088

 

316/981

 

 

 

Ritchie

WV

 

 

 

Hattie Markle Jones

 

Antero Resources Appalachian Corporation

 

Permanent Easement Agreement

 

41249

 

Meade Dist., Tyler Co., WV; TM/P:  15/5

 

41505

 

423/723

 

 

 

Tyler

OH

 

 

 

W. Richard Robertson and L. Sue Robertson

 

Antero Resources Corporation

 

Lease Agreement

 

41487

 

36-0021031.000

 

N/A

 

N/A

 

 

 

Noble

OH

 

 

 

W. Richard Robertson and L. Sue Robertson

 

Antero Resources Appalachian Corporation

 

Option and Permanent Easement Agreement

 

41443

 

36-0021031.000

 

41540

 

231/679

 

 

 

Noble

OH

 

 

 

W. Richard Robertson and L. Sue Robertson

 

Antero Resources Corporation

 

Memorandum of Lease Agreement

 

41487

 

36-0021031.000

 

41540

 

231/674

 

 

 

Noble

OH

 

 

 

J. J. Detweiler Enterprises, Inc.

 

Antero Resources Corporation

 

Lease Agreement

 

41487

 

36-0021039.000 and 36-0021042.000

 

N/A

 

N/A

 

 

 

Noble

OH

 

 

 

J. J. Detweiler Enterprises, Inc.

 

Antero Resources Corporation

 

Permanent Easement Agreement (Pipelines)

 

41487

 

36-0021039.000 and 36-0021042.000

 

41540

 

231/696

 

 

 

Noble

OH

 

 

 

J. J. Detweiler Enterprises, Inc.

 

Antero Resources Corporation

 

Permanent Easement Agreement (Access)

 

41487

 

36-0021039.000 and 36-0021042.000

 

41540

 

231/712

 

 

 

Noble

OH

 

 

 

J. J. Detweiler Enterprises, Inc.

 

Antero Resources Corporation

 

Permanent Easement Agreement (Utilities)

 

41487

 

36-0021039.000 and 36-0021042.000

 

41540

 

231/704

 

 

 

Noble

OH

 

 

 

J. J. Detweiler Enterprises, Inc.

 

Antero Resources Corporation

 

Memorandum of Lease Agreement

 

41487

 

36-0021039.000 and 36-0021042.000

 

41540

 

231/690

 

 

 

Noble

OH

 

 

 

Carla Jean Grelles, fka Carla Jean Crum, Debra Ann Foraker, Gary Brett Baker,
and Terry Quaye Hague

 

Antero Resources Midstream LLC

 

Lease Agreement

 

41666

 

31-0021106.000

 

N/A

 

N/A

 

 

 

Noble

OH

 

 

 

Carla Jean Crum, Debra Ann Foraker, Gary Brett Baker and Terry Quaye Hague

 

Antero Resources Appalachian Corporation

 

Option Agreement and Permanent Easement Agreement

 

41426

 

31-0021106 & 31-0051218

 

41668

 

239/729

 

 

 

Noble

OH

 

 

 

Carla Jean Grelles, fka Carla Jean Crum, Debra Ann Foraker, Gary Brett Baker and
Terry Quaye Hague

 

Antero Resources Midstream LLC

 

Memorandum of Lease Agreement

 

41666

 

31-0021106.000

 

41668

 

239/720

 

 

 

Noble

OH

 

 

 

Jeffrey Scott Hill and Tammy Y. Hill, Trustees of The Hill Family Trust, dated
March 4, 2004 and amended in its entirety on March 27, 2012

 

Antero Resources Appalachian Corporation

 

Lease Agreement

 

41317

 

37-0011295.000 and 37-0021294.000

 

N/A

 

N/A

 

 

 

Noble

OH

 

 

 

Jeffrey Scott Hill and Tammy Y. Hill, Trustees of The Hill Family Trust, dated
March 4, 2004 and amended in its entirety on March 27, 2012

 

Antero Resources Appalachian Corporation

 

Permanent Easement Agreement (Pipelines)

 

41317

 

37-0011295.000 and 37-0021294.000

 

41338

 

219/726

 

 

 

Noble

 

--------------------------------------------------------------------------------


 

OH

 

 

 

Jeffrey Scott Hill and Tammy Y. Hill, Trustees of The Hill Family Trust, dated
March 4, 2004 and amended in its entirety on March 27, 2012

 

Antero Resources Appalachian Corporation

 

Permanent Easement Agreement (Access)

 

41317

 

37-0011295.000 and 37-0021294.000

 

41338

 

219/734

 

 

 

Noble

OH

 

 

 

Jeffrey Scott Hill and Tammy Y. Hill, Trustees of The Hill Family Trust, dated
March 4, 2004 and amended in its entirety on March 27, 2012

 

Antero Resources Appalachian Corporation

 

Permanent Easement Agreement (Utilities)

 

41317

 

37-0011295.000 and 37-0021294.000

 

41338

 

219/742

 

 

 

Noble

OH

 

 

 

Jeffrey Scott Hill and Tammy Y. Hill, Trustees of The Hill Family Trust, dated
March 4, 2004 and amended in its entirety on March 27, 2012

 

Antero Resources Appalachian Corporation

 

Memorandum of Lease Agreement

 

41317

 

37-0011295.000 and 37-0021294.000

 

41338

 

219/719

 

 

 

Noble

 

--------------------------------------------------------------------------------


 

LOC

 

LATERAL

 

GRANTOR

 

GRANTEE

 

AGREEMENT

 

EXECUTED
ON

 

PARCEL TAX ID

 

RECORDING
DATE

 

BOOK PAGE
INSTRUMENT

 

CONSENT TO ASSIGN

 

COUNTY

OH

 

BARNESVILLE H2O

 

DAWSON, JAMES A.

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

6/6/2014

 

37-00458
37-00459

 

 

 

 

 

NO CONSENT REQUIRED

 

BELMONT

OH

 

BARNESVILLE H2O

 

MILLER, RICHARD

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WAREYARD AGREEMENT

 

6/4/2014

 

37-00462

 

 

 

 

 

NO CONSENT REQUIRED

 

BELMONT

OH

 

BARNESVILLE LINE

 

SMEAL, ROBERT

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/22/2013

 

37-0000214.000

 

3/19/2014

 

269/433
 #201400074329

 

CONSENT TO ASSIGN NOT REQUIRED

 

BELMONT

OH

 

BARNESVILLE LINE

 

GROVES, JUDY ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

10/11/2013

 

37-0000330.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

BELMONT

OH

 

BARNESVILLE LINE

 

SCHNEGG, ROGER

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

11/16/2013

 

37-0000355.000
 37-0000395.003
 37-0001288.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

BELMONT

OH

 

BARNESVILLE LINE

 

WILCOX, HELEN

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

11/21/2013

 

37-0000358.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

BELMONT

OH

 

BARNESVILLE LINE

 

WEAVER, ADREW ET UX

 

ANTERO RESOURCES MIDSTREAM LLC

 

OPTION/EASEMENT AGREEMENT

 

11/25/2013

 

37-0000358.000

 

 

 

465/121
 201400004473

 

CONSENT TO ASSIGN NOT REQUIRED

 

BELMONT

OH

 

BARNESVILLE LINE

 

INHERST, FLOYD

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/27/2013

 

37-0000377.000

 

3/21/2014

 

466/39
 #201400004696

 

CONSENT TO ASSIGN NOT REQUIRED

 

BELMONT

OH

 

BARNESVILLE LINE

 

PHILLIPS, DANIEL ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

11/1/2013

 

37-0000395.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

BELMONT

OH

 

BARNESVILLE LINE

 

KETTLEWELL, HARRY ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

10/12/2013

 

37-0000409.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

BELMONT

OH

 

BARNESVILLE LINE

 

GROVES, JUDY ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/11/2013

 

37-0000446.000

 

3/24/2014

 

465/130
 #201400004474

 

CONSENT TO ASSIGN NOT REQUIRED

 

BELMONT

OH

 

BARNESVILLE LINE

 

DAWSON, JAMES

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/27/2013

 

37-0000458.000
 37-0000459.000

 

3/21/2014

 

466/31-38
 #201400004695

 

CONSENT TO ASSIGN NOT REQUIRED

 

BELMONT

OH

 

BARNESVILLE LINE

 

MILLER, WESLEY ET AL

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

9/26/2013

 

37-0000461.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

BELMONT

OH

 

BARNESVILLE LINE

 

TROYER, RUBEN

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/23/2013

 

37-0000530.007

 

3/21/2014

 

466/47
 #201400004697

 

CONSENT TO ASSIGN NOT REQUIRED

 

BELMONT

OH

 

BARNESVILLE LINE

 

TIMMONS, CHARLES ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

12/5/2013

 

37-0000598.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

BELMONT

OH

 

BARNESVILLE LINE

 

PERKINS, ERIC ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/29/2013

 

37-0000642.000

 

3/18/2014

 

465/113
 # 201400004472

 

CONSENT TO ASSIGN NOT REQUIRED

 

BELMONT

 

--------------------------------------------------------------------------------


 

OH

 

BARNESVILLE LINE

 

CHAPPELL, GEORGE ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/10/2013

 

37-0001194.000

 

3/18/2014

 

465/146
 #201400004476

 

CONSENT TO ASSIGN NOT REQUIRED

 

BELMONT

OH

 

BARNESVILLE LINE

 

JOHNSON, FREDERICK, TRUSTEE

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

11/21/2013

 

37-0001302.001

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

BELMONT

OH

 

BARNESVILLE LINE

 

MILLER, RICHARD ET AL

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

9/26/2013

 

37-00404.000
 37-00403.000
 37-00211.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

BELMONT

OH

 

BARNESVILLE LINE

 

DAWSON, JAMES A.

 

ANTERO MIDSTREAM LLC

 

MEMORANDUM OF CONSIDERATION FOR PERMANENT ROAD ACCESS EASEMENT AGREEMENT

 

9/29/2014

 

37-00458

 

 

 

 

 

NO CONSENT REQUIRED

 

BELMONT

OH

 

BARNESVILLE LINE

 

DAWSON, JAMES A.

 

ANTERO MIDSTREAM LLC

 

MEMORANDUM OF CONSIDERATION FOR SURFACE FACILITY EASEMENT AGREEMENT

 

9/29/2014

 

37-00458

 

 

 

 

 

NO CONSENT REQUIRED

 

BELMONT

OH

 

BARNESVILLE LINE

 

MILLER, RICHARD

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/26/2013

 

37-00462.000

 

3/14/2014

 

465/138-145
 #201400004475

 

CONSENT TO ASSIGN NOT REQUIRED

 

BELMONT

OH

 

BARNESVILLE LINE

 

TROYER, RUBEN

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY WAREYARD/ROAD ACCESS AGREEMENT

 

1/9/2013

 

37-00530.002
 37-00530.007

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

BELMONT

OH

 

Hothem 3

 

Hothem Family Properties

 

ANTERO RESOURCES CORPORATION

 

Water Impoundment and Compensation Agmt FW 3

 

6/19/2014

 

37-00365.000 37-00364.000

 

 

 

 

 

 

 

BELMONT

OH

 

 

 

Hothem Family Properties

 

ANTERO RESOURCES CORPORATION

 

Water Impoundment and Compensation Agmt FW 3

 

5/23/2014

 

Section 30 37-00365/37-00364

 

7/8/2014

 

278/796-797

 

Yes

 

BELMONT

OH

 

 

 

The Village of Barnesville

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

WATER WITHDRAWL AGREEMENT

 

5/1/2013

 

Somerset Twshp

 

7/26/2013

 

408/357

 

yes

 

BELMONT

OH

 

 

 

The Village of Barnesville

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

WATER WITHDRAWL AGREEMENT

 

5/1/2013

 

Warren Twshp-Section 13-Barnesville Park Lake

 

7/26/2013

 

408/355

 

yes

 

BELMONT

WV

 

 ROCK RUN WATER

 

DAVIS JONATHAN L. AND LOUELLA

 

ANTERO MIDSTREAM LLC

 

TEMP WATER LINE

 

7/25/2014

 

1-7-2

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

ADRIAN

 

ADRIAN, GEORGE ET AL

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY SURFACE FACILITY AND TEMPORARY ABOVE GROUND WATERLINE AND TEMPORARY
ACCESS ROAD AGREEMENT

 

1/20/2014

 

6-3-1.1

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

BEE LEWIS

 

TURNER, GERALD ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/5/2012

 

8-19-8

 

2/22/2013

 

305/333 #172479

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE LEWIS

 

TURNER, GERALD ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

10/5/2012

 

8-19-8

 

9/4/2013

 

312/192  #182512

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE LEWIS

 

BEE, LEWIS PAUL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/13/2012

 

8-19-6
8-19-1

 

1/11/2013

 

304/556  #170546

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE LEWIS

 

BEE, LEWIS PAUL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION FOR ADDITIONAL LINES

 

10/27/2012

 

8-19-6
8-19-1

 

1/11/2013

 

304/536  #170541

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE LEWIS TIE-IN

 

TURNER, GERALD &
JUANITA

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WATER LINE AGREEMENT

 

5/14/2014

 

9-19-8

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

BEE LEWIS TO FRITZ WATER

 

BARBARA J. LOVERN REVOCABLE LIVING TRUST
LOVERN, BARBARA (individually)

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WATER LINE AGREEMENT AND OPTION

 

5/3/2014

 

8-22-5.4

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

Bee Lewis Water Impoundment

 

Lewis Paul Bee

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUA and Compensation

 

8/4/2012

 

6-19

 

9/13/2013

 

312/700 183144

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

Bee Lewis Water Impoundment

 

Key Oil Company

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

Water Impoundment and Compensation

 

2/19/2013

 

7-19

 

3/18/2013

 

305/534 173818

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

LAW, RONALD L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/12/2012

 

6-2-1

 

9/21/2012

 

302/696 #166790

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

LAW, RONALD L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF EASEMENT AGREEMENT

 

2/20/2013

 

6-2-1

 

9/6/2013

 

312/277 #182687

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

SPIKER, SUE ANN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/27/2012

 

6-3-1

 

9/21/2012

 

302/708 #166792

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

SPIKER, SUE ANN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT (WATER)

 

4/26/2013

 

6-3-1

 

8/19/2013

 

311/218 #181743

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

HEASTER, CHARLES P. AND PATSY J, ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/2/2012

 

8-23-1

 

2/22/2013

 

305/312 #172474

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

HEASTER, CHARLES P. AND PATSY J, ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMAMENT EASEMENT AGREEMENT

 

2/3/2013

 

8-23-1

 

2/22/2013

 

305/312 #172474

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

HEASTER, CHARLES P. AND PATSY J, ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

5/29/2013

 

8-23-1

 

9/4/2013

 

305/312 #172474

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

GAGNON, GEORGE L & SUSAN C.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF EASEMENT AGREEMENT

 

2/19/2013

 

6-3-2

 

9/12/2013

 

312/578 #183048

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

GAGNON, GEORGE L. & SUSAN C.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/9/2012

 

6-3-2

 

6/28/2012

 

301/588 #163918

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

HOLLAND, MARY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

4/24/2012

 

8-23-2

 

8/19/2013

 

311/201 #181740

 

ASSIGNMENT WITH LANDOWNER NOTICE AND APPROVAL REQUIRED.  NO ASSIGNMENT WILL BE
EFFECTIVE WITHOUT WRITTEN CONSENT FROM THE LANDOWNER, WHICH CONSENT WILL NOT BE
UNREASONABLY WITHELD.

 

DODDRIDGE

WV

 

BEE-HWY50

 

HOLLAND, MARY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUPPLEMENT

 

6/18/2013

 

8-23-2

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

ADRIAN, GEORGE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF EASEMENT AGREEMENT

 

2/8/2012

 

6-3-6

 

6/19/2013

 

309/508 #178267

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

ADRIAN, GEORGE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/11/2013

 

6-3-6

 

7/26/2012

 

302/135 #164846

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

LACY, RALPH M.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/3/2012

 

6-1-8

 

9/21/2012

 

302/690 #166788

 

NOT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

BEE-HWY50

 

LACY, RALPH M.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

2/21/2013

 

6-1-8

 

9/6/2013

 

312/275 #182686

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

TURNER, GERALD C. & JUANITA L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT (WATER)

 

11/10/2012

 

8-19-8

 

9/4/2013

 

312/219 #182514

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

TURNER, GERALD C. & JUANITA L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/22/2012

 

8-19-8

 

9/21/2012

 

303/61 #166806

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

TURNER, GERALD C. & JUANITA L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

10/5/2012

 

8-19-8

 

9/4/2013

 

312/219 #182518

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

TURNER, GERALD C. & JUANITA L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT (WATER)

 

4/24/2013

 

8-19-8

 

9/4/2013

 

312/219 #182514

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

BARNES, DONALD L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/20/2012

 

6-1-10

 

9/21/2012

 

302/702 #166791

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

BARNES, DONALD L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF EASEMENT AGREEMENT

 

2/21/2013

 

6-1-10

 

6/18/2013

 

309/499 #178115

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

SECRIST, MARY FARR

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

4/6/2012

 

8-20-14

 

7/26/2012

 

302/129  #164845

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

SECRIST, MARY FARR

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE (WATER)

 

4/26/2013

 

8-20-14

 

8/19/2013

 

311/225 #181745

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

BRITTON, MICHAEL ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/2/2012

 

8-19-15

 

9/19/2013

 

303/17 #166798

 

NOT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

BEE-HWY50

 

BRITTON, MICHAEL ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT (WATER)

 

4/24/2013

 

8-19-15

 

8/19/2013

 

311/222 #181744

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

PERINE, IRA H.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/28/2012

 

8-19-22

 

9/21/2012

 

303/1 #166795

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

BARNES, RONALD G.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/13/2012

 

6-1-10.3

 

9/21/2012

 

303/43 #166803

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

BARNES, RONALD G.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION AND EASEMENT AGREEMENT

 

3/14/2013

 

6-1-10.3

 

6/18/2013

 

309/499 #178115

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

BARNES, RONALD G.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

GROUND LEASE AGREEMENT

 

6/4/2013

 

6-1-10.3

 

10/15/2013

 

315/384 #184756

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

RILL, ELWOOD & ELIZABETH

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/16/2012

 

6-1-3 ; 6-1-4

 

6/28/2012

 

301/610  #163923

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

RILL, ELWOOD & ELIZABETH

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION AND  PERMANENT EASEMENT AGREEMENT

 

3/15/2013

 

6-1-3
6-1-4

 

9/6/2013

 

312/277 #182687

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

ADRIAN, GEORGE W & BARBARA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT

 

1/22/2012

 

6-3-1.1

 

7/26/2012

 

302/140 #164847

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

ADRIAN, GEORGE W. & BARBARA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

5/8/2013

 

6-3-1.1

 

9/11/2013

 

312/467 #182978

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

MAXWELL, ROBERT G.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ROAD ACCESS AGREEMENT

 

5/2/2013

 

6-3-12
6-3-12.1

 

6/28/2012

 

301/565 #163909

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

MAXWELL, ROBERT G.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ROAD ACCESS AGREEMENT

 

4/27/2012

 

6-3-12.1

 

6/28/2012

 

301/565 #163909

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

MAXWELL, ROBERT G.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

5/2/2013

 

6-3-12.1
6-3-12

 

6/19/2013

 

309/514 #178269

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

COGAR, LINDA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/9/2012

 

6-3-2.2

 

8/23/2013

 

311/473 #181989

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

COGAR, LINDA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/9/2012

 

6-3-2.2

 

8/23/2013

 

311/473 #181990

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

COGAR, LINDA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

2/26/2013

 

6-3-2.2

 

8/23/2013

 

311/473 #181990

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

CLYNE, TIMOTHY R.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/27/2012

 

6-3-6.1

 

6/28/2012

 

301/621 #163925

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

CLAY, FREDDIE LEE & PATSY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/21/2012

 

8-19-23.1

 

9/21/2012

 

302/720 #166794

 

NOT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

BEE-HWY50

 

NELSON, BAILEY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/18/2012

 

8-19-23.2

 

9/21/2012

 

303/10 # 166797

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEE-HWY50

 

NELSON, BAILEY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

4/27/2012

 

8-19-23.2

 

9/21/2012

 

303/7 #166796

 

NOT REQUIRED

 

DODDRIDGE

WV

 

BEEL LEWIS TIE IN

 

TURNER, GERALD & JUANITA

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

5/14/2014

 

8-19-8

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

Bonnell to Swisher

 

Laura Hurst Nestor

 

ANTERO RESOURCES CORPORATION

 

Temp Above Ground WL AG

 

12/13/2013

 

12-7

 

 

 

 

 

Yes

 

DODDRIDGE

WV

 

Bonnell to Swisher

 

James and Jacquline Bonnell

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

Water Impoundment

 

9/20/2012

 

12-15

 

10/25/2012

 

303-602

 

Yes

 

DODDRIDGE

WV

 

Bonnell to Swisher

 

Coastal Forest Resources Company

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUA

 

3/22/2012

 

12-17

 

 

 

Whitehair Pad

 

Yes

 

DODDRIDGE

WV

 

Bonnell to Swisher

 

Elton Whitehair

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUA

 

12/9/2011

 

12-18

 

1/30/2012

 

262-636

 

Yes

 

DODDRIDGE

WV

 

Bonnell to Swisher

 

Dennis and Laura Cottrill

 

ANTERO RESOURCES CORPORATION

 

Temp Above Ground WL AG

 

12/13/2013

 

13-2

 

NA

 

NA

 

Yes

 

DODDRIDGE

WV

 

Bonnell to Swisher

 

Leoan Swisher

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUA

 

7/18/2012

 

13-9

 

8/2/2012

 

302-271

 

Yes

 

DODDRIDGE

WV

 

BONNELL TO WOLF PEN

 

DAVIS, DOROTHY ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/10/2013

 

6-4-38

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

BONNELL TO WOLF PEN

 

COMSTOCK/SILVESTRE TRUSTS

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/18/2013
4/26/2013

 

6-8-39

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

BONNELL TO WOLF PEN

 

DEVOL, NORMAN

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/27/2013

 

6-8-41

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

BONNELL TO WOLF PEN

 

BOW, CHARLES T.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/26/2013

 

6-12-2

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

BONNELL TO WOLF PEN

 

BOWYER, NORMA SUE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

5/9/2013

 

6-8-5

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

BONNELL TO WOLF PEN

 

BURBRIDGE, ERMAN DALE

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WATER LINE OPTION AND AGREEMENT

 

7/28/2014

 

6-8-6

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

BONNELL TO WOLF PEN

 

BURBRIDGE, ERMAN DALE

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

7/28/2014

 

6-8-6

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

BONNELL TO WOLF PEN

 

BARR, JAMES ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

WATER IMPOUNDMENT AND COMPENSATION AGREEMENT

 

6/12/2014

 

6-12-10

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

BONNELL TO WOLF PEN

 

KEPLINGER, DALE AND MELISSA

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/27/2013

 

6-8-17

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

BONNELL TO WOLF PEN

 

BONNELL, JAMES & JACQUELINE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

WATER IMPOUNDMENT AND COMPENSATION AGREEMENT

 

9/20/2012

 

6-12-15.1

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

BONNELL TO WOLF PEN

 

COX, DENVER AND MARY

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

7/17/2014

 

6-12-2.1

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

Bonnell Water Impoundment

 

James Theodore Barr Jr & Bernice JoAnn Barr

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

Water Impoundment and Compensation

 

8/6/2012

 

10-12

 

 

 

 

 

 

 

DODDRIDGE

WV

 

Bonnell Water Impoundment

 

James F Bonnell & Jacqueline S Bonnell

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

Water Impoundment and Compensation

 

5/12/2003

 

15-12

 

 

 

 

 

 

 

DODDRIDGE

WV

 

CANTON CONNECTOR AND CANTON WATER

 

CUTRIGHT, EDWARD ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/27/2012

 

3-9-31

 

4/12/2012

 

299/113 #161846

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON CONNECTOR AND CANTON WATER

 

CUTRIGHT, EDWARD ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

5/27/2013

 

3-9-31

 

2/19/2014

 

321/73 #193763

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON CONNECTOR AND CANTON WATER

 

CUTRIGHT, EDWARD ET AL

 

ANTERO RESOURCES CORPORATION

 

RATIFACATION AND CONFIRMATION OF AGREEMENTS

 

11/9/2013

 

3-9-31

 

1/2/2014

 

319/423 #190099

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON CONNECTOR AND CANTON WATER

 

MOORE, DWIGHT E. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/9/2011

 

3-13-17
3-13-21
3-13-22
8-9-6

 

3/28/2012

 

297/589 #161379

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON CONNECTOR AND CANTON WATER

 

MOORE, DWIGHT E. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

6/12/2012

 

3-13-17
3-13-21
3-13-22
8-9-6

 

4/23/2013

 

306/128  #175462

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON CONNECTOR AND CANTON WATER

 

SWENTZEL, FRANCES L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/10/2012

 

3-13-6
3-13-7
3-13-13
3-13-14

 

4/12/2012

 

299/123 #161847

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON CONNECTOR AND CANTON WATER

 

SWENTZEL, FRANCES L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

5/16/2013

 

3-13-6
3-13-7
3-13-13
3-13-14

 

2/19/2014

 

321/78 #193765

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON CONNECTOR AND CANTON WATER

 

MCMILLAN, ETHYLN ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

4/4/2012

 

3-6-26.9

 

10/3/2012

 

303/205 #167155

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON CONNECTOR AND CANTON WATER

 

MCMILLAN, ETHYLN ET AL

 

ANTERO RESOURCES CORPORATION

 

BELOW GROUND WATER LINE

 

7/9/2013

 

3-6-26.9

 

2/19/2014

 

321/56 #193757

 

NOT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

CANTON CONNECTOR AND CANTON WATER

 

WILLIAMS, LARRY ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/2/2012

 

3-9-18
3-9-18.1
3-9-36

 

4/12/2012

 

299/129 #161848

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON CONNECTOR AND CANTON WATER

 

WILLIAMS, LARRY ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

6/26/2013

 

3-9-18
3-9-18.1
3-9-36

 

1/2/2014

 

319/404 #190091

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON CONNECTOR AND CANTON WATER

 

MCMILLAN, JOHN A.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/3/2012

 

3-9-2.1

 

11/20/2012

 

304/89 #168825

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON CONNECTOR AND CANTON WATER

 

MCMILLAN, JOHN A.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

6/2/2013

 

3-9-2.1

 

2/19/2014

 

321/52 #193756

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON CONNECTOR AND CANTON WATER

 

MCMILLAN, BRIAN ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/29/2012

 

3-9-2.2

 

10/3/2012

 

303/199 #167149

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON CONNECTOR AND CANTON WATER

 

MCMILLAN, BRIAN ET AL

 

ANTERO RESOURCES CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

7/10/2013

 

3-9-2.2

 

2/19/2014

 

321/66 #193759

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON CONNECTOR AND CANTON WATER

 

YERKEY, RONALD

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/20/2012

 

3-9-3
3-9-4
3-9-19
3-9-9

 

10/3/2012

 

303/129 #161848

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON CONNECTOR AND CANTON WATER

 

YERKEY, RONALD

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

7/5/2013

 

3-9-3
3-9-4
3-9-19
3-9-9

 

8/7/2014

 

332/334 #206961

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

FORESTER, YVONNE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/19/2011

 

3-5-3

 

4/12/2012

 

299/97  #161843

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

FORESTER, YVONNE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

5/1/2013

 

3-5-3

 

5/13/2013

 

309/239 #176394

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

JACKSON, VANCE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/13/2011

 

3-8-3

 

3/21/2012

 

297/479   #161188

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

JACKSON, VANCE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

6/21/2013

 

3-8-3

 

1/2/2014

 

319/415 #190096

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

CRESSMAN, ERIC ARNOLD

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/24/2012

 

3-2-5

 

4/2/2012

 

298/354  #161480

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

CRESSMAN, ERIC ARNOLD

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/27/2012

 

3-2-5

 

4/2/2012

 

298/348  #161479

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

CRESSMAN, ERIC ARNOLD

 

ANTERO RESOURCES CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

8/28/2013

 

3-2-5

 

2/19/2014

 

321/70 #193760

 

NOT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

CANTON SOUTH AND CANTON WATER

 

DOAK, KENNETH WANYNE & KAREN HALL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/22/2011

 

3-2-9

 

4/12/2012

 

299/86   #161841

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

DOAK, KENNETH WANYNE & KAREN HALL

 

ANTERO RESOURCES CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

8/6/2013

 

3-2-9

 

2/19/2014

 

321/33#193749

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

SMITH, ROBERT J. & CINDY L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/6/2011

 

3-5-9

 

4/12/2012

 

299/108   #161845

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

SMITH, ROBERT J. & CINDY L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

4/28/2013

 

3-5-9

 

5/13/2013

 

309/243 #176395

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

ASH, WALLACE & IDA CATHERINE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/12/2011

 

3-6-24

 

3/21/2012

 

297/470    #161187

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

ASH, WALLACE & IDA CATHERINE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

6/26/2013

 

3-6-24

 

9/6/2013

 

312/260 #182680

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

LUCAS, ROGER J. & CARRI

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/25/2011

 

3-2-4.1

 

4/12/2012

 

299/92   #161842

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

LUCAS, ROGER J. & CARRI

 

ANTERO RESOURCES CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

7/10/2013

 

3-2-4.1

 

9/6/2013

 

312/269 #182683

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

COASTAL FOREST RESOURCES COMPANY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/23/2012

 

3-2-4.2

 

4/12/2012

 

299/75  #161840

 

REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

PRATT, DENZIL F. & SHIRLEY M.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/21/2012

 

3-5-18
3-5-19
3-5-20
3-5-10

 

3/21/2012

 

297/480  #161189

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

PRATT, DENZIL F. & SHIRLEY M.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

4/27/2013

 

3-5-18
3-5-19
3-5-20
3-5-10

 

5/10/2013

 

309/223 #176284

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

CHESTNUT GROVE CHURCH TRUSTEES

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/4/2011

 

3-5-30
3-5-30.1

 

3/21/2012

 

297/457  #161184

 

NOT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

CANTON SOUTH AND CANTON WATER

 

JORDAN FAMILY TRUST

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/4/2011

 

3-5-7
3-5-8

 

4/12/2012

 

299/102   #161844

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

JORDAN FAMILY TRUST

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

3/28/2013

 

3-5-7
3-5-8

 

5/10/2013

 

309/219 #176283

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

STANLEY, TOBY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/7/2011

 

3-6-18.1

 

3/21/2012

 

297/465  #161186

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

STANLEY, TOBY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

6/20/2013

 

3-6-18.1

 

2/19/2014

 

321/38  #193753

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

MARIN, GAETAN & MARY EDWINA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/12/2011

 

3-9-35
3-9-2.1

 

3/22/2012

 

297/463  #161201

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

MARIN, GAETAN & MARY EDWINA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF EASEMENT

 

3/1/2012

 

3-9-35
3-9-2.1

 

3/21/2012

 

297/463   #161185

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

MARIN, GAETAN & MARY EDWINA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

7/16/2013

 

3-9-35
3-9-2.1

 

9/6/2013

 

312/260 #182680

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

MOORE, FOREST C. AND BRENDA L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/30/2011

 

5-20-13.1

 

9/3/2013

 

424/826 #77107

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

MOORE, FOREST C. AND BRENDA L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/10/2012

 

5-20-13.1

 

5/28/2013

 

417/20 #72895

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

MOORE, FOREST C. AND BRENDA L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

8/25/2012

 

5-20-13.1

 

5/28/2013

 

417/25   #72896

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

MOORE, FOREST C. AND BRENDA L.

 

ANTERO RESOURCES CORPORATION

 

OPTION FOR EASEMENT

 

7/21/2013

 

5-20-13.1

 

10/25/2013

 

429/765 #796645

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON SOUTH AND CANTON WATER

 

MOORE, FOREST C. AND BRENDA L.

 

ANTERO RESOURCES CORPORATION

 

PARMANET EASEMENT AGREEMENT

 

7/21/2013

 

5-20-13.1

 

10/25/2013

 

429/765 #796645

 

NOT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

CANTON SOUTH AND CANTON WATER

 

HAMILTON, GARY L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/20/2012

 

5-20-15; 5-10-4

 

4/30/2012

 

395/386   #59334

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON TO MELODY WATER

 

KIMBALL, MARVIN ET AL

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WATER LINE AGREEMENT

 

8/1/2014

 

3-2-16

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

DODDRIDGE

WV

 

CANTON WATER

 

JUDITH A. NOLL

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WORKSPACE

 

10/1/2013

 

3-13-28

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

CANTON WATER

 

BAKER, MARTY ET AL

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY EASEMENT AGREEMENT

 

7/7/2014

 

3-2-2

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON WATER

 

BLAND, ROBERT ET UX

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ROAD ACCESS AGREEMENT

 

10/28/2013

 

6-2-2

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

CANTON WATER

 

HAUG, ROBERT ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/9/2013

 

8-9-2

 

8/7/2014

 

332/339 #206962

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

CANTON WATER

 

MILLER, DOUG ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/18/2013

 

8-9-3

 

12/6/2013

 

318/564 #188593

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

CANTON WATER

 

HAMILTON, GARY L.

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WORKSPACE AGREEMENT

 

11/8/2013

 

5-10-4

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

CANTON WATER

 

MOORE, DWIGHT ET UX

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WORKSPACE AGREEMENT

 

9/1/2013

 

8-9-6

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

CANTON WATER

 

HAYDUK, ELIZABETH

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT FOR HWY CROSSING

 

9/6/2013

 

3-16-15

 

8/18/2014

 

332/511 #207904

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

CANTON WATER

 

LEATHERMAN, DELBERT E.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/6/2013

 

3-16-15

 

8/18/2014

 

332/511 #207904

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

CANTON WATER

 

LEATHERMAN, DONNA

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT FOR HWY CROSSING

 

9/6/2013

 

3-16-15

 

8/18/2014

 

332/511 #207904

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

CANTON WATER

 

LEATHERMAN, MICHAEL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT FOR HWY CROSSING

 

9/6/2013

 

3-16-15

 

8/18/2014

 

332/511 #207904

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

CANTON WATER

 

SULLIVAN, J NELSON ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/9/2013

 

3-17-17

 

1/2/2014

 

319/443 #190108

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

CANTON WATER

 

PENNINGTON, DEAN & MARTHA

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/30/2013

 

3-16-21

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

CANTON WATER

 

FRASHURE, CLYDE RYAN JR

 

ANTERO RESOURCES CORPORATION

 

PERMANENT AGREEMENT

 

9/12/2013

 

3-16-1
3-16-4

 

1/2/2014

 

319/408 #190093

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

CANTON WATER

 

FRASHURE, CLYDE RYAN JR

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WORKSPACE

 

10/3/2013

 

3-16-1
3-16-4

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

CANTON WATER

 

FRASHURE, CLYDE RYLAN, JR.

 

ANTERO RESOURCES CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

 

3/15/2013

 

3-16-4
3-16-1

 

9/12/2013

 

312/581 #183049

 

NOT REQUIRED

 

DODDRIDGE

WV

 

CANTON WATER

 

CHESTNUT GROVE CHRISTIAN CHURCH

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/2/2013

 

3-5-30
3-5-30.1

 

8/19/2013

 

311/213 #181742

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

CANTON WATER

 

JORDAN FAMILY TRUST

 

ANTERO RESOURCES CORPORATION

 

VALVE SITE

 

3/28/2013

 

3-5-7; 3-5-8

 

9/9/2013

 

312/319 #182764

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

CANTON WATER

 

STANLEY, TOBEY

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WORKSPACE

 

10/1/2013

 

3-6-18.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

CANTON WATER

 

YERKEY, RONALD

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WORKSPACE

 

10/10/2013

 

3-9-3
3-9-4
3-9-19
3-9-9

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

CANTON WATER

 

RILL, ELWOOD & ELIZABETH

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/31/2013

 

6-1-3
6-1-4

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

CLINE WATER

 

FLUHARTY, MICHAEL ET AL

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

4/28/2014

 

6-15-1

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

DAINE DAVIS WATER

 

DAVIS, JONATHAN

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WATER LINE OPTION AND AGREEMENT

 

8/22/2013

 

1-7-2

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

DIANE DAVIS

 

DAVIS, JONATHAN

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

7/25/2014

 

1-7-1

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

DIANE DAVIS

 

DAVIS, JONATHAN L.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/22/2013

 

1-7-1

 

9/12/2013

 

312/523 #183040

 

NOT REQUIRED

 

DODDRIDGE

WV

 

DIANE DAVIS

 

DAVIS, JONATHAN AND LOUELLA

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

7/25/2014

 

1-7-2

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

DIANE DAVIS

 

DAVIS, LOUELLA DIANE AND JONATHAN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/22/2013

 

1-7-2

 

12/6/2013

 

318/500 #188582

 

NOT REQUIRED

 

DODDRIDGE

WV

 

DIANE DAVIS LINE

 

DAVIS,JONATHAN L.

 

ANTERO MIDSTREAM LLC

 

OPTION TO PURCHASE TEMPORARY WATER LINE

 

8/25/2014

 

1-7-1

 

N/A

 

N/A

 

WRITTEN CONSENT

 

DODDRIDGE

WV

 

DIANE DAVIS WATER

 

DAVIS, JONATHAN & LOUELLA

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WATER LINE OPTION AND AGREEMENT

 

 

 

1-7-2

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

DOTSON TO MCGILL WATER

 

D&M POWELL

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ACCESS ROAD EASEMENT AGREEMENT

 

7/16/2014

 

1-9-38

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

DOTSON-HOLLAND WATER

 

McCLOY, ALVADORE
McCLOY, FRANCES JEAN

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WATER LINE OPTION AND AGREEMENT

 

5/12/2014

 

1-9-22

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

DOTSON-HOLLAND WATER

 

TODD, KATHY R.

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WATER LINE OPTION AND AGREEMENT

 

5/14/2014

 

1-9-27

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

DOTSON-HOLLAND WATER

 

HOLLAND, KIMBERLEE K.

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WATER LINE OPTION AND AGREEMENT

 

5/14/2014

 

1-9-26.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

ERWIN HILLTOP

 

CRISLIP, REXALL ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/16/2012

 

6-12-34

 

4/2/2012

 

298/367 #161482

 

NOT REQUIRED

 

DODDRIDGE

WV

 

ERWIN HILLTOP

 

CRISLIP, REXALL ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/16/2012

 

6-12-34

 

4/2/2012

 

298/360  #161481

 

NOT REQUIRED

 

DODDRIDGE

WV

 

ERWIN HILLTOP

 

CRISLIP, REXALL ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ROAD ACCESS EASEMENT AGREEMENT

 

11/16/2012

 

6-12-34

 

9/19/2013

 

313/269 #183431

 

 

 

DODDRIDGE

WV

 

ERWIN HILLTOP

 

ERWIN, JOHN F.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/19/2012

 

6-12-34

 

4/10/2012

 

298/695  #161755

 

NOT REQUIRED

 

DODDRIDGE

WV

 

ERWIN HILLTOP

 

ERWIN, JOHN F.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT

 

9/13/2012

 

6-12-34

 

11/20/2012

 

304/100  #168827

 

NOT REQUIRED

 

DODDRIDGE

WV

 

ERWIN HILLTOP

 

ERWIN, JOHN F.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

9/14/2012

 

6-12-34

 

11/20/2012

 

304/95  #168826

 

NOT REQUIRED

 

DODDRIDGE

WV

 

ERWIN HILLTOP

 

FLUHARTY, MICHAEL ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/23/2012

 

6-15-1

 

4/10/2012

 

299/01   #161759

 

NOTICE WITHIN 60 DAYS AFTER ASSIGNMENT

 

DODDRIDGE

WV

 

ERWIN HILLTOP

 

FLUHARTY, MICHAEL D., ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/25/2013

 

6-15-1

 

4/10/2012

 

299/61   161259

 

 

 

DODDRIDGE

WV

 

ERWIN HILLTOP

 

CORNE, CHARLES W.,  JR. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

7/16/2012

 

6-14-16

 

9/12/2013

 

312/545 #183043

 

NOT REQUIRED

 

DODDRIDGE

WV

 

ERWIN HILLTOP

 

CORNE, CHARLES W.,  JR. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

4/24/2013

 

6-14-16

 

4/10/2012

 

298/709   #161757

 

NOT REQUIRED

 

DODDRIDGE

WV

 

ERWIN HILLTOP

 

NICHOLSON, RICHARD KELLY ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/2/2011

 

6-12-33
6-15-2.2

 

9/17/2013

 

313/99 #183249

 

NOT REQUIRED

 

DODDRIDGE

WV

 

ERWIN HILLTOP

 

NICHOLSON, RICHARD KELLY ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT

 

5/13/2012

 

6-12-33
6-15-2.2

 

9/17/2013

 

313/105 #183250

 

NOT REQUIRED

 

DODDRIDGE

WV

 

ERWIN HILLTOP

 

NICHOLSON, RICHARD KELLY ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

5/13/2013

 

6-12-33
6-15-2.2

 

9/17/2013

 

313/108 #183251

 

NOT REQUIRED

 

DODDRIDGE

WV

 

ERWIN HILLTOP

 

HAWKINBERRY, DENZIL W.,  II ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/27/2012

 

6-14-16.3

 

4/10/2012

 

298/702  #161756

 

NOT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

ERWIN HILLTOP

 

CARL HINTER HEIRS;
BURTON, VIVIAN E. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/28/2011

 

6-15-13.2

 

4/10/2012

 

298/687  #161754

 

NOT REQUIRED

 

DODDRIDGE

WV

 

ERWIN HILLTOP

 

CARL HINTER HEIRS;
BURTON, VIVIAN E. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

 

8/12/2012

 

6-15-13.2

 

10/5/2012

 

303/300  #167311

 

NOT REQUIRED

 

DODDRIDGE

WV

 

ERWIN HILLTOP

 

CONRAD, ROBERT G. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/8/2012

 

6-15-13.2

 

4/10/2012

 

298/717 #161758

 

NOT REQUIRED

 

DODDRIDGE

WV

 

ERWIN HILLTOP

 

CONRAD, ROBERT G. ET AL

 

ANTERO RESOURCES CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

6/24/2013

 

6-15-13.2

 

9/17/2013

 

313/7 #183232

 

NOT REQUIRED

 

DODDRIDGE

WV

 

ERWIN HILLTOP

 

FARROW, JOAN R.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/21/2011

 

6-15-2
6-15-3

 

4/10/2012

 

299/10  #161760

 

NOT REQUIRED

 

DODDRIDGE

WV

 

ERWIN HILLTOP

 

FARROW, JOAN R.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

6/18/2013

 

6-15-2
6-15-3

 

9/17/2013

 

313/56 #183244

 

NOT REQUIRED

 

DODDRIDGE

WV

 

ERWIN HILLTOP

 

FRONC, JACEK

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/3/2012

 

6-15-2.1

 

10/24/2012

 

303/578 #167995

 

NOT REQUIRED

 

DODDRIDGE

WV

 

ERWIN HILLTOP

 

FRONC, JACEK

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ROAD ACCESS AGREEMENT

 

4/6/2012

 

6-15-2.1

 

12/9/2013

 

318/644 #188830

 

NOT REQUIRED

 

DODDRIDGE

WV

 

ERWIN HILLTOP

 

FRONC, JACEK

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONALPIPELINE AGREEMENT

 

5/22/2013

 

6-15-2.1

 

9/17/2013

 

313/60 #183245

 

NOT REQUIRED

 

DODDRIDGE

WV

 

Foreman Water Impoundment

 

Burner Land Co. Inc

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUA and Compensation

 

7/16/2012

 

9-7

 

7/25/2012

 

302/83 164798

 

NOT REQUIRED

 

DODDRIDGE

WV

 

Foreman Water Impoundment

 

Dennis Foreman

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUA and Compensation

 

5/3/2012

 

10-7

 

5/24/2012

 

301/108 162979

 

NOT REQUIRED

 

DODDRIDGE

WV

 

Foreman Water Impoundment

 

Lawrence J Jones and Jacqueline  Jones

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUA and Compensation

 

8/16/2012

 

12.2-6

 

8/28/2012

 

275/456 165999

 

NOT REQUIRED

 

DODDRIDGE

WV

 

Foreman Water Impoundment

 

Clevenger, Richard D. & Margeurite A.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

Access Road Aggreeement

 

5/3/2012

 

21-7

 

 

 

 

 

NOT REQUIRED

 

DODDRIDGE

WV

 

FRITZ WATER

 

KEY OIL COMPANY

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

8/12/2014

 

8-19-7
8-19-13
8-19-19

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

FRITZ WATER

 

DOTSON, LARRY

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

4/27/2014

 

8-22-2
8-22-3
8-22-4

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

FRITZ WATER

 

KILEY, JOSEPH & JACQUELINE

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

4/26/2014

 

8-22-5.1

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

FRITZ WATER

 

BARBARA LOVERN TRUST

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

5/3/2014

 

8-22-5.4

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

FRITZ WATER

 

MUMMA, CARROL

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

4/29/2014

 

8-22-5.6

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

FRITZ WATER LINE

 

DOTSON, LARRY

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WATER LINE AGREEMENT AND OPTION

 

4/26/2014

 

8-22-2
8-22-3
8-22-4

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

FRITZ WATER LINE

 

KILEY, JOSEPH & JACQUELINE

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WATER LINE AGREEMENT AND OPTION

 

4/26/2014

 

8-22-5.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

FRITZ WATER LINE

 

MUMMA, CARROLL
MUMMA, JOANN

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WATER LINE AGREEMENT AND OPTION

 

4/29/2014

 

8-22-5.6

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

Heflin Water Impoundment

 

Clifford Bash

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUA and Compensation

 

1/6/2012

 

32-11

 

2/25/2013

 

305/363 172511

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

Heflin Water Impoundment

 

Bernard Hurst Jr and Carol Hurst

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUA and Compensation

 

10/9/2012

 

32-11

 

11/8/2012

 

304/13 168389

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

Heflin Water Impoundment

 

Laura Matunda

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUA and Compensation

 

12/14/2012

 

32-11

 

2/25/2013

 

305/386 172520

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

Heflin Water Impoundment

 

Kristi Nicholson

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUA and Compensation

 

10/17/2012

 

32-11

 

11/8/2012

 

304/23 168394

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

Heflin Water Impoundment

 

Clarence Everett Sperry and Josephine H Sperry

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUA and Compensation

 

11/9/2012

 

32-11

 

12/5/2012

 

304/197 169164

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

Heflin Water Impoundment

 

Janet Sperry

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUA and Compensation

 

11/3/2012

 

32-11

 

12/5/2012

 

304/195 169163

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

Heflin Water Impoundment

 

Diane Sperry

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUA and Compensation

 

11/5/2012

 

32-11

 

12/5/2012

 

304/199 169165

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

Heflin Water Impoundment

 

Jean A Nicholson

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUA and Compensation

 

10/10/2012

 

32-11

 

11/8/2012

 

304/21 168393

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

Heflin Water Impoundment

 

Gary L Nicholson and Shirley Nicholson

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUA and Compensation

 

11/5/2012

 

32-11

 

12/5/2012

 

304/209 169170

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

Heflin Water Impoundment

 

Katherine Taylor

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUA and Compensation

 

4/30/2013

 

32-11

 

7/23/2013

 

310/509 180217

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

Heflin Water Impoundment

 

Jeffrey J Ford

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUA and Compensation

 

10/26/2012

 

36-11

 

11/8/2012

 

303/723 168379

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

Hinter Heirs North Water Impoundment

 

David & Vivian Burton and Richard and Loreta Delaney

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

Water Impoundment and Compensation

 

12/20/2012

 

12-15

 

2/25/2013

 

305/383 172519

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

Hinter Heirs South Water Impoundment

 

David & Vivian Burton and Richard and Loreta Delaney

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

Water Impoundment and Compensation

 

12/20/2012

 

12-15

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

HINTER HEIRS TO CLINE WATER

 

FLUHARTY, MICHAEL D.
FLUHARTY, RICHARD P.
FLUHARTY, ROBERT L.

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WATER LINE AGREEMENT AND OPTION

 

4/28/2014

 

6-15-1

 

N/A

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

HWY 50 CROSSING

 

LAW, RONALD L.

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ROAD ACCESS

 

9/27/2013

 

6-2-1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

HWY 50 CROSSING

 

RACE, FRANK W., ET UX

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WORKSPACE

 

8/22/2013

 

8-13-18

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

HWY 50 CROSSING

 

RILL, ELWOOD P., ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/31/2013

 

6-1-3     6-1-4

 

10/2/2014

 

336/89 #212302

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

HWY 50 CROSSING

 

BALLENGER, JAMES M., ET UX

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WORKSPACE

 

10/22/2013

 

8-16-5
8-16-6
8-17-2
8-17-2.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

HWY 50 XING

 

LAW, RONALD

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/8/2013

 

6-2-1

 

2/19/2014

 

321/161 #193872

 

NOT REQUIRED

 

DODDRIDGE

WV

 

HWY 50 XING

 

COTTRILL, TIMOTHY ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/24/2013

 

8-13-15

 

2/26/2014

 

321/250

 

NOT REQUIRED

 

DODDRIDGE

WV

 

HWY 50 XING

 

WASMER, SEAN

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/14/2013

 

8-13-17

 

PENDING

 

PENDING

 

NOT REQUIRED

 

DODDRIDGE

WV

 

HWY 50 XING

 

RACE, FRANK ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

5/21/2013

 

8-13-18

 

12/9/2013

 

318/627 #188822

 

NOT REQUIRED

 

DODDRIDGE

WV

 

HWY 50 XING

 

BLAND, JAMES ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ROAD ACCESS AGREEMENT

 

3/30/2012

 

3-16-15.2

 

12/9/2013

 

318/647 #188832

 

NOT REQUIRED

 

DODDRIDGE

WV

 

HWY 50 XING

 

BLAND, JAMES ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/6/2012

 

3-16-15.2

 

PENDING

 

PENDING

 

NOT REQUIRED

 

DODDRIDGE

WV

 

HWY 50 XING

 

HALL DRILLING, LLC

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/12/2013

 

8-13-16.3

 

10/2/2014

 

336/70 #212299

 

NOT REQUIRED

 

DODDRIDGE

WV

 

HWY 50 XING

 

WASMER, RODNEY

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/14/2013

 

8-13-16.5

 

PENDING

 

PENDING

 

NOT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

HWY 50 XING

 

BALLENGER, JAMES ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

5/21/2013

 

8-16-5
8-16-6
8-17-2
8-17-2.1

 

2/26/2014

 

321/236 #194165

 

NOT REQUIRED

 

DODDRIDGE

WV

 

HWY 50 X-ING

 

HICKMAN, MARK & BRENDA

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY WORKSPACE

 

3/26/2014

 

3-19-4

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

HWY 50 X-ING

 

LEATHERMAN, MICHAEL ET AL

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ROAD ACCESS EASEMENT AGREMENT

 

12/11/2013

 

3-16-15

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

HWY 50 X-ING

 

LEATHERMAN, MICHAEL ET AL

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WORKSPACE AGREEMENT

 

12/11/2013

 

3-16-15

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

HWY 50 X-ING

 

BLAND, JAMES ET AL

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WORKSPACE AGREEMENT

 

12/13/2013

 

3-16-15.2

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

HWY 50 X-ING

 

BLAND, JAMES A. & ANGELA
HASS, RONALD M. & JAMIE

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

3/25/2014

 

3-16-15.2

 

8/18/2014

 

332/525 #207905

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

HWY 50 X-ING

 

BLAND, JAMES A. & ANGELA
HASS, RONALD M. & JAMIE

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

3/25/2014

 

3-16-15.2

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

HWY 50 XING CANTON WATER

 

LEATHERMAN, DELBERT E. & DONNA M.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/6/2013

 

3-16-15

 

8/18/2014

 

332/511 #207904

 

 

 

DODDRIDGE

WV

 

HWY 50 XING CANTON WATER

 

LEATHERMAN, DELBERT E. & DONNA M.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ACCESS ROAD

 

8/19/2014

 

3-16-15

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

HWY 50 XING
CANTON WATER

 

WALLS, TERRY ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/6/2013

 

8-9-4.1

 

12/9/2013

 

318/634 #188824

 

NOT REQUIRED

 

DODDRIDGE

WV

 

HWY CROSSING

 

BOWYER, DAVID

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/11/2013

 

3-16-14

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

HWY CROSSING

 

BOWYER, DAVID

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ACCESS ROAD AGREEMENT

 

9/11/2013

 

3-16-14

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

HWY CROSSING

 

JETT, GLORIA J.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/26/2013

 

3-16-19

 

OPTION ONLY

 

OPTION ONLY

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

HWY CROSSING

 

STRICKLING, JOHN P., ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT FOR HWY CROSSING

 

9/16/2013

 

8-13-16.1

 

10/2/2014

 

336/78 #212300

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

James Webb Fresh Water Impoundment

 

James E Webb

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

Water Impoundment and Compensation

 

5/8/2013

 

3-15

 

 

 

 

 

 

 

DODDRIDGE

WV

 

JON DAVIS

 

DAVIS, JONATHAN L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/20/2012

 

1-7-1

 

9/19/2013

 

313/263 #183430

 

NOT REQUIRED

 

DODDRIDGE

WV

 

JON DAVIS

 

DAVIS, JONATHAN L.

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

2/3/2014

 

1-7-1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

JON DAVIS

 

COTTRILL, BRENT SCOTT & LAURA MARIE

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/13/2012

 

1-7-20
(1-6-43)

 

9/11/2013

 

312/419 #182965

 

NOT REQUIRED

 

DODDRIDGE

WV

 

JON DAVIS

 

COTTRILL, BRENT SCOTT & LAURA MARIE

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/28/2012

 

1-7-20
(1-6-43)

 

2/8/2013

 

305/111 #171726

 

NOT REQUIRED

 

DODDRIDGE

WV

 

LAKE TO HEFLIN (TICHENAL H2O)

 

MORGAN, MONA LEE

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WATER LINE OPTION AND AGREEMENT

 

7/17/2014

 

4-11-26

 

N/A

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

Lake Water Impoundment

 

Big United Methodist Church

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

Access Road Aggreeement

 

3/4/2013

 

9-12

 

 

 

 

 

 

 

DODDRIDGE

WV

 

LAW TO SHERWOOD

 

SUTTON, JEREMY AND AMANDA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION AND EASEMENT FOR ADDITIONAL PIPELINE

 

3/14/2012

 

3-19-39

 

6/19/2013

 

309/517 #178270

 

NOT REQUIRED

 

DODDRIDGE

WV

 

LAW TO SHERWOOD

 

SUTTON, JEREMY AND AMANDA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

4/26/2012

 

3-19-39

 

6/28/2012

 

301/615 #163924

 

NOT REQUIRED

 

DODDRIDGE

WV

 

LAW TO SHERWOOD

 

POWELL, DENNIS AND MELLIE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/7/2011

 

3-19-33; 3-19-32; 3-19-31.2; 3-19-31.1: 3-19-31; 3-19-10

 

11-7-2011 & 12-2-2011

 

294/579 #157890 & 295/38 #158340

 

NOT REQUIRED

 

DODDRIDGE

WV

 

LAW TO SHERWOOD

 

RIVERS, HOWARD J. AND TAMMY S.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/15/2012

 

6-2-11.1

 

9/12/2012

 

302/673 #166785

 

NOT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

LAW TO SHERWOOD

 

BLAND, ROBERT C. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/12/2012

 

6-2-2
6-2-4
6-2-8

 

9/21/2012

 

302/682 #166787

 

NOT REQUIRED

 

DODDRIDGE

WV

 

LAW TO SHERWOOD

 

BLAND, ROBERT C. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION FOR ADDITIONAL LINES

 

2/20/2013

 

6-2-2
6-2-4
6-2-8

 

9/18/2012

 

302/679 #166786

 

NOT REQUIRED

 

DODDRIDGE

WV

 

LAW TO SHERWOOD

 

BLAND, ROBERT C. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/20/2013

 

6-2-2
6-2-4
6-2-8

 

8/21/2013

 

311/459 #181869

 

NOT REQUIRED

 

DODDRIDGE

WV

 

LAW TO SHERWOOD

 

NESLER, CHARLES E., II

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

5/8/2012

 

6-2-7
6-4-7

 

6/28/2012

 

301/593 #163919

 

NOT REQUIRED

 

DODDRIDGE

WV

 

LAW TO SHERWOOD

 

NESLER, CHARLES E., II

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/15/2013

 

6-2-7
6-4-7

 

6/28/2012

 

301/593 #163919

 

NOT REQUIRED

 

DODDRIDGE

WV

 

Lemley Water Impoundment

 

HFP LLC

 

ANTERO RESOURCES CORPORATION

 

SUA and Compensation

 

1/16/2014

 

5-13

 

 

 

 

 

 

 

DODDRIDGE

WV

 

Lemley Water Impoundment

 

Mt Salem Revival Grounds

 

ANTERO RESOURCES CORPORATION

 

Water Impoundment Agreement

 

10/15/2013

 

10 -13 10.1-13

 

12/5/2013

 

318/452 188519

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

Lemley Water Impoundment

 

Jefferey D Hill, Craig A Hill, and Phillip N Hill

 

ANTERO RESOURCES CORPORATION

 

SUA and Compensation

 

10/2/2013

 

11/11.2-13/11.3-13/35-13

 

12/5/2013

 

318/444 188516

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

Lemley Water Impoundment

 

Brian D Lemley/Rick A Lemaster & Christy M Lemaster

 

ANTERO RESOURCES CORPORATION

 

SUA and Compensation

 

11/12/2013

 

11/11.2-13/11.3-13/35-13

 

1/23/2014

 

320/99 191544

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

Lemley Water Impoundment

 

Dennis S Powell and Kay L Powell

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUA and Compensation

 

2/7/2013

 

7.8-10/25-10

 

 

 

 

 

 

 

DODDRIDGE

WV

 

M.I.C TO NALLEY

 

FOSTER, YVONNE

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/15/2014

 

3-5-3

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

Marsden Water Impoundment

 

Richard E Marsden & Wilma J Marsden

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUA and Compensation

 

3/-/2012

 

16-4

 

7/23/2014

 

331/436 205723

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MCGILL

 

LEWIS, ROBERT KEITH ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/4/2012

 

1-10-18

 

9/17/2013

 

313/19 #183234

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MCGILL

 

LEWIS, ROBERT KEITH ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY AGREEMENT

 

12/4/2012

 

1-10-18

 

9/17/2013

 

313/26 #183235

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MCGILL

 

CLARK, TERESA L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/6/2012

 

1-10-19

 

2/8/2013

 

305/104 #171725

 

NOT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

MCGILL

 

MOORE DARRELL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/12/2012

 

1-10-20

 

2/8/2013

 

305/123 #171729

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MCGILL

 

MOORE, DARRELL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

10/30/2012

 

1-10-20

 

2/8/2013

 

305/129 #171730

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MCGILL

 

MOORE, DARRELL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY AGREEMENT

 

5/29/2013

 

1-10-20

 

2/8/2013

 

305/131 #171731

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MCGILL

 

MOORE, DARRELL A.

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ABOVE GROUND WATER LINE

 

11/19/2013

 

1-10-20

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MCGILL

 

MOORE, DARRELL A.

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ABOVE GROUND WATER LINE

 

11/19/2013

 

1-10-20

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MCGILL

 

MCGILL, FRANK E. & SHIRLEY M.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT

 

12/12/2012

 

1-9-21

 

9/17/2013

 

313/40 #183237

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MCGILL

 

LEWIS, ALBERT LAYTON

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/4/2012

 

1-10-18.1

 

9/17/2013

 

313/47 #183238

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MCGILL

 

LEWIS, ALBERT LAYTON

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ABOVE GROUND WATER LINE

 

12/6/2013

 

1-10-18.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MCGILL

 

LEWIS, ALBERT LAYTON

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ABOVE GROUND WATER LINE

 

12/6/2013

 

1-10-18.1

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MCGILL

 

MOORE, DARRELL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT ACCESS ROAD

 

10/30/2012

 

1-10-20 & 1-10-25

 

2/8/2013

 

305/136 #171732

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MCGILL

 

CHIPPS, PERRY ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/19/2012

 

1-10-27; 1-10-26; 1-10-28

 

8/26/2012

 

311/494 #182040

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MCGILL TO DOTSON HOLLAND

 

MEYER, JOSEPH

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

5/18/2014

 

1-9-30

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MCGILL TO DOTSON HOLLAND

 

D&M POWELL LLC

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

5/28/2014

 

1-9-38

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MCGILL TO DOTSON HOLLAND

 

MCCLOY, ALVADORE

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

5/12/2014

 

1-9-22

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MCGILL TO DOTSON HOLLAND

 

DOTSON, ALLEN ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/29/2013

 

1-9-23

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

MCGILL TO DOTSON HOLLAND

 

TODD, KATHY

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

5/14/2014

 

1-9-27

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MCGILL TO DOTSON HOLLAND

 

HOLLAND, KIMBERLEE

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

5/14/2014

 

1-9-26.1

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

McGILL TO DOTSON-HOLLAND WATER

 

MEYER, JOSEPH J.
MEYER, VIOLET F.

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WATER LINE OPTION AND AGREEMENT

 

5/18/2014

 

1-9-30

 

N/A

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

McGILL TO DOTSON-HOLLAND WATER

 

D & M POWELL, LLC

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WATER LINE OPTION AND AGREEMENT

 

5/28/2014

 

3-14-7
3-14-17.1
3-14-13
3-14-14
3-14-14.1

 

N/A

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MELODY FWI TO MISERY

 

ANTERO RESOURCES CORPORATION

 

ANTERO MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

5/1/2014

 

3-4-10
3-5-11
3-5-11.1

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MIDPT TO GARRY

 

FLUHARTY, MICHAEL D.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/23/2012

 

6-15-1

 

8/19/2013

 

311/188 #181734

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MIDPT TO GARRY

 

FLUHARTY, MICHAEL D.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

6/14/2013

 

6-15-1

 

8/19/2013

 

311/196    #181735

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MIDPT TO GARRY

 

ROBINSON, RICHARD GARRY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY AGREEMENT

 

10/29/2011

 

6-14-9

 

2/8/2013

 

305/195

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MIDPT TO GARRY

 

ROBINSON, RICHARD GARRY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/15/2011

 

6-14-9

 

2/8/2013

 

305/190  #171757

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MIDPT TO GARRY

 

BURTON, VIVIAN E.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/28/2011

 

6-15-12

 

4/10/2012

 

298/687 #161754

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MIDPT TO GARRY

 

BURTON, VIVIAN E.

 

ANTERO RESOURCES CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

7/22/2013

 

6-15-12

 

4/10/2012

 

298/687  #161754

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MIDPT TO GARRY

 

WHEELER, DONNA C. & CORNE, CHARLES W.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/29/2012

 

6-14-16

 

4/10/2012

 

298/709  #161757

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MIDPT TO GARRY

 

WHEELER, DONNA C. & CORNE, CHARLES W.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY AGREEMENT

 

7/16/2012

 

6-14-16

 

9/12/2013

 

312/545 #183043

 

NOT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

MIDPT TO GARRY

 

NICHOLSON, RICHARD K.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

5/13/2013

 

6-12-33 & 6-15-2.2

 

9/17/2013

 

313/108 #183251

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MIDPT TO GARRY

 

NICHOLSON, RICHARD K.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/2/2011

 

6-12-33
6-15-2.2

 

9/17/2013

 

313/99 #183249

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MIDPT TO GARRY

 

NICHOLSON, RICHARD K.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/2/2011

 

6-12-33
6-15-2.2

 

9/17/2013

 

313/99 #183249

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MIDPT TO GARRY

 

NICHOLSON, RICHARD K.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT

 

5/13/2012

 

6-12-33
6-15-2.2

 

9/17/2013

 

313/105 #183250

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MIDPT TO GARRY

 

CRISLIP, REXALL M. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

5/9/2013

 

6-12-34
6-12-39

 

9/9/2013

 

312/292 #182713

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MIDPT TO GARRY

 

CONRAD, ROBERT G. & IRENE T. BUSCH

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/8/2012

 

6-15-13.2

 

4/10/2012

 

298/717  #161758

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MIDPT TO GARRY

 

CONRAD, ROBERT G. & IRENE T. BUSCH

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

6/24/2013

 

6-15-13.2

 

9/17/2013

 

313/7 #183232

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MIDPT TO GARRY

 

FARROW, JOAN R.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/21/2011

 

6-15-2
6-15-3

 

4/10/2012

 

299/10  #161760

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MIDPT TO GARRY

 

FARROW, JOAN R.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

6/18/2013

 

6-15-2
6-15-3

 

9/17/2013

 

313/56 #183244

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MIDPT TO GARRY

 

FRONC, JACEK

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/3/2012

 

6-15-2.1

 

10/24/2012

 

303/578 #167995

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MIDPT TO GARRY

 

FRONC, JACEK

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

5/22/2013

 

6-15-2.1

 

9/17/2013

 

313/60 #183245

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MIDPT TO GARRY

 

FRONC, JACEK

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WORKSPACE AGREEMENT

 

10/10/2013

 

6-15-2.1

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MIDPT TO GARRY

 

CRISLIP, REXALL M. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/16/2012

 

6-15-8
6-15-9
6-12-34
6-12-39

 

4/2/2012

 

298/367  #161482

 

NOT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

MOORE

 

FRASHURE, CLYDE RYLAN, JR.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

 

3/15/2013

 

3-16-4
3-16-1

 

9/12/2013

 

312/581 #183049

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOORE AND CANTON WATER

 

NOLL, JUDITH A.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/22/2011

 

3-13-38

 

3/28/2012

 

297/533  #161369

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOORE AND CANTON WATER

 

NOLL, JUDITH A.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

3/29/2013

 

3-13-38

 

9/11/2013

 

312/463 #182976

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOORE AND CANTON WATER

 

HAUG, ROBERT & BETTY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT ROAD ACCESS

 

2/27/2012

 

8-9-2

 

3/28/2012

 

297/583  #161377

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOORE AND CANTON WATER

 

FRASHURE, CLYDE RYLAN, JR.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ROAD ACCESS AGREEMENT

 

2/15/2012

 

38062

 

3/28/2012

 

297/529  #161368

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOORE AND CANTON WATER

 

HOLDEN, PRESTON THEODORE, JR. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/5/2012

 

3-16-13

 

3/28/2012

 

297/539  #161370

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOORE AND CANTON WATER

 

HOLDEN, PRESTON THEODORE, JR. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

8/9/2013

 

3-16-13

 

1/2/2014

 

319/433 #190105

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOORE AND CANTON WATER

 

SULLIVAN, J. NELSON & ELLEN JOAN, H/W

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS ROAD AGREEMENT

 

3/19/2012

 

3-17-17

 

4/27/2013

 

299/433  #162234

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOORE AND CANTON WATER

 

JETT, GLORIA J.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

6/25/2013

 

3-16-19

 

3/28/2012

 

297/563   #161374

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOORE AND CANTON WATER

 

JETT, GLORIA J.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

6/25/2013

 

3-16-19

 

1/2/2014

 

319/429 #190102

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOORE AND CANTON WATER

 

UNDERWOOD, ROGER ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/17/2011

 

3-13-29

 

3/28/2012

 

297/570  #161375

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOORE AND CANTON WATER

 

UNDERWOOD, ROGER ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

4/8/2013

 

3-13-29

 

9/19/2013

 

313/327 #183441

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOORE AND CANTON WATER

 

MOORE, DWIGHT E. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/9/2011

 

3-13-17
3-13-21
3-13-22
8-9-6

 

3/28/2012

 

297/589   #161379

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOORE AND CANTON WATER

 

MOORE, DWIGHT E. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

4/8/2012

 

3-13-17
3-13-21
3-13-22
8-9-6

 

9/4/2013

 

312/214 # 182517

 

NOT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

MOORE AND CANTON WATER

 

MOORE, DWIGHT E. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

10/9/2012

 

3-13-17
3-13-21
3-13-22
8-9-6

 

11/5/2013

 

316/623 #186377

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOORE AND CANTON WATER

 

FRASHURE, CLYDE RYLAN, JR.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/20/2011

 

3-16-1
3-16-4

 

3/28/2012

 

297/553   #161372

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOORE AND CANTON WATER

 

BLAND, JAMES ET UX AND HASS, RONALD ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS ROAD AGREEMENT

 

3/30/2012

 

3-16-15.2

 

4/27/2012

 

299/437  #162235

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOORE AND CANTON WATER

 

MERRITT, VIRGINIA M.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/26/2011

 

3-16-4.2

 

3/28/2012

 

297/595   #161380

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOORE AND CANTON WATER

 

MERRITT, VIRGINIA M.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

5/12/2013

 

3-16-4.2

 

1/2/2014

 

319/419 #190097

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOORE AND CANTON WATER

 

GRIM, TERRY L. & KATE R., H/W

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/10/2011

 

3-16-6
3-16-5

 

4/27/2012

 

299/427   #162233

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOORE AND CANTON WATER

 

GRIM, TERRY L. & KATE R., H/W

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS ROAD AGREEMENT

 

2/24/2012

 

3-16-6
3-16-5

 

3/28/2012

 

297/559  #161373

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOORE AND CANTON WATER

 

GRIM, TERRY L. & KATE R., H/W

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

5/27/2013

 

3-16-6
3-16-5

 

2/19/2014

 

321/157 #193869

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOORE CANTON TO MELODY

 

LORKOVICH, LEONA ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/10/20132

 

3-5-2

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MOORE CANTON TO MELODY

 

COSTILOW, CHARLRES

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/29/2013

 

3-5-6

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MOORE CANTON TO MELODY

 

KIMBALL, MARVIN ET AL

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

8/11/2014

 

3-2-16

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MOORE CANTON TO MELODY

 

JORDAN FAMILY PARTNERSHIP

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/30/2013

 

3-5-7
3-5-8
3-5-15

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MOORE TO R. J. SMITH

 

RUBLE, SCOTTY & MARTHA

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

1/16/2014

 

3-9-2

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MOORE TO R. J. SMITH

 

RUBLE, SCOTTY & MARTHA

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

1/16/2014

 

3-9-2

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MORRIS

 

HILL, JAMES ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT AGREEMENT

 

11/22/2011

 

3-10-15
 3-10-9

 

12/21/2011

 

295-263 #158687

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOUNTAIN

 

COTTRILL, WILLIAM F., JR.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

8/17/2012

 

1-6-1

 

2/22/2013

 

305/300 #172471

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOUNTAIN

 

COTTRILL, WILLIAM F., JR.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

4/1/2014

 

1-6-1

 

2/22/2013

 

305/307 #172473

 

NOT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

MOUNTAIN

 

COTRILL, WILLIAM FINLEY, JR.

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT TO PURCHASE COMPRESSOR SITE

 

10/27/2013

 

1-6-1

 

N/A

 

N/A

 

CONSENT REQUIRED
CONSENT SIGNED 11/15/2013

 

DODDRIDGE

WV

 

MOUNTAIN

 

JAMES, WILLIAM PATRICK ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/27/2012

 

1-6-6

 

2/19/2013

 

408/549 #68567

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOUNTAIN

 

FRAME, JOHN T.
HARRIS, GARY
HARRIS, MICHAEL
HARRIS, JANET

 

ANTERO MIDSTREAM LLC

 

PERMANENT ROAD ACCESS EASEMENT AGREEMENT

 

5/14/2014

 

1-6-14

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MOUNTAIN

 

KELLEY, CHARLES & KIMELA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT ACCESS ROAD

 

7/22/2013

 

1-6-47; 1-6-12

 

9/19/2013

 

313/222 #183422

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOUNTAIN

 

POWELL, DENNIS & MELLIE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

5/2/2013

 

3-14-7 & 3-14-7.1 & 3-14-13 &3-14-14 & 3-14-14.1 & 3-14-18 & 3-14-18.1 &3-14-9 &
3-14-20 &3-14-20.1 & 3-14-20.2

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOUNTAIN

 

POWELL, DENNIS & MELLIE

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

4/28/2014

 

3-14-7
3-14-7.1
3-14-13
3-14-14
3-14-14.1
3-14-18
3-14-18.1
3-14-19
3-14-20
3-14-20.1
3-14-20.2
3-14-34.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

MOUNTAIN

 

ZINN, ERNEST E & PATRICIA III

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/19/2012

 

3-14-7.1; 3-14-19; 3-14-20; 3-14-20.1; 3-14-20.2

 

2/21/2013

 

319/10 #201300000807

 

NOT REQUIRED

 

DODDRIDGE

WV

 

MOUNTAIN

 

ZINN, ERNEST E & PATRICIA III

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT TO ADD WATER LANGUAGE TO
AGREEMENTS

 

12/26/2012

 

3-14-7.1; 3-14-19; 3-14-20; 3-14-20.1; 3-14-20.2

 

2/21/2013

 

319/17 #201300000808

 

NOT REQUIRED

 

DODDRIDGE

WV

 

NORTH CANTON CONNECTOR

 

YEATER, REXALL WAYNE

 

ANTERO RESOURCES CORPORATION

 

OPTION AGREEMENT

 

8/24/2013

 

5-12-35

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

NORTH CANTON CONNECTOR

 

JONES, RONALD R., SR. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT AGREEMENT TO ADD WATER LINES

 

10/2/2012

 

5-17-12

 

PENDING

 

PENDING

 

NOT REQUIRED

 

DODDRIDGE

WV

 

Pearl Jean North Water Impoundment

 

Dean R Pennington and Martha A Pennington

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUA and Compensation

 

2/8/2013

 

21/28/1/51-16/17/20/20

 

 

 

 

 

 

 

DODDRIDGE

WV

 

Pearl Jean South Water Impoundment

 

Dean R Pennington and Martha A Pennington

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUA and Compensation

 

2/8/2013

 

21/28/1/51-16/17/20/20

 

 

 

 

 

 

 

DODDRIDGE

WV

 

PRIMM

 

BOYCE, CARLTON ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/24/2013

 

1-12-4

 

9/11/2013

 

312/396 #182955

 

NOT REQUIRED

 

DODDRIDGE

WV

 

PRIMM

 

MITCHELL, DAVID ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/24/2013

 

1-12-6

 

9/12/2013

 

312/557 #183045

 

NOT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

PRIMM

 

PRIMM, LOREN ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/14/2013

 

1-15-17

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

WV

 

PRIMM

 

JONES, EVERETT

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

 PERMANENT EASEMENT AGREEMENT

 

9/20/2012

 

1-12-21

 

9/12/2013

 

312/571 #183047

 

NONE REQUIRED

 

DODDRIDGE

WV

 

PRIMM

 

CHIPPS, PERRY W. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

10/15/2012

 

1-10-27

 

8/26/2013

 

311/509  #182042

 

NOT REQUIRED

 

DODDRIDGE

WV

 

PRIMM

 

GAIN, TEDDY LEEMAN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

12/19/2012

 

1-15-27

 

9/11/2013

 

312/426 #182967

 

NOT REQUIRED

 

DODDRIDGE

WV

 

PRIMM

 

CHIPPS, PERRY W. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

 

2/27/2013

 

1-10-26
1-10-27

 

PENDING

 

PENDING

 

NOT REQUIRED

 

DODDRIDGE

WV

 

PRIMM

 

CHIPPS, PERRY W. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION & PERMANENT EASEMENT AGREEMENT

 

9/21/2012

 

1-10-26
1-10-27

 

 

 

 

 

NONE REQUIRED

 

DODDRIDGE

WV

 

PRIMM

 

CHIPPS, PERRY W. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/19/2012

 

1-10-26
1-10-27
1-10-28

 

8/26/2013

 

311/494  #182040

 

NONE REQUIRED

 

DODDRIDGE

WV

 

PRIMM

 

CHIPPS, PERRY W. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT ROAD ACCESS AGREEMENT

 

10/15/2012

 

1-10-27
1-10-28

 

8/26/2013

 

311/504 #182041

 

NOT REQUIRED

 

DODDRIDGE

WV

 

PRIMM

 

DOTSON, PAUL E. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/4/2013

 

1-12-10
1-12-12
1-12-13

 

9/12/2013

 

312/538 #183042

 

NOT REQUIRED

 

DODDRIDGE

WV

 

PRIMM

 

DOTSON, PAUL E. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

 

3/7/2013

 

1-12-10
1-12-12
1-12-13

 

9/19/2013

 

313/343 #183446

 

NOT REQUIRED

 

DODDRIDGE

WV

 

PRIMM

 

JONES, EVERETT T. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/20/2012

 

1-12-11
1-12-28
1-12-29

 

9/19/2013

 

313/302 #183436

 

NONE REQUIRED

 

DODDRIDGE

WV

 

PRIMM

 

PRIMM, OLIN E. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/9/2012

 

1-12-3
1-12-17
1-13-30

 

9/12/2013

 

312/564 #183046

 

NOT REQUIRED

 

DODDRIDGE

WV

 

PRIMM

 

PRIMM, OLIN E. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

12/14/2012

 

1-12-3
1-12-17
1-13-30

 

9/12/2013

 

312/584 #183050

 

NOT REQUIRED

 

DODDRIDGE

WV

 

PRIMM

 

PRIMM, OLIN E. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/14/2012

 

1-12-3
1-12-17
1-13-30
1-15-16.1

 

9/12/2013

 

312/516 #183039

 

NOT REQUIRED

 

DODDRIDGE

WV

 

PRIMM

 

PRIMM, OLIN E. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/31/2012

 

1-12-3
1-12-30
1-12-17

 

9/19/2013

 

313/225 #183423

 

NOT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

PRIMM

 

BOYCE, CARLTON

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/25/2013

 

1-12-6.5

 

9/12/2013

 

312/538 #183042

 

NOT REQUIRED

 

DODDRIDGE

WV

 

PRIMM

 

LLOYD, JR., CECIL F. & KATHRYN L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/24/2013

 

1-15-9.6

 

1/9/2014

 

319/96 #190618

 

NOT REQUIRED

 

DODDRIDGE

WV

 

PRIMM

 

STOUT, RICHARD

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/28/2013

 

1-9-60
1-13—1

 

9/12/2013

 

312/550 #183044

 

NOT REQUIRED

 

DODDRIDGE

WV

 

PRIMM WEST

 

PRIMM, OLIN ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

12/14/2012

 

1-12-30

 

9/12/2013

 

312/584 #183050

 

NONE REQUIRED

 

DODDRIDGE

WV

 

PRIMM WEST

 

PRIMM, OLIN & MARY

 

ANTERO RESOURCES MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

1/23/2014

 

1-12-1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

PRIMM WEST

 

WEBB, STANLEY R. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/16/2013

 

1-15-2

 

1/9/2014

 

319/570 #190612

 

NONE REQUIRED

 

DODDRIDGE

WV

 

PRIMM WEST

 

WEBB, STANLEY R, ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/16/2013

 

1-15-2

 

1/9/2014

 

319/570 #190612

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

PRIMM WEST

 

WEBB, JOSEPH EDWARD AND JAMES E.

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

2/18/2014

 

1-15-2

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

PRIMM WEST

 

WEBB, STANLEY
WEBB, BRIAN
WEBB, JAMES
WEBB, RICHARD

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

2/5/2014

 

1-15-2

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

PRIMM WEST

 

WEBB, JAMES (LE) ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/6/2013

 

1-15-3

 

1/9/2014

 

319/563 #190611

 

NONE REQUIRED

 

DODDRIDGE

WV

 

PRIMM WEST

 

WEBB, JOSEPH E., ET AL

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

10/17/2013

 

1-15-3

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

PRIMM WEST

 

WEBB, JOSEPH EDWARD AND JAMES E.

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

2/7/2014

 

1-15-3

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

PRIMM WEST

 

MORRIS, I. L. (IKE)

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

4/11/2014

 

1-11-8

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

PRIMM WEST

 

BRITTON, ROBERT L., ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/2/2013

 

1-11-11

 

10/2/2014

 

336/62 #212298

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

PRIMM WEST

 

BRITTON, ROBERT & JACQUELINE

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

2/1/2014

 

1-11-11

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

PRIMM WEST

 

PRIM, OLIN & MARY

 

ANTERO RESOURCES MIDSTREAM LLC

 

SURFACE FACILITY EASEMENT AGREEMENT

 

1/16/2014

 

1-12-17

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

PRIMM WEST

 

PRIMM, LOREN AND RUTH

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ROAD ACCESS EASEMENT AGREMENT

 

12/17/2013

 

1-15-17

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

PRIMM WEST

 

MORRIS, I.L. (IKE)

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/28/2013

 

1-11-8
3-37-1

 

1/30/2014

 

324/491 #201400000510

 

NONE REQUIRED

 

DODDRIDGE

WV

 

PRIMM WEST

 

PRIM, OLIN & MARY

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

1/16/2014

 

1-12-17
1-12-30

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

PRIMM WEST

 

PRIMM, OLIN ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD ACCESS AGREEMENT

 

7/31/2013

 

1-12-3
1-12-17
1-12-30

 

9/19/2013

 

313/225 #183423

 

NONE REQUIRED

 

DODDRIDGE

WV

 

PRIMM WEST

 

PRIMM, OLIN ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT & VALVE SITE AGREEMENT

 

12/14/2012

 

1-12-3
1-12-17
1-12-30
1-15-16.1

 

9/12/2013

 

312/516 #183039

 

NONE REQUIRED

 

DODDRIDGE

WV

 

PRIMM WEST

 

WILLIAMS, ROBERT C.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT & VALVE SITE AGREEMENT

 

2/4/2013

 

1-12-36
1-12-37

 

PENDING

 

PENDING

 

NONE REQUIRED

 

DODDRIDGE

WV

 

PRIMM WEST

 

WILLIAMS, SHIRLEY JEAN

 

ANTERO MIDSTREAM LLC

 

PERMANENT ROAD AGREEMENT

 

9/22/2014

 

1-12-37.2
1-12-38

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

PRIMM WEST

 

WILLIAMS, SHIRLEY JEAN

 

ANTERO MIDSTREAM LLC

 

SURFACE FACILITY EASEMENT AGREEM

 

9/22/2014

 

1-12-37.2
1-12-38

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

PRIMM WEST

 

WILLIAMS, SHIRLEY JEAN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/24/2013

 

1-12-37.2
1-12-38

 

PENDING

 

PENDING

 

NONE REQUIRED

 

DODDRIDGE

WV

 

PRIMM WEST

 

BRITTON, WILLIAM ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/8/2013

 

1-15-1.1
1-14-3
1-14-3.1

 

OPTION ONLY

 

OPTION ONLY

 

NONE REQUIRED

 

DODDRIDGE

WV

 

PRIMM WEST

 

HARRIS, JAMES E. AND ROBERT P.

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

2/11/2014

 

1-15-2.9

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

PRIMM WEST

 

WILLIAMS, ROBERT  C.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/3/2013

 

1-15-6      1-15-6.4

 

1/9/2014

 

319/586 #190616

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

PRIMM WEST

 

WILLIAMS, ROBERT  C.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/10/2013

 

1-15-6.4

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

PRIMM WEST

 

WILLIAMS, ROBERT  C.

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

10/10/2013

 

1-15-6.4

 

10/2/2014

 

336/49 #212296

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

PRIMM WEST

 

WILLIAMS, ROBERT C

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/3/2013

 

1-15-6.4
1-12-36
1-12-37

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

PRIMM WEST

 

HILEY, ROGER L. & DANITA K

 

ANTERO RESOURCES MIDSTREAM LLC

 

 PERMANENT EASEMENT AGREEMENT

 

1/16/2014

 

1-15-6.6
1-15-8

 

10/2/2014

 

336/54 #212298

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

PRIMM WEST

 

HILEY, ROGER L. & DANITA K

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

1/16/2014

 

1-15-6.6
1-15-8

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

PRIMM WEST

 

HILEY, ROGER L. & DANITA K

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY WORKSPACE

 

1/16/2014

 

1-15-6.6
1-15-8

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

PRIMM 

 

DOTSON, PAUL & CYNTHIA AS TRUSTEES OF THE PAUL E. & CYNTHIA A. DOTON FAMILY
TRUST

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

2/27/2014

 

1-12-10
1-12-12
1-12-13

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

R. J. SMITH

 

SWENTZEL, FRANCES

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

1/28/2014

 

3-13-6
3-13-7
3-13-13
3-13-14

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

R. J. SMITH

 

SWENTZEL, FRANCES

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

1/28/2014

 

3-13-6
3-13-7
3-13-13
3-13-14

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

RICHARD GARRY

 

ROBINSON, RICHARD GARY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/15/2011

 

6-14-9

 

2/8/2013

 

305/190  #171757

 

NOT REQUIRED

 

DODDRIDGE

WV

 

RICHARD GARRY

 

ROBINSON, RICHARD GARY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/15/2011

 

6-14-9

 

2/8/2013

 

305/190  #171757

 

NOT REQUIRED

 

DODDRIDGE

WV

 

RICHARD GARRY

 

ROBINSON, RICHARD GARY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PIEPLINE EASEMENT

 

7/16/2012

 

6-14-9

 

2/8/2013

 

305/195   #171758

 

NOT REQUIRED

 

DODDRIDGE

WV

 

RICHARD GARRY

 

CORNE, CHARLES W.
WHEELER, DONNA C.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/29/2012

 

6-14-16

 

4/10/2012

 

298/709 #161757

 

NOT REQUIRED

 

DODDRIDGE

WV

 

RICHARD GARRY

 

CORNE, CHARLES W.
WHEELER, DONNA C.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PIPELINE EASEMENT

 

4/24/2013

 

6-14-16

 

9/17/2013

 

313/54 #183241

 

NOT REQUIRED

 

DODDRIDGE

WV

 

RICHARD GARRY

 

CORNE, CHARLES W. 
WHEELER, DONNA C.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY AGREEMENT

 

7/16/2012

 

6-14-16

 

9/12/2013

 

312/545 #183043

 

NOT REQUIRED

 

DODDRIDGE

WV

 

RICHARD GARRY

 

WHEELER, CHARLES W. & DONNA C.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/29/2012

 

6-14-16

 

4/10/2012

 

298/709 #161757

 

NOT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

RICHARD GARRY

 

WHEELER, CHARLES W. & DONNA C.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY AGREEMENT

 

7/16/2012

 

6-14-16

 

9/12/2013

 

312/545 #183043

 

NOT REQUIRED

 

DODDRIDGE

WV

 

RICHARD GARRY

 

WHEELER, CHARLES W. & DONNA C.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PIEPLINE EASEMENT

 

4/24/2013

 

6-14-16

 

9/17/2013

 

313/54 #183241

 

 

 

DODDRIDGE

WV

 

RICHARDS WATER LINE

 

PENNINGTON, DEAN & MAUREEN

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/28/2013

 

6-11-3

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

ROCK RUN

 

DAVIS, JONATHAN AND LOUELLA

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

7/25/2014

 

1-7-2
1-4-33.1

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

ROCK RUN WATER

 

DAVIS, JONATHAN & LOUELLA

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WATER LINE OPTION AND AGREEMENT

 

 

 

1-7-2 & 1-4-33.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

Spiker Water Impoundment

 

Sue Ann Spiker and John Spiker

 

ANTERO RESOURCES CORPORATION

 

Water Impoundment Agreement

 

10/15/2013

 

1-3

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

Spiker Water Impoundment

 

George W Adrian, Nelson W Ellmore & Donna J Ellmore, Larry A Bassett & Cynthia E
Bassett, Paul S Crowley & Rhema M Crowley, and Ronnie Yopp

 

ANTERO RESOURCES CORPORATION

 

Water Impoundment Agreement

 

3/10/2014

 

1.1.3

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

SUA

 

I. L. (IKE) MORRIS

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE USE AND COMPENSATION AGREEMENT

 

5/9/2013

 

6-7-1

 

7/23/2013

 

310/515 #180220

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TEMPORARY WATER PUMP

 

ADRIAN, GEORGE & BARBRA
ELLMORE, NELSON & DONNA
BASSETT, LARRY & CYNTHIA
CROWLEY, PAUL  & RHEMA
YOPP, RONNIE

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY SURFACE FACILITY AND TEMPORARY ABOVE GROUND WATERLINE AND TEMPORARY
ACCESS ROAD AGREEMENT

 

1/20/2014

 

6-3-1.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

TICHENAL WATER

 

CORDER, DONALD B.
GREGORY, LINDA M.

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WATER LINE OPTION AND AGREEMENT

 

6/18/2014

 

4-12-3

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

TICHENAL WATER

 

GRAY, EDWARD B.

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WATER LINE OPTION AND AGREEMENT

 

6/23/2014

 

4-12-4.1

 

 

 

 

 

 

 

DODDRIDGE

WV

 

TICHENAL WATER
(LAKE TO HEFLIN)

 

CORDER, DONALD ET AL

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

6/18/2014

 

4-12-3

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

TICHENAL WATER
(LAKE TO HEFLIN)

 

MORGAN, MONA LEE

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

7/17/2014

 

4-11-26

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

TICHENAL WATER
(LAKE TO HEFLIN)

 

GRAY, EDWARD

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

6/23/2014

 

4-12-4.1

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

COASTAL FOREST RESOURCES COMPANY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/27/2013

 

6-8-35

 

6/19/2013

 

309/530 #178273

 

REQUIRED WITH WRITTEN CONSENT

 

DODDRIDGE

WV

 

TOMS FORK

 

SUTTON, JEREMY W. & AMANDA L. H/W

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

4/26/2012

 

3-19-39

 

6/28/2012

 

301/615
#163924

 

NOT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

TOMS FORK

 

SUTTON, JEREMY, W & AMANDA L., H/W

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

3/14/2013

 

3-19-39

 

3/14/2013

 

309/517 #178270

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

BLAND, ROBERT ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/17/2012

 

6-2-1

 

9/21/2012

 

303/83 
#166811

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

BLAND, ROBERT ET UX (LE)
PAESANO, LISA ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/20/2013

 

6-2-1

 

8/21/2013

 

311/459
#181869

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

LAW, RONALD L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/12/2012

 

6-2-1

 

9/6/2013

 

302/696
#166790

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

LAW, RONALD L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

2/20/2013

 

6-2-1

 

9/6/2013

 

312/275 #182686

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

MORRIS, I. L. (IKE)

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/2/2013

 

6-7-1

 

11/5/2013

 

316/611 #186368

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

MORRIS, I. L. (IKE)

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

6/26/2013

 

6-7-1

 

11/5/2013

 

316/611 #186368

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

GAGNON, GEORGE L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/9/2012

 

6-3-2

 

6/19/2013

 

309/503 #178266

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

GAGNON, GEORGE L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

2/19/2013

 

6-3-2

 

9/12/2013

 

312/578 #183048

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

GAGNON, GEORGE L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

5/13/2013

 

6-3-2

 

6/19/2013

 

309/504 #178266

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

LUOTTO, JOHN S.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/7/2013

 

6-11-2

 

6/18/2013

 

309/492
#178114

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

MAXWELL, LEWIS F.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/14/2013

 

6-11-2

 

6/19/2013

 

309/572
 #178279

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

BLAND, ROBERT AND TIMOTHY ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/17/2012

 

6-2-4

 

8/21/2013

 

311/466
#181870

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

BLAND, ROBERT AND TIMOTHY ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

2/20/2013

 

6-2-4

 

8/21/2013

 

311/466 
#181870

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

YEAGER, CHARLES W. III

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/5/2012

 

6-11-4

 

 

 

 

 

 

 

DODDRIDGE

WV

 

TOMS FORK

 

WALLACE, ROBERT ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/15/2013

 

6-11-5

 

9/9/2013

 

312/340 #182771

 

NOT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

TOMS FORK

 

ADRIAN, GEORGE ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/19/2013

 

6-3-6

 

9/6/2013

 

312/253 #182679

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

ADRIAN, GEORGE W., ET UX

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

10/28/2013

 

6-3-6

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

LACY, RALPH ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/3/2012

 

6-1-8

 

9/21/2012

 

302-690 166788

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

LACY, RALPH ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

2/21/2013

 

6-1-8

 

9/19/2013

 

313/331 #183442

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

RANDOLPH, SALLY ANN

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/28/2013

 

6-7-8

 

9/19/2013

 

312/299 #182714

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

ROBINSON, GREGORY ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT ACCESS ROAD AGREEMENT

 

2/3/2013

 

6-14-8

 

6/19/2013

 

309/583 #178281

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

ROBINSON, GREGORY ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/3/2013

 

6-14-8

 

6/19/2013

 

309/583
#178281

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

ROBINSON, RICHARD GARRY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/11/2013

 

6-14-8

 

6/19/2013

 

305/190 #171757

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

BARNES, DONALD

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/20/2012

 

6-1-10

 

9/21/2012

 

302/702 
#166791

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

BARNES, DONALD

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

2/21/2013

 

6-1-10

 

9/6/2013

 

312/273 #182687

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

MAXWELL, ROBERT G.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/6/2013

 

6-3-12

 

12/6/2013

 

318/557 #188592

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

SWIGER, ROBERT

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/3/2013

 

6-8-12

 

6/19/2013

 

309/592
 #178282

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

SWIGER, ROBERT

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS ROAD AGREEMENT

 

4/12/2013

 

6-8-12

 

6/19/2013

 

309/592 #178282

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

DEAN, NORMA GRACE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/4/2013

 

6-3-15

 

9/19/2013

 

309/550
 #178275

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

GOLA, DORTHY

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ACCESS ROAD AGREEMENT

 

7/9/2014

 

44716

 

N/A

 

N/A

 

N/A

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

TOMS FORK

 

POWELL, DENNIS  ET UX 

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

 

 

3-19-10, 31,31.1,31.2,32,33

 

 

 

 

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

BARNES, RONALD G.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/13/2012

 

6-1-10.3

 

9/21/2013

 

303/43 
#166803

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

BARNES, RONALD G.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

3/14/2013

 

6-1-10.3

 

6/18/2013

 

309/499 #178115

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

YEAGER, CHARLES W. III

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/5/2013

 

6-11-4; 6-11-5

 

6/19/2013

 

309/519
#178271

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

YEAGER, CHARLES W. III

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

6/17/2013

 

6-11-4; 6-11-5

 

9/9/2013

 

312/314 #182763

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

RILL, ELWOOD & ELIZABETH

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/16/2012

 

6-1-3
6-1-4

 

9/6/2013

 

301/610
 #163923

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

RILL, ELWOOD & ELIZABETH

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

3/15/2013

 

6-1-3
6-1-4

 

9/6/2013

 

312/277 #182687

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

RIVERS, HOWARD J. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/17/2012

 

6-2-11.1

 

9/21/2012

 

302/696
#166790

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

RIVERS, HOWARD J. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

2/22/2013

 

6-2-11.1

 

9/19/2013

 

313/341  #183445

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

NESLER, CHARLES E. II

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

5/8/2012

 

6-2-7
6-4-7

 

6/28/2012

 

301/593
 #163919

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

NESLER, CHARLES E. II

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

5/8/2012

 

6-2-7
6-4-7

 

6/28/2012

 

301/593
 #163919

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

NESLER, CHARLES E. II

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

2/19/2013

 

6-2-7
6-4-7

 

6/24/2013

 

305/565 #178646

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

GOLA, DOROTHY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/13/2013

 

6-3-14
6-4-22

 

6/19/2013

 

309/557
#178276

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

JETT, EDWARD ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/14/2013

 

6-3-14
6-4-22
6-3-13

 

6/19/2013

 

309/564
 #178278

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

JETT, EDWARD ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

6/26/2013

 

6-3-14
6-4-22
6-3-13

 

9/19/2013

 

313/276 #183432

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

COGAR, LINDA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/9/2012

 

6-3-2.2

 

8/23/2013

 

311/473
 #181989

 

NOT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

TOMS FORK

 

COGAR, LINDA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

2/26/2013

 

6-3-2.2

 

8/23/2013

 

311/479
 #181990

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

CLYNE, TIMOTHY R. & REBECCA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

2/21/2013

 

6-3-6.1

 

6/19/2013

 

312/309 #182760

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

CLYNE, TIMOTHY R. & REBECCA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

3/20/2013

 

6-3-6.1

 

6/19/2013

 

309/511 #178268

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

CLYNE, TIMOTHY R. & DENISE DONAHOO

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/21/2013

 

6-3-7.2

 

11/5/2013

 

316/595 #186364

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

SUTTON FARMS, LLC

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/15/2013

 

6-7-2.1

 

9/19/2013

 

313/237 #183426

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOMS FORK

 

DAVIS, DOROTHY J.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/9/2013

 

6-8-1.1
6-8-2

 

6/19/2013

 

309/591
#178274

 

NOT REQUIRED

 

DODDRIDGE

WV

 

TOM’S FORK

 

COASTAL FOREST RESOURCES COMPANY

 

ANTERO RESOURCES CORPORATION

 

EASEMENT AGREEMENT

 

9/27/2013

 

6-8-35

 

8/7/2014

 

332/347 #206964

 

CONSENT REQUIRED

 

DODDRIDGE

WV

 

VOGT

 

JACKSON, ROBERT P. TRUSTEE OF THE JOELYNN FAMILY PRESERVATION TRUST

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

1/31/2014

 

1-9-7

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

VOGT

 

KNUDSEN, ELAINE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/13/2012

 

1-6-31

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

VOGT

 

JACKSON, ROBERT P.

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

3/19/2014

 

1-6-37

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

VOGT

 

JOELYNN FAMILY TRUST

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

1/31/2014

 

1-9-7

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

wv

 

VOGT

 

COTTRILL, BRENT AND LAURA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/13/2012

 

1-7-20

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

VOGT

 

COASTAL FOREST RESOURCES COMPANY

 

ANTERO RESOURCES CORPORATION

 

PIPELINE RIGHT OF WAY AGREEMENT

 

3/26/2014

 

1-6-37.1

 

 

 

 

 

PRIOR WRITTEN CONSENT NEEDED

 

DODDRIDGE

WV

 

VOGT WATER

 

COTTRILL, BRENT S. & LAURA M

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ABOVE GROUND WATER

 

6/13/2012

 

1-6-43
1-7-20

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

WEBB

 

MORRIS, I.L. (IKE)

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY AGREEMENT

 

6/26/2013

 

1-11-8

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEBB TO WILLIAMS WATER

 

WILLIAMS, ROBERT C.

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WATER LINE AGREEMENT AND OPTION

 

5/8/2014

 

1-15-6

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

WEBB TO WILLIAMS WATER

 

WILLIAMS, ROBERT C.

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

5/8/2014

 

1-15-6

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

CURRENCE TRUST

 

ANTERO RESOURCES CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASMENT AGREEMENT

 

7/24/2012

 

1-6-38

 

2/8/2013

 

305/184 #171742

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

CURRENCE TRUST

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/24/2012

 

1-6-38

 

2/8/2013

 

305/177 #171741

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

WRIGHT, CRAIG ALLEN II

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/26/2012

 

1-10-38

 

2/8/2013

 

305/89 #171722

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

WEBB, MICHAEL G. AND ROSALIND

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

9/21/2013

 

1-7-85

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

WEBB, MICHAEL G. ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/23/2012

 

1-7-85

 

2/8/2013

 

305/96  #171723

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

WEBB, MICHAEL G. ET UX

 

ANTERO RESOURCES CORPORATION

 

MODIFICATION OF OPTION & PERMANENT EASEMENT AGREEMENT

 

10/9/2012

 

1-7-85

 

2/8/2013

 

305/102 #171724

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

FOUR LEAF LAND COMPANY

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/2/2012

 

1-10-2

 

1/11/2013

 

304/537 #170542

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

FOUR LEAF LAND COMPANY

 

ANTERO RESOURCES CORPORATION

 

MODIFICATION OF OPTION & PERMANENT EASEMENT AGREEMENT

 

8/30/2012

 

1-10-2

 

1/11/2013

 

304/544 #170543

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

FOUR LEAF LAND COMPANY

 

ANTERO RESOURCES CORPORATION

 

MODIFICATION OF OPTION & PERMANENT EASEMENT AGREEMENT

 

11/19/2012

 

1-10-2

 

1/11/2013

 

304/549 #170544

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

FOUR LEAF LAND COMPANY

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD ACCESS AGREEMENT

 

11/19/2012

 

1-10-2

 

1/11/2013

 

304/553 #170545

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

JAMES, WILLIAM P.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/27/2012

 

1-6-6

 

9/11/2013

 

312/431 #182968

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

JACKSON, ROBERT P. TRUSTEE OF THE JOELYNN FAMILY PRESERVATION TRUST

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

3/19/2014

 

1-9-7

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

KEY OIL COMPANY

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/23/2012

 

8-19-7

 

9/21/2013

 

303/66 #166807

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

TURNER, GERALD ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/17/2012

 

8-19-8

 

2/22/2013

 

305/327 #172478

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

TURNER, GERALD ET UX

 

ANTERO RESOURCES CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

11/10/2012

 

8-19-8

 

9/4/2013

 

312/200 #182514

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

BEE, LIVINGSTONE S. ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/13/2012

 

8-14-14

 

1/11/2013

 

304/564 #170548

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

BEE, LIVINGSTONE S. ET AL

 

ANTERO RESOURCES CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

10/27/2012

 

8-14-14

 

1/11/2013

 

304/571 #170549

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

LEWIS, ROBERT K.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/7/2012

 

1-10-18

 

2/8/2013

 

305/82 #171721

 

NOT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

WEST UNION

 

CLARK, TERESA L.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/6/2012

 

1-10-19

 

2/8/2013

 

305/104 #171725

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

CLARK, TERESA L.

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY

 

5/28/2013

 

1-10-19

 

9/4/2013

 

312/204 #182515

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

LEWIS, ALBERT L.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/7/2012

 

1-10-18.1

 

2/8/2013

 

305/153 #171735

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

MOORE, DARRELL A.

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

9/24/2012

 

1-10-20; 1-10-25

 

2/8/2013

 

305/131 #171731

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

MOORE, DARRELL A.

 

ANTERO RESOURCES CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

10/30/2012

 

1-10-20; 1-10-25

 

2/8/2013

 

305/129 #171730

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

MOORE, DARRELL A.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD ACCESS AGREEMENT

 

10/30/2012

 

1-10-20; 1-10-25

 

2/8/2013

 

305/136 #171732

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

MOORE, DARRELL A.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/12/2013

 

1-10-20; 1-10-25

 

2/8/2013

 

305/123 #171729

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

CHIPPS, PERRY ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/19/2012

 

1-10-27
1-10-28

 

8/26/2013

 

311/494 #182040

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

CHIPPS, PERRY ET AL

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY AGREEMENT

 

10/15/2012

 

1-10-27
1-10-28

 

8/26/2013

 

311-509  182042

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

CHIPPS, PERRY ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD ACCESS AGREEMENT

 

10/15/2012

 

1-10-27
1-10-28

 

8/26/2013

 

311/504 #182041

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

CHIPPS, PERRY ET AL

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY AGREEMENT

 

10-15012

 

1-10-27
1-10-28

 

8/26/2013

 

311-509  182042

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

CHIPPS, PERRY ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT ACCESS ROAD

 

10/15/2012

 

1-10-27; 1-10-26; 1-10-28

 

8/26/2013

 

311/504 #182041

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

SPELLMAN, DONNA K.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/12/2012

 

1-6-16, 20, 19, 4

 

1/11/2013

 

304/573 #170550

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

SPELLMAN, DONNA K.

 

ANTERO RESOURCES CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

10/4/2012

 

1-6-16, 20, 19, 4

 

1/11/2013

 

304/579 #170551

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

SPELLMAN, DONNA K.

 

ANTERO RESOURCES CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

10/14/2012

 

1-6-16, 20, 19, 4

 

1/11/2013

 

304/579 #170551

 

NOT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

WEST UNION

 

SPELLMAN, DONNA K.

 

ANTERO RESOURCES CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

10/14/2012

 

1-6-16, 20, 19, 4

 

1/11/2013

 

304/579 #170551

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

KNUDSEN, ELAINE

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/11/2012

 

1-6-31.1

 

2/8/2013

 

305/160 #171736

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

KNUDSEN, ELAINE

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY

 

10/13/2012

 

1-6-31.1

 

2/8/2013

 

305/166 #171737

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

GAGNON, GEORGE L. ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/18/2012

 

1-6-31.2

 

2/8/2013, 2/8/2013

 

305/139 #171733, 305/146 #171734

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

COTTRILL, BRENT S. ET UX

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY

 

8/28/2012

 

1-7-20
1-5-43

 

2/8/2013

 

305/118 #171727

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

COTTRILL, BRENT S. ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/28/2012

 

1-7-20
1-5-43

 

9/11/2013

 

312/419 #182965

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

COTTRILL, BRENT S. ET UX

 

ANTERO RESOURCES CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

10/28/2012

 

1-7-20
1-5-43

 

9/11/2013

 

312/419 #182965

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

BEE, LIVINGSTONE S.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/2/2012

 

8-14-14;1-10-31

 

1/11/2013

 

304/522 #170538

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

BEE, LIVINGSTONE S.

 

ANTERO RESOURCES CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

10/27/2012

 

8-14-14;1-10-31

 

1/11/2013

 

304/529 #170539

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

BEE, LEWIS PAUL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/13/2012

 

8-19-6; 8-19-1

 

1/11/2013

 

304/530 #170540

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WEST UNION

 

BEE, LEWIS PAUL ET AL

 

ANTERO RESOURCES CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

10/27/2012

 

8-9-1,6

 

1/11/2013

 

304/536 #170541

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

SUTTON, JEREMY W. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

4/26/2012

 

3-19-39

 

6/28/2012

 

301/615 #163924

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

SUTTON, JEREMY W. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

4/13/2013

 

3-19-39

 

6/19/2013

 

309/517 #178270

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

LAW, RONALD L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

 

2/20/2013

 

6-2-1

 

9/6/2013

 

312/275 #182686

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

SPIKER, SUE ANN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/18/2012

 

6-3-1

 

9/21/2012

 

302/708 #166792

 

NOT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

WHITE OAK

 

HEASTER, CHARLES ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/2/2012

 

8-23-1

 

6/3/2013

 

309/342 177343

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

GAGNON, GEORGE L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/9/2013

 

6-3-2

 

6/8/2012

 

301/588 #163918

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

GAGNON, GEORGE L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

2/19/2013

 

6-3-2

 

9/12/2013

 

312/578 #183048

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

HOLLAND, MARY ESTATE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

4/24/2012

 

8-23-2

 

8/19/2013

 

311/201 #181740

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

FIFER, NANCY, TR OF THE FIFER FAMILY REV TR

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/28/2012

 

8-22-6

 

9/21/2012

 

303/49 #166804

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

LACY, RALPH ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

 

2/21/2013

 

6-1-8

 

9/19/2013

 

313/331 #183442

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

TURNER, GERALD ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/22/2012

 

8-19-8

 

9/21/2012

 

303/61 #166806

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

TURNER, GERALD ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

11/10/2012

 

8-19-8

 

9/4/2013

 

312/200 #182514

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

BARNES, DONALD L

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/20/2012

 

6-1-10

 

9/21/2012

 

302/702  #166791

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

BARNES, DONALD L

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

 

2/21/2013

 

6-1-10

 

9/6/2013

 

312/267 #182682

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

SECRIST, MARY FARR

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

4/6/2012

 

8-20-14

 

7/6/2012

 

302/129 #164845

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

SETH, JAMES

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/22/2012

 

1-15-21

 

9/21/2012

 

303/23 #166799

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

GAIN, TEDDY L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/22/2012

 

1-15-27

 

9/21/2012

 

303/37  #166802

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

GAIN, TEDDY L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT (WATER)

 

11/21/2012

 

1-15-27

 

9/19/2013

 

313/337 #183444

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

GAIN, TEDDY L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

12/19/2012

 

1-15-27

 

9/11/2013

 

312/426 #182967

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

HINZMAN, CECIL A. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/14/2012

 

1-15-26
1-15.25.1

 

6/12/2012

 

301/556  #163907

 

NOT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

WHITE OAK

 

HINZMAN, CECIL A. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/14/2012

 

1-15-26
1-15-25.1

 

6/28/2012

 

301/556  #163907

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

HINZMAN, CECIL A. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

 

4/27/2012

 

1-15-26
1-15-25.1

 

6/28/2012

 

301/562  #163908

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

HINZMAN, CHRISTOPHER A. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/14/2012

 

1-15-26.1
1-15-2.2

 

6/28/2012

 

301/599  #163921

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

CUNNINGHAM, GRANT ALAN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/23/2012

 

1-15-29.1
1-15-29.2

 

6/28/2012

 

301/583  #163917

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

BARNES, RONALD G

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

 

3/14/2013

 

6-1-10.3

 

6/18/2013

 

309/499 #178115

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

BARNES, RONALD G.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/13/2012

 

6-1-10.3

 

9/21/2012

 

303/43  #166803

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

LAW, RONALD L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/12/2012

 

6-1-3 6-1-4

 

9/21/2012

 

302/696  #166790

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

RILL, ELWOOD ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/16/2012

 

6-1-3
6-1-4

 

6/28/2012

 

301/610  #163923

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

RILL, ELWOOD ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

 

3/15/2013

 

6-1-3
6-1-4

 

9/6/2013

 

312/277 #182687

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

RIVERS, HOWARD J. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/15/2012

 

6-2-11.1

 

9/21/2012

 

302/673 #166785

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

RIVERS, HOWARD J. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

2/22/2013

 

6-2-11.1

 

9/19/2013

 

313/341 #183445

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

BLAND, ROBERT AND TIMOTHY ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/17/2012

 

6-2-4
6-2-4.1
6-24-2.3
6-4-1.7

 

9/21/2012

 

302-667 #166784

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

BLAND, ROBERT AND TIMOTHY ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ROAD ACCESS AGREEMENT

 

4/27/2012

 

6-2-4
6-2-4.1
6-24-2.3
6-4-1.7

 

9/19/2012

 

313/288 #183434

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

BLAND, ROBERT C. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/17/2012

 

6-2-4
6-2-4.1
6-24-2.3
6-4-1.7

 

9/21/2012

 

303/83 #166811

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

BLAND, ROBERT ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/12/2012

 

6-2-4
6-2-4.1
6-24-2.3
6-4-1.7

 

9/21/2012

 

302/682  #166787

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

BLAND, ROBERT ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

8/23/2012

 

6-2-4
6-2-4.1
6-24-2.3
6-4-1.7

 

9/21/2012

 

302/678 #166786

 

NOT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

WHITE OAK

 

NESLER, CHARLES III

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

5/8/2012

 

6-2-7;6-4-7

 

6/28/2012

 

301/593 #163919

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

NESLER, CHARLES III

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

2/19/2013

 

6-2-7;6-4-7

 

6/24/2013

 

305/565 #178646

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

ADRIAN, GEORGE W. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/22/2012

 

6-3-1.1

 

7/26/2012

 

302/140 #164847

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

ADRIAN, GEORGE W. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/8/2012

 

6-3-1.1

 

7/26/2012

 

302/135 #164846

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

ADRIAN, GEORGE W. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

3/14/2013

 

6-3-1.1

 

6/19/2013

 

309/508 #178267

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

ADRIAN, GEORGE W. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

3/14/2013

 

6-3-1.1

 

6/19/2013

 

309/508 #178267

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

ADRIAN, GEORGE W. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

5/8/2013

 

6-3-1.1

 

9/11/2013

 

312/467 #182978

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

MAXWELL, ROBERT G.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/26/2012

 

6-3-12; 6-3-12.1

 

6/28/2012

 

301/569 #163915

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

MAXWELL, ROBERT G.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT ROAD ACCES AGREEMENT

 

4/27/2012

 

6-3-12; 6-3-12.1

 

6/28/2012

 

301/565 #163909

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

MAXWELL, ROBERT G.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

5/2/2013

 

6-3-12; 6-3-12.1

 

6/19/2013

 

309/514  #178269

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

COGAR, LINDA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/9/2012

 

6-3-2.2

 

8/23/2013

 

311/473 #181989

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

CLYNE, TIMOTHY R.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

3/20/2013

 

6-3-6.1 6-3-7.2

 

6/19/2013

 

309/511 #178268

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

CLYNE, TIMOTHY ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/27/2012

 

6-3-6.1; 6-3-7.2

 

6/28/2012

 

301/621 163925

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

CLYNE, TIMOTHY ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF THE PERMANENT EASEMENT AGREEMENT

 

3/20/2013

 

6-3-6.1; 6-3-7.2

 

6/19/2013

 

309/511 #178268

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

KELLEY, NORMA L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ROAD ACCESS AGREEMENT

 

4/17/2012

 

6-4-2.1

 

12/9/2013

 

318/641 #188828

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

TRAVIS, MARVIN E. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT ROAD ACCESS AGREEMENT

 

4/27/2012

 

6-4-2.5

 

1/9/2014

 

319/578 #190612

 

NOT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

WHITE OAK

 

JAMES, ELAINE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/22/2012

 

7-1-4
7-1-5
7-1-6
7-1-7
7-1-9
7-1-10

 

9/21/2012

 

303/89  #166812

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

PERINE, PATRICIA A.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/28/2012

 

8-19-22; 8-19-23; 8-19-23.3

 

9/21/2012

 

303/01 #166795

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

CLAY, PATSY KAY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/21/2012

 

8-19-23.1

 

9/21/2012

 

302/720  166794

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

NELSON, RUSSELL L.ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/18/2012

 

8-19-23.2

 

9/21/2012

 

303/10 #16797

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

KEY OIL COMPANY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/12/2012

 

8-19-7; 8-19-13; 8-19-19

 

9/21/2012

 

303/66 #166807

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

DOTSON, LARRY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/27/2012

 

8-22-2,3,4

 

9/21/2012

 

303/73 #166808

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

DOTSON, LARRY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT ACCESS ROAD AGREEMENT

 

4/25/2012

 

8-22-2,3,4

 

10/25/2012

 

303/610 #168037

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

KILEY, JACQUELINE ANN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/28/2012

 

8-22-5.1

 

6/28/2012

 

301/628 #163926

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

MUMMA, CARROLL W. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/21/2012

 

8-22-5.2,5.6

 

9/21/2012

 

303/55  #166805

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

MUMMA, CARROLL W. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

11/20/2012

 

8-22-5.2,5.6

 

9/19/2013

 

313/333 #183443

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITE OAK

 

LOVERN, BARBARA J. TRUSTEE ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT  ROAD ACCESS AGREEMENT

 

3/28/2012

 

8-22-5.4

 

9/21/2012

 

303/28 #166800

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITEHAIR

 

NICHOLSON, MILTON DEAN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/29/2011

 

6-12-30

 

10/24/2012

 

303/572 #167994

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITEHAIR

 

WHITEHAIR, ELTON DALE & JUDITH

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

5/7/2012

 

6-12-18 & 6-12-19

 

10/24/2012

 

303/561  #167991

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITEHAIR

 

WHITEHAIR, ELTON DALE & JUDITH

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY AGREEMENT

 

10/11/2012

 

6-12-18 & 6-12-19

 

9/11/2013

 

312/403 #182959

 

NOT REQUIRED

 

DODDRIDGE

WV

 

WHITEHAIR

 

WHITEHAIR, ELTON DALE & JUDITH

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/16/2012

 

6-12-18 6-12-19

 

4/2/2012

 

298/367  #161482

 

NOT REQUIRED

 

DODDRIDGE

WV

 

Whitehair  Freshwater Impoundment

 

Costal Forest Resource Company

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUA

 

3/6/2012

 

17-12

 

 

 

 

 

NOT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

Whitehair  Freshwater Impoundment

 

Elton D Whitehair & Judith Whitehair

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

Water Impoundment and Compensation

 

8/14/2012

 

18-12

 

1/30/2012

 

262/636 159745

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

Whitehair  Freshwater Impoundment

 

Rush Lynn Hickman & Judith Ann Hickman

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

Water Impoundment and Compensation

 

7/16/2012

 

33-12

 

7/25/2012

 

302/85 164799

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

WOLF PEN TO HARDWOOD

 

WATSON, JUSTIN AND MIRANDA

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

7/31/2014

 

6-5-6

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

WOLF PEN TO HARDWOOD

 

ROSS, GEORGE

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/25/2014

 

6-8-7

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

WOLF PEN TO HARDWOOD

 

ROSS, ALVIN

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

7/31/2014

 

6-5-8

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

YVONNE WATER

 

SMITH, ROBERT AND CINDY

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

5/27/2014

 

3-4-9

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

YVONNE WATER

 

SMITH, ROBERT J.
SMITH, CINDY L.

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WATER LINE OPTION AND AGREEMENT

 

5/27/2014

 

3-4-9

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

ZINN

 

DAVIS, NORMA AND LEWIS

 

ANTERO MIDSTREAM LLC

 

TEMPORARY SURFACE FACILITY EASEMENT OPTION AND AGREEMENT

 

7/18/2014

 

3-14-12

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

ZINN LATERAL

 

DAVIS, LEWIS & NORMA

 

ANTERO MIDSTREAM LLC

 

TEMPORARY SURFACE FACILITY EASEMENT AND OPTION AGREEMENT

 

7/18/2014

 

3-14-3
3-14-4
3-14-12
3-14-6

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

ZINN LATERAL

 

DAVIS, LEWIS P. & NORMA J.

 

ANTERO MIDSTREAM LLC

 

OPTION AND PERMANENT EASEMENT AGREEMENT

 

7/18/2014

 

3-14-3; 3-14-4; 3-14-12

 

N/A

 

N/A

 

CONSENT NEEDED

 

DODDRIDGE

WV

 

ZINN LATERAL

 

DAVIS, LEWIS P. & NORMA J.

 

ANTERO MIDSTREAM LLC

 

TEMPORARY SURFACE SITE FACILITY

 

7/18/2014

 

3-14-3; 3-14-4; 3-14-12

 

N/A

 

N/A

 

N/A

 

DODDRIDGE

WV

 

ZINNIA

 

MCCLAIN, ROGER A.

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ROAD ACCESS AGREEMENT

 

7/19/2013

 

6-8-40

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

WV

 

ZINNIA

 

CORDER, DONALD B.
GREGORY, LINDA M.

 

ANTERO MIDSTREAM LLC

 

SURFACE FACILITY EASEMENT AGREEMENT

 

3/25/2014

 

4-12-3

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

ZINNIA

 

MARTIN, GARY D. & REBECCA M.

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS AGREEMENT

 

9/18/2014

 

4-4-21

 

N/A

 

N/A

 

NOT REQUIRED

 

DODDRIDGE

WV

 

ZINNIA

 

CLARK, ROSALIE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

RIGHT-OF-WAY AGREEMENT

 

6/12/2013

 

4-4-26

 

3/5/2014

 

321/414 #194707

 

NOT REQUIRED

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

 

 

Milton D Nicholson

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS AGREEMENT

 

12/9/2011

 

6-12-30

 

1/30/2012

 

262/636

 

yes

 

DODDRIDGE

WV

 

 

 

Clarence Sweeney

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

WATER WITHDRAWL AGREEMENT

 

2/23/2012

 

5-12-33

 

3/8/2012

 

297/303

 

yes

 

DODDRIDGE

WV

 

 

 

Randall P Hutson

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

8/8/2012

 

5-25-36

 

N/A

 

N/A

 

yes

 

DODDRIDGE

WV

 

 

 

Freda M Hutson

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

8/8/2012

 

5-25-37

 

N/A

 

N/A

 

yes

 

DODDRIDGE

WV

 

 

 

Kevin D Hutson

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

8/7/2012

 

5-25-38

 

N/A

 

N/A

 

yes

 

DODDRIDGE

WV

 

 

 

Annabell Riffle and Troy Cunningham

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS AGREEMENT

 

6/20/2012

 

1-6-41

 

7/10/2012

 

271/438

 

yes

 

DODDRIDGE

WV

 

 

 

Troy D. Cunningham and Annabelle Rifle

 

ANTERO RESOURCES CORPORATION

 

TANK PAD AGREEMENT

 

7/5/2013

 

1-6-41

 

7/23/2013

 

310/527

 

yes

 

DODDRIDGE

WV

 

 

 

Robert and Sue Cook

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

8/7/2012

 

5-25-59

 

N/A

 

N/A

 

yes

 

DODDRIDGE

WV

 

 

 

John and Sandra Erwin

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TANK PAD AGREEMENT

 

10/25/2012

 

6-19-1

 

11/8/2012

 

303/719

 

yes

 

DODDRIDGE

WV

 

 

 

George and Susan Gagnon

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TANK PAD AGREEMENT

 

9/10/2012

 

6-3-2

 

10/9/2012

 

303/321

 

yes

 

DODDRIDGE

WV

 

 

 

George G Hamilton; Gary L Hamilton

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TANK PAD AGREEMENT

 

6/10/2013

 

6-10-4

 

7/23/2013

 

310/549; 310/553

 

yes

 

DODDRIDGE

WV

 

 

 

M & R investments

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

4/1/2013

 

8-13-5

 

N/A

 

N/A

 

yes

 

DODDRIDGE

WV

 

 

 

Rendal and Sandy Dotson

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

2/6/2013

 

6-20-9

 

N/A

 

N/A

 

yes

 

DODDRIDGE

WV

 

 

 

Dennis Foreman

 

ANTERO MIDSTREAM LLC

 

Waterline Easement and ROW

 

4/8/2014

 

4/7/2010

 

 

 

 

 

Yes

 

DODDRIDGE

WV

 

 

 

John and Sandra Erwin

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TANK PAD AGREEMENT

 

8/30/2012

 

6-19-10

 

10/9/2012

 

303/332

 

yes

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

 

 

Lewis and Norma Davis

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

11/7/2012

 

3-14-12

 

N/A

 

N/A

 

yes

 

DODDRIDGE

WV

 

 

 

David and Vivian Burton

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS AGREEMENT

 

12/20/2012

 

6-15-12

 

2/25/2013

 

305/381

 

yes

 

DODDRIDGE

WV

 

 

 

Vivian and David Burton

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TANK PAD AGREEMENT

 

6/23/2011

 

6-15-12

 

8/12/2011

 

017/129

 

yes

 

DODDRIDGE

WV

 

 

 

Delbert, Donna, and Michael Leatherman and Elizabeth Hayduk

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TANK PAD AGREEMENT

 

1/23/2013

 

3-16-15

 

N/A

 

N/A

 

yes

 

DODDRIDGE

WV

 

 

 

Richard and Wilma Marsden

 

ANTERO MIDSTREAM LLC

 

Water Impoundment and Compensation Agmt

 

5/20/2014

 

4/4/2016

 

7/23/2014

 

331-436

 

Yes

 

DODDRIDGE

WV

 

 

 

Richard E. Marsden and Wilma J. Marsden

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TANK PAD AGREEMENT

 

4/30/2013

 

4-4-16

 

6/3/2013

 

309-381

 

yes

 

DODDRIDGE

WV

 

 

 

David M. Hartley

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS AGREEMENT

 

11/14/2012

 

6-12-26

 

12/13/2012

 

404/846

 

yes

 

DODDRIDGE

WV

 

 

 

Allen and Janet Ash

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

2/26/2013

 

6-20-26

 

N/A

 

N/A

 

yes

 

DODDRIDGE

WV

 

 

 

Jonathan L. Davis and Louella d. Davis

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

6/12/2013

 

1-7-1

 

NA

 

NA

 

yes

 

DODDRIDGE

WV

 

 

 

Troy D. Cunningham and Annabelle Rifle

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TANK PAD AGREEMENT

 

7/5/2013

 

1-6-41

 

7/23/2013

 

310/527

 

yes

 

DODDRIDGE

WV

 

 

 

Jerry Norman and Michael Norman

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS AGREEMENT

 

10/17/2011

 

1-9-16

 

11/8/2011

 

294/645

 

yes

 

DODDRIDGE

WV

 

 

 

Mt. Salem Revival Grounds, Inc

 

ANTERO RESOURCES CORPORATION

 

Temp Above Ground Waterline Agmt

 

2/21/2014

 

3-13-15.1

 

NA

 

NA

 

Yes

 

DODDRIDGE

WV

 

 

 

Dwight and Tina Moore

 

Antero Resources Corporation

 

Temp Above Ground Waterline Agmt

 

2/21/2014

 

3-13-17,21,22

 

NA

 

NA

 

Yes

 

DODDRIDGE

WV

 

 

 

Dennis Powell and Mellie M. Powell

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TANK PAD AGREEMENT

 

8/21/2012

 

3-19-31, 31.1, 31.2,32

 

9/6/2012

 

302/559

 

yes

 

DODDRIDGE

WV

 

 

 

Dennis Powell and Mellie M. Powell

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TANK PAD AGREEMENT

 

11/8/2012

 

3-19-31, 31.1, 31.2,32

 

11/30/2012

 

304/140

 

yes

 

DODDRIDGE

WV

 

 

 

James T. Barr, Jr. and Bernice J Barr

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TANK PAD AGREEMENT

 

10/23/2012

 

4-12-10,10.1

 

11/8/2012

 

304/3

 

yes

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

 

 

Gabriele Smith aka Gariele Hoover

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TANK PAD AGREEMENT

 

2/25/2013

 

4-15-16,16.1,33

 

3/18/2013

 

305/530

 

yes

 

DODDRIDGE

WV

 

 

 

James and Bernice Barr

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TANK PAD AGREEMENT

 

10/23/2012

 

6-12-10,10.1

 

11/8/2012

 

304/3

 

yes

 

DODDRIDGE

WV

 

 

 

Jordan Swiger

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY ACCESS ROAD AGREEMENT

 

8/28/2012

 

6-12-27.1

 

10/9/2012

 

303/330

 

yes

 

DODDRIDGE

WV

 

 

 

Naomi and Frank Williams

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY ACCESS ROAD AGREEMENT

 

8/22/2012

 

6-12-34,36,39

 

9/6/2012

 

302/563

 

yes

 

DODDRIDGE

WV

 

 

 

Gary and Gayenne Crislip

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY ACCESS ROAD AGREEMENT

 

8/22/2012

 

6-12-34,36,39

 

10/9/2012

 

303/340

 

yes

 

DODDRIDGE

WV

 

 

 

Dorothy Davis

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY ACCESS ROAD AGREEMENT

 

8/22/2013

 

6-12-34,36,39

 

11/8/2012

 

304/11

 

yes

 

DODDRIDGE

WV

 

 

 

Rexall and Deborah Crislip

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY ACCESS ROAD AGREEMENT

 

8/24/2012

 

6-12-34,36,39

 

8/24/2012

 

304/343

 

yes

 

DODDRIDGE

WV

 

 

 

Dorothy Davis

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

10/23/2012

 

6-12-34,36,39

 

11/8/2012

 

303/725

 

yes

 

DODDRIDGE

WV

 

 

 

Rexall Crislip

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

10/24/2012

 

6-12-34,36,39

 

11/8/2012

 

304/1

 

yes

 

DODDRIDGE

WV

 

 

 

Frank and Naomi Williams

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

10/23/2012

 

6-12-34,36,39

 

11/8/2012

 

304/5

 

yes

 

DODDRIDGE

WV

 

 

 

Gary and Gayenne Crislip

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

10/23/2012

 

6-12-34,36,39

 

11/8/2012

 

304/7

 

yes

 

DODDRIDGE

WV

 

 

 

James and Sharon Devericks

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TANK PAD AGREEMENT

 

10/27/2012

 

6-12-37.5

 

11/8/2012

 

303/715

 

yes

 

DODDRIDGE

WV

 

 

 

Thomas Johns and Celia Arbogast

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY ACCESS ROAD AGREEMENT

 

11/12/2012

 

6-12-5,5.1,40

 

1/16/2013

 

304/651

 

yes

 

DODDRIDGE

WV

 

 

 

Garry R. Norton

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TANK PAD AGREEMENT

 

2/7/2013

 

6-16-15; 6-19-6

 

3/18/2013

 

305/542

 

yes

 

DODDRIDGE

WV

 

 

 

Allen Ash, Jr

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

1/11/2013

 

6-25-6.1

 

N/A

 

N/A

 

yes

 

DODDRIDGE

WV

 

 

 

David and Barbara K Thompson

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

3/5/2013

 

McClellan District, Doddridge County(NO TM or PCL listed on Agmt)

 

N/A

 

N/A

 

yes

 

DODDRIDGE

 

--------------------------------------------------------------------------------


 

WV

 

BONNELL TO WOLF PEN

 

LOWTHER, KENNETH ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/23/2013

 

6-8-4

 

 

 

 

 

NO CONSENT REQUIRED

 

DODDRIDGE

WV

 

CANTON NORTH;  CANTON SOUTH;  CANTON WATER

 

COASTAL FOREST RESOURCES COMPANY

 

ANTERO RESOURCES CORPORATION

 

EASEMENT AGREEMENT

 

9/27/2013

 

3-2-1
3-2-4.2
5-12-39
5-17-14
5-17-12.1
5-17-11
5-17-3

 

8/7/2014

 

332/347 #206964

 

CONSENT REQUIRED

 

DODDRIDGE AND TYLER

OH

 

LASKO LATERAL

 

N.I.E.D INDUSTRIES, INC.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

7/25/2014

 

31-0000405.002

 

 

 

 

 

NO CONSENT REQUIRED

 

GEURNSEY

OH

 

LASKO LATERAL

 

COMBS, MARLIN E. & JANE ANN

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

7/25/2014

 

31-000060

 

 

 

 

 

NO CONSENT REQUIRED

 

GEURNSEY

OH

 

LASKO LATERAL

 

TRENI, KATHLEEN

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/8/2014

 

31-000319

 

 

 

 

 

NO CONSENT REQUIRED

 

GEURNSEY

OH

 

LASKO LATERAL

 

YES

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/8/2014

 

31-000319

 

 

 

 

 

NO CONSENT REQUIRED

 

GEURNSEY

OH

 

LASKO LATERAL

 

SECREST, JASON

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/4/2014

 

31-00280
31-00280.002
31-00230.003

 

 

 

 

 

NO CONSENT REQUIRED

 

GEURNSEY

OH

 

LASKO LATERAL

 

SECREST, JASON

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/8/2014

 

31-00280
31-00280.002
31-00230.003

 

 

 

 

 

NO CONSENT REQUIRED

 

GEURNSEY

OH

 

LASKO LATERAL

 

NEUHART, BRENDA

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/21/2014

 

31-00385

 

 

 

 

 

NO CONSENT REQUIRED

 

GEURNSEY

OH

 

LASKO LATERAL

 

FRIDAY, CARMAN D.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/2/2014

 

31-00512.000
35-00034.000

 

 

 

 

 

NO CONSENT REQUIRED

 

GEURNSEY

OH

 

LASKO LATERAL

 

KRISE, KENNETH & PAMELA

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

7/28/2014

 

31-01442.000

 

 

 

 

 

NO CONSENT REQUIRED

 

GEURNSEY

OH

 

LASKO LATERAL

 

MAYNARD, DONALD G SR.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/4/2014

 

31-02972

 

 

 

 

 

NO CONSENT REQUIRED

 

GEURNSEY

OH

 

LASKO LATERAL

 

NEUHART, HAROLD K

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

5/27/2014

 

31-03080

 

 

 

 

 

NO CONSENT REQUIRED

 

GEURNSEY

OH

 

Lasko SFWI

 

Timothy Lasko

 

ANTERO RESOURCES CORPORATION

 

Water Impoundment

 

9/23/2013

 

31-00244
31-00246

 

12/10/2013

 

510/2253-2254

 

Yes

 

GEURNSEY

OH

 

LASKO WATERLINE

 

BURNS, JAMES B TRUSTEE

 

ANTERO MIDSTREAM LLC

 

OPTION/EASEMENT AGREEMENT

 

6/4/2014

 

31-00043
31-01477
31-01478
31-01604

 

 

 

 

 

CONSENT NOT REQUIRED

 

GEURNSEY

OH

 

LASKO WATERLINE

 

ELLSION, BARBARA

 

ANTERO RESOURCES MIDSTREAM LLC

 

OPTION/EASEMENT AGREEMENT

 

1/24/2014

 

31-00052.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

GEURNSEY

OH

 

LASKO WATERLINE

 

RUBEL, GARY ET UX

 

ANTERO MIDSTREAM LLC

 

OPTION/EASEMENT AGREEMENT

 

6/26/2014

 

31-00221
31-00015

 

 

 

 

 

CONSENT NOT REQUIRED

 

GEURNSEY

OH

 

LASKO WATERLINE

 

ALESHIRE, CHRISTOPHER ET UX

 

ANTERO MIDSTREAM LLC

 

OPTION/EASEMENT AGREEMENT

 

7/2/2014

 

31-00231.5
31-00231.6
31-00231.7
31-00231.11
31-00231.12

 

 

 

 

 

CONSENT NOT REQUIRED

 

GEURNSEY

 

--------------------------------------------------------------------------------


 

OH

 

LASKO WATERLINE

 

LASKO, TIMOTHY GEORGE

 

ANTERO RESOURCES MIDSTREAM LLC

 

OPTION/EASEMENT AGREEMENT

 

2/10/2014

 

31-00244.000
 31-00246.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

GEURNSEY

OH

 

LASKO WATERLINE

 

DODD, LINDA ET AL

 

ANTERO MIDSTREAM LLC

 

OPTION/EASEMENT AGREEMENT

 

6/2/2014

 

31-00314

 

 

 

 

 

CONSENT NOT REQUIRED

 

GEURNSEY

OH

 

LASKO WATERLINE

 

COWDEN, WILLIAM ET UX

 

ANTERO MIDSTREAM LLC

 

OPTION/EASEMENT AGREEMENT

 

7/3/2014

 

31-00321
31-00324

 

 

 

 

 

CONSENT NOT REQUIRED

 

GEURNSEY

OH

 

LASKO WATERLINE

 

DAYMUT, GARY ET UX

 

ANTERO RESOURCES MIDSTREAM LLC

 

OPTION/EASEMENT AGREEMENT

 

1/29/2014

 

31-00395.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

GEURNSEY

OH

 

LASKO WATERLINE

 

KENNEY, DAVID ET UX

 

ANTERO MIDSTREAM LLC

 

OPTION/EASEMENT AGREEMENT

 

7/28/2014

 

31-00405

 

 

 

 

 

CONSENT NOT REQUIRED

 

GEURNSEY

OH

 

LASKO WATERLINE

 

HALL, TIMOTHY

 

ANTERO MIDSTREAM LLC

 

OPTION/EASEMENT AGREEMENT

 

10/7/2014

 

31-00426

 

 

 

 

 

CONSENT NOT REQUIRED

 

GEURNSEY

OH

 

LASKO WATERLINE

 

BARBA, CAROLYN ET AL

 

ANTERO RESOURCES MIDSTREAM LLC

 

OPTION/EASEMENT AGREEMENT

 

3/17/2014

 

31-00470.001

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

GEURNSEY

OH

 

LASKO WATERLINE

 

GRAZIANO, DOMINIC ET UX

 

ANTERO RESOURCES MIDSTREAM LLC

 

OPTION/EASEMENT AGREEMENT

 

2/19/2014

 

31-00470.004

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

GEURNSEY

OH

 

LASKO WATERLINE

 

KUNES, MARY

 

ANTERO RESOURCES MIDSTREAM LLC

 

OPTION/EASEMENT AGREEMENT

 

3/17/2014

 

31-00493.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

GEURNSEY

OH

 

LASKO WATERLINE

 

KUNES, MARY

 

ANTERO RESOURCES MIDSTREAM LLC

 

OPTION TEMPORARY WAREYARD AGREEMENT

 

3/19/2013

 

31-00493.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

GEURNSEY

OH

 

LASKO WATERLINE

 

BERGIN, STEPHEN ET AL

 

ANTERO RESOURCES MIDSTREAM LLC

 

OPTION/EASEMENT AGREEMENT

 

2/5/2014

 

31-00539.000
 31-00540.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

GEURNSEY

OH

 

LASKO WATERLINE

 

NEWCOMER, CLARENCE

 

ANTERO RESOURCES MIDSTREAM LLC

 

OPTION/EASEMENT AGREEMENT

 

2/5/2014

 

31-01193.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

GEURNSEY

OH

 

LASKO WATERLINE

 

HANING, THOMAS H

 

ANTERO MIDSTREAM LLC

 

OPTION/EASEMENT AGREEMENT

 

6/28/2014

 

31-01431
31-00405.1

 

 

 

 

 

CONSENT NOT REQUIRED

 

GEURNSEY

OH

 

LASKO WATERLINE

 

PICKENS, TRAVIS

 

ANTERO RESOURCES MIDSTREAM LLC

 

OPTION/EASEMENT AGREEMENT

 

2/4/2014

 

31-02547.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

GEURNSEY

OH

 

LASKO WATERLINE

 

CARPENTER, JEFFERY

 

ANTERO RESOURCES MIDSTREAM LLC

 

OPTION/EASEMENT AGREEMENT

 

2/21/2014

 

31-02894.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

GEURNSEY

OH

 

LASKO WATERLINE

 

CARPENTER, PAUL

 

ANTERO RESOURCES MIDSTREAM LLC

 

OPTION/EASEMENT AGREEMENT

 

2/21/2014

 

31-02894.004

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

GEURNSEY

 

--------------------------------------------------------------------------------


 

OH

 

LASKO WATERLINE

 

BURNS, ROY L.

 

ANTERO RESOURCES MIDSTREAM LLC

 

OPTION/EASEMENT AGREEMENT

 

3/7/2014

 

31-02894.006

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

GEURNSEY

OH

 

LASKO WATERLINE

 

BURNS, ROY L.

 

ANTERO RESOURCES MIDSTREAM LLC

 

OPTION PERMANENT ROAD ACCESS AGREEMENT

 

3/7/2014

 

31-02894.006

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

GEURNSEY

OH

 

LASKO WATERLINE

 

HOSSMAN, KAREN (W-VICTORIA SAVAGE)

 

ANTERO MIDSTREAM LLC

 

OPTION/EASEMENT AGREEMENT

 

8/2/2014

 

31-02953.037

 

 

 

 

 

CONSENT NOT REQUIRED

 

GEURNSEY

OH

 

LASKO WATERLINE

 

GRIMES, CARLA

 

ANTERO MIDSTREAM LLC

 

OPTION/EASEMENT AGREEMENT

 

7/11/2014

 

31-02959.009

 

 

 

 

 

CONSENT NOT REQUIRED

 

GEURNSEY

OH

 

LASKO WATERLINE

 

SCOTT, BUNNIE S.

 

ANTERO MIDSTREAM LLC

 

OPTION/EASEMENT AGREEMENT

 

6/17/2014

 

31-03080
31-03080.018

 

 

 

 

 

CONSENT NOT REQUIRED

 

GEURNSEY

OH

 

LASKO WATERLINE

 

BLACK, TREVOR ET UX

 

ANTERO MIDSTREAM LLC

 

OPTION/EASEMENT AGREEMENT

 

6/6/2014

 

31-03080.010

 

 

 

 

 

CONSENT NOT REQUIRED

 

GEURNSEY

OH

 

LASKO WATERLINE

 

DAVIS, GLEN A ET UX

 

ANTERO MIDSTREAM LLC

 

OPTION/EASEMENT AGREEMENT

 

5/30/2014

 

31-03080.9
31-03080.8

 

 

 

 

 

CONSENT NOT REQUIRED

 

GEURNSEY

OH

 

LASKO WATERLINE

 

SOMERS, JAMES E.

 

ANTERO RESOURCES MIDSTREAM LLC

 

OPTION/EASEMENT AGREEMENT

 

3/7/2014

 

35-06004.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

GEURNSEY

OH

 

Lasko

 

Timothy George Lasko

 

ANTERO RESOURCES CORPORATION

 

Water Impoundment Agreement

 

9/23/2013

 

 

 

 

 

 

 

 

 

GUERNSEY

OH

 

 

 

Timothy and Julia Hall

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

WATER WITHDRAWL AGREEMENT

 

1/25/2013

 

Section 21-31-00426.000

 

N/A

 

500/554

 

yes

 

GUERNSEY

WV

 

Nimorwicz East Water Impoundment

 

Tilman Lee Williams

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

Water Impoundment and Compensation

 

4/1/2013

 

1-341

 

 

 

 

 

 

 

HARRISON

WV

 

Nimorwicz East Water Impoundment

 

Robert Nimorwicz and Dona Framento FKA Donna M Dacunha

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

Water Impoundment and Compensation

 

4/23/2013

 

2-341

 

 

 

 

 

 

 

HARRISON

WV

 

Nimorwicz West Water Impoundment

 

Tilman Lee Williams

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

Water Impoundment and Compensation

 

4/1/2013

 

1-341

 

 

 

 

 

 

 

HARRISON

WV

 

Nimorwicz West Water Impoundment

 

Robert Nimorwicz and Dona Framento FKA Donna M Dacunha

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

Water Impoundment and Compensation

 

4/23/2013

 

2-341

 

 

 

 

 

 

 

HARRISON

WV

 

Quinn Water Impoundment

 

Leonard Courtney

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

Access Road Aggreeement

 

8/3/2012

 

40/001&003-383/403

 

 

 

 

 

 

 

HARRISON

WV

 

Salem to Varner West

 

Carolyn Plaugher

 

ANTERO RESOURCES CORPORATION

 

Temp Above Ground WL AG

 

11/20/2013

 

4-6

 

NA

 

NA

 

Yes

 

HARRISON

 

--------------------------------------------------------------------------------


 

WV

 

Salem to Varner West

 

Willis Mathey

 

ANTERO RESOURCES CORPORATION

 

Temp Above Ground WL AG

 

7/26/2013

 

27-08-166

 

NA

 

NA

 

Yes

 

HARRISON

WV

 

Salem to Varner West

 

Eric L Cochran

 

ANTERO RESOURCES CORPORATION

 

Temp Above Ground WL AG

 

7/17/2013

 

302321-78
302321-10

 

NA

 

NA

 

Yes

 

HARRISON

WV

 

Salem to Varner West

 

Frank and Martha Brunetti

 

ANTERO RESOURCES CORPORATION

 

Temp Above Ground WL AG

 

9/11/2013

 

302-61
302-66
302-65

 

NA

 

NA

 

Yes

 

HARRISON

WV

 

Salem to Varner West

 

Black Rock Enterprises

 

ANTERO RESOURCES CORPORATION

 

Temp Above Ground WL AG

 

10/18/2013

 

302-78
302-51

 

NA

 

NA

 

Yes

 

HARRISON

WV

 

Salem to Varner West

 

Daniel and Rachel Tucker

 

ANTERO RESOURCES CORPORATION

 

Temp Above Ground WL AG

 

9/24/2013

 

321-19

 

NA

 

NA

 

Yes

 

HARRISON

WV

 

Salem to Varner West

 

Anthony Feathers

 

ANTERO RESOURCES CORPORATION

 

Temp Above Ground WL AG

 

9/26/2013

 

321-30

 

NA

 

NA

 

Yes

 

HARRISON

WV

 

Salem to Varner West

 

Mark and Sabrina Benedum

 

ANTERO RESOURCES CORPORATION

 

Temp Above Ground WL AG

 

8/25/2013

 

321302-10.1
321302-18

 

NA

 

NA

 

Yes

 

HARRISON

WV

 

Salem to Varner West

 

James A. Varner Sr.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUA and Compensation

 

11/6/2012

 

322-18

 

11/19/2012

 

1501-499

 

Yes

 

HARRISON

WV

 

Salem to Varner West

 

Lyle and Betty Benedum

 

ANTERO RESOURCES CORPORATION

 

Temp Above Ground WL AG

 

10/18/2013

 

322-6
322-2

 

NA

 

NA

 

Yes

 

HARRISON

WV

 

TOMS FORK

 

STOUT, PAUL ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/20/2013

 

20-361-1

 

9/19/2013

 

313/281 #183433

 

NOT REQUIRED

 

HARRISON

WV

 

 

 

Vickie Lynn Singleton

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS AGREEMENT

 

5/11/2011

 

14-265-96

 

5/13/2011

 

1469/1195

 

yes

 

HARRISON

WV

 

 

 

Kimberly A. Male

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

WATER EASEMENT

 

4/8/2009

 

7-285-49

 

NA

 

NA

 

yes

 

HARRISON

WV

 

 

 

Kimberly A. Male

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS AGREEMENT

 

2/7/2009

 

7-285-51

 

2/18/2009

 

1427/943

 

yes

 

HARRISON

WV

 

 

 

Rita A Walker

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

1116/2011

 

9-266A-2,16

 

11/21/2011

 

1480/22

 

yes

 

HARRISON

WV

 

 

 

David and Debra Shrieves (G.A.L)

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

WATER WITHDRAWL AGREEMENT

 

3/21/2012; 3/21/13

 

12-424-17

 

N/A

 

1486/537

 

yes

 

HARRISON

WV

 

 

 

GAL Land Company

 

ANTERO RESOURCES CORPORATION

 

Amendment of Temp Water WD Lease Agmt

 

4/25/2014

 

12-424-17.1

 

NA

 

NA

 

Yes

 

HARRISON

 

--------------------------------------------------------------------------------


 

WV

 

 

 

Janet L. Baxter

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS AGREEMENT

 

5/11/2011

 

14-265-90,91

 

5/13/2011

 

1469/1191

 

yes

 

HARRISON

WV

 

 

 

Roger and Sandy Weese

 

ANTERO RESOURCES CORPORATION

 

Water WD and Temp Waterline Agreement Option

 

1/20/2014

 

1-4-4/5

 

12/5/2013

 

318-452

 

Yes

 

HARRISON

WV

 

 

 

Dorotha J Post

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

8/13/2012

 

18-242-35

 

N/A

 

N/A

 

yes

 

HARRISON

WV

 

 

 

Willis Lee Mathey

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

7/26/2013

 

18-2708-166

 

NA

 

NA

 

yes

 

HARRISON

WV

 

 

 

The City of Salem

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

WATER WITHDRAWL AGREEMENT

 

11/9/2011

 

18-2708-98

 

11/21/2011

 

1480/28

 

yes

 

HARRISON

WV

 

 

 

William J Boggs

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

7/9/2013

 

18-281-31

 

N/A

 

N/A

 

yes

 

HARRISON

WV

 

 

 

Blackrock Enterprises, LLC

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

8/10/2013

 

18-302-51

 

N/A

 

N/A

 

yes

 

HARRISON

WV

 

 

 

Eric L Cochran

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

7/17/2013

 

18-302-78;
18-321-10

 

N/A

 

N/A

 

yes

 

HARRISON

WV

 

 

 

Lyle and Betty R Benedum

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

8/10/2013

 

18-302-78;
18-322-6, 2

 

N/A

 

N/A

 

yes

 

HARRISON

WV

 

 

 

Mark and Sabrina Benedum

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

8/25/2013

 

18-321-10.1,18
18-302-22

 

N/A

 

N/A

 

yes

 

HARRISON

WV

 

 

 

Patrick J Shaver

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

7/3/2013

 

18-321-31.2

 

N/A

 

N/A

 

yes

 

HARRISON

WV

 

 

 

John and Marianne Clevenger

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

7/16/2013

 

18-321-39

 

N/A

 

N/A

 

yes

 

HARRISON

WV

 

 

 

Don and Heidi Huffman

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

7/22/2012

 

18-324-2

 

N/A

 

N/A

 

yes

 

HARRISON

WV

 

 

 

Gregory Myers

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

8/24/2012

 

20-241-1

 

N/A

 

N/A

 

yes

 

HARRISON

WV

 

 

 

Phyllis Smith

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

8/29/2012

 

20-242-2

 

N/A

 

N/A

 

yes

 

HARRISON

 

--------------------------------------------------------------------------------


 

WV

 

 

 

Nancy Powers

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

WATER WITHDRAWL AGREEMENT

 

6/18/2012

 

20-324-19

 

7/3/2012

 

1494/645

 

yes

 

HARRISON

WV

 

 

 

Nancy Powers

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

WATER WITHDRAWL AGREEMENT

 

9/6/2012

 

20-343-14

 

10/4/2012

 

1499/317

 

yes

 

HARRISON

WV

 

 

 

Kevin J Poth

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

WATER WITHDRAWL AGREEMENT

 

4/12/2012

 

20-364-14

 

4/24/2012

 

1489/930

 

yes

 

HARRISON

WV

 

 

 

Mountain Lakes, LLC

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

4/13/2012

 

20-364-2

 

N/A

 

N/A

 

yes

 

HARRISON

WV

 

 

 

Freddie R Daugherty

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

1/22/2013

 

20-383-22

 

N/A

 

N/A

 

yes

 

HARRISON

WV

 

 

 

Freddie Daugherty

 

ANTERO RESOURCES CORPORATION

 

Extension of Temp Waterline Agmt

 

12/16/2013

 

20-383-22

 

NA

 

NA

 

 

 

HARRISON

WV

 

 

 

James K Lightner

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

12/20/2012

 

20-383-24

 

N/A

 

N/A

 

yes

 

HARRISON

WV

 

 

 

Robert and Patricia Bennett

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

2/4/2013

 

20-383-25

 

N/A

 

N/A

 

yes

 

HARRISON

WV

 

 

 

Matthew and Lisa D Bowyer

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

12/17/2012

 

20-383-31,23

 

N/A

 

N/A

 

yes

 

HARRISON

WV

 

 

 

David and Blanche Stutler

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

12/17/2012

 

20-383-32

 

N/A

 

N/A

 

yes

 

HARRISON

WV

 

 

 

Robert Lewis

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS AGREEMENT

 

6/6/2012

 

20-383-47

 

6/18/2012

 

1493/589

 

yes

 

HARRISON

WV

 

 

 

James and Ashley Heffinger

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS AGREEMENT

 

3/5/2013

 

20-403-13.2

 

3/20/2013

 

1506/1307

 

yes

 

HARRISON

WV

 

 

 

Everett M and Shirley Myer

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT WATER LINE AGREEMENT

 

11/19/2012

 

20-403-22

 

N/A

 

N/A

 

yes

 

HARRISON

WV

 

 

 

Ronald Mark Hitt

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT WATER LINE AGREEMENT

 

1/28/2013

 

20-403-30,31

 

2/21/2013

 

1502/802

 

yes

 

HARRISON

WV

 

 

 

Christopher and Kimberly Turner

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT WATER LINE AGREEMENT

 

1/28/2013

 

20-403-32

 

2/21/2013

 

1505/797

 

yes

 

HARRISON

WV

 

 

 

Clara Mae and Peggy Hurst

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT WATER LINE AGREEMENT

 

10/1/2012

 

20-403-4

 

N/A

 

N/A

 

yes

 

HARRISON

WV

 

 

 

Bernard, Clara Mae, and Peggy Hurst

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TANK PAD AGREEMENT

 

10/17/2012

 

20-403-4

 

11/19/2012

 

1501/530

 

yes

 

HARRISON

 

--------------------------------------------------------------------------------


 

WV

 

 

 

Carol Hurst, Peggy Hurst, Clara Hurst

 

ANTERO RESOURCES CORPORATION

 

Tank Pad, Storage Yard, Offloading and Ware Yard Agmt

 

3/7/2014

 

20-403-4

 

4/15/2024

 

1531-826

 

Yes

 

HARRISON

WV

 

 

 

David and Lisa A Gaines

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

12/2/2013

 

20-403-4.2

 

N/A

 

N/A

 

yes

 

HARRISON

WV

 

 

 

Charles N Tyree

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT WATER LINE AGREEMENT

 

2/4/2013

 

20-404-30.1

 

2/21/2013

 

1505/800

 

yes

 

HARRISON

WV

 

 

 

Ronald C Fragmin

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT WATER LINE AGREEMENT

 

1/28/2013

 

20-404-39

 

2/21/2013

 

1505/790

 

yes

 

HARRISON

WV

 

 

 

William McDonald

 

ANTERO RESOURCES CORPORATION

 

Water WD Agreement

 

3/12/2014

 

20-424-002

 

5/21/2014

 

1533-1207

 

Yes

 

HARRISON

WV

 

 

 

James Ivan McDonald

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT WATER LINE AGREEMENT

 

1/28/2013

 

20-424-1; 20-424-14

 

2/21/2013

 

1505/805

 

yes

 

HARRISON

WV

 

 

 

Brenda and Michael Tuckwiller

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS AGREEMENT

 

3/11/2013

 

20-424-16

 

4/19/2013

 

1509/1060

 

yes

 

HARRISON

WV

 

 

 

Brenda and Thomas Tuckwiller

 

ANTERO RESOURCES CORPORATION

 

Extension of Temporary Pumpting Area Agmt

 

9/17/2014

 

20-424-16

 

NA

 

NA

 

Yes

 

HARRISON

WV

 

 

 

William M McDonald

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS AGREEMENT

 

1/31/2013

 

20-424-2

 

N/A

 

N/A

 

 

 

HARRISON

WV

 

 

 

William M McDonald

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT WATER LINE AGREEMENT

 

9/30/2012

 

20-424-2

 

11/19/2012

 

1501/526

 

yes

 

HARRISON

WV

 

 

 

James and Brenda Raines; Clarence Mutschelknaus, Patrick Deem

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

WATER FACILITY AGREEMENT

 

1/23/2012

 

7-267-24.2

 

1/26/2012

 

1482/1123

 

yes

 

HARRISON

WV

 

 

 

James Raines, Clarence Mutschelknaus, Patrick Deem

 

ANTERO RESOURCES CORPORATION

 

Ext and Reatification of Water Use Agmt

 

2/19/2014

 

7-267-24.2

 

3/13/2014

 

1528-145

 

Yes

 

HARRISON

WV

 

 

 

IL Morris, Mike Ross Inc

 

ANTERO RESOURCES CORPORATION

 

Water Treatmenet Facility Agmt

 

7/29/2014

 

7-285-16

 

10/3/2014

 

1539-758

 

Yes

 

HARRISON

WV

 

 

 

Lorrain P. Laverdierre

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS AGREEMENT

 

4/20/2010

 

7-285-3

 

5/6/2010

 

1146/1010

 

yes

 

HARRISON

WV

 

 

 

Curt Myers and James E. Raines

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

11/7/2011

 

9-266A-5

 

11/21/2011

 

1480/25

 

yes

 

HARRISON

 

--------------------------------------------------------------------------------


 

WV

 

 

 

Donald L. Phillips and Mary V. Phillips

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

10/28/2011

 

9-266A-6.1

 

11/21/2011

 

1480/32

 

yes

 

HARRISON

WV

 

 

 

Arthur J. Rockwell

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

WATER WITHDRAWL AGREEMENT

 

7/24/2012

 

9-304-15

 

8/2/2012

 

1117/503

 

yes

 

HARRISON

OH

 

BARNESVILLE H2O

 

CHRISTMAN, JOHN S.

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WAREYARD AGREEMENT

 

 

 

12-001006
12-001009

 

 

 

 

 

NO CONSENT REQUIRED

 

MONROE

OH

 

BARNESVILLE H2O

 

CHRISTMAN, JOHN S.

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

 

 

12-001006
12-001009

 

 

 

 

 

NO CONSENT REQUIRED

 

MONROE

OH

 

BARNESVILLE H2O

 

KUHNS, RAYMOND A.
BYLER, JOE E.

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WAREYARD AGREEMENT

 

 

 

12-001010
21-006013
21-006016

 

 

 

 

 

NO CONSENT REQUIRED

 

MONROE

OH

 

BARNESVILLE H2O

 

KUHNS, RAYMOND A.
BYLER, JOE E.

 

ANTERO MIDSTREAM LLC

 

ROAD ACCESS EASEMENT

 

 

 

12-001010
21-006013
21-006016

 

 

 

 

 

NO CONSENT REQUIRED

 

MONROE

OH

 

BARNESVILLE H2O

 

STEPHEN, DREW PRESTON
STEPHEN, TRACEY ANN

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WAREYARD AGREEMENT

 

7/3/2014

 

12-001015.000

 

 

 

 

 

NO CONSENT REQUIRED

 

MONROE

OH

 

BARNESVILLE H2O

 

STEPHEN, DREW PRESTON
STEPHEN, TRACEY ANN

 

ANTERO MIDSTREAM LLC

 

ROAD ACCESS EASEMENT

 

7/3/2014

 

12-001015.0000

 

 

 

 

 

NO CONSENT REQUIRED

 

MONROE

OH

 

BARNESVILLE H2O

 

HILL, MARK A. , TRUSTEE & MARIE B.

 

ANTERO MIDSTREAM LLC

 

ROAD ACCESS EASEMENT

 

 

 

12-005006.000
12-005017.000
12-006014.000

 

 

 

 

 

NO CONSENT REQUIRED

 

MONROE

OH

 

BARNESVILLE H2O

 

HILL, MARK A. , TRUSTEE & MARIE B.

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WAREYARD AGREEMENT

 

 

 

12-006014.000

 

 

 

 

 

NO CONSENT REQUIRED

 

MONROE

OH

 

BARNESVILLE H2O

 

PIATT, THOMAS T.
PIATT, RHONDA J.

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WAREYARD AGREEMENT

 

6/2/2014

 

12-009006

 

 

 

 

 

NO CONSENT REQUIRED

 

MONROE

OH

 

BARNESVILLE H2O

 

PIATT, THOMAS T.
PIATT, RHONDA J.

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

 

 

12-009006

 

 

 

 

 

NO CONSENT REQUIRED

 

MONROE

OH

 

BARNESVILLE H2O

 

HEADLEY, MARK E.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

1/14/2014

 

21-007004

 

 

 

 

 

NO CONSENT REQUIRED

 

MONROE

OH

 

BARNESVILLE H2O

 

HEADLEY, MARK E.
HEADLEY, VALERIA K.

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WAREYARD AGREEMENT

 

5/22/2014

 

21-007034

 

 

 

 

 

NO CONSENT REQUIRED

 

MONROE

OH

 

BARNESVILLE H2O

 

ROE, DELLANO D. & MALCOLM B.

 

ANTERO MIDSTREAM LLC

 

ROAD ACCESS EASEMENT

 

7/9/2014

 

21-012011.000

 

 

 

 

 

NO CONSENT REQUIRED

 

MONROE

 

--------------------------------------------------------------------------------


 

OH

 

BARNESVILLE H2O

 

HEADLEY, MARK E.

 

ANTERO MIDSTREAM LLC

 

SURFACE FACILITY EASEMENT AGREEMENT

 

5/22/2014

 

21-012017

 

 

 

 

 

NO CONSENT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

GINGERICH, DANIEL ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/21/2013

 

12-008008.000

 

3/19/2014

 

269/425
 #201400074328

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

GIRARD, EMIL ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

11/7/2013

 

21-007007.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

YODER, ANTHONY

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

10/16/2013

 

120020000000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

PIATT, THOMAS ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/30/2013

 

12-009006.0000
12-006007.0000
12-014012.0000
12-009005.0000
12-014013.0000

 

3/19/2014

 

269/379-388
 #201400074322

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

HOTHEM FAMILY PROPERTIES, LTD

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/2/2013

 

12-008006.0000
12-007002.0000

 

3/19/2014

 

269/389
 #201400074323

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

POWELL, DONALD ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

9/20/2013

 

12-008014

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

MELLOT, HENRY ET AL

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

10/24/2013

 

12-008002

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

PFALZGRAF, GEORGE

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

12/6/2013

 

20-0130110.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

WAHL, JAMES M.

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

10/28/2013

 

20-014001.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

WEISEND, DAVID L.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

4/8/2013

 

20-015001.0000

 

3/24/2014

 

268/822
 #201400074422

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

WILLS, SHELBA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/6/2012

 

20-015008.0000
20-015008.0000

 

3/24/2014

 

269/814
 201400074420

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

STEPHEN, DREW ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/25/2013

 

12-001007.000

 

3/19/2014

 

269/451
 #201400074331

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

MONTER, ROLLIN J.

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

9/16/2013

 

21-005004.0000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

RUBEL, DAVID ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/15/2013

 

21-006009.0000
21-006009

 

3/24/2014

 

269/839
 #201400074424

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

MCPEEK, JAYNE ET AL

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

11/6/2013

 

21-006001.0000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

 

--------------------------------------------------------------------------------


 

OH

 

BARNESVILLE LINE

 

MILLER, ALLEN ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

10/26/2013

 

210070000000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

YOMMER, WILLARD ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

10/26/2013

 

210070000000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

SMITH, ROBERT

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

11/12/2013

 

210070000000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

FARNSWORTH, CLAYTON ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

11/16/2013

 

210070000000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

MILLER, MARVIN ET UX

 

ANTERO RESOURCES MIDSTREAM LLC

 

OPTION/EASEMENT AGREEMENT

 

1/7/2014

 

210070000000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

SNYDER, TIMOTHY ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

11/8/2013

 

210110000000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

ROE, DELLANO

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

4/10/2013

 

210120000000

 

3/24/2014

 

269/830
 #201400074423

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

BRINSON, ROY ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

11/30/2013

 

210120000000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

PATCHIN, TROY

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

9/18/2013

 

120010051000
 120010050000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

CHRISTMAN, JOHN

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/31/2013

 

120010060000
 120010090000

 

3/19/2014

 

269/416
 #201400074327

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

BYLER, ELMER

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/26/2013

 

12-0010100.000
 12-0060030.000
 12-0060160.000

 

2/13/2014

 

265/661
 #20140073544

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

STEPHEN, DREW ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/1/2013

 

12-001015.0000

 

3/19/2014

 

269/443
 #201400074330

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

BURKHART, WILMA

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

10/10/2013

 

12-0050130.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

CAMPBELL, MALVERN ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

10/9/2013

 

12-0060070.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

YODER, ADEN

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/11/2014

 

120060100000
 120060200000

 

3/19/2014
 3/19/2014

 

269/397
 #20140074324

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

HILL, MARK, TRUSTEE, ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/8/2013

 

12-006014.0000

 

3/19/2014

 

269/407-415
 #201400074326

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

 

--------------------------------------------------------------------------------


 

OH

 

BARNESVILLE LINE

 

VARGO, EDWARD ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

9/23/2013

 

120060190000
 120010020000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

WILLIAMS, LEONARD ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/20/2013

 

120080040000
 37-0000288.000

 

3/18/2014
 3/24/2014

 

465/154
 #201400004477
 269/758
 #201400074414

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

HILL, MARK, TRUSTEE, ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

10/8/2013

 

12-008006.0000
 12-008017.0000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

PFALZGRAF, GEORGE ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

12/6/2013

 

200140100000
 200130110000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

BIEDENBACH, DENNIS & ELAINE

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

4/3/2013

 

20-015012.0000

 

3/24/2014

 

269/806
 #201400074420

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

GENTILE, ANTHONY ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

10/14/2013

 

210013004000
 120020030000
 120020020000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

BROWNFIELD, RANDALL

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

9/16/2013

 

210050010000
 210050011000
 210010030000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

HEIDBREDER, ROBERT ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

9/26/2013

 

210050051000
 210050050000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

RUSH, VIRGIL ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

10/18/2013

 

210060110000
 210070110000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

HEADLEY, MARK E. ET UX

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

1/14/2014

 

21-007030.000
 21-007034.000
 21-007035.000
 21-007036.000
 21-012017.000
 21-007004.0000
 21-007033.0000

 

3/24/2014

 

269/790
 #20140074418
 269/782
 #20140074417
 269/774
 #20140074416
 269/766
 #201400074415
 269/798
 #201400074419

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

WILLS, SHELBA

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

12/14/2013

 

210110090000
 210110130000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

YOMMER, WILLARD ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

10/7/2013

 

210130110000
 210130030000
 210060070000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

BARNESVILLE LINE

 

BURKHART, CYRIL, TRUSTEE

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

11/8/2013

 

20-004003.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

CARPENTER

 

HEFT, RUBY

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/29/2013

 

200170000000

 

6/12/2013

 

244/665-672
 #201300068553

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

CARPENTER

 

CARPENTER, WALLACE & JUDY

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/19/2012

 

200170000000

 

4/24/2013

 

240/1002-1009
 #201300067756

 

NOT REQUIRED

 

MONROE

OH

 

CARPENTER

 

CARPENTER, WALLACE & JUDY

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

SURFACE FACLITY EASEMENT

 

11/1/2012

 

200170000000

 

4/24/2013

 

240/1010-1014
 #210300067757

 

NOT REQUIRED

 

MONROE

 

--------------------------------------------------------------------------------


 

OH

 

CARPENTER

 

CARPENTER, WALLACE & JUDY

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFCATION OF SURFACE FACILITY

 

5/23/2013

 

200170000000

 

6/12/2013

 

244/709-711
 #201300068559

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

MONROE

OH

 

CARPENTER

 

CARPENTER, WALLACE & JUDY

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT

 

5/17/2013

 

200170000000

 

6/12/2013

 

244/712-714
 #201300068560

 

NOT REQUIRED

 

MONROE

OH

 

CARPENTER

 

COBLENTZ, MARVIN D.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/25/2012

 

200170000000

 

4/24/2013

 

240/1015-1022
 #201300067758

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

MONROE

OH

 

CARPENTER

 

KUHN JOSEPH ETUX

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT

 

5/14/2013

 

200170060000
 200160050000
 210160051000
 210110100000

 

9/19/2013

 

252/663-667
 #20130007084

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

Carpenter FWI

 

Wallace R & Judy A Carpenter Vol 177PG 430

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MEMORANDUM OFWELL OPERATIONS EASEMENT AND SURFACE USE COMPENSATION AGREEMENT

 

7/6/2012

 

210170030000

 

8/20/2012

 

225/24 201200063235

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

ERVIN

 

BYLER, DANIEL A. & ROSE G.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/15/2012

 

21-001010.0000
21-001009.0000

 

9/24/2013

 

253/26-35
 #201300070590

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

ERVIN

 

BYLER, DANIEL A. & ROSE G.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT ROAD ACCESS AGREEMENT

 

3/9/2013

 

21-001010.0000

 

9/24/2013

 

253/41-45
 #201300070593

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

ERVIN

 

BYLER, DAN D. & SALLY G.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/6/2013

 

21-001013.0000

 

9/24/2013

 

OR253/53-60
 #201300070595

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

ERVIN

 

BOYD, HARRY & HOLLY

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/15/2013

 

21-002017.000

 

9/24/2013

 

253/46-52
 #201300070594

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

ERVIN

 

HOCHSTETLER, JAKE & SARAH

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/9/2013

 

21-002008.0000

 

9/24/2013

 

253/69-76
 #201300070597

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

ERVIN

 

MILLER, JONAS & BARBARA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/12/2012

 

21-002005.0000

 

9/24/2013

 

253/77-84
 #201300070598

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

ERVIN

 

CARPENTER, JAMES DALE & RICHARD ALAN

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/7/2012

 

21-002006.0000
21-008002.0000

 

9/24/2013

 

253/94-102
 #201300070600

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

ERVIN

 

VANFOSSEN, JANET M. & RUBEL, THOMAS N.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

SURFACE FACLITY EASEMENT

 

2/12/2013

 

21-009008.000
21-009007.000

 

4/24/2012

 

240/981-987
 #201300067753

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

ERVIN

 

VANFOSSEN, JANET M. & RUBEL, THOMAS N.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT ACCESS ROAD

 

5/5/2013

 

21-009008.000
21-009007.000

 

6/6/2013

 

244/715-719
 #201300068561

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

 

--------------------------------------------------------------------------------


 

OH

 

ERVIN

 

LEACH, ERIN M. & DERRICK

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT ACCESS ROAD

 

3/15/2013

 

21-009001.000
21-00918.0000

 

9/24/2013

 

253/36-40
 #201300070592

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

ERVIN

 

LEACH, ERIN M. & DERRICK

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/9/2012

 

21-009001.000
21-00918.0000

 

2/13/2014

 

265/669-676
 #201400073545

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

ERVIN

 

BYLER, DAVID & FANNIE

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/10/2013

 

21-002004.000
21-001002.000

 

9/24/2013

 

253/61-68
 #201300070596

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

ERVIN

 

SCHEESER, ELIZABETH

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/7/2013

 

21-002002.2000
21-002002.0000
21-002002.1000

 

12/3/2013

 

259/224-227
 #201300072119
 259/228-26
 #201300072120

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

ERVIN

 

VANFOSSEN, JANET M. & RUBEL, THOMAS N.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/15/2013

 

21-009008.000
21-009007.000

 

9/24/2013

 

253/85-93
 #201300070599

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

ERVIN LATERAL

 

BYLER, DANIEL & ROSE

 

ANTERO MIDSTREAM LLC

 

SURFACE FACILITY EASEMENT AGREEMENT

 

4/21/2014

 

21-001010.0000
21-001009.0000

 

 

 

 

 

 

 

MONROE

OH

 

ERVIN LATERAL

 

BYLER, DAN & SALLY

 

ANTERO MIDSTREAM LLC

 

SURFACE FACILITY EASEMENT AGREEMENT

 

4/21/2014

 

21-001013.0000

 

 

 

 

 

NO CONSENT REQUIRED

 

MONROE

OH

 

ERVIN LATERAL

 

HOCHSTETLER, JAKE M. ET UX

 

ANTERO MIDSTREAM LLC

 

SURFACE FACILITY EASEMENT AGREEMENT

 

4/18/2014

 

21-002008.000

 

 

 

 

 

NO CONSENT REQUIRED

 

MONROE

OH

 

ERVIN LINE

 

LEACH, ERIN M. (FORMERLY REX)

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT AGREEMENT

 

9/26/2013

 

21-009001.0000
21-00918.0000

 

9/26/2013

 

265/677-678
 #201400073546

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

ERVIN LINE

 

CARPENTER, JAMES DALE & CARPENTER, RICHARD ALAN

 

ANTERO RESOURCES CORPORATION

 

EXTRA TEMPORARY WORKSPACE

 

11/19/2013

 

21-002006.0000
21-008002.0000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

Hothem 1

 

Hothem Family Properties

 

ANTERO RESOURCES CORPORATION

 

Water Impoundment and Compensation Agreement FW 1

 

 

 

 

 

 

 

 

 

 

 

MONROE

 

--------------------------------------------------------------------------------


 

OH

 

MONROE LATERAL

 

KLINKENBERG, CHARLES

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY ABOVE GROUND WATER LINE

 

6/21/2013

 

21-0080140.000

 

3/11/2014

 

267/306-312
 201400073986

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

URBAN LATERAL

 

HEFT, URBAN LEWIS JR.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF EASEMENT

 

10/6/2013

 

210110000000

 

2/14/2014

 

265/754-756
 #201400073570

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

MONROE

OH

 

URBAN LATERAL

 

HEFT, URBAN LEWIS JR.

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY EASEMENT

 

10/6/2013

 

210110000000

 

12/3/2013

 

259/240-244
 #201300072122

 

CONSENT TO ASSIGN NOT REQUIRED

 

MONROE

OH

 

URBAN LATERAL

 

HEFT, URBAN LEWIS JR.

 

ANTERO RESOURCES MIDSTREAM LLC

 

MEMORANDUM OF CONSIDERATION FOR ABOVE GROUND WATERLINE

 

1/10/2014

 

21-011012

 

 

 

 

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

MONROE

OH

 

URBAN LATERL

 

HEFT, URBAN LEWIS

 

ANTERO RESOURCES MIDSTREAM LLC

 

MEMOORANDOM OF CONSIDERATION FOR ABOVE GROUND WATER

 

1/10/2014

 

21-011012

 

 

 

 

 

NO CONSENT REQUIRED

 

MONROE

OH

 

UTICA

 

RUBEL, GARY A. & NANCY

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/17/2013

 

20010006000

 

4/24/2013

 

240/980-988
 #201300067754

 

NOT REQUIRED

 

MONROE

OH

 

UTICA

 

RUBEL, GARY A. & NANCY

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/17/2013

 

200170000000

 

4/24/2013

 

240/980-988
 #201300067754

 

NOT REQUIRED

 

MONROE

OH

 

UTICA

 

VANFOSSEN, JANET M. & RUBEL, THOMAS N.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/20/2012

 

210090000000

 

4/24/2013

 

240/952-960
 #201300067749

 

NOT REQUIRED

 

MONROE

OH

 

UTICA

 

VANFOSSEN, JANET M. & RUBEL, THOMAS N.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/20/2012

 

210090000000

 

4/24/2013

 

240/952-960
 #201300067749

 

NOT REQUIRED

 

MONROE

OH

 

UTICA

 

VANFOSSEN, JANET M. & RUBEL, THOMAS N.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT

 

6/20/2012

 

210090000000

 

4/24/2013

 

240/961-966
 #201300067750

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

MONROE

OH

 

UTICA

 

VANFOSSEN, JANET M. & RUBEL, THOMAS N.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT

 

6/20/2012

 

210090000000

 

4/24/2013

 

240/961-966
 #201300067750

 

NOT REQUIRED

 

MONROE

OH

 

UTICA

 

RUBEL, THOMAS NEIL

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/26/2012

 

210090000000

 

4/24/2013

 

240/967-975
 #201300067751

 

NOT REQUIRED

 

MONROE

 

--------------------------------------------------------------------------------


 

OH

 

UTICA

 

RUBEL, THOMAS NEIL

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT AGREEMENT

 

1/26/2013

 

210090000000

 

4/24/2013

 

240/976-80
 #201300067752

 

NOT REQUIRED

 

MONROE

OH

 

UTICA

 

VANFOSSEN, JANET M. & RUBEL, THOMAS N.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT ROAD ACCESS EASEMENT

 

5/5/2013

 

210090000000

 

6/12/2013

 

244/715-
 #201300068561

 

NOT REQUIRED

 

MONROE

OH

 

UTICA

 

RUBEL, GARY A. & NANCY

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

2/17/2013

 

200100020000
 200100030000
 200100040000
 210100050000
 210100060000
 210100070000
 210100080000

 

4/24/2013

 

240/996-1001
 #201300067755

 

NOT REQUIRED

 

MONROE

OH

 

 

 

Guy and Josephine Brown

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

WATER WITHDRAWL AGREEMENT

 

10/24/2012

 

Jackson Twshp-Section 18-10-015001.000; Jackson Twshp-Section 24-10-016026.000

 

4/4/2013

 

239/437

 

yes

 

MONROE

OH

 

 

 

Forrest Frank

 

ANTERO RESOURCES CORPORATION

 

Water Impoundment and Compensation Agmt Exhibit A

 

3/10/2014

 

Section 15 and 16 120120050000/120130060000

 

4/18/2014

 

272/92-93

 

Yes

 

MONROE

OH

 

 

 

Forrest Frank

 

ANTERO RESOURCES CORPORATION

 

Water Impoundment and Compensation Agmt Exhibit B

 

3/10/2014

 

Section 15 and 16 120120050000/120130060000

 

4/18/2014

 

272/94-95

 

Yes

 

MONROE

OH

 

 

 

Carson and Teresa Spence

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

WATER WITHDRAWL AGREEMENT

 

1/20/2013

 

Section 21-20-0170031.000

 

2/21/2013

 

236/860

 

yes

 

MONROE

OH

 

 

 

Hothem Family Properties

 

ANTERO RESOURCES CORPORATION

 

Water Impoundment and Compensation Agmt FW 1&2

 

5/23/2014

 

Section 30 37-00365/37-00364

 

7/8/2014

 

278/936-937

 

Yes

 

MONROE

OH

 

BATESVILLE

 

ERVIN, STEVEN & KATHERINE

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

5/6/2013

 

01-0021322.001

 

3/7/2014

 

242/660-666
 #201400063990

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

BATESVILLE

 

WYSCARVER, JAMES CLINTON AND AMY DIANNE

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/2/2013

 

01-21323

 

3/7/2014

 

242/618 # 201400063983

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

BATESVILLE

 

JANOSKO, JOHN R., ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/5/2013

 

36-0051151.000

 

NOT RECORDED

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

BATESVILLE

 

DOLLISON, CARL & LORI

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/11/2013

 

36-0021026.000

 

2/13/2014

 

241/110-123
 #201400063622

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

BATESVILLE

 

DOLLISON, CARL ET UX

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ROAD ACCESS AGREEMENT

 

11/7/2013

 

36-0021026.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

BATESVILLE

 

DOLLISON, CARL ET UX

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY WAREYARD AGREEMENT

 

12/10/2013

 

36-0021026.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

BATESVILLE

 

BARKHEIMER REALTY, LTD

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/7/2013

 

36-0021028.000

 

2/14/2014

 

241/311

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

BATESVILLE

 

FRYE, TERRY L., ET AL

 

ANTERO RESOURCES CORPORATION

 

EXHIBIT MODIFICATION

 

11/21/2013

 

36-0021029.000

 

2/13/2014

 

241/106-109
 #201400063621

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

--------------------------------------------------------------------------------


 

OH

 

BATESVILLE

 

FRYE, TERRY L., ET AL

 

ANTERO RESOURCES CORPORATION

 

EXHIBIT MODIFICATION

 

11/21/2013

 

36-0021036.000

 

2/13/2014

 

241/106-109
 #201400063621

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

BATESVILLE

 

FRYE, TERRY L., ET AL

 

ANTERO RESOURCES CORPORATION

 

EXHIBIT MODIFICATION

 

11/21/2013

 

36-0021036.000
 36-0021029.000

 

2/13/2014

 

241/102-105
 #201400063620

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

BATESVILLE

 

FRYE, TERRY L., ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/20/2013

 

36-0021036.000
 36-0021029.000

 

2/13/2014

 

241/92-101
 #201400063619

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

BATESVILLE

 

GREGG, DELMAR H. & JANE E.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/16/2013

 

36-0021037.000

 

2/12/2014

 

241/75-82
 #201400063614

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

BATESVILLE

 

JANOSKO, JOHN R. AND CATHLEEN M.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/5/2013

 

36-0051151.000

 

2/14/2014

 

241/319 #201400063674

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

BATESVILLE

 

FRYE, TERRY L., ET AL

 

ANTERO RESOURCES CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

 

11/21/2013

 

36-21029 & 36-21036

 

2/13/2014

 

241/102 # 201400063620

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

BATESVILLE

 

GREGG, DELMAR H. & JANE E.

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/16/2013

 

36-21037

 

2/12/2014

 

241/75 # 201400063614

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

BATESVILLE LATERAL

 

HAVRAN,PATRICK;ROOSEN,VICTORIA;HAVRAN,HAVRAN;HORN, CAROL

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

5/16/2014

 

31-21109.000
31-21110.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

CLINE LATERAL (OH)

 

KARST, JOHN TRUSTEE

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/20/2014

 

01-0021295.001

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

East Law FWI

 

Myron & Cynthia Law OR 103 P 593 31-21233,000

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MEMORANDUM OF WATER IMPOUNDMENT AND COMPENSATION AGREEMENT

 

4/25/2013

 

310021235000 310021233000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

East Law FWI

 

Myron & Cynthia Law & John C aw OR 138 P 593 31 21235,00

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

WATER IMPOUNDMENT AND COMPENSATION AGREEMENT

 

4/25/2013

 

310021235000 310021233000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN

 

LONG, OMER ET AL

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/18/2012

 

01-0021193.000
 01-0021191.000
 01-0021196.000

 

10/8/2013

 

233/17-27
 #201300061681

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN

 

SLAGLE, PORTER DAVID & CHARLOTTE ELIZABETH

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/29/2013

 

01-0021195.001

 

12/3/2013

 

236/356-363
 #20130062513

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN

 

BATES, STEVE G. & JANET, TRUSTEES

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/10/2012

 

01-0021200.000

 

9/23/2013

 

231/471-479
 #201300061295

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN

 

BATES, STEVE G. & JANET, TRUSTEES

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT ROAD ACCESS

 

3/12/2013

 

01-0021200.000

 

9/23/2013

 

231/480-483
 #201300061296

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

--------------------------------------------------------------------------------


 

OH

 

ERVIN

 

CARPENTER, MICKEY & DEBORAH

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/11/2012

 

01-0021211.000

 

9/23/2013

 

231/446-453;
 #201300061292

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN

 

PICKENPAUGH, QUINTELLA & WILLIAM

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

 

 

01-0021218.000
 01-0021217.000
 01-0050083.000

 

10/8/2013

 

233/132-143
 #201300061699

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN

 

MILLER, HARVEY J. & ALMA D., ET AL

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/3/2012

 

01-0021223.000
01-0021222.004
01-0021224.000
01-0021223.002

 

9/23/2013

 

231/462-470
 #201300061294

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN

 

LONG, DARRELL

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/7/2012

 

01-0021319.001

 

9/23/2013

 

231/493-500
 #201300061299

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN

 

LONG, DARRELL

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

7/10/2013

 

01-0021319.001

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN

 

ERVIN, STEVEN & KATHERINE

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/12/2012

 

01-0021322.001

 

3/7/2014

 

242/633-641
 #201400063985

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN

 

DOLLISON, RICHARD & LINDA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/12/2012

 

01-0021324.000

 

9/23/2013

 

231/484-492; #201300061297

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN

 

DOLLISON, RICHARD & LINDA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

6/20/2013

 

01-0021324.000

 

12/3/2013

 

236/391-395
 #201300062518

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN

 

BROCK, MARK T.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/11/2012

 

01-0021325.000

 

9/23/2013

 

231/501-509 #201300061300

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN

 

MANGES, JERRY C. & ROSA LEE

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/20/2012

 

01-0021326.000

 

12/3/2013

 

236/371-379
 #201300062515

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN

 

MANGES, JERRY C. & ROSA LEE

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

1/19/2013

 

01-0021326.000

 

12/3/2013

 

236/385-390
 #201300062517

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN

 

MANGES, JERRY C. & ROSA LEE

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT ROAD ACCESS

 

1/19/2013

 

01-0021326.000

 

12/3/2013

 

236/389-84
 #201300062516

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN

 

PICKENPAUGH, QUINTELLA & PATRICIA MORRIS

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/4/2013

 

01-0021344.000
 01-0021217.000

 

 

 

236/400-408
 #201300062520

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN

 

GRISSOM, JAMES ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/14/2013

 

01-0021349.000

 

9/23/2013

 

231/438-445
 #201300061291

 

GRANTEE HAS THE RIGHT TO ASSIGN THE OPTION; GRANTEE MUST OBTAIN WRITTEN CONSENT
FROM GRANTOR TO ASSIGN THE EASEMENT BUT CONSENT SHALL NOT BE UNREASONABLY
WITHHELD. CONSENT IS NOT A NECESSITY IF GRANTEE IS ASSIGNING THIS EASMENT TO
AFFILIATE OR SUBSIDIARY COMPANY OF THE GRANTEE.

 

NOBLE

OH

 

ERVIN

 

ROE, GARY

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/14/2013

 

01-0021486.000

 

9/23/2013

 

OR231/518-525; 201300061303

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

--------------------------------------------------------------------------------


 

OH

 

ERVIN

 

NEUHART, TONY M. & JANICE M.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/10/2013

 

01-0021486.001

 

9/23/2013

 

231/510-517 #201300061302

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN

 

POTOCHNIK, ANTHONY JR, TRUSTEE

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/1/2013

 

01-0021490.000
 01-0021491.000

 

2/12/2014

 

241/34-46
 #201400063607

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN

 

POTOCHNIK, ANTHONY JR, TRUSTEE

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/1/2013

 

01-0021490.000
01-0021491.000

 

2/1/2014

 

241/34

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN

 

POTOCHNIK, ANTHONY JR, TRUSTEE

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT

 

3/1/2013

 

01-0021491.000
01-0021490.000

 

2/1/2014

 

241/43

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN

 

MILLER, JOE J. & BETTY D.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/24/2012

 

01-0050070.000

 

9/23/2013

 

231/454-46;
 #201300061293

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN

 

PICKENPAUGH, QUINTELLA & WILLIAM

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

8/7/2013

 

01-0050083.000

 

10/8/2013

 

233/144-148
 #201300061701

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN

 

ROE, KATHY ET AL

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/23/2012

 

01-0050111.000

 

10/8/2013

 

233/1-16 #201300061680

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN

 

ROE, KATHY ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD ACCESS EASEMENT

 

6/28/2013

 

01-0050111.000

 

12/3/2013

 

236/364-70
 #201300062514

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN LATERAL

 

BATES,STEVE, TRUSTEE, ET UX

 

ANTERO MIDSTREAM LLC

 

SURFACE FACILITY EASEMENT AGREEMENT

 

4/10/2014

 

01-21200.000

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

ERVIN LATERAL

 

ERVIN, STEVEN E. ET AL

 

ANTERO MIDSTREAM LLC

 

SURFACE FACILITY EASEMENT AGREEMENT

 

4/2/2014

 

01-21322.001

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

ERVIN LATERAL

 

ANTHONY POTOCHNIK, JR., TRUSTEE

 

ANTERO MIDSTREAM LLC

 

SURFACE FACILITY EASEMENT AGREEMENT

 

 

 

01-21490
01-21491

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

ERVIN LINE

 

SLAGLE, PORTER DAVID ET UX

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ACCESS ROAD AGREEMENT

 

11/7/2013

 

01-0021195.001

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN LINE

 

LONG, OMER ET AL

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ACCESS ROAD AGREEMENT

 

9/30/2013

 

01-0021196.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN LINE

 

PICKENPAUGH, WILLIAM ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD ACCESS AGREEMENT

 

11/8/2013

 

01-0021217.000

 

12/3/2013

 

236/409-413
 #201300062521

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN LINE

 

MILLER, HARVEY ET AL

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ACCESS ROAD AGREEMENT

 

10/17/2013

 

01-0021223.002

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN LINE

 

ERVIN, STEVE ET UX

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY AGREEMENT

 

8/14/2013

 

01-0021322.001

 

3/7/2014

 

242/642
 #201400063987

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

--------------------------------------------------------------------------------


 

OH

 

ERVIN LINE

 

ERVIN, STEVE ET UX

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY AGREEMENT

 

1/13/2014

 

01-0021322.001

 

3/7/2014

 

242/648
 #201400063988

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN LINE

 

ERVIN, STEVE ET UX

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY AGREEMENT

 

1/13/2014

 

01-0021322.001

 

3/7/2014

 

242/654
 #201400063989

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN LINE

 

DOLLISON, RICHARD ET UX

 

ANTERO RESOURCES CORPORATION

 

MODIFICATION OF SURFACE FACILITY AGREEMENT

 

9/7/2013

 

01-0021324.000

 

12/3/2013

 

236/396-399
 #201300062519

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN LINE

 

PICKENPAUGH, QUINTELLA & MORRIS, PATRICIA

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD ACCESS AGREEMENT

 

11/18/2013

 

01-0021344.000

 

NOT RECORDED

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

ERVIN LINE

 

ROMONT FARMS, LLC

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ACCESS ROAD AGREEMENT

 

9/28/2013

 

02-0022100.000
 01-0021195.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

Hill

 

Jeffrey S Hill, Trustee of the Wilford S Hill Keystone Inheritance Trust Dated
March 9 2010

 

ANTERO RESOURCES CORPORATION

 

Water Impoundment and Compensation

 

4/28/2014

 

 

 

 

 

 

 

 

 

NOBLE

OH

 

Justice FWI

 

Timoth J Justice OR 94 P 673 46.92 AC 31-21275.000

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

Memorandum of Well Operations Easement and Surface Use Compensation Agremeent

 

9/12/2012

 

31-21275.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

Justice FWI

 

Kiel & Shirley Miley OR 5 P 869 7.327 AC 31-21269.003

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

NOBLE

OH

 

LASKO LATERAL

 

HAYES, ERNEST & SHARON

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

7/28/2014

 

37-11309

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

LASKO LATERAL

 

RICH, DONALD HERBERT

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

8/26/2014

 

37-11311.000

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

MUSKINGUM ABOVE GROUND H2O

 

OLIVER, KENNETH J.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT AND OPTION

 

4/17/2013

 

31-0021104

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

MUSKINGUM ABOVE GROUND H2O

 

OLIVER, KENNETH

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

4/17/2013

 

31-0021104

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

MUSKINGUM ABOVE GROUND H2O

 

 

 

ANTERO RESOURCES MIDSTREAM LLC

 

SURFACE FACILITY AGREEMENT

 

11/9/2013

 

31-0021106

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

MUSKINGUM ABOVE GROUND H2O

 

CRUM, FORAKER

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT AND OPTION

 

6/1/2013

 

31-0021106
31-0051218

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

MUSKINGUM ABOVE GROUND H2O

 

CRUM, FORAKER

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

6/1/2013

 

31-0021106
31-0051218

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

 

--------------------------------------------------------------------------------


 

OH

 

MUSKINGUM ABOVE GROUND H2O

 

CRUM, CARLA (GRELLES) ET AL

 

ANTERO RESOURCES MIDSTREAM LLC

 

SURFACE FACILITY AGREEMENT

 

11/9/2013

 

31-0021106.000

 

4/1/2014

 

244/635-642
 #201400064360

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

MUSKINGUM ABOVE GROUND H2O

 

ROYER, SAMUEL T. III

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT AND OPTION

 

4/12/2013

 

31-0021114

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

MUSKINGUM ABOVE GROUND H2O

 

ROYER, SAMUEL III

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

4/12/2013

 

31-0021114

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

MUSKINGUM ABOVE GROUND H2O

 

FARRAH, DAVID

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT AND OPTION

 

4/18/2013

 

31-0021142.001

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

MUSKINGUM ABOVE GROUND H2O

 

FARRAH, DAVID

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

4/18/2013

 

31-0021142.001

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

MUSKINGUM ABOVE GROUND H2O

 

STACK, DEAN O.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

4/10/2013

 

31-0021145

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

MUSKINGUM ABOVE GROUND H2O

 

ALESHIRE, ILANA

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

3/25/2014

 

31-0051219

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

MUSKINGUM ABOVE GROUND H2O

 

STOWE, MARGARET

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY WATER LINE AGREEMENT

 

3/26/2014

 

31-0051219.3

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

MUSKINGUM ABOVE GROUND H2O

 

STACK, DEAN O.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT AND OPTION

 

4/10/2013

 

31-21145

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

MUSKINGUM ABOVE GROUND H2O

 

ALESHIRE, ILANA G.

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY WATER LINE AGREEMENT

 

 

 

 

 

 

 

 

 

 

 

NOBLE

OH

 

OH-MONROE

 

KLINKENBERG, CHARLES

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

TEMPORARY ABOVE GROUND WATER LINE

 

6/21/2013

 

21-0080140.000

 

 

 

 

 

NOT REQUIRED

 

NOBLE

OH

 

PRICE LATERAL

 

PRICE, JOSEPH A. ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/13/2013

 

31-0021383.003

 

4/1/2014

 

244/665
 201400064366

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

Rich FWI

 

Louise Annette Rich et al Vol 129 pg11 127.15 AC P.N. 31-0021366.000

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

NOBLE

OH

 

Rich FWI

 

Jack R & Norma R Miley Trustees SOR Vol 3 Pg 629 71.14 AC P.N. 31-0021369.000

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

NOBLE

OH

 

Rich FWI

 

Wayne F & Martha J Miley S: OR Vol 126 Pg 750 40 ac P.N.31-0021264.000

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ACCESS ROAD AGREEMENT

 

8/27/2012

 

310021264.0000 310051214.005

 

 

 

 

 

 

 

NOBLE

OH

 

Rich FWI

 

Louise Annette Rich et al Vol 129 Pg 11 104.00 P.N. 31-0021349.000

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

NOBLE

 

--------------------------------------------------------------------------------


 

OH

 

Schroeder FWI

 

Anthony L & Christina A Schroeder S Deed Vol 162 PG 431 82.06 AC P.N.
07-21143.000

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

NOBLE

OH

 

Schroeder FWI

 

Anthony L & Christina A Schroeder S: Deed Vol 162 Pg 431 76.681 AC P.N.
07-21142.000

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

NOBLE

OH

 

SCHULTZ

 

POSTLEWAIT, RODNEY ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION/EASEMENT AGREEMENT

 

10/29/2013

 

01-0021367.000
01-0021368.004

 

N/A

 

N/A

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

SCHULTZ

 

BOMBORIS, RICHARD M. ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/14/2013

 

01-0021374.004

 

4/1/2014

 

244/652
 201400064364

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

SCHULTZ

 

BOMBORIS, RICHARD M. ET UX

 

ANTERO RESOURCES MIDSTREAM LLC

 

SURFACE FACILITY EASEMENT AGREEMENT

 

1/15/2014

 

01-0021374.004

 

4/1/2014

 

244/660
 201400064365

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

SCHULTZ

 

BARKHEIMER REALTY, LTD

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT WATER LINE

 

3/7/2014

 

01-0021384.003
 01-0021385.000
 01-0050052.000
 36-0021032.000
 36-0021033.000
 36-0021034.000

 

4/1/2014

 

244/691
 201400064369

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

SCHULTZ

 

SCHULTZ, LARRY M.

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

1/8/2014

 

01-0021404.000
 01-0021404.002
 01-0021374.002
 01-0021374.003

 

PENDING

 

N/A

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

SCHULTZ

 

BARKHEIMER REALTY, LTD

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT

 

3/7/2014

 

36-0021032.000
 36-0021033.000
 36-0021034.000
 01-0021385.000
 01-0021384.003

 

4/1/2014

 

244/691
 201400064369

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

SHULTZ LATERAL

 

SCHULTZ, LARRY

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WAREYARD AGREEMENT

 

9/5/2014

 

01-21374.003

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

Traska

 

Frank Traksa and Charise A Traska

 

ANTERO RESOURCES CORPORATION

 

Water Impoundment and Compensation

 

8/6/2013

 

 

 

 

 

 

 

 

 

NOBLE

OH

 

Traska SFWI

 

Frank and Charisse

 

ANTERO RESOURCES CORPORATION

 

Water Impoundment

 

8/6/2013

 

01-21433

 

9/27/2013

 

231/963-964

 

Yes

 

NOBLE

OH

 

TRASKA WATER LINE

 

TRASKA, FRANK ET AL

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

1/9/2014

 

01-0021406.001
 01-0021433.000
 01-0021375.003
 01-0021378.002

 

4/1/2014

 

244/ 683
 #201400064368

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

MILEY, WAYNE SR. ET UX

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY AGREEMENT

 

10/3/2013

 

01-0021264.000

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

BATES, MARLENE A., TRUSTEE

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/5/2012

 

23-0021070.000

 

6/6/2013

 

225/287-297
 #201300059759

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

CARPENTER, DWIGHT J.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/11/2012

 

23-0021074.000
23-0021080.000
23-0051062.000
23-0021073.000

 

4/23/2013

 

222/608-616
 #210300059128

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

SHREVE, ROGER

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/31/2012

 

23-0021078.000

 

4/23/2013

 

222/608-616
 #210300059128

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

SHREVE, ROGER

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT AGREEMENT

 

11/28/2012

 

23-0021078.000

 

4/23/2013

 

222/631-636
 #201300059131

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

 

--------------------------------------------------------------------------------


 

OH

 

UTICA

 

BRITS, CLARA (AKA CHAVIES)

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

6/12/2013

 

23-0021090.000

 

7/26/2013

 

227/1015-1019
 #201300060448

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

BRITS, CLARA (AKA CHAVIES)

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/4/2012

 

23-0021090.000
23-0051012.000

 

4/23/2013

 

222/507-597
 #201300059125

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

BRITS, CLARA (AKA CHAVIES)

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF EASEMENT

 

2/14/2013

 

23-0021090.000
23-0051012.000

 

4/23/2013

 

222/598-603
 #201300059126

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

BRITS, CLARA (AKA CHAVIES)

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF EASEMENT

 

4/16/2013

 

23-0021090.000
23-0051012.000

 

4/23/2013

 

222/604-607
 #201300059127

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

BRITS, CLARA (AKA CHAVIES)

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

4/16/2013

 

23-0021090.000
23-0051012.000

 

4/23/2013

 

222/604-607
 #201300059127

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

MORRIS, DONALD & CARINA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/21/2012

 

23-0021125.000

 

4/23/2013

 

222/645-652
 #201300059133

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

MORRIS, DONALD & CARINA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFCATION OF PERMANENT EASEMENT & OPTION AGREEMENT

 

11/11/2012

 

23-0021125.000

 

4/23/2013

 

222/653-658
 #201300059134

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

AMERIWOOD, LTD.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/2/2012

 

23-0021126.000

 

4/23/2013

 

222/637-644
 #210300059132

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

AMERIWOOD, LTD.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

6/4/2013

 

23-0021126.000

 

7/26/2013

 

227/994-998
 #20130

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

COBLENTZ, MARVIN D.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/25/2012

 

23-0021144.000

 

4/23/2013

 

222/659-666
 #201300059136

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

BONAR, KENNETH & AUDREY

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/20/2012

 

23-0021151.000

 

4/23/2013

 

222/675-682
 #201300059138

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

FOLWARCZNY, WILLIAM & PATRICIA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT

 

1/4/2013

 

23-0021160.000

 

9/19/2013

 

231/265-266
 #201300061252

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

FOLWARCZNY, WILLIAM & PATRICIA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT

 

1/4/2013

 

23-0021161.000

 

9/19/2013

 

231/265-266
 #201300061252

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

FOLWARCZNY, WILLIAM & PATRICIA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT

 

11/16/2012

 

23-0021161.000
23-21240.000

 

6/6/2013

 

225/306-308
 #201300059761

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

MCVICKER, JAMES & JANIS

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/17/2012

 

23-0021238.000

 

4/23/2013

 

222/691-698
 #201300059140

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

THOMPSON, DENNIS

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/24/2012

 

23-0021238.002

 

4/23/2013

 

222/783-790
 201300059154

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

FOLWARCZNY, WILLIAM & PATRICIA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/14/2012

 

23-0021244.000

 

4/23/2013

 

222/683-690
 #201300059139

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

 

--------------------------------------------------------------------------------


 

OH

 

UTICA

 

FOLWARCZNY, WILLIAM & PATRICIA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/14/2012

 

23-0021244.000

 

9/19/2013

 

231/263-264
 #201300061251

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

HANNAHS, NORMA J.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/26/2012

 

23-0051016.000
23-0021125.002

 

4/23/2013

 

222/767-774
 #201300059152

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

GRAY, JOHN

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/26/2012

 

23-0051017.000

 

6/6/2013

 

225/325-332
 201300059675

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

GRAY, JOHN

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFCATION OF PERMANENT EASEMENT & OPTION AGREEMENT

 

3/3/2013

 

23-0051017.000

 

6/6/2013

 

225/333-335
 #201300067749

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

GRAY, JOHN

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/26/2012

 

23-0051017.000

 

6/6/2013

 

225/325-332
 201300059675

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

CARPENTER, DWIGHT J.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT ROAD ACCESS EASEMENT AGREEMENT

 

2/4/2013

 

23-0051062.000

 

4/23/2013

 

222/617-621
 #201300059129

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

HANNAHS, DOUGLAS & BETH

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/26/2012

 

23-0051064.000

 

4/23/2013

 

222/775-782
 201300059153

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

CAMPBELL, MICHAEL & PATRICIA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/2/2012

 

23-0051118.000

 

4/23/2013

 

222/783-790; #201300059154

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

CAMPBELL, MICHAEL & PATRICIA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT ROAD ACCESS AGREEMENT

 

4/26/2013

 

23-0051118.000

 

7/26/2013

 

227/961-965
 #201300060437

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

FOLWARCZNY, WILLIAM & PATRICIA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT

 

1/4/2013

 

23-21240.000

 

9/19/2013

 

231/265-266
 #201300061252

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

FOLWARCZNY, WILLIAM & PATRICIA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/1/2012

 

23-21240.000
23-0021160.000

 

6/6/2013

 

225/298-305
 #201300059760

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

DIMMERLING, RONALD J.(NOW IECM, LLC)

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT ROAD ACCESS EASEMENT

 

5/18/2013

 

31-0021054.000

 

6/6/2013

 

225/282-286
 #201300059758

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

DIMMERLING, RONALD J.(NOW IECM, LLC)

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

6/18/2013

 

31-0021054.000

 

7/26/2013

 

227/1025-1029
 #201300060450

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

BATES, WILMA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/20/2012

 

31-0021056.000
31-0021057.000

 

4/23/2013

 

222/563-570
 #201300059120

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

BATES, WILMA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT

 

2/11/2013

 

31-0021056.000
31-0021057.000

 

4/23/2012

 

222/571-574
 #201300059121

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

BATES, WILMA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT

 

3/26/2013

 

31-0021056.000
31-0021057.000

 

4/23/2012

 

222/575-578
 #201300059122

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

 

--------------------------------------------------------------------------------


 

OH

 

UTICA

 

BATES, WILMA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

6/10/2013

 

31-0021057.000

 

7/26/2013

 

227/966-970
 #201300060438

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

DIMMERLING, RONALD J.(NOW IECM, LLC)

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/18/2012

 

31-0021069.000
31-0021054.000
31-0051149.000
31-0021070.000

 

4/17/2013

 

222/101-109
 #201300059024

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

DIMMERLING, RONALD J.(NOW IECM, LLC)

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

6/18/2013

 

31-0021070.000

 

7/26/2013

 

227/1020-1024
 #201300060449

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

CLEARY, JON, ETUX

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF  EASEMENT - ADD TRACTS

 

10/19/2012

 

31-0021071.000
31-0021101.000
31-0021126.004
31-0051132.003

 

6/6/2013

 

225/319-322
 #201300059763

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

CLEARY, JON, ETUX

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF EASEMENT- MULTIPLE LINES

 

3/1/2013

 

31-0021071.000
31-0021101.000
31-0021126.004
31-0051132.003

 

6/6/2013

 

225/323-324
 #201300059764

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

CLEARY, JON, ETUX

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/19/2012

 

31-0021101.000
31-0051132.003

 

6/6/2013

 

225/309-318
 #201300059762

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

OLIVER, KENNY & LISA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/18/2012

 

31-0021104.000

 

4/23/2013

 

222/579-586
 #201300059123

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

OLIVER, KENNY & LISA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF EASEMENT

 

10/25/2012

 

31-0021104.000

 

4/23/2013

 

222/587-589
 #201300059124

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

OLIVER, KENNY & LISA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

5/2/2013

 

31-0021104.000

 

7/26/2013

 

227/1004-1008
 #201300060446

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

OLIVER, KENNY & LISA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT ACCESS ROAD AGREEMENT

 

5/2/2013

 

31-0021104.000

 

7/26/2013

 

227/999-1003
 #201300060445

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

OLIVER, KENNY & LISA

 

ANTERO RESOURCES CORPORATION

 

SURFACE FACILITY EASEMENT

 

7/27/2013

 

31-0021104.000

 

9/19/2013

 

231/293-297
 201300061257

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

CAIN, DOUGLAS & DEBBIE, ETUX

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/24/2012

 

31-0021111.000

 

6/6/2013

 

225/258-268
 #201300059755

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

MILEY, ADAM L & JAMIE L

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/14/2012

 

31-0021251.000

 

4/23/2013

 

222/537-544
 #201300059116

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

MILEY, ADAM L & JAMIE L

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT

 

`11/10/12

 

31-0021251.000

 

4/23/2013

 

222/545-549
 #201300059117

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

MILEY, ADAM L & JAMIE L

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

7/10/2013

 

31-0021251.000

 

7/26/2013

 

227/971-975
 #201300060439

 

NOT REQUIRED

 

NOBLE

 

--------------------------------------------------------------------------------


 

OH

 

UTICA

 

MILEY, WAYNE & MARTHA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

6/13/2013

 

31-0021255.000
31-0051115.007

 

7/26/2013

 

227/976-980
 #20130006440

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

MILEY, WAYNE & MARTHA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT ROAD ACCESS EASEMENT

 

2/1/2013

 

31-0021261.000

 

4/23/2013

 

222/470-474
 #201300059106

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

MILEY, WAYNE & MARTHA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/24/2012

 

31-0021261.000
31-0021255.000
31-0021264.000
 31-0021038.000
31-0051115.007

 

4/23/2013

 

222/447-456
 #201300059103

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

MILEY, WAYNE & MARTHA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF EASEMENT

 

2/1/2013

 

31-0021261.000
31-0021255.000
31-0021264.000
 31-0021038.000
31-0051115.007

 

4/23/2013

 

222/457-463
 #201300059104

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

MILEY, WAYNE & MARTHA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

10/29/2012

 

31-0021264.000

 

4/23/2013

 

222/475-479
 201300059107

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

MILEY, WAYNE & MARTHA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

6/13/2013

 

31-0021264.000

 

7/26/2013

 

227/981-985
 #201300060441

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

MILEY, PAUL L. & JEAN A.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/28/2012

 

31-0021340.000

 

12/11/2012

 

215/176
 #201200057194

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

MILEY, PAUL L. & JEAN A.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF EASEMENT

 

8/28/2012

 

31-0021340.000

 

12/11/2012

 

215/184-188
 #201200057195

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

MILEY, PAUL L. & JEAN A.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

2/2/2013

 

31-0021340.000

 

4/23/2013

 

222/726-731
  #201300059145

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

MILEY, PAUL L. & JEAN A.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT

 

8/28/2012

 

31-0021340.000

 

12/11/2012

 

 

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

FINCANNON, DALE E.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/14/2012

 

31-0021342.000
31-0021346.000
31-0021347.000

 

12/11/2012

 

215/145-156
 #201200057190

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

FINCANNON, DALE E.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF EASEMENT

 

10/25/2012

 

31-0021342.000
31-0021346.000
31-0021347.000

 

12/11/2012

 

215/157-162
 #201300057191

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

FINCANNON, DALE E.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT ROAD ACCESS EASEMENT

 

12/4/2012

 

31-0021342.000
31-0021346.000
31-0021347.000

 

4/23/2013

 

222/436-441
 #20130005

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

 

--------------------------------------------------------------------------------


 

OH

 

UTICA

 

FINCANNON, DALE E.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT ROAD ACCESS EASEMENT

 

12/4/2012

 

31-0021342.001

 

4/23/2013

 

222/436-441
 #20130005

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

FINCANNON, DALE E.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT ROAD ACCESS EASEMENT

 

2/13/2013

 

31-0021342.001

 

4/23/2013

 

222/442
 #20130005

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

MILEY, PAUL J., JR.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/29/2012

 

31-0021343.000

 

12/11/2012

 

215/136-143
 #201200057188

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

FINCANNON, DALE E.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT ROAD ACCESS EASEMENT

 

12/4/2012

 

31-0021346.000

 

4/23/2013

 

222/436-441
 #20130005

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

FINCANNON, DALE E.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

SURFACE FACILITY AGREEMENT

 

12/4/2012

 

31-0021347.000

 

4/23/2013

 

222/436-441
 #20130005

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

FINCANNON, DALE E.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

12/4/2012

 

31-0021347.000

 

 

 

 

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

RICH, LOUISE ANNETTE, ETUX

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/24/2012

 

31-0021349.000

 

4/17/2013

 

222/110-120
 #201300059025

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

RICH, LOUISE ANNETTE, ETUX

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT

 

11/11/2012

 

31-0021349.000

 

4/17/2013

 

222/121-127
 #201300059026

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

RICH, LOUISE ANNETTE, ETUX

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT

 

7/28/2013

 

31-0021349.000

 

9/19/2013

 

231/277-284
 #201300061255

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

RICH, LOUISE ANNETTE, ETUX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD ACCESS

 

7/28/2013

 

31-0021349.000

 

9/19/2013

 

231/255-262
 201300061250

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

MILEY, PAUL L.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/28/2012

 

31-0021356.000

 

12/11/2012

 

215/163-170
 #201200057192

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

MILEY, PAUL L.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF EASEMENT

 

11/9/2012

 

31-0021356.000

 

12/11/2012

 

215/171-175
 #201200057193

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

RICH, LOUISE ANNETTE, ETUX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD ACCESS

 

7/28/2013

 

31-0021366.000

 

 

 

222/ 447-456; #201300059103

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

MILEY, JACK R. & NORMA R., TRUSTEES

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT

 

11/12/2012

 

31-0051028.000
31-0021369.000

 

4/23/2013

 

222/499-503
 #201300059111

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

MILEY, JACK R. & NORMA R., TRUSTEES

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/22/2012

 

31-0051028.000
31-0021369.000

 

4/23/2013

 

222/504-511
 #201300059112

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

MILEY, WAYNE & APRIL

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

7/26/2012

 

31-0051115.002

 

4/23/2013

 

222/550-557
 #201300059118

 

NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

MILEY, WAYNE & APRIL

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT

 

11/6/2013

 

31-0051115.002

 

4/23/2013

 

222/558-562
 #201300059119

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

UTICA

 

MILEY, WAYNE & MARTHA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF EASEMENT

 

10/29/2012

 

31-0051115.007
31-0021038.000
31-0021255.000

 

4/23/2013

 

222/464-469
 #201300059105

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

 

--------------------------------------------------------------------------------


 

OH

 

UTICA

 

MILEY, WAYNE & MARTHA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT ROAD ACCESS EASEMENT

 

2/1/2013

 

31-0051214.005

 

4/23/2013

 

222/470-474
 #201300059106

 

NOT REQUIRED

 

NOBLE

OH

 

WARNER

 

WARNER, AYDREY

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/12/2013

 

23-21150

 

 

 

 

 

NO CONSENT REQUIRED

 

NOBLE

OH

 

WARNER LATERAL

 

HAMONAGAN BROTHERS

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT EASEMENT AGREEMENT

 

2/9/2014

 

23-0021139

 

3/7/2014

 

242/698
#201400063995

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

WARNER LATERAL

 

ANTERO RESOURCES CORPORATION

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

5/7/2014

 

23-0021150

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

WARNER LATERAL

 

WARNER, AUDREY BETTY

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/12/2013

 

23-0021150.000

 

3/7/2014

 

242/706
 201400063996

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

WARNER LATERAL

 

WARNER, AUDREY BETTY

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT ROAD ACCESS EASEMENT AGREEMENT

 

2/27/2014

 

23-0021150.000

 

2/27/2014

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

WARNER LATERAL

 

WARNER, AUDREY BETTY

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY WAREYARD AGREEMENT

 

2/27/2014

 

23-0021150.000

 

2/27/2014

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

Wayne FWI

 

Wayne F & Martha J Miley OR 126 P 750, 31-5124.005

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

Memorandum of Well Operations Easement and Surface Use Compensation Agremeent

 

8/14/2012

 

310051214.005

 

 

 

 

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

WILLS CREEK

 

ELLISON, BARBARA J.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT ROAD ACCESS EASEMENT

 

6/13/2013

 

31-0000052.000

 

2/13/2014

 

513/536-539
 #201400001406

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

WILLS CREEK

 

ELLISON, BARBARA J.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/7/2013

 

31-0000052.000

 

2/13/2014

 

513/528

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

WILLS CREEK

 

HALL, TIMOTHY & JULIA S.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/13/2013

 

31-0000426.000

 

2/13/2014

 

513/518-524
 #201400001403

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

WILLS CREEK

 

HALL, TIMOTHY & JULIA S.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT

 

3/14/2013

 

31-0000426.000

 

2/13/2014

 

513/525-527
 #201400001404

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

WILLS CREEK

 

RICH,DONALD & PATRICIA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

SURFACE FACILITY AGREEMENT

 

6/18/2013

 

37-0011311.000

 

2/13/2014

 

241/132-137
 #201400063625

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

 

--------------------------------------------------------------------------------


 

OH

 

WILLS CREEK

 

RICH,DONALD & PATRICIA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT ROAD ACCESS EASEMENT

 

6/18/2013

 

37-0011311.000

 

2/13/2014

 

241/138-141
 #201400063626

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

WILLS CREEK

 

SAYRE, DWAYNE

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT ROAD ACCESS AGREEMENT

 

4/20/2013

 

37-0011328.000

 

7/26/2013

 

227/928-934
 #201300060433

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

WILLS CREEK

 

HILL, JEFFREY SCOTT, TRUSTEE

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/12/2013

 

37-11304.001

 

 

 

 

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

WILLS CREEK

 

RICH,DONALD & PATRICIA

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/15/2013

 

37-11311

 

2/13/2014

 

241/124

 

CONSENT TO ASSIGN NOT REQUIRED

 

NOBLE

OH

 

WILLS CREEK

 

HILL, JEFFREY SCOTT & TAMMY Y., TRUSTEES

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/12/2013

 

37-21308.000

 

 

 

 

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

WILLS CREEK

 

HILL, JEFFREY SCOTT & TAMMY Y., TRUSTEES

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/12/2013

 

37-29074.000
37-21318.000
37-11295.000

 

 

 

 

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

OH

 

MYRON

 

Ian Rolfe Frakes

 

ANTERO RESOURCES CORPORATION

 

Temp Above Ground Waterline Agmt

 

12/5/2013

 

31-21237

 

2/24/2014

 

437-715

 

Yes

 

NOBLE

OH

 

 

 

Michael and Judy Arnold

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TANK PAD AGREEMENT

 

2/28/2013

 

Buffalo Twshp-Section 28-05-002125.002

 

7/22/2013

 

227/746

 

yes

 

NOBLE

OH

 

 

 

The Hill Principle Protection Trust

 

ANTERO RESOURCES CORPORATION

 

Water Impoundment and Compensation Agmt

 

3/18/2014

 

Section 18 32.21323

 

7/14/2014

 

250/404-405

 

Yes

 

NOBLE

OH

 

 

 

Jeffrey Hill, Trustee of The Wilford Hill Keystone Inheritance Trust

 

ANTERO RESOURCES CORPORATION

 

Water Impoundment and Compensation Agmt

 

4/28/2014

 

Section 18 37-11330

 

7/14/2014

 

250/406-407

 

Yes

 

NOBLE

OH

 

 

 

James Singer and Dennis F. Gerst

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

STORAGE AGREEMENT

 

4/18/2013

 

Section 6-28-2137.000

 

N/A

 

N/A

 

yes

 

NOBLE

OH

 

ERVIN LINE

 

BROCK, MARK T.

 

ANTERO RESOURCES
APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION/EASEMENT

 

11/3/2012

 

01-0021325.000

 

9/23/2013

 

231/508-509
#201300061301

 

CONSENT TO ASSIGN IS NOT REQUIRED

 

NOBLE

WV

 

OHIO TO ANNIE

 

MEES, SARAH

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD ACCESS AGREEMENT

 

9/30/2013

 

7-6-70

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

PLEASANTS

WV

 

OHIO TO ANNIE

 

SAMS, HARRY N.., ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT ROAD ACCESS EASEMENT AGREEMENT

 

9/26/2013

 

7-6-71

 

 

 

 

 

NO CONSENT REQUIRED

 

PLEASANTS

WV

 

OHIO TO ANNIE

 

TICE, JOHN R.

 

ANTERO RESOURCES CORPORATION

 

EXTENSION OF WAREYARD AGREEMENT

 

10/4/2013

 

7-15-7

 

N/A

 

N/A

 

 

 

PLEASANTS

WV

 

OHIO TO ANNIE

 

BARTLETT, LINDSEY

 

ANTERO RESOURCES CORPORATION

 

EXTENSION OF TEMPORARY ROAD ACCESS AGREEMENT

 

10/23/2013

 

4-8-8

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

PLEASANTS

 

--------------------------------------------------------------------------------


 

WV

 

OHIO TO ANNIE

 

SMITH, JOHN A. AND EDITH U.

 

ANTERO RESOURCES CORPORATION

 

EXTENSION OF TEMPORARY WORKSPACE

 

12/3/2013

 

7-11-16

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

PLEASANTS

WV

 

OHIO TO ANNIE

 

BARTLETT, LINDSEY, ET AL

 

ANTERO RESOURCES CORPORATION

 

EXTENSION OF TEMPORARY WAREYARD AGREEMENT

 

10/23/2013

 

4-8-18

 

N/A

 

N/A

 

 

 

PLEASANTS

WV

 

OHIO TO ANNIE

 

BARTRUG, MARK ET UX

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY AGREEMENT

 

9/7/2013

 

7-16-23

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

PLEASANTS

WV

 

OHIO TO ANNIE

 

POWELL, JAMES, ET AL

 

ANTERO RESOURCES CORPORATION

 

EXTENSION OF TEMPORARY ROAD ACCESS AGREEMENT

 

10/26/2013

 

7-11-47   7-12-21

 

N/A

 

N/A

 

 

 

PLEASANTS

WV

 

OHIO TO ANNIE

 

POWELL, JAMES, ET AL

 

ANTERO RESOURCES CORPORATION

 

EXTENSION OF TEMPORARY WAREYARD AGREEMENT

 

10/26/2013

 

7-11-47; 7-11-46

 

N/A

 

N/A

 

 

 

PLEASANTS

WV

 

OHIO TO ANNIE

 

BARTRUG, MARK W. ET UX

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ACCESS ROAD

 

11/20/2013

 

7-16-11.1
7-16-12
7-16-12.1
7-16-23

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

PLEASANTS

WV

 

OHIO TO ANNIE

 

BARTRUG, MARK ET UX

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ROAD ACCESS AGREEMENT

 

9/7/2013

 

7-16-12    7-16-23

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

PLEASANTS

WV

 

OHIO TO ANNIE

 

BUTLER, ROBERT W. ET UX

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ACCESS ROAD

 

11/19/2013

 

7-6-67
7-6-103

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

PLEASANTS

WV

 

OHIO TO ANNIE

 

BARNHART, HENRY & JUDITH

 

ANTERO RESOURCES MIDSTREAM LLC

 

LEASED ROAD ACCESS EASEMENT AGREEMENT

 

2/10/2014

 

7-6-72
7-6-73

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

PLEASANTS

WV

 

OHIO-ANNIE

 

TAYLOR, MATTHEW A. AND DAWNA M.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/21/2012

 

7-11-45

 

8/21/2013

 

292/621   #605076

 

NOT REQUIRED

 

PLEASANTS

WV

 

OHIO-ANNIE

 

BUTLER, ROBERT WILLIAM, & PERACCHIO-BUTLER, CATHLEEN LOUISA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/7/2013

 

7-6-67

 

8/20/2013

 

292/517  #605041

 

NOT REQUIRED

 

PLEASANTS

WV

 

OHIO-ANNIE

 

MEES, SARAH E.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/23/2013

 

7-6-70

 

8/21/2013

 

292/589  #605071

 

NOT REQUIRED

 

PLEASANTS

WV

 

OHIO-ANNIE

 

MEES, SARAH E.

 

ANTERO RESOURCES CORPORATION

 

MEMORANDUM OF LEASE OF PIPARIAN RIGHTS AND WATER AND LAND USE

 

8/23/2013

 

7-6-70

 

9/3/2013

 

292/679 #605268

 

NOT REQUIRED

 

PLEASANTS

WV

 

OHIO-ANNIE

 

TICE, JOHN R.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/5/2013

 

7-15-7

 

8/21/2013

 

292/614  #605075

 

NOT REQUIRED

 

PLEASANTS

WV

 

OHIO-ANNIE

 

BARTLEY, LINDSEY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/23/2013

 

4-8-8

 

8/21/2013

 

292/628  #605077

 

NOT REQUIRED

 

PLEASANTS

WV

 

OHIO-ANNIE

 

CHILDERS, TYRELL W.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/18/2012

 

7-6-13

 

8/21/2013

 

292/559  #605067

 

NOT REQUIRED

 

PLEASANTS

 

--------------------------------------------------------------------------------


 

WV

 

OHIO-ANNIE

 

BARTLETT, LINDSEY & CAROLYN

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/23/2013

 

4-8-18

 

8/20/2013

 

292/503  #605039

 

NOT REQUIRED

 

PLEASANTS

WV

 

OHIO-ANNIE

 

BARBER, DARIN J. & EDITH C.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/12/2013

 

7-11-27

 

8/20/2013

 

292/496   #605037

 

NOT REQUIRED

 

PLEASANTS

WV

 

OHIO-ANNIE

 

FINNEY, ROSANNA MARIE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/23/2012

 

4-5-11
4-5-12

 

8/21/2013

 

292/575    #605069

 

NOT REQUIRED

 

PLEASANTS

WV

 

OHIO-ANNIE

 

COLVIN, STEPHEN LEE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/18/2012

 

4-5-14
4-5-15
4-8-7.3

 

8/20/2013

 

292/538  #605044

 

NOT REQUIRED

 

PLEASANTS

WV

 

OHIO-ANNIE

 

HEARTWOOD FOREST FUND IV LIMITED

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/1/2013

 

4-5-2; 7-6-64            7-6-109;7-10-18A

 

8/21/2013

 

292/565  #605068

 

NOT REQUIRED

 

PLEASANTS

WV

 

OHIO-ANNIE

 

COLVIN, STEPHEN LEE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/5/2013

 

4-8-3.1

 

8/20/2013

 

292/525  #605042

 

NOT REQUIRED

 

PLEASANTS

WV

 

OHIO-ANNIE

 

COLVIN, STEPHEN LEE & MELISSA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/18/2012

 

4-8-3.1

 

8/20/2013

 

292/532  #605043

 

NOT REQUIRED

 

PLEASANTS

WV

 

OHIO-ANNIE

 

KAUFFMAN, ROBERT W.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/27/2012

 

4-8-8.3

 

8/21/2013

 

292/582  #605070

 

NOT REQUIRED

 

PLEASANTS

WV

 

OHIO-ANNIE

 

WESTBROOK, GREGORY A. & BRENDA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/5/2013

 

4-8-9;
 4-8-10.5
 4-8-10.6

 

8/21/2013

 

292/605   #605073

 

NOT REQUIRED

 

PLEASANTS

WV

 

OHIO-ANNIE

 

HOLMES, ROGER Q.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/8/2013

 

7-11-25.9;7-11-5

 

8/20/2013

 

292/483    #605036

 

NOT REQUIRED

 

PLEASANTS

WV

 

OHIO-ANNIE

 

HFP, LLC

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/17/2013

 

7-11-28     7-11-29

 

8/21/2013

 

292/552     #605066

 

NOT REQUIRED

 

PLEASANTS

WV

 

OHIO-ANNIE

 

POWELL,  JAMES

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/18/2012

 

7-11-46; 7-11-47

 

8/21/2013

 

292/596   #605072

 

NOT REQUIRED

 

PLEASANTS

WV

 

OHIO-ANNIE

 

BEN’S RUN LAND COMPANY LIMITED PARTNERSHIP

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/20/2013

 

7-1-3;7-5-3;   10-7-2

 

8/19/2013

 

423/751   #75555

 

NOT REQUIRED

 

PLEASANTS

WV

 

OHIO-ANNIE

 

BARTRUG, MARK W. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/13/2012

 

7-16-11.1;    12; 23

 

8/20/2013

 

292/510   #605040

 

NOT REQUIRED

 

PLEASANTS

WV

 

Annie Water Impoundment

 

Annie B Haymond

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUA and Compensation

 

5/-/2012

 

5-14

 

 

 

 

 

 

 

RITCHIE

WV

 

BUCK RUN

 

JACKSON, STEPHEN

 

ANTERO MIDSTREAM LLC

 

TEMPORARY SURFACE FACILITY EASEMENT OPTION AND AGREEMENT

 

7/24/2014

 

3-14-9

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

 

--------------------------------------------------------------------------------


 

WV

 

CHARLENE

 

DEWBERRY, LINDA TRUSTEE, THE LINDA C. DEWBERRY TRUST

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/21/2013

 

3-19-49

 

1/30/2014

 

324/393 #201400000496

 

NOT REQUIRED

 

RITCHIE

WV

 

CHARLENE

 

JACKSON, STEPHEN

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

1/15/2014

 

3-14-9

 

N/A

 

N/A

 

90 DAY CONSENT REQUIRED

 

RITCHIE

WV

 

CHARLENE

 

HEFLIN, B. MORGAN, TRUSTEE THE B. MORGAN HEFLIN TRUST

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/25/2013

 

3-19-9

 

1/30/2014

 

324/401 #201400000497

 

NOT REQUIRED

 

RITCHIE

WV

 

CHARLENE

 

HURST, JEFFERY AND BRENDA

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ABOVE GROUND WATER LINE

 

11/18/2013

 

3-14-11

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

CHARLENE

 

DAVIS, LEWIS & NORMA

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

2/18/2014

 

3-14-12

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

CHARLENE

 

DAVIS, LEWIS PHILLIP, ET UX

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/22/2013

 

3-14-3       3-14-4     3-14-6     3-14-12

 

1/30/2014

 

324/532 #201400000522

 

NOT REQUIRED

 

RITCHIE

WV

 

CHARLENE

 

DAVIS, LEWIS & NORMA

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

3/24/2014

 

3-14-3
3-14-4
3-14-6
3-14-12

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

CHARLENE

 

DAVIS, LEWIS & NORMA

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

3/24/2014

 

3-14-3
3-14-4
3-14-6
3-14-12

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

CHARLENE

 

JACKSON, H. KENNETH, JR., ET UX

 

ANTERO RESOURCES CORPORATION

 

EXTENSION OF OPTION AGREEMENT AND PERMANENT EASEMENT AGREEMENT

 

10/22/2013

 

3-19-9.1

 

N/A

 

N/A

 

NOT REQUIRED

 

RITCHIE

WV

 

CHARLENE ABOVE GROUND WATER LINE

 

HEFLIN, B. MORGAN, TRUSTEE OF THE B. MORGAN HEFLIN TRUST

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WATER LINE AGREEMENT

 

5/2/2014

 

3-19-9

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

CHARLENE ABOVE GROUND WATER LINE

 

ROBINSON, LISA

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

4/29/2014

 

3-13-24

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

CHARLENE ABOVE GROUND WATER LINE

 

LAHUE, DAVID W.

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WATER LINE AGREEMENT AND OPTION

 

4/22/2014

 

3-13-21.4

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

CHARLENE ABOVE GROUND WATER LINE

 

PERKINS PRODUCTION COMPANY, LLC

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WATER LINE AGREEMENT AND OPTION

 

4/28/2014

 

3-13-21.8

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

CHARLENE ABOVE GROUND WATER LINE

 

JACKSON, NORMAN & GLADYS

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

4/24/2014

 

3-19-6.4

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

CHARLENE ABOVE GROUND WATER LINE

 

JACKSON, STEPHEN

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WATER LINE AGREEMENT 

 

4/24/2014

 

3-19-6.4

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

 

--------------------------------------------------------------------------------


 

WV

 

CHARLENE AND KELLEY ABOVE GROUND WATER

 

WAGGONER, EDDY D.
WAGGONER, KELLY D.

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WATER LINE OPTION AND AGREEMENT

 

8/4/2014

 

3-13-19
3-13-20
3-3-21

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

RITCHIE

WV

 

CHARLENE AND KELLEY LATERAL WATER

 

WAGGONER, EDDY AND KELLY

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

5/16/2014

 

3-13-21

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

CHARLENE AND KELLEY LATERAL WATER

 

WAGGONER, EDDY AND KELLY

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

8/4/2014

 

3-13-19
3-13-20
3-13-21

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

CHARLENE TEE TO WALNUT WEST

 

DRAIN, KENNETH AND MARY

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WATER LINE OPTION AND AGREEMENT

 

7/22/2014

 

3-13-10.1
3-13-10.10

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

CHARLENE TEE TO WALNUT WEST

 

DRAIN, KENNETH AND MARY

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

7/22/2014

 

3-13-10.1
3-13-10.10

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

CHARLENE TEE TO WALNUT WEST

 

WELLS, ROGER AND NANCY

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WATER LINE OPTION AND AGREEMENT

 

7/29/2014

 

3-13-18.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

CHARLENE TEE TO WALNUT WEST

 

WELLS, ROGER AND NANCY

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

7/29/2014

 

3-13-18.1

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

CHARLENE TEE TO WALNUT WEST

 

SELLERS, LOREN AND LENISE

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WATER LINE OPTION AND AGREEMENT

 

7/29/2014

 

3-13-19.1
3-13-10.12

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

CHARLENE TEE TO WALNUT WEST

 

SELLERS, LOREN AND LENISE

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

7/29/2014

 

3-13-19.1
3-13-10.12

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

CHARLENE WATER

 

KEISTER, BOBBY JO
KEISTER, MARANDA

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WATER LINE AGREEMENT AND OPTION

 

3/28/2014

 

3-19-8

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

CHARLENE WATER

 

KEISTER, BOBBY JO & MARANDA

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

4/28/2014

 

3-19-8

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

CHARLENE WATER

 

JACKSON, STEVEN

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

4/24/2014

 

3-14-9

 

 

 

 

 

90 DAYS TO ANY NON-AFFILIATE

 

RITCHIE

WV

 

CHARLENE WATER

 

B. MORGAN HEFLIN TRUST

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

5/2/2014

 

3-19-9

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

CHARLENE WATER

 

WAGGONER, EDDY D.
WAGGONER, KELLY D.

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WATER LINE OPTION AND AGREEMENT

 

5/16/2014

 

3-13-21

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

CHARLENE WATER

 

ROBINSON, LISA D.

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

4/29/2014

 

3-13-24

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

CHARLENE WATER

 

LAHUE, DAVID

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

4/22/2014

 

3-13-21.4

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

 

--------------------------------------------------------------------------------


 

WV

 

CHARLENE WATER

 

WILLIAMS, GUY R.
WILLIAMS, MARY KATHERINE

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WATER LINE AGREEMENT

 

5/6/2014

 

3-13-21.5
3-13-21.6
3-13-21.7

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

CHARLENE WATER

 

WILLIAMS, GUY AND MARY

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

5/6/2014

 

3-13-21.5
3-13-21.6
3-13-21.7

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

CHARLENE WATER

 

PERKINS OIL AND GAS

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

4/28/2014

 

3-13-21.8

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

CHARLENE WATER

 

BUTCHER, FLOYD ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

3/1/2014

 

3-14-11.10

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

CHARLENE WATER

 

JACKSON, NORMAN

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

2/24/2014

 

3-19-6.4

 

 

 

 

 

90 DAYS TO ANY NON-AFFILIATE

 

RITCHIE

WV

 

CHARLENE WATER

 

JACKSON, KENNETH ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/23/2012

 

3-19-9.1

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

EDWIN LATERAL WATER

 

MACKAY, EDWIN ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/6/2013

 

3-37-3

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

EDWIN LATERAL WATER

 

WILLIAMS, EDWIN

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/3/2013

 

3-37-5

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

EDWIN TEMPORARY ABOVE GROUND WATER LINE

 

WILLIAMS, EDWIN G.

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

4/9/2014

 

3-37-5

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

GLASS

 

RICHARDS, JOHN W. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

5/31/2012

 

10-13-19

 

5/28/2013

 

321/736 #201300002518

 

NOT REQUIRED

 

RITCHIE

WV

 

GLASS

 

RICHARDS, JOHN W. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL LINE AGREEMENT

 

11/29/2012

 

10-13-19

 

5/28/2013, corrected Modification  1/31/2014

 

321/742 #201300002519; 324/568 #201400000550

 

NOT REQUIRED

 

RITCHIE

WV

 

GLASS

 

HARMS, MARY ET AL (ANTILL/ONEILL)

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PIPELINE AGREEMENT

 

7/19/2012

 

45212

 

9/4/2013

 

322/837 #201300004113

 

NOT REQUIRED

 

RITCHIE

WV

 

GLASS

 

HARMS, MARY ET AL (ANTILL/ONEILL)

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL LINE AGREEMENT

 

12/14/2012

 

45212

 

1/30/2014

 

324/374 #201400000495

 

NOT REQUIRED

 

RITCHIE

WV

 

GLASS

 

ZINN, JUANITA ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT WITH VALVE SITE

 

4/18/2013

 

10-13-24

 

5/28/2013

 

321/761  #201300002523

 

NOT REQUIRED

 

RITCHIE

WV

 

GRIMM TO CAMPBELL WATER

 

CLAYTON, JOAN

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

4/28/2014

 

10-13-32

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

GRIMM TO CAMPBELL WATER

 

GRIMM, BARRY

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/5/2012

 

10-9-17

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

GRIMM TO CAMPBELL WATER

 

RICHARDS, GARY AND FREDIA

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

4/24/2014

 

10-13-25
10-13-25.1

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

GRIMM TO CAMPBELL WATER

 

CAMPBELL, JOHN & LINDA

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

4/30/2014

 

10-13-28.3
10-13-30
10-13-30.1
10-13-30.2
10-19-4.1

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

 

--------------------------------------------------------------------------------


 

WV

 

GRIMM TO CAMPBELL WATER

 

CUNNINGHAM, FRANK AND PATRICK

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

4/22/2014

 

10-13-31
10-14-8.1

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

GRIMM TO CAMPBELL WATER

 

O’NEIL FAMILY TRUST

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

12/15/2012

 

10-14-3
10-14-3.1
10-14-10

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

GRIMM TO CAMPBELL WATER/NESS

 

NESS, ASHLEY

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

4/14/2014

 

10-14-1
10-14-5
10-14-6
10-14-7

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

GRIMM TO JOHN CAMPBELL

 

CAMPBELL, JOHN & LINDA

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

4/30/2014

 

10-13-30

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

GRIMM TO JOHN CAMPBELL

 

CLAYTON, JOAN HIGH

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WATER LINE AGREEMENT AND OPTION

 

4/28/2014

 

10-13-32

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

GRIMM TO JOHN CAMPBELL

 

RICHARDS, GARY & FREDIA

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WATER LINE AGREEMENT AND OPTION

 

4/24/2014

 

10-13-25
10-13-25.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

GRIMM TO JOHN CAMPBELL

 

CAMPBELL, JOHN & LINDA

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WATER LINE AGREEMENT AND OPTION

 

4/30/2014

 

10-13-28.3
10-13-30
10-13-30.1
10-13-30.2
10-19-4.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

GRIMM TO JOHN CAMPBELL

 

CUNNINGHAM, PATRICK
CUNNINGHAM, FRANK

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

4/22/2014

 

10-13-31
10-14-8.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

GRIMM TO JOHN CAMPBELL

 

NESS, ASHLEY E., JR.

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WATER LINE AGREEMENT

 

4/14/2014

 

10-14-1
10-14-5
10-14-6
10-14-7

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

GRIMM TO JOHN CAMPBELL

 

BETTY O. NEWSOME, TRUSTEE O’NEIL FAMILY TRUST

 

ANTERO MIDSTREAM LLC

 

OPTION TO INSTALL ADDITIONAL PIPELINE (WATER) AND AGREED UPON PRICE.

 

 

 

10-14-10
10-14-3.1
10-14-3

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

Harshbarger North Water Impoundment

 

Timothy R O’Neil

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

Access Road and Impoundment

 

11/5/2012

 

10-14

 

 

 

 

 

 

 

RITCHIE

WV

 

Harshbarger North Water Impoundment

 

Sharon S O’Neil

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

Access Road and Impoundment

 

11/2/2012

 

10-14

 

 

 

 

 

 

 

RITCHIE

WV

 

Harshbarger North Water Impoundment

 

Mary Frances Harmes & Nancy Louise Antil

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

Access Road and Impoundment

 

11/6/2012

 

10-14

 

 

 

 

 

 

 

RITCHIE

WV

 

Harshbarger North Water Impoundment

 

Romarlo LLC

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

Access Road and Impoundment

 

11/27/2012

 

10-14

 

 

 

 

 

 

 

RITCHIE

WV

 

Harshbarger North Water Impoundment

 

Kathleen R Hooven

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

Access Road and Impoundment

 

11/7/2012

 

10-14

 

 

 

 

 

 

 

RITCHIE

WV

 

Harshbarger North Water Impoundment

 

Karah L Loftin and Kelcie J Loftin

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

Access Road and Impoundment

 

11/3/2012

 

10-14

 

 

 

 

 

 

 

RITCHIE

WV

 

Harshbarger North Water Impoundment

 

O’Neil Family Trust, Daniel J O’Neil, Sean T O’Neil

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

Access Road and Impoundment

 

11/27/2012

 

10-14

 

 

 

 

 

 

 

RITCHIE

WV

 

Harshbarger North Water Impoundment

 

Jason S Harshbarger and Michelle D Harshbarger

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

Water Impoundment and Compensation

 

12/6/2012

 

15-14

 

 

 

 

 

 

 

RITCHIE

 

--------------------------------------------------------------------------------


 

WV

 

Harshbarger South Water Impoundment

 

Timoth R O’Neil

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

Access Road and Impoundment

 

11/5/2012

 

10-14

 

 

 

 

 

 

 

RITCHIE

WV

 

Harshbarger South Water Impoundment

 

Sharon S O’Neil

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

Access Road and Impoundment

 

11/2/2012

 

10-14

 

 

 

 

 

 

 

RITCHIE

WV

 

Harshbarger South Water Impoundment

 

Mary Frances Harmes & Nancy Louise Antil

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

Access Road and Impoundment

 

11/6/2012

 

10-14

 

 

 

 

 

 

 

RITCHIE

WV

 

Harshbarger South Water Impoundment

 

Romarlo LLC

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

Access Road and Impoundment

 

11/27/2012

 

10-14

 

 

 

 

 

 

 

RITCHIE

WV

 

Harshbarger South Water Impoundment

 

Kathleen R Hooven

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

Access Road and Impoundment

 

11/7/2012

 

10-14

 

 

 

 

 

 

 

RITCHIE

WV

 

Harshbarger South Water Impoundment

 

Karah L Loftin and Kelcie J Loftin

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

Access Road and Impoundment

 

11/3/2012

 

10-14

 

 

 

 

 

 

 

RITCHIE

WV

 

Harshbarger South Water Impoundment

 

O’Neil Family Trust, Daniel J O’Neil, Sean T O’Neil

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

Access Road and Impoundment

 

11/27/2012

 

10-14

 

 

 

 

 

 

 

RITCHIE

WV

 

Harshbarger South Water Impoundment

 

Jason S Harshbarger and Michelle D Harshbarger

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

Water Impoundment and Compensation

 

12/6/2012

 

15-14

 

 

 

 

 

 

 

RITCHIE

WV

 

LANGFORD

 

GRIMM, BARRY D.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/28/2012

 

10-9-17

 

7/23/2012

 

317/174 #2476

 

NOT REQUIRED

 

RITCHIE

WV

 

LANGFORD

 

GRIMM, BARRY D.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMETN

 

9/17/2012

 

10-9-17

 

5/28/2013

 

321/733 # 201300002517

 

NOT REQUIRED

 

RITCHIE

WV

 

LANGFORD

 

GRIMM, BARRY D.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

12/17/2012

 

10-9-17

 

7/23/2012

 

317/174 #20122476

 

NOT REQUIRED

 

RITCHIE

WV

 

LANGFORD

 

O’NEILL FAMILY TRUST/ANTILL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/4/2012

 

10-14-10,
10-14-3.1
10-14-3

 

6/28/2012

 

316/956   #2131

 

NOT REQUIRED

 

RITCHIE

WV

 

LANGFORD

 

LANGFORD, JACK & LINDA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

5/21/2012

 

10-8-6, 10-9-4
19-9-10,
10-9-12.1,
10-9-12.2,
10-9-27

 

12/28/2012

 

318/642   #4721

 

NOT REQUIRED

 

RITCHIE

WV

 

LANGFORD

 

LANGFORD, JACK & LINDA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

12/3/2012

 

10-8-6, 10-9-4
19-9-10,
10-9-12.1,
10-9-12.2,
10-9-27

 

8/21/2013

 

322/699 #201300003939

 

NOT REQUIRED

 

RITCHIE

WV

 

LANGFORD

 

LANGFORD/ BERKLEY FAMILY TRUST ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

12/3/2012

 

10-8-6.2
3-40-25

 

1/30/2014

 

324/500 #201400000512

 

NOT REQUIRED

 

RITCHIE

WV

 

LANGFORD

 

LANGFORD/ BERKLEY FAMILY TRUST ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMETN

 

10/8/2012

 

10-9-1.1

 

12/28/2012

 

318/659  201200004724

 

NOT REQUIRED

 

RITCHIE

 

--------------------------------------------------------------------------------


 

WV

 

LANGFORD

 

LANGFORD/ BERKLEY FAMILY TRUST ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

5/21/2012

 

10-9-1.1,
10-8-6.2,
3-40-25

 

12/28/2012

 

318/651   #4723

 

NOT REQUIRED

 

RITCHIE

WV

 

LANGFORD

 

LANGFORD, JACK & LINDA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMETN

 

10/8/2012

 

10-9-10
10-9-12.1
10-9-12.2

 

12/28/2012

 

318/649 #201200004722

 

NOT REQUIRED

 

RITCHIE

WV

 

LANGFORD

 

CAMPBELL, JOHN A. & LINDA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

5/30/2012

 

10-9-10.1

 

9/11/2013

 

322/1006 #201300004222

 

NOT REQUIRED

 

RITCHIE

WV

 

LANGFORD

 

CAMPBELL, JOHN A. & LINDA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT

 

11/15/2012

 

10-9-10.1

 

1/30/2014

 

324/505 #201400000513

 

NOT REQUIRED

 

RITCHIE

WV

 

LANGFORD TO HARSHBARGER

 

O’NEILL FAMILY TRUST, ET AL

 

ANTERO MIDSTREAM LLC

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT DATED 5/23/2012

 

4/9/2014

 

10-14-3
10-14-3.1
10.14-10

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

LANGFORD TO HARSHBARGER

 

LANGFORD, JACK & LINDA

 

ANTERO MIDSTREAM LLC

 

PERMANENT ACCESS ROAD

 

7/16/2014

 

10-14-3
10-14-3.1
10.14-10

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

LANGFORD TO HARSHBARGER

 

LANGFORD, JACK & LINDA

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WORKSPACE AGREEMENT

 

6/17/2014

 

10-9-10
10-9-12.2

 

N/A

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

LANGFORD TO HARSHBARGER

 

BERKLEY FAMILY TRUST, ET AL

 

ANTERO MIDSTREAM LLC

 

PERMANENT ROAD ACCESS EASEMENT AGREEMENT

 

 

 

3-40-25

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

LANGFORD TO HARSHBARGER

 

BERKLEY FAMILY TRUST, ET AL

 

ANTERO MIDSTREAM LLC

 

SURFACE FACILITY EASEMENT AGREEMENT

 

 

 

3-40-25

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

LANGFORD WEST TO JOHN RICHARDS

 

CUNNINGHAM, PATRICK & FRANK

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

2/26/2014

 

10-13-31

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

LANGFORD WEST TO JOHN RICHARDS

 

NESS, ASHLEY E.

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

2/12/2014

 

10-14-1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

MIDDLE ISLAND CR

 

BISHOP, VELDA M.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

 PERMANENT EAEMENT AGREEMENT

 

12/12/2012

 

3-4-35

 

PENDING

 

PENDING

 

NOT REQUIRED

 

RITCHIE

WV

 

MIDDLE ISLAND CR

 

BISHOP, VELDA M.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

 PERMANENT EAEMENT AGREEMENT

 

12/12/2012

 

3-4-35

 

3/25/2014

 

327/123 #201400001561

 

NOT REQUIRED

 

RITCHIE

WV

 

MIDDLE ISLAND CR

 

SCHRIVER, WILLIAM E.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/12/2012

 

3-4-36

 

9/4/2014

 

330/894 #20144670

 

 

 

RITCHIE

WV

 

MIDDLE ISLAND CR

 

MAHONEY, JAMES D.

 

ANTERO RESOURCES CORPORATION

 

PERMAMENT EASEMENT AGREEMENT 12/19/2012. MODIFICATION 3/8/2014.

 

3/8/2014

 

3-9-1

 

3/25/2014

 

327/74 #201400001554

 

NOT REQUIRED

 

RITCHIE

 

--------------------------------------------------------------------------------


 

WV

 

MIDDLE ISLAND CR

 

JONES, LEWIS G.

 

ANTERO RESOURCES CORPORATION

 

PERMAMENT EASEMENT AGREEMENT

 

12/12/2012

 

3-4-35.1

 

3/25/2014

 

327/104 #201400001558

 

NOT REQUIRED

 

RITCHIE

WV

 

MOUNTAIN

 

KELLY, WILLIAM PAUL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/5/2012

 

5-23-1

 

5/23/2013

 

321/650 #201300002467

 

NOT REQUIRED

 

RITCHIE

WV

 

MOUNTAIN

 

KELLY, WILLIAM PAUL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

12/1/2012

 

5-23-1

 

5/23/2013

 

321/657 #201300002468

 

NOT REQUIRED

 

RITCHIE

WV

 

MOUNTAIN

 

HAYMOND, ANNIE B. (LE) ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/24/2012

 

3-14-5

 

5/28/2013

 

321/709 #201300002508

 

NOT REQUIRED

 

RITCHIE

WV

 

MOUNTAIN

 

HAYMOND, ANNIE B. (LE) ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

10/31/2012

 

3-14-5

 

5/28/2013

 

321/716 #201300002509

 

NOT REQUIRED

 

RITCHIE

WV

 

MOUNTAIN

 

HAYMOND, ANNIE B. (LE) ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

10/31/2012

 

3-14-5

 

5/28/2013

 

321/716 #201300002509

 

NOT REQUIRED

 

RITCHIE

WV

 

MOUNTAIN

 

HAYMOND, ANNIE B. (LE) ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

5/4/2013

 

3-14-5

 

N/A

 

N/A

 

NOT REQUIRED

 

RITCHIE

WV

 

MOUNTAIN

 

HAYMOND, ANNIE B. (LE) ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

5/4/2013

 

3-14-5

 

N/A

 

N/A

 

NOT REQUIRED

 

RITCHIE

WV

 

MOUNTAIN

 

HAYMOND, ANNIE B. (LE) ET AL

 

ANTERO RESOURCES CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

8/3/2013

 

3-14-5

 

PENDING

 

PENDING

 

NOT REQUIRED

 

RITCHIE

WV

 

MOUNTAIN

 

HAYMOND, ANNIE B. (LE) ET AL

 

ANTERO RESOURCES CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

8/3/2013

 

3-14-5

 

9/4/2014

 

330/903 #20144972

 

 

 

RITCHIE

WV

 

MOUNTAIN

 

TERRELL, EDWARD LEE & JUDY M.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/20/2012

 

3-21-10

 

2/21/2013

 

319/19 #201300000809

 

NOT REQUIRED

 

RITCHIE

WV

 

MOUNTAIN

 

GARNER, MICHAEL ALLAN & RUBY SUE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/5/2012

 

3-15-24

 

5/28/2013

 

321/745 #201300002520

 

NOT REQUIRED

 

RITCHIE

WV

 

MOUNTAIN

 

SCHUMACHER, PETER J. & PATRICIA J.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/5/2012

 

3-15-17.1

 

5/23/2013

 

321/659 #201300002469

 

NO CONSENT REQUIRED TO ASSIGN. ANTERO SHALL NOTIFY GRANTOR WITHIN 90 DAYS OF AN
ASSIGNMENT TO A NON-AFFILIATE OR SUBSIDIARY.

 

RITCHIE

WV

 

MOUNTAIN

 

SCHUMACHER, PETER J. & PATRICIA J.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

2/12/2013

 

3-15-17.1

 

5/23/2013

 

321/668 #201300002471

 

NO CONSENT REQUIRED TO ASSIGN. ANTERO SHALL NOTIFY GRANTOR WITHIN 90 DAYS OF AN
ASSIGNMENT TO A NON-AFFILIATE OR SUBSIDIARY.

 

RITCHIE

 

--------------------------------------------------------------------------------


 

WV

 

MOUNTAIN

 

SCHUMACHER, PETER J. & PATRICIA J.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

11/14/2013

 

3-15-17.1

 

5/23/2013

 

321/666 #201300002470

 

NO CONSENT REQUIRED TO ASSIGN. ANTERO SHALL NOTIFY GRANTOR WITHIN 90 DAYS OF AN
ASSIGNMENT TO A NON-AFFILIATE OR SUBSIDIARY.

 

RITCHIE

WV

 

MOUNTAIN

 

KELLY, WILLIAM

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

4/7/2014

 

3-15-18
3-15-19

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

MOUNTAIN

 

JEWELL, MAX & LINDA
DEMOSS, ANGELA D.
DEMOSS, MELINDA D.

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

4/5/2014

 

3-15-21
3-21-6

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

MOUNTAIN

 

JEWELL, MAX & LINDA S.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/6/2012

 

3-15-21
3-21-6

 

9/4/2013

 

322/795 #201300004108

 

NOT REQUIRED

 

RITCHIE

WV

 

MOUNTAIN

 

JEWELL, MAX & LINDA S.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

11/30/2012

 

3-15-21
3-21-6

 

9/4/2013

 

ATTACHED TO 322/795 #201300004108

 

NOT REQUIRED

 

RITCHIE

WV

 

MOUNTAIN

 

ALBERT, ANDREW E., III ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/18/2012

 

3-15-21.1; 3-21-8

 

5/28/2013

 

321/699 #201300002506

 

NOT REQUIRED

 

RITCHIE

WV

 

MOUNTAIN

 

ALBERT, ANDREW E., III ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/18/2012

 

3-15-21.1; 3-21-8

 

5/28/2013

 

321/699 #201300002506

 

NOT REQUIRED

 

RITCHIE

WV

 

MOUNTAIN

 

BRADLEY, RONALD M.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

2/6/2013

 

3-15-22.1

 

5/23/2013

 

321/676 #201300002473

 

NOT REQUIRED

 

RITCHIE

WV

 

MOUNTAIN

 

BRADLEY, RONALD M.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

2/6/2013

 

3-15-22.1

 

5/23/2013

 

321/676 #201300002473

 

NOT REQUIRED

 

RITCHIE

WV

 

MOUNTAIN

 

BRADLEY, RONALD M.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

6/17/2012

 

3-15-22.1; 3-15-22

 

5/23/2013

 

321/670 #201300002472

 

NOT REQUIRED

 

RITCHIE

WV

 

MOUNTAIN CS

 

KIRK, TROY C. & CAROL

 

ANTERO RESOURCES MIDSTREAM LLC

 

OPTION TO PURCHASE

 

3/26/2014

 

3-8-7

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

MOUNTIAN CS

 

KIRK, TROY C. & JOZETTA CAROL

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ROAD ACCESS EASEMENT AGREMENT

 

12/3/2013

 

3-8-7

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

OHIO-ANNIE

 

LAMB, EMMA ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/7/2012

 

3-8-1

 

8/21/2012

 

322/690   #201300003938

 

NOT REQUIRED

 

RITCHIE

WV

 

OHIO-ANNIE

 

KUHENBEAKER, CLARENCE & PAMELA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/26/2012

 

3-8-4

 

8/21/2013

 

322/661   #201300003934

 

NOT REQUIRED

 

RITCHIE

WV

 

OHIO-ANNIE

 

HAYMOND, ANNIE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/4/2013

 

3-14-5

 

8/21/2013

 

322/682 #201300003937

 

NOT REQUIRED

 

RITCHIE

WV

 

OHIO-ANNIE

 

KIRK, TROY C. & JOZETTA  CAROL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/29/2012

 

3-18-18.2

 

8/21/2013

 

322/668   #201300003935

 

NOT REQUIRED

 

RITCHIE

 

--------------------------------------------------------------------------------


 

WV

 

OHIO-ANNIE

 

MCCULLOUGH, TED A.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/7/2012

 

3-8-1.3

 

8/21/2013

 

322/675

 

NOT REQUIRED

 

RITCHIE

WV

 

PRIMM WEST

 

COTTRILL, JUNIOR GARY ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

4/3/2013

 

3-36-11

 

1/30/2014

 

324/552 #201400000548

 

NONE REQUIRED

 

RITCHIE

WV

 

PRIMM WEST

 

COTTRILL, JUNIOR & CAROLYN

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY WAREYARD AGREEMENT

 

1/13/2014

 

3-36-11

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

PRIMM WEST

 

COTTRILL, JUNIOR & CAROLYN

 

ANTERO RESOURCES MIDSTREAM LLC

 

PERMANENT ROAD ACCESS EASEMENT AGREEMENT

 

1/13/2014

 

3-36-11
3-36-21

 

PENDING

 

PENDING

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

PRIMM WEST

 

COTTRILL, GARY W.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT & PERMANENT ACCESS ROAD AGREEMENT

 

4/23/2013

 

3-36-11.5

 

2/24/2014

 

326/110 #201400000946

 

NONE REQUIRED

 

RITCHIE

WV

 

PRIMM WEST

 

TAYLOR, BRIAN ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION FOR PERMANENT EASEMENT & ACCESS ROAD AGREEMENT

 

4/23/2013

 

3-36-15
3-36-29

 

N/A

 

N/A

 

NONE REQUIRED

 

RITCHIE

WV

 

PRIMM WEST

 

MCATEE, CAROL ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/20/2013

 

3-36-20

 

4/2/2014

 

327/391 #201400001726

 

NONE REQUIRED

 

RITCHIE

WV

 

PRIMM WEST

 

COTTRILL, JUNIOR GARY ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

5/6/2013

 

3-36-21     3-26-11

 

1/30/2014

 

324/361 #201400000493

 

NONE REQUIRED

 

RITCHIE

WV

 

PRIMM WEST

 

JETT, JEFFERY L. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/9/2013

 

3-36-21.1

 

1/30/2014

 

324/341 #201400000490

 

NONE REQUIRED

 

RITCHIE

WV

 

PRIMM WEST

 

JETT, JEFFERY L. AND ROSE M.

 

ANTERO RESOURCES CORPORATION

 

TEMPORARY ROAD ACCESS EASEMENT AGREMENT

 

 

 

3-36-21.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

PRIMM WEST

 

JETT, JEFFERY & ROSE

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WAREYARD AGREEMENT

 

5/6/2014

 

3-36-21.1
3-36-21.2

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

PRIMM WEST

 

RICHARDS, TERRY LEE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/15/2013

 

3-36-30

 

9/4/2014

 

330/882 #20144968

 

NONE REQUIRED

 

RITCHIE

WV

 

PRIMM WEST

 

PUGH, ROBERT F. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

4/2/2013

 

3-36-31
3-40-10.1

 

1/30/2014

 

324/334 #201400000489

 

NONE REQUIRED

 

RITCHIE

WV

 

PRIMM WEST

 

PUGH, ROBERT AND IRENE

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

2/14/2014

 

3-36-31
3-40-6

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

PRIMM WEST

 

HALL, RUTH (LE) ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

4/30/2013

 

3-36-32
3-36-33
3-36-19

 

1/30/2014

 

324/367 #201400000494

 

NONE REQUIRED

 

RITCHIE

 

--------------------------------------------------------------------------------


 

WV

 

PRIMM WEST

 

COTTRILL, FAITH E. (aka BEE)

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

4/11/2013

 

3-36-8.2

 

2/24/2014

 

326/117 #201400000947

 

NONE REQUIRED

 

RITCHIE

WV

 

PRIMM WEST

 

HILVERS, PAUL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT & ACCESS ROAD AGREEMENT

 

4/3/2013

 

3-36-9

 

1/30/2014

 

 324/348 #201400000491

 

NONE REQUIRED

 

RITCHIE

WV

 

PRIMM WEST

 

MORRIS, I.L. (IKE)

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

4/24/2013

 

3-37-1

 

PENDING

 

PENDING

 

NONE REQUIRED

 

RITCHIE

WV

 

PRIMM WEST

 

MORRIS, IKE

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

2/19/2014

 

3-37-1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

PRIMM WEST

 

DODD, RONALD R. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION FOR PERMANENT EASEMENT AGREEMENT

 

4/10/2013

 

3-37-2

 

N/A

 

N/A

 

NONE REQUIRED

 

RITCHIE

WV

 

PRIMM WEST

 

MACKAY, JACK D. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

5/3/2013

 

3-37-3
3-37-3.2
3-37.10

 

1/30/2014

 

324/469 #201400000507

 

NONE REQUIRED

 

RITCHIE

WV

 

PRIMM WEST

 

MACKAY, JACK D. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF EASEMENT

 

8/7/2013

 

3-37-3
3-37-3.2
3-37.10

 

1/30/2014

 

324/528 #201400000520

 

NONE REQUIRED

 

RITCHIE

WV

 

PRIMM WEST

 

JETT, JEFFERY L.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/14/2013

 

3-37-4

 

1/30/2014

 

324/354 #201400000492

 

NONE REQUIRED

 

RITCHIE

WV

 

PRIMM WEST

 

WILLIAMS, EDWIN G.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/19/2013

 

3-37-5

 

1/30/2014

 

324/328 #201400000488

 

NONE REQUIRED

 

RITCHIE

WV

 

PRIMM WEST

 

WILLIAMS, ROGER D. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/11/2013

 

3-37-5.2

 

1/30/2014

 

324/463 #201400000506

 

NONE REQUIRED

 

RITCHIE

WV

 

PRIMM WEST

 

SIMMONS, MARY AGNESS WILLIAMS (LE) ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

OPTION FOR PERMANENT EASEMENT AGREEMENT

 

3/12/2013

 

3-37-7

 

N/A

 

N/A

 

NONE REQUIRED

 

RITCHIE

WV

 

PRIMM WEST

 

LANGFORD, JACK H, ET UX

 

ANTERO RESOURCES CORPORATION

 

SURFACE USE AGREEMENT AND ROAD ACCESS AGREEMENT

 

9/9/2013

 

3-40-25

 

1/30/2014

 

324/323 #201400000487

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

PRIMM WEST

 

LANGFORD, JACK H., ET UX, ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

9/9/2013

 

3-40-25

 

1/30/2014

 

324/316 #201400000486

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

PRIMM WEST

 

BERKLEY FAMILY TRUST, ET AL

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ROAD ACCESS EASEMENT AGREEMENT

 

2/24/2014

 

3-40-25

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

RICHARDS WATER LINE

 

MCKINNEY, FRED & SHARON

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

3/30/2014

 

10-8-5

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

RICHARDS WATER LINE

 

MCKINNEY, FRED & SHARON

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

3/30/2014

 

10-8-5

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

 

--------------------------------------------------------------------------------


 

WV

 

RICHARDS WATER LINE

 

LANGFORD, JACK & LINDA

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

3/28/2014

 

10-8-6

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

RICHARDS WATER LINE

 

LANGFORD, JACK & LINDA

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

3/28/2014

 

10-8-6

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

RICHARDS WATER LINE

 

RICHARDS, JOHN WAYNE

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

3/29/2014

 

10-8-7

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

RICHARDS WATER LINE

 

RICHARDS, JOHN WAYNE

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

3/29/2014

 

10-8-7

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

RICHARDS WATER LINE

 

BERKLEY, JUNE TRUSTEE
LANGFORD, JACK & LINDA
LANGFORD, JOSEPH & WANDA
MALSTER, JOY & WILLIAM

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

3/28/2014

 

10-9-1
10-9-1.1
10-9-1.2

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

RICHARDS WATER LINE

 

BERKLEY, JUNE TRUSTEE
LANGFORD, JACK & LINDA
LANGFORD, JOSEPH & WANDA
MALSTER, JOY & WILLIAM

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

3/28/2014

 

10-9-1.1

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

RICHARDS WATER LINE

 

CAMPBELL, JOHN & LINDA

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

3/28/2014

 

10-9-10.1

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

RICHARDS WATER LINE

 

CAMPBELL, JOHN & LINDA

 

ANTERO RESOURCES MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

3/28/2014

 

10-9-10.1

 

 

 

 

 

NO CONSENT REQUIRED

 

RITCHIE

WV

 

SNIDER

 

HAYMOND, ANNIE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/24/2012

 

3-14-5

 

5/28/2013

 

321/709   #201300002508

 

NOT REQUIRED

 

RITCHIE

WV

 

SNIDER

 

HAYMOND, ANNIE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PIPELINE EASEMENT

 

10/13/2012

 

3-14-5

 

5/28/2013

 

321/716   #201300002509

 

NOT REQUIRED

 

RITCHIE

WV

 

SNIDER

 

HAYMOND, ANNIE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/4/2013

 

3-14-5

 

8/21/2013

 

322/682   3201300003937

 

NOT REQUIRED

 

RITCHIE

WV

 

SNIDER

 

KUHENBEAKER, CLARENCE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/26/2012

 

3-18-18.2

 

8/21/2013

 

322/661 #201300003934

 

NOT REQUIRED

 

RITCHIE

WV

 

SNIDER

 

MCCULLOUGH, JULIA ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/7/2012

 

3-8-1.3

 

8/21/2013

 

322/690 #201300003938

 

NOT REQUIRED

 

RITCHIE

WV

 

SNIDER

 

MCCULLOUGH, TED

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/7/2012

 

3-8-1.3

 

8/21/2013

 

322/675   #201300003936

 

NOT REQUIRED

 

RITCHIE

WV

 

SNIDER

 

KIRK, TROY C. & JOZETTA C.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/29/2012

 

3-8-18.2

 

8/21/2013

 

322/668   #201300003935

 

NOT REQUIRED

 

RITCHIE

WV

 

SUA

 

GOFF, WILLIAM N.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

GROUND LEASE

 

6/1/2012
EXTENDED UNTIL9/20/2016

 

3-25-13

 

 

 

 

 

NOT REQUIRED

 

RITCHIE

 

--------------------------------------------------------------------------------


 

WV

 

SUA

 

CAMPBELL, JOHN A. & LINDA J.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE USE AGREEMENT

 

1/6/2012

 

10-13-28.3

 

 

 

 

 

NOT REQUIRED

 

RITCHIE

WV

 

SUA

 

CAMPBELL, JOHN A. & LINDA J.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE USE AGREEMENT

 

1/6/2012

 

10-19-4.1

 

 

 

 

 

NOT REQUIRED

 

RITCHIE

WV

 

WALNUT WEST

 

WAGGONER, EDDY D. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

11/3/2012

 

3-13-19; 3-13-20; 3-13-21

 

9/24/2013

 

323/17 #201300004413

 

NOT REQUIRED

 

RITCHIE

WV

 

WHITE OAK

 

KEHRER, ALBERT ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/30/2012

 

10-9-6

 

10/24/2012

 

318/164  #201200003761

 

NOT REQUIRED

 

RITCHIE

WV

 

WHITE OAK

 

KEHRER, ALBERT ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

 

4/23/2012

 

10-9-6

 

1/30/2014

 

324/511 #201400000515

 

NOT REQUIRED

 

RITCHIE

WV

 

WHITE OAK

 

GRIMM, BARRY D.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

 

9/17/2012

 

10-9-17

 

5/28/2013

 

321/733 #201300002517

 

NOT REQUIRED

 

RITCHIE

WV

 

WHITE OAK

 

GRIMM, BARRY D.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

9/17/2012

 

10-9-17

 

12/20/2012

 

318/591  #201200004621

 

NOT REQUIRED

 

RITCHIE

WV

 

WHITE OAK

 

GRIMM, BARRY D.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/5/2012

 

10-9-17

 

2/7/2013

 

318/962 320130000053

 

NOT REQUIRED

 

RITCHIE

WV

 

WHITE OAK

 

GRIMM, BARRY D.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT. 16” ABOVE GROUND WATER LINE

 

10/5/2012

 

10-9-17

 

2/7/2013

 

318/962 320130000053

 

NOT REQUIRED

 

RITCHIE

WV

 

WHITE OAK

 

GRIMM, BARRY D.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMETN

 

9/17/2012

 

10-9-17

 

5/28/2013

 

321/733 # 201300002517

 

NOT REQUIRED

 

RITCHIE

WV

 

WHITE OAK

 

CONSTABLE, FRED ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORAREY ROAD ACCSS EASEMENT AGREEMENT

 

7/18/2012

 

10-9-28

 

N/A

 

N/A

 

NOT REQUIRED

 

RITCHIE

WV

 

WHITE OAK

 

BERKLEY, JUNE TRUSTEE ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

 

4/23/2012

 

10-9-1
10-9-1.1
10-9-1.2

 

1/30/2014

 

324/518 #201400000517

 

NOT REQUIRED

 

RITCHIE

WV

 

WHITE OAK

 

BERKLEY, JUNE TRUSTEE ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT (WATER)

 

12/3/2012

 

10-9-1
10-9-1.1
10-9-1.2

 

12/28/2012

 

318/651 #201200004723

 

NOT REQUIRED

 

RITCHIE

WV

 

WHITE OAK

 

BERKLEY, JUNE TRUSTEE, ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/30/2012

 

10-9-1
10-9-1.1
10-9-1.2

 

10/24/2012

 

318/155  #201200003760

 

NOT REQUIRED

 

RITCHIE

WV

 

WHITE OAK

 

BERKLEY, JUNE TRUSTEE ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

1/18/2013

 

10-9-1.1

 

1/30/2014

 

324/299 #201400000483

 

NOT REQUIRED

 

RITCHIE

WV

 

WHITE OAK

 

LANGFORD/ BERKLEY FAMILY TRUST ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

5/21/2012

 

10-9-1.1,
10-8-6.2,
3-40-25

 

12/28/2012

 

318/651   #201200004723

 

NOT REQUIRED

 

RITCHIE

WV

 

WHITE OAK

 

LANGFORD, JACK & LINDA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/30/2012

 

10-9-3
10-9-4
10-9-10
10-9-12.1
10-9-12.2
10-9-27

 

10/24/2012

 

318/149  #201200003759

 

NOT REQUIRED

 

RITCHIE

 

--------------------------------------------------------------------------------


 

WV

 

WHITE OAK

 

LANGFORD, JACK & LINDA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

 

4/23/2012

 

10-9-3
10-9-4
10-9-10
10-9-12.1
10-9-12.2
10-9-27

 

1/30/2014

 

324/514 #201400000516

 

NOT REQUIRED

 

RITCHIE

WV

 

WHITE OAK

 

LANGFORD, JACK & LINDA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

ADDITIONAL PIPELINE AGREEMENT (WATER)

 

12/3/2012

 

10-9-3
10-9-4
10-9-10
10-9-12.1
10-9-12.2
10-9-27

 

8/21/2013

 

322/699 #201300003939

 

NOT REQUIRED

 

RITCHIE

WV

 

 

 

Lilburn C Wilburn and Jessie G. Wilburn

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

3/28/2013

 

10-19-30

 

NA

 

NA

 

yes

 

RITCHIE

WV

 

 

 

Annie Haymond and Eddie Landrum

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

9/24/2012

 

3-14-5

 

N/A

 

N/A

 

yes

 

RITCHIE

WV

 

 

 

Sharon S. O’Neill; Romarlo LLC; Timothy O’Neill; Karah and Kelcie Lofitin;
O’Neill Family Trust; Nancy Antill; Mary Harms; O’Neill Family Trust c/o Daniel
O’Neill; Kathleen Hooven

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TANK PAD AGREEMENT

 

1/19/2013; 1/14/2013; 1/11/13; 1/7/13; 1/9/13 ; 1/11/13; 1/12/13; 1/11/13
1/14/2013

 

10-13-23

 

2/20/2013

 

318/1067; 318/1072; 318/1068;318/1073; 318/1076; 318/1085;318/1082; 318/1079;
319/330

 

yes

 

RITCHIE

WV

 

 

 

Andrew and Yolanda Wiliamson

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

WATER WITHDRAWL AGREEMENT

 

8/12/2012

 

10-14-3.2

 

10/29/2012

 

259/225

 

yes

 

RITCHIE

WV

 

 

 

Andrew and Yolanda Williamson

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TANK PAD AGREEMENT

 

8/23/12

 

10-14-3.2

 

10/9/2012

 

258/924

 

yes

 

RITCHIE

WV

 

 

 

Tracy and Stephanie Knight

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

10/10/2012

 

10-14-3.3

 

N/A

 

N/A

 

yes

 

RITCHIE

WV

 

 

 

Sleepy Hollow Hunting Club

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TEMPORARY WATER LINE AGREEMENT

 

3/4/2013

 

10-19-9,10,12.1, 12.2, 12.3,12.4,12.5,12.6

 

NA

 

NA

 

yes

 

RITCHIE

WV

 

 

 

Ritchie County Cooperative Marketing Association

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

TANK PAD AGREEMENT

 

2/8/2013

 

3-34-31

 

4/2/2013

 

319/328

 

yes

 

RITCHIE

WV

 

 

 

City of Pennsboro

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

WATER WITHDRAWL AGREEMENT

 

6/4/2013

 

Pennsboro Water Reservoir (TM/P not listed on agmt)

 

N/A

 

N/A

 

yes

 

RITCHIE

WV

 

MOUNTAIN

 

MCCULLOUGH, GARY I.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

2/16/2013

 

3-15-23; 3-15-27; 1-21-1; 3-15-28; 3-21-22; 3-15-29

 

1/30/2014

 

324/523 #201400000518

 

NOT REQUIRED

 

RITCHIE AND TYLER

WV

 

MOUNTAIN

 

MCCULLOUGH, GARY I.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/4/2012

 

3-15-27; 1-21-1; 3-15-28; 3-21-22; 3-15-29

 

2/19/2013

 

408/541 #68565

 

NOT REQUIRED

 

RITCHIE AND TYLER

WV

 

MOUNTAIN

 

MCCULLOUGH, GARY I.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

12/17/2012

 

3-15-27; 1-21-1; 3-15-28; 3-21-22; 3-15-29

 

2/19/2013

 

408/549 #68567

 

NOT REQUIRED

 

RITCHIE AND TYLER

 

--------------------------------------------------------------------------------


 

WV

 

 

 

Regina Rager, James and Loreli Hart

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

WATER WITHDRAWL AGREEMENT

 

9/27/2010

 

Taylor county 5-2-1.1

 

10/20/2010

 

60/28

 

Yes

 

TAYLOR

WV

 

CANTON WATER

 

HAMILTON, GARY L.

 

ANTERO RESOURCES CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

 

11/8/2013

 

5-20-15

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

CANTON WATER  CANTON NORTH

 

JONES, RONALD R., SR. ET AL

 

ANTERO RESOURCES CORPORATION

 

 ADDITIONAL PIPELINE

 

8/17/2013

 

5-17-12
5-17-13

 

1/2/2014

 

434/180 #81797

 

NOT REQUIRED

 

TYLER

WV

 

HARTLEY

 

HARTLEY, DAVID M

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SURFACE FACILITY EASEMENT AGREEMENT

 

5/13/2013

 

6-12-21; 6-12-23; 6-12-27

 

8/21/2013

 

424/52 #76615

 

NOT REQUIRED

 

TYLER

WV

 

HARTLEY

 

HARTLEY, DAVID M

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/6/2013

 

6-12-21; 6-12-23; 6-12-27

 

8/21/2013

 

424/26  #76610

 

NOT REQUIRED

 

TYLER

WV

 

HARTLEY EAST

 

HARTLEY DAVID.M

 

ANTERO MIDSTREAM LLC

 

PERMANET EASEMENT AGREEMENT

 

3/12/2013

 

6-12-14; 6-12-15, 6-12-16-, 6-12-17, 6-12-18, 6-12-19, 6-12-21, 6-12-22,
6-12-23, 6-12-27

 

 

 

 

 

NO CONSENT NEEDED

 

TYLER

WV

 

HARTLEY EAST

 

HARPER,MATTHEW AND SHAUNA

 

ANTERO MIDSTREAM LLC

 

PERMANET EASEMENT AGREEMENT

 

3/1/2013

 

6-13-14
6-13-15
6-13-16

 

 

 

 

 

NO CONSENT NEEDED

 

TYLER

WV

 

HARTLEY EAST

 

SHEPHERD DANIEL AND BRENDA

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WAREYARD

 

9/10/2014

 

6-13-24.3

 

 

 

 

 

NO CONSENT NEEDED

 

TYLER

WV

 

HARTLEY EAST

 

SHEPHERD DANIEL AND BRENDA

 

ANTERO MIDSTREAM LLC

 

 PERMANENT EASEMENT AGREEMENT

 

2/27/2013

 

6-13-24.3

 

 

 

 

 

NO CONSENT NEEDED

 

TYLER

WV

 

HARTLEY TO NOBLE

 

HARTLEY, DAVID M.

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WATER LINE OPTION AND AGREEMENT

 

6/10/2014

 

6-12-16
6-12-23
6-12-27

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

HARTLEY TO NOBLE

 

HARTLEY. DAVID

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

6/10/2014

 

6-12-23
6-12-16
6-12-27

 

 

 

 

 

NO CONSENT REQUIRED

 

TYLER

WV

 

HARTLEY WATER

 

HARTLEY. DAVID

 

ANTERO RESOURCES CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

8/6/2013

 

6-12-21
6-12-23
6-12-27

 

 

 

 

 

NO CONSENT REQUIRED

 

TYLER

WV

 

Heaster Water Impoundment

 

Ray Edward Adkins and Susan P Adkins

 

ANTERO RESOURCES CORPORATION

 

SUA and Compensation

 

9/16/2013

 

3-3

 

 

 

 

 

 

 

TYLER

WV

 

Heflin Water Impoundment

 

James D Cavezza & Virginia Catherine Cavezza

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

SUA and Compensation

 

9/27/2012

 

32-11

 

 

 

 

 

 

 

TYLER

WV

 

M.I.C TO NALLEY

 

LITTLETON, RICKIE

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

5/28/2014

 

4-12-51

 

 

 

 

 

NO CONSENT REQUIRED

 

TYLER

WV

 

M.I.C TO NALLEY

 

TENNANT, LESLIE

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

7/2/2014

 

4-12-52

 

 

 

 

 

NO CONSENT REQUIRED

 

TYLER

WV

 

M.I.C TO NALLEY

 

STARKEY, JOHN AND LEAH

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

6/7/2014

 

4-12-58

 

 

 

 

 

NO CONSENT REQUIRED

 

TYLER

 

--------------------------------------------------------------------------------


 

WV

 

M.I.C TO NALLEY

 

TENNANT, LESLIE ET AL

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

7/2/2014

 

4-12-62

 

 

 

 

 

NO CONSENT REQUIRED

 

TYLER

WV

 

M.I.C TO NALLEY

 

BENNETT, DAVID AND DEBRA

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

5/30/2014

 

4-15-10

 

 

 

 

 

NO CONSENT REQUIRED

 

TYLER

WV

 

M.I.C TO NALLEY

 

WEEKLEY, ROGER AND CLAUDIA

 

ANTERO MIDSTREAM LLC

 

LEASE OR RIPARIAN AND WATER AND LAND USE

 

5/27/2014

 

4-15-12

 

 

 

 

 

NO CONSENT REQUIRED

 

TYLER

WV

 

M.I.C TO NALLEY

 

INGRAM, WILLIAM

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

5/20/2014

 

4-12-27

 

 

 

 

 

NO CONSENT REQUIRED

 

TYLER

WV

 

M.I.C TO NALLEY

 

CONKLIN, WARREN AND ERICA

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

6/11/2014

 

4-12-28

 

 

 

 

 

NO CONSENT REQUIRED

 

TYLER

WV

 

M.I.C TO NALLEY

 

FLETCHER, WILLIAM AND TRACY

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

8/14/2014

 

4-12-24.1
4-12-36

 

 

 

 

 

NO CONSENT REQUIRED

 

TYLER

WV

 

M.I.C TO NALLEY

 

GOODFELLOW, JANET

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

5/27/2014

 

4-12-34.1
4-12-39

 

 

 

 

 

NO CONSENT REQUIRED

 

TYLER

WV

 

M.I.C TO NALLEY

 

RIDGETOP CAPITAL LP

 

ANTERO MIDSTREAM LLC

 

TEMPORARY ABOVE GROUND WATER LINE AGREEMENT

 

6/5/2014

 

4-15-8
4-15-9
4-12-64

 

 

 

 

 

NO CONSENT REQUIRED

 

TYLER

WV

 

M.I.C. TO NALLEY

 

FLETCHER, WILLIAM & TRACY

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WATER LINE OPTION AND AGREEMENT

 

8/14/2014

 

4-12-27.1
4-12-36

 

N/A

 

N/A

 

NO CONSENT NEEDED

 

TYLER

WV

 

M.I.C. to NALLEY WATER

 

INGRAM, WILLIAM P.

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WATER LINE OPTION AND AGREEMENT

 

5/20/2014

 

4-12-27

 

N/A

 

 

 

 

 

TYLER

WV

 

Melody Water Impoundment

 

Robert J Smith and Cindy L Smith

 

ANTERO RESOURCES CORPORATION

 

SUA and Compensation

 

 

 

9-4

 

 

 

 

 

 

 

TYLER

WV

 

Melody Water Impoundment

 

Larry M Sams and Carolyn A Sams

 

ANTERO RESOURCES CORPORATION

 

SUA and Compensation

 

7/10/2013

 

3&4/5/8

 

 

 

 

 

 

 

TYLER

WV

 

MIC TO NALLEY

 

TENNANT, LESLIE R.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND TEMPORARY ACCESS ROAD AGREEMENT

 

7/29/2014

 

4-12-67

 

 

 

 

 

NO CONSENT REQUIRED

 

TYLER

WV

 

MIC TO NALLEY

 

TENNANT, LESLIE R.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND TEMPORARY WAREYARD AGREEMENT

 

7/29/2014

 

4-12-67

 

 

 

 

 

NO CONSENT REQUIRED

 

TYLER

WV

 

MIC TO NALLEY

 

TENNANT, LESLIE R. ET AL

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND TEMPORARY ACCESS ROAD AGREEMENT

 

7/29/2014

 

4-12-67

 

 

 

 

 

NO CONSENT REQUIRED

 

TYLER

WV

 

MIC TO NALLEY

 

INGRAM, WILLIAM

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND TEMPORARY ACCESS ROAD AGREEMENT

 

7/28/2014

 

31-0021374.000
31-0021379.000
31-0021380.000

 

 

 

 

 

NO CONSENT REQUIRED

 

TYLER

 

--------------------------------------------------------------------------------


 

WV

 

MIC to NALLEY WATER

 

LITTLETON, RICKIE LEE
LITTLETON, MARY F.

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WATER LINE OPTION AND AGREEMENT

 

5/26/2014

 

4-12-51

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

MIC to NALLEY WATER

 

LITTLETON, RICKIE LEE
LITTLETON, MARY F.

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT TEMPORARY ACCESS ROAD

 

8/25/2014

 

4-12-51

 

 

 

 

 

NO CONSENT REQUIRED

 

TYLER

WV

 

MIC to NALLEY WATER

 

TENNANT, LESLIE R.
FREY, LONNIE C.
FREY, DEBORAH

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WATER LINE OPTION AND AGREEMENT

 

7/2/2014

 

4-12-52

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

MIC to NALLEY WATER

 

STARKEY, JOHN W.
STARKEY, LEAH D.

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WATER LINE OPTION AND AGREEMENT

 

6/7/2014

 

4-12-58

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

MIC to NALLEY WATER

 

TENNANT, LESLIE R.

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WATER LINE OPTION AND AGREEMENT

 

7/2/2014

 

4-12-62

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

MIC to NALLEY WATER

 

RIDGETOP CAPITAL, LP

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WATER LINE OPTION AND AGREEMENT

 

 

 

4-15-8

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

MIC to NALLEY WATER

 

HAUGHT, DORIS E. (LE)
BENNETT, DAVID A.
BENNETT, DEBRA K.

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WATER LINE OPTION AND AGREEMENT

 

 

 

4-15-10

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

MIC to NALLEY WATER

 

WEEKLEY, ROGER
WEEKLEY, CLAUDIA

 

ANTERO MIDSTREAM LLC

 

LEASE OF RIPARIAN RIGHTS AND WATER AND LAND USE

 

5/27/2014

 

4-15-12

 

N/A

 

N/A

 

YES

 

TYLER

WV

 

MIC to NALLEY WATER

 

INGRAM, WILLIAM P.

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WATER LINE OPTION AND AGREEMENT

 

7/21/2014

 

4-12-27

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

MIC to NALLEY WATER

 

CONKLIN, WARREN C.
CONKLIN, ERICA N.

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WATER LINE OPTION AND AGREEMENT

 

6/11/2014

 

4-12-28

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

MIC TO NALLEY WATER

 

CONKLIN, WARREN C.& ERICA N.

 

ANTERO MIDSTREAM LLC

 

OPTION OF TEMP ABOVE GROUND WATER LINE AGREEMENT

 

6/11/2014

 

4-12-28

 

 

 

 

 

NO CONSENT NEEDED

 

TYLER

WV

 

MIC TO NALLEY WATER

 

CONKLIN, WARREN C.& ERICA N.

 

ANTERO MIDSTREAM LLC

 

MODIFICATION OF TEMP ABOVE GROUND WATER LINE AGREEMENT

 

9/7/2014

 

4-12-28

 

 

 

 

 

NO CONSENT NEEDED

 

TYLER

WV

 

MIC to NALLEY WATER

 

GOODFELLOW, JANEY FAYE

 

ANTERO MIDSTREAM LLC

 

TEMPORARY WATER LINE OPTION AND AGREEMENT

 

5/27/2014

 

4-12-34.1
4-12-39

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

MIC TO NALLEY 

 

FLETCHER,WILLIAM & TRACY

 

ANTERO MIDSTREAM LLC

 

OPTION AGREEMENT AND ACCESS ROAD AGREEMENT

 

10/3/2014

 

4-12-26
4-12-27.1

 

 

 

 

 

NO CONSENT NEEDED

 

TYLER

WV

 

MIDDLE ISLAND CR

 

HADLEY, LARRY F. ET UX

 

ANTERO RESOURCES CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

2/9/2013

 

1-15-12

 

N/A

 

N/A

 

NOT REQUIRED

 

TYLER

WV

 

MIDDLE ISLAND CR

 

HADLEY, LARRY F. ET UX

 

ANTERO RESOURCES CORPORATION

 

OPTION AND PERMANENT EASEMENT AGREEMENT

 

2/9/2013

 

1-15-12

 

N/A

 

N/A

 

NOT REQUIRED

 

TYLER

WV

 

MIDDLE ISLAND CR

 

SCOTT ROGER L. & DONNA J.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

 PERMAMENT EASEMENT AGREEMENT

 

12/7/2012

 

3-9-19

 

3/25/2014

 

327/65 #201400001553

 

NOT REQUIRED

 

TYLER

 

--------------------------------------------------------------------------------


 

WV

 

MIDDLE ISLAND CR

 

UNDERWOOD RALPH JR., ET AL

 

ANTERO RESOURCES CORPORATION

 

PERMAMENT EASEMENT AGREEMENT

 

4/27/2013

 

1-15-25

 

N/A

 

N/A

 

NOT REQUIRED

 

TYLER

WV

 

MOUNTAIN

 

HAMMETT, SAMUEL & SHERRI
HAMMETT, ROBERT

 

ANTERO MIDSTREAM LLC

 

ADDITIONAL PIPELINE AGREEMENT

 

3/27/2014

 

1-21-4

 

 

 

 

 

NO CONSENT REQUIRED

 

TYLER

WV

 

MOUNTAIN

 

HAMMETT, SAMUEL C. & SHERRI L. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

12/1/2012

 

1-21-4

 

2/19/2013

 

408/559 #68569

 

NOT REQUIRED

 

TYLER

WV

 

OHIO TO ANNIE

 

HARPER, MATTHEW B., ET UX

 

ANTERO RESOURCES CORPORATION

 

MEMORANDUM OF CONSIDERATION FOR ROAD ACCESS EASEMENT AGREEMENT

 

10/15/2013

 

6-15-14

 

PENDING

 

PENDING

 

 

 

TYLER

WV

 

OHIO TO ANNIE

 

SHEPHERD, DANIEL MARK ET UX

 

ANTERO RESOURCES CORPORATION

 

EXTENSION OF
TEMPORARY
AGREEMENT

 

9/12/2013

 

6-13-24.3

 

N/A

 

N/A

 

NO CONSENT REQUIRED

 

TYLER

WV

 

OHIO-ANNIE

 

CURRY, ROGER & DAVID BELCHER

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/10/2012

 

6-12-1

 

8/19/2013

 

423/713  #76549

 

NOT REQUIRED

 

TYLER

WV

 

OHIO-ANNIE

 

BEN’S RUN LAND COMPANY LIMITED PARTNERSHIP

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

WATER WITHDRAWAL AGREEMENT

 

3/20/2013

 

10-7-2

 

11/26/2013

 

432/292 #80779

 

NOT REQUIRED.  NOTIFY THE GRANTOR WITHIN 30 DAYS OF ASSIGNMENT

 

TYLER

WV

 

OHIO-ANNIE

 

MARKLE, TERRY ALLEN ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/13/2012

 

6-15-3

 

8/19/2013

 

423/737   #76553

 

NOT REQUIRED

 

TYLER

WV

 

OHIO-ANNIE

 

RITCHIE PETROLEUM CORPORATION INC.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/8/2013

 

6-13-22

 

8/19/2013

 

423/763   #76556

 

NOT REQUIRED

 

TYLER

WV

 

OHIO-ANNIE

 

SHEPHERD, JASON F.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF PERMANENT EASEMENT AGREEMENT

 

2/27/2013

 

6-13-24

 

8/21/2013

 

424/40   #76612

 

NOT REQUIRED

 

TYLER

WV

 

OHIO-ANNIE

 

HARTLEY, DAVID M.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

1/21/2013

 

 6-12-14; 6-12-15, 6-12-16-, 6-12-17, 6-12-18, 6-12-19, 6-12-21, 6-12-22,
6-12-23, 6-12-27

 

8/21/2013

 

424/57   #76616

 

NOT REQUIRED

 

TYLER

WV

 

OHIO-ANNIE

 

HARPER, MATTHEW & SHAUNA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

11/15/2012

 

6-13-14; 6-13-15

 

8/21/2013

 

424/43   #76613

 

NOT REQUIRED

 

TYLER

WV

 

OHIO-ANNIE

 

HARPER, MATTHEW & SHAUNA

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT/ VALVE SITE

 

3/1/2013

 

6-13-14; 6-13-16

 

8/21/2013

 

424/50 #76614

 

NOT REQUIRED

 

TYLER

WV

 

OHIO-ANNIE

 

SHEPHERD, DANIEL MARK & BRENDA J.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/27/2013

 

6-13-24.3

 

8/21/2013

 

424/19  #76609

 

NOT REQUIRED

 

TYLER

WV

 

OHIO-ANNIE

 

SHEPHERD, JASON F.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

2/27/2013

 

6-13-24; 6-14-24.2

 

8/21/2013

 

424/33   #76611

 

NOT REQUIRED

 

TYLER

WV

 

OHIO-ANNIE

 

SHEPHERD, JASON F.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

3/8/2013

 

6-13-24; 6-14-24.2

 

8/21/2013

 

424/40   #76612

 

NOT REQUIRED

 

TYLER

 

--------------------------------------------------------------------------------


 

WV

 

OHIO-ANNIE

 

COLLINS, LILA & NEAL A.

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/1/2012

 

6-15-4.1

 

8/19/2013

 

423/730   #76552

 

NOT REQUIRED

 

TYLER

WV

 

Pierpoint Water Impoundment

 

Lloyd Carl Seckman, Jeffery Allen Seckman, Randall Joseph Seckman

 

ANTERO RESOURCES CORPORATION

 

SUA and Compensation

 

7/15/2013

 

3-4

 

 

 

 

 

 

 

TYLER

WV

 

SNIDER

 

MARKLE, TERRY ALLEN ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/13/2012

 

6-15-3

 

8/19/2013

 

423/737  #76553

 

NOT REQUIRED

 

TYLER

WV

 

SNIDER

 

COLLINS, NEAL A. ET UX

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/1/2012

 

6-15-4.1

 

8/19/2013

 

423/730  #76552

 

NOT REQUIRED

 

TYLER

WV

 

SNIDER

 

JONES, HATTIE MARKLE

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

12/6/2012

 

6-15-5
6-15-7

 

8/19/2013

 

423/723  #76551

 

NOT REQUIRED

 

TYLER

WV

 

 

 

Gary and Rella Dawson

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

WATER WITHDRAWL AGREEMENT

 

11/13/2012

 

1-15-1

 

12/13/2012

 

404/842

 

yes

 

TYLER

WV

 

 

 

Betty Weese

 

ANTERO RESOURCES CORPORATION

 

Temp Above Ground Waterline Agmt

 

1/22/2014

 

Jan-09

 

 

 

 

 

Yes

 

TYLER

WV

 

MOUNTAIN

 

HAMMETT, SAMUEL C. & SHERRI L. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

10/2/2012

 

1-21-4
3-5-25
3-8-2.1
5-17-5

 

2/19/2013

 

408/551 #68568

 

NOT REQUIRED

 

TYLER AND DODDRIDGE

WV

 

MOUNTAIN

 

HAMMETT, SAMUEL C. & SHERRI L. ET AL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

MODIFICATION OF OPTION AND PERMANENT EASEMENT AGREEMENT

 

12/1/2012

 

1-21-4
3-5-25
3-8-2.1
5-17-5

 

2/19/2013

 

408/559 #68569

 

NOT REQUIRED

 

TYLER AND DODDRIDGE

WV

 

WHITE OAK

 

CUNNINGHAM, NAOMI

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

PERMANENT EASEMENT AGREEMENT

 

4/12/2012

 

7-4-1
1-15-29;
1-15-31; 10-9-9

 

7/23/2012

 

317/167  #201200002475

 

NOT REQUIRED

 

TYLER, RITCHIE & DODDRIDGE

WV

 

 

 

Larry Alderman

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

WATER WITHDRAWL AGREEMENT

 

7/20/2012

 

4H-18

 

8/2/2012

 

506/451

 

yes

 

UPSHUR

OH

 

 

 

Lewis F. Grimes

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

WATER WITHDRAWL AGREEMENT

 

11/15/2012

 

Grandview Twshp-Section 18-15-57020.000; Grandview Twshp-Section 24-15-57024.000

 

4/15/2013

 

543/2193

 

yes

 

WASHINGTON

PA

 

ROBINSON

 

MOLEK A. RANDALL

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

WATER IMPOUNDMENT

 

3/11/2012

 

700-001-00-00-0016-00
 320-012-00-00-0011-00

 

6/4/2012

 

201216256

 

NOT REQUIRED

 

WASHINGTON

WV

 

 

 

Frederick, Lonnie and Gregory Doerfler

 

ANTERO RESOURCES APPALACHIAN CORPORATION

 

WATER EASEMENT AGREEMENT

 

4/30/2013

 

PA-West Pike Run Twshp-7000040000000800

 

N/A

 

N/A

 

yes

 

WASHINGTON

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.08(c)

 

Leased Real Property

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.14

 

Subsidiaries and Other Equity Investments; Loan Parties

 

Subsidiary

 

Restricted/Unrestricted

Antero Midstream LLC

 

Restricted

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.23

 

Material Contracts

 

Amended and Restated Contribution Agreement, between Antero Corp and the
Borrower, dated as of November 10, 2014.

 

Gathering and Compression Agreement, between Antero Corp and Antero Midstream
LLC, dated as of November 10, 2014.

 

Right of First Offer Agreement, between Antero Corp and Antero Midstream LLC,
dated as of November 10, 2014.

 

Water Services Agreement, between Antero Corp and Antero Midstream LLC, dated as
of the date thereof.

 

License Agreement, between Antero Corp and the Borrower, dated as of
November 10, 2014.

 

Services Agreement, by and among Antero Corp, the Borrower and Antero Midstream
LLC, dated as of November 10, 2014.

 

Joint Use Agreement, by and among the Borrower, Antero Midstream LLC and Antero
Water LLC, dated as of November 10, 2014.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.12

 

Guarantors

Antero Midstream LLC

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.02

 

Existing Indebtedness

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.03(f)

 

Existing Investments

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.08

 

Affiliate Transactions

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.09

 

Burdensome Agreements

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.02

 

Administrative Agent’s Office, Certain Addresses for Notices

 

Borrower:

 

Antero Midstream Partners LP

Attn: Al Schopp

1625 17th Street, 3rd Floor

Denver, Colorado 80202

 

Administrative Agent, Swingline Lender and an L/C Issuer:

 

Wells Fargo Bank, National Association

c/o Wells Fargo Energy Group

Attn: Suzanne F. Ridenhour

1700 Lincoln St., 6th Floor

Denver, CO 80203 MAC C7300-061

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

FORM OF LOAN NOTICE

Date:                      ,                 

 

To:                             Wells Fargo Bank, National Association, as
Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of March [ · ],
2014 (as amended, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Antero Midstream Partners
LP (the “Borrower”), the Lenders from time to time party thereto, and Wells
Fargo Bank, National Association, as Administrative Agent, Swingline Lender and
L/C Issuer.

 

The undersigned hereby requests (select one):

 

o A Borrowing of Loans

o A conversion or continuation of Loans

 

1.                                      On
                                             (a Business Day).

 

2.                                      In the amount of
$                                             .

 

3.                                      Requested Loan is to be a [Base Rate
Loan][Eurodollar Rate Loan].

 

4.                                      For Eurodollar Rate Loans:  with an
initial Interest Period of                      months.

 

The Borrowing, if any, requested herein complies with the provisos to the first
sentence of Section 2.01 of the Agreement.

 

 

 

ANTERO MIDSTREAM PARTNERS LP

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit A-1

Form of Loan Notice

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

FORM OF SWINGLINE LOAN NOTICE

Date:                        ,              

 

To:                             Wells Fargo Bank, National Association, as
Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of March [ · ],
2014 (as amended, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Antero Midstream Partners
LP (the “Borrower”), the Lenders from time to time party thereto, and Wells
Fargo Bank, National Association, as Administrative Agent, Swingline Lender and
L/C Issuer.

 

The undersigned hereby requests a Borrowing of Swingline Loans.

 

1.                                      On
                                                             (a Business Day).

 

2.                                      In the amount of
$                                                          .

 

3.                                      For the term of                      
[days][months].

 

4.                                      Disbursed to                        
(account number) in                          (location).

 

The Borrowing, if any, requested herein complies with the provisos to the first
sentence of Section 2.01 of the Agreement and the first sentence of
Section 2.16(a) of the Agreement.

 

 

ANTERO MIDSTREAM PARTNERS LP

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit A-2

Form of Swingline Loan Notice

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF NOTE

$[          ]

[              ], 2014

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
[   ] (the “Lender”), on the Maturity Date (as defined in the Agreement referred
to below) the principal amount of [             and No/100 Dollars]
($[           ]), or such lesser principal amount of Loans (as defined in such
Agreement) due and payable by the Borrower to the Lender on the Maturity Date
under that certain Credit Agreement, dated as of March [ · ], 2014 (as amended,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among the Borrower, the Lenders from time to time party
thereto, and Wells Fargo Bank, National Association, as Administrative Agent,
Swingline Lender and L/C Issuer.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates, and at such times as are specified in the Agreement.  All
payments of principal of and interest on this Note shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and is subject to optional and mandatory prepayment in whole or
in part as provided therein.  This Note is also entitled to the benefits of the
Guaranty and is secured by the Collateral.  Upon the occurrence and continuance
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  The Loans made by
the Lender shall be evidenced by one or more loan accounts or records maintained
by the Lender in the ordinary course of business.  The Lender may also attach
schedules to this Note with respect to the date, amount, Type and maturity of
its Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and, except for notices for which provision is
expressly made in the Loan Documents, notice of protest, demand, intent to
accelerate, acceleration, dishonor and non-payment of this Note.

 

Exhibit B

Form of Note

 

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

ANTERO MIDSTREAM PARTNERS LP

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit B

Form of Note

 

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit B

Form of Note

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                                

 

To:                             Wells Fargo Bank, National Association, as
Administrative Agent under the Agreement defined below

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of March [ · ],
2014 (as amended, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Antero Midstream Partners
LP (the “Borrower”), the Lenders from time to time party thereto, and Wells
Fargo Bank, National Association, as Administrative Agent, Swingline Lender and
L/C Issuer.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                   of the Borrower, that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:

 

[Use following for fiscal year-end financial statements]

 

1.                                      Attached hereto as Schedule 1 are the
fiscal year-end audited financial statements required by Section 6.01(a) of the
Agreement (or in lieu of such audited financial statements of the Borrower and
the Restricted Subsidiaries, a detailed reconciliation, reflecting such
financial information for the Borrower and the Restricted Subsidiaries, on the
one hand, and the Borrower and the Subsidiaries, on the other hand, reflecting
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries (if
any) from such financial statements) for the fiscal year of the Borrower and its
Subsidiaries and, if different, the Borrower and its Restricted Subsidiaries, in
each case, ended as of the date set forth above as the Financial Statement Date,
together with the report and opinion of an independent certified public
accountant required by such section.

 

[Use following for fiscal quarter-end financial statements]

 

1.                                      Attached hereto as Schedule 1 are the
unaudited financial statements required by Section 6.01(b) of the Agreement (or
in lieu of such unaudited financial statements of the Borrower and the
Restricted Subsidiaries, a detailed reconciliation, reflecting such financial
information for the Borrower and the Restricted Subsidiaries, on the one hand,
and the Borrower and the Subsidiaries, on the other hand, reflecting adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) from
such consolidated financial statements) for the fiscal quarter of the Borrower
and its Subsidiaries and, if different, the Borrower and its Restricted
Subsidiaries, in each case, ended as of the date set forth above as the
Financial Statement Date.  Such financial statements fairly present the
financial condition, results of operations, stockholders’ equity and cash flows
of the Borrower and its Restricted Subsidiaries or

 

Exhibit C

Form of Compliance Certificate

 

--------------------------------------------------------------------------------


 

Borrower and its Subsidiaries, as applicable, in accordance with GAAP as at such
date and for such period, subject only to normal year-end audit adjustments and
the absence of footnotes.

 

2.                                      The undersigned has reviewed and is
familiar with the terms of the Agreement and has made, or has caused to be made
under his/her supervision, a detailed review of the transactions and condition
(financial or otherwise) of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements.

 

3.                                      A review of the activities of the
Borrower and its Subsidiaries during such fiscal period has been made under the
supervision of the undersigned with a view to determining whether during such
fiscal period the Borrower and its Subsidiaries performed and observed all their
Obligations under the Loan Documents [add, if applicable: except as hereinafter
listed], and to the best knowledge of the undersigned as of the date hereof no
Default or Event of Default under the Agreement has occurred and is continuing
as of the date hereof [add, if applicable: except the following list of each
Default or Event of Default under the Agreement, and its nature and status, that
has occurred and is continuing as of the date of this Certificate], and, as of
the date hereof, the Mortgage Requirement has been satisfied.

 

4.                                      The financial covenant analyses and
information set forth on Schedule 2 attached hereto are true and accurate on and
as of the date set forth above as the Financial Statement Date.

 

5.                                      Attached hereto as Schedule 3 is a
discussion of budgeted versus actual results with respect to the financial
statements for the fiscal [year-end][quarter] of the Borrower ended as of the
date set forth as the Financial Statement Date.

 

6.                                      Attached hereto as Schedule 4 are
reports of the throughput with respect to each of the Pipeline Systems as of the
date of this Certificate.

 

7.                                      Attached hereto as Schedule 5 is an
updated Perfection Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                  , 20    .

 

 

ANTERO MIDSTREAM PARTNERS LP

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit C

Form of Compliance Certificate

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

to the Compliance Certificate

in accordance with the Agreement

 

(See attached)

 

Exhibit C

Form of Compliance Certificate

 

--------------------------------------------------------------------------------


 

 

For the Fiscal Quarter/Year ended                , 20   (“Financial Statement
Date”)

 

SCHEDULE 2

to the Compliance Certificate

in accordance with the Agreement

($ in 000’s)

 

 

I.                Section 7.11(a) — Consolidated Interest Coverage Ratio.
[Complete for Measurement Periods ending prior to the occurrence of an
Investment Grade Rating Event.]

 

A.            Consolidated EBITDA for the Measurement Period:

 

1.

 

Consolidated Net Income for the Measurement Period:

 

$       

 

 

 

 

 

2.

 

Consolidated Interest Charges for the Measurement Period

 

$       

 

 

 

 

 

3.

 

Income tax expense (including any franchise taxes to the extent based upon net
income) for the Measurement Period:

 

$      

 

 

 

 

 

4.

 

Depreciation and amortization expense for the Measurement Period:

 

$       

 

 

 

 

 

5.

 

Other non-cash items reducing Consolidated Net Income for the Measurement
Period:

 

$      

 

 

 

 

 

6.

 

Material Project Consolidated EBITDA Adjustments for the Measurement Period:

 

$      

 

 

 

 

 

7.

 

Income tax credits (including with respect to franchise taxes to the extent
based upon net income) for the Measurement Period:

 

$      

 

 

 

 

 

8.

 

Non-cash items increasing Consolidated Net Income for the Measurement Period:

 

$       

 

 

 

 

 

9.

 

Consolidated EBITDA (Lines I.A.1 + I.A.2 +I.A.3 + I.A.4 + I.A.5 + I.A.6 - I.A.7
- I.A.8):

 

$      

 

B.

Consolidated Interest Charges (Line I.A.2):

 

$           

 

 

 

 

C.

Consolidated Interest Coverage Ratio (Line I.A.9 ÷ Line I.B)

 

              to 1.00

 

 

 

 

Minimum Required:

 

2.50 to 1.00

 

II.               Section 7.11(b) — Consolidated Total Leverage Ratio.

 

A.

Consolidated Funded Indebtedness as of the Financial Statement Date:

 

$                 

 

 

 

 

B.

Consolidated EBITDA for the Measurement Period (Line I.A.9):

 

$                 

 

 

 

 

C.

Consolidated Total Leverage Ratio (Line II.A ÷ Line II.B):

 

              to 1.00

 

 

 

 

 

Exhibit C

Form of Compliance Certificate

 

--------------------------------------------------------------------------------


 

Maximum Permitted under Section 7.11(b):

 

5.00 to 1.00(1) (or on any date of determination during an Acquisition Period,
5.50 to 1.00)

 

III.      Section 7.11(c) — Consolidated Senior Secured Leverage Ratio.
[Complete for Measurement Periods in which a Notes Offering Election is made.]

 

A.            Consolidated Senior Secured Indebtedness:

 

1.

 

Consolidated Funded Indebtedness as of the Financial Statement Date (Line II.A.3):

 

$       

 

 

 

 

 

2.

 

Consolidated Funded Indebtedness that is not secured by a Lien for the
Measurement Period:

 

$      

 

 

 

 

 

3.

 

Consolidated Senior Secured Indebtedness (Line III.A.1 — Line III.A.2):

 

$      

 

B.

Consolidated EBITDA (Line I.A.9):

 

$

 

 

 

 

C.

Consolidated Senior Secured Leverage Ratio (Line III.A.3 ÷ Line III.B.):

 

            to 1.00

 

 

 

 

Maximum Permitted under Section 7.11(c):

 

3.75 to 1.00

 

--------------------------------------------------------------------------------

(1)  Increases to 5.25 to 1.00 for Measurement Periods in which a Notes Offering
Election is made.

 

Exhibit C

Form of Compliance Certificate

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

to the Compliance Certificate

in accordance with the Agreement

 

Exhibit C

Form of Compliance Certificate

 

--------------------------------------------------------------------------------


 

SCHEDULE 4

to the Compliance Certificate

in accordance with the Agreement

 

Exhibit C

Form of Compliance Certificate

 

--------------------------------------------------------------------------------


 

SCHEDULE 5

to the Compliance Certificate

in accordance with the Agreement

 

(See attached)

 

Exhibit C

Form of Compliance Certificate

 

--------------------------------------------------------------------------------


 

EXHIBIT D-1

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](2) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](3) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](4) hereunder are several and not joint.](5) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Swingline Loans and the Letters of Credit included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1.

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(2)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

(3)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

(4)  Select as appropriate.

(5)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

Exhibit D-1

Form of Assignment and Assumption

 

--------------------------------------------------------------------------------


 

2.

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.                                      Borrower(s):                            
Antero Midstream Partners LP

 

4.                                      Administrative Agent:  Wells Fargo Bank,
National Association, as the administrative agent under the Credit Agreement

 

5.                                      Credit
Agreement:                                             Credit Agreement dated as
of March [ · ], 2014, among Antero Midstream Partners LP, as the Borrower, the
Lenders from time to time party thereto, and Wells Fargo Bank, National
Association, as Administrative Agent, Swingline Lender and L/C Issuer

 

6.                                      Assigned Interest[s]:

 

Assignor[s](6)

 

Assignee[s](7)

 

Aggregate
Amount of
Commitment/Loans
for all Lenders(8)

 

Amount of
Commitment
/Loans
Assigned

 

Percentage
Assigned of
Commitment/
Loans(9)

 

CUSIP
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.                             Trade Date:                              
                                  ](10)

 

Effective Date:                         , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

--------------------------------------------------------------------------------

(6)  List each Assignor, as appropriate.

(7)  List each Assignee, as appropriate.

(8)  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

(9)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

(10)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Exhibit D-1

Form of Assignment and Assumption

 

--------------------------------------------------------------------------------


 

 

By:

 

 

 

Title:

 

[Consented to and](11) Accepted:

 

WELLS FARGO, NATIONAL ASSOCIATION, as

 

Administrative Agent

 

 

 

By:

 

 

 

Title:

 

 

 

[Consented to:](12)

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(11)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

(12)  To be added only if the consent of the Borrower and/or other parties
(e.g., L/C Issuer) is required by the terms of the Credit Agreement.

 

Exhibit D-1

Form of Assignment and Assumption

 

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.                          Representations and Warranties.

 

1.1.                Assignor.  [The][Each] Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its Restricted
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Restricted Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.

 

1.2.                Assignee.  [The][Each] Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.06(b)(iii), (v) and (vii) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 10.06(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

 

Exhibit D-1

Form of Assignment and Assumption

 

--------------------------------------------------------------------------------


 

2.                          Payments.  From and after the Effective Date, the
Administrative Agent shall make all payments in respect of [the][each] Assigned
Interest (including payments of principal, interest, fees and other amounts) to
[the][the relevant] Assignor for amounts which have accrued to but excluding the
Effective Date and to [the][the relevant] Assignee for amounts which have
accrued from and after the Effective Date.

 

3.                          General Provisions.  This Assignment and Assumption
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

Exhibit D-1

Form of Assignment and Assumption

 

--------------------------------------------------------------------------------


 

EXHIBIT D-2

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

[Form of Administrative Questionnaire follows this cover page.]

 

Exhibit D-2

Form of Administrative Questionnaire

 

--------------------------------------------------------------------------------


 

[Company Logo]

[Company Legal Name]

 

ADMINISTRATIVE DOCUMENTS

 

FORM OF COMMITMENT LETTER

[On Participant’s Letterhead]

 

                   , 2013

 

Wells Fargo Securities, LLC

Debt Capital Markets Group

600 California Street, 20th Floor

San Francisco, CA 94108

 

Attention:

Maggie Tsan

Phone:

(415) 222-1850

Email:

admindetailsforms@wellsfargo.com

 

Re:

Borrower:

[Company Name]

 

Facility:

[$XXX,XXX,XXX Credit Facilit(y)(ies)]

 

Ladies and Gentlemen:

 

We have reviewed the Information Memorandum and Summary of Terms and Conditions
for the above [Facility] We are pleased to confirm our commitment to participate
in the [Facility] in the amount of $                   .

 

We have made our own independent analysis and decision to enter into this
commitment, based on the financial statements of the above Borrower and its
affiliates and such other documents and information as we have deemed
appropriate, without relying on you, any of your affiliates, or any of your or
their directors, officers, employees, advisors, attorneys, agents or other
representatives.

 

Our commitment is subject only to our satisfaction with the terms of the loan
documents and their execution and delivery by all parties thereto. You shall
have no obligation to us if this does not occur for any reason.

 

Very truly yours,

 

[Name of Participant]

 

 

By:

 

Title:

 

[g244501ku395i001.jpg]

CONFIDENTIAL

 

1

--------------------------------------------------------------------------------


 

[Company Logo]

[Company Legal Name]

 

ADMINISTRATIVE DOCUMENTS

 

[COMPANY LEGAL NAME]

[$XXX,XXX,XXX SENIOR CREDIT FACILIT(Y)(IES)]

ADMINISTRATIVE DETAILS FORM

 

It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly. If your institution
is sub-allocating its allocation, please fill out an administrative
questionnaire for each legal entity.

 

Legal Name of Lender to appear in Documentation:

 

 

 

Signature Block Information:

 

 

 

o Signing Credit Agreement:

o

Yes

o

No

 

 

 

 

 

 

 

o Coming in via Assignment:

o

Yes

o

No

 

Type of Lender:

 

 

(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge
Fund, Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund,
Special Purpose Vehicle or Other, please specify)

 

Taxpayer ID Number:

 

 

 

 

 

MEI Number:

 

 

 

 

 

Foreign Entity:

Yes  o           No  o

 

 

If yes, please complete and return appropriate FOREIGN IRS Form (usually
Form W-8BEN or W-ECI) as well as provide SWIFT Code for Patriot Act
certification purposes and fill out the 2 below fields:

 

SWIFT

 

 

 

 

 

Country of Origin

 

 

 

FOR INTERNAL PURPOSES ONLY (FOREIGN INSTITUTIONS)

 

Patriot Act Certification Effective Date:

 

 

 

 

 

Patriot Act Certification Expiration Date:

 

 

 

2

--------------------------------------------------------------------------------


 

[Company Logo]

[Company Legal Name]

 

ADMINISTRATIVE DOCUMENTS

 

Contacts/Notification Methods: Borrowings, Paydowns, Interest, Fees, etc.

 

 

Primary Credit Contact

 

Secondary Credit Contact

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

 

Telephone:

 

 

 

Facsimile:

 

 

 

E-Mail Address:

 

 

 

 

 

 

 

 

 

 

 

 

Primary Operations Contact

 

Secondary Operations Contact

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

 

Telephone:

 

 

 

Facsimile:

 

 

 

E-Mail Address:

 

 

 

 

 

 

 

 

 

 

 

 

Primary L/C Contact

 

Secondary L/C Contact

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

 

Telephone:

 

 

 

Facsimile:

 

 

 

E-Mail Address:

 

 

 

 

 

 

 

 

 

 

 

 

Electronic Distribution

 

Contact

  Information

Name:

 

 

Address cont’d:

 

Title:

 

 

Telephone:

 

Address:

 

 

E-Mail Address:

 

 

3

--------------------------------------------------------------------------------


 

[Company Logo]

[Company Legal Name]

 

ADMINISTRATIVE DOCUMENTS

 

 

Lender’s Domestic Wire Instructions

 

 

Bank Name:

 

City and State:

 

ABA/Routing No.:

 

Account Name:

 

Account No.:

 

FFC Account Name:

 

FFC Account No.:

 

Attention:

 

Reference:

 

 

 

 

 

 

Lender’s Foreign Wire Instructions (please include wiring instructions for EACH
currency as applicable)

 

 

Bank Name:

 

ABA/Routing No.:

 

Account Name:

 

Account No.:

 

FFC Account Name:

 

FFC Account No.:

 

Attention:

 

Reference:

 

SWIFT:

 

Country of Origin:

 

 

               , hereby authorizes Wells Fargo Bank to rely on the payment
instructions contained in this Administrative Details Form.

 

By:

 

 

 

 

 

Its:

 

 

 

4

--------------------------------------------------------------------------------


 

[Company Logo]

[Company Legal Name]

 

ADMINISTRATIVE DOCUMENTS

 

TAX REPORTING INFORMATION (PLEASE REVIEW THE INFORMATION BELOW AND SUBMIT THE
APPROPRIATE IRS TAX FORM ALONG WITH THIS COMPLETED ADMINISTRATIVE DETAILS
QUESTIONNAIRE).

 

TAX DOCUMENTS

 

U.S. DOMESTIC INSTITUTIONS:

 

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we request that you submit an
original Form W-9.

 

o Attach Form W-9 for current Tax Year

o Confirm Tax ID Number:

 

FOREIGN INSTITUTIONS:

 

I. Corporations:

 

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution:

 

a.) Form W8BEN (Certificate of Foreign Status of Beneficial Owner),

b.) Form W-8ECI (Income Effectively Connected to a U.S. Trade or Business),

c.) Form W-8EXP (Certificate of Foreign Government or Governmental Agency).

 

A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please be advised that U.S.
tax regulations do not permit the acceptance of faxed forms. An original tax
form must be submitted.

 

o Attach Form W-8 for current Tax Year

o Confirm Tax ID Number:

 

II. Flow-Through Entities:

 

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners. Please be advised that U.S. tax regulations
do not permit the acceptance of faxed forms. Original tax form(s) must be
submitted.

 

o Attach Form W-8 for current Tax Year

o Confirm Tax ID Number:                          

 

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned
prior to the first payment of income. Failure to provide the proper tax form
when requested may subject your institution to U.S. tax withholding.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF PERFECTION CERTIFICATE

 

[Form of Perfection Certificate follows this cover page.]

 

Exhibit E

Form of Perfection Certificate

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

PERFECTION CERTIFICATE

 

Reference is made to that certain Credit Agreement (as amended, restated,
amended and restated, replaced, refinanced, supplemented or otherwise modified
from time to time, the “Credit Agreement”) by and among Antero Midstream
Partners LP, a Delaware limited partnership (the “Debtor”)(1), the lenders party
thereto and Wells Fargo Bank, National Association, as Administrative Agent (in
such capacity and together with its successors and assigns, the “Administrative
Agent”) and Swingline Lender (in such capacity and together with its successors
and assigns, the “Swingline Lender”), and the lenders party thereto.

 

In connection with the Credit Agreement, the Debtor intends to enter into the
Security Agreement, the Mortgages and other collateral documents (collectively,
the “Security Documents”).

 

As of the Certification Date (as defined below), each of the undersigned (the
“Grantors”) hereby certifies to the Administrative Agent as follows:

 

I.                                        CURRENT INFORMATION

 

A.                                    Legal Names, Organizations, Jurisdictions
of Organization and Organizational Identification Numbers. The full and exact
legal name (as it appears in each respective certificate or articles of
incorporation, limited liability membership agreement or similar organizational
documents, in each case as amended to date), the type of organization, the
jurisdiction of organization (or formation, as applicable), and the
organizational identification number (not tax i.d. number) of the Debtor and
each other Grantor are as follows:

 

Name of Debtor/Grantor

 

Type of Organization (e.g.
corporation, limited
liability company, limited
partnership)

 

Jurisdiction of
Organization/
Formation

 

Organizational
Identification
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.                                    Chief Executive Offices and Mailing
Addresses.  The chief executive office address and the preferred mailing address
(if different than chief executive office) of the Debtor and each other Grantor
are as follows:

 

Name of Debtor/Grantor

 

Address of Chief Executive Office

 

Mailing Address (if different than
CEO)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)  Please fill out the Perfection Certificate pro forma for the Debtor and
Grantors as they will exist on the Closing Date (i.e., immediately upon giving
effect to the initial public offering).

 

--------------------------------------------------------------------------------


 

C.                                    Special Debtors.   Except as specifically
identified below none of the Grantors is a: (i) transmitting utility (as defined
in Section 9-102(a)(80) of the New York Uniform Commercial Code), (ii) primarily
engaged in farming operations (as defined in Section 9-102(a)(35) of the New
York Commercial Code), (iii) a trust, (iv) a foreign air carrier within the
meaning of the federal aviation act of 1958, as amended or (v) a branch or
agency of a bank which bank is not organized under the law of the United States
or any state thereof.

 

Name of Debtor/Grantor

 

Type of Special Grantor

 

 

 

 

 

 

 

 

 

 

D.                                      Trade Names/Assumed Names.

 

Current Trade Names.  Set forth below is each trade name or assumed name
currently used by the Debtor or any other Grantor or by which the Debtor or any
Grantor is known or is transacting any business:

 

Debtor/Grantor

 

Trade/Assumed Name

 

 

 

 

 

 

 

 

 

 

E.                                    Changes in Names, Jurisdiction of
Organization or Corporate Structure.

 

Except as set forth below, neither the Debtor nor any other Grantor has changed
its name, jurisdiction of organization or its corporate structure in any way
(e.g. by merger, consolidation, change in corporate form, change in jurisdiction
of organization or otherwise) within the past five (5) years:

 

Debtor/Grantor

 

Date of Change

 

Description of Change

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F.                                     Prior Addresses.

 

Except as set forth below, neither the Debtor nor any other Grantor has changed
its chief executive office, within the past five (5) years:

 

Debtor/Grantor

 

Prior Address/City/State/Zip Code

 

 

 

 

 

 

 

 

 

 

B-2

--------------------------------------------------------------------------------


 

G.                                   Acquisitions of Equity Interests or Assets.

 

Except as set forth below, neither the Debtor nor any Grantor has acquired the
equity interests of another entity or substantially all the assets of another
entity within the past five (5) years:

 

Debtor/Grantor

 

Date of Acquisition

 

Description of Acquisition

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H.                                   Corporate Ownership and Organizational
Structure.

 

Attached as Exhibit A hereto is a true and correct chart showing the ownership
relationship of the Debtor and all of its subsidiaries.

 

II.                                   INFORMATION REGARDING CERTAIN COLLATERAL

 

A.                                    Investment Related Property

 

1.                                      Equity Interests.  Set forth below is a
list of all equity interests owned by the Debtor and each Grantor together with
the type of organization which issued such equity interests (e.g. corporation,
limited liability company, partnership or trust):

 

Debtor/Grantor

 

Issuer

 

Type of
Organization

 

# of
Shares
Owned

 

Total Shares
Outstanding

 

% of
Interest
Pledged

 

Certificate No. 
(if uncertificated,
please indicate so)

 

Par Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.                                    Securities Accounts.  Set forth below is a
list of all securities accounts in which the Debtor or any other Grantor
customarily maintains securities or other assets:

 

Debtor/Grantor

 

Type of Account

 

Name & Address of
Financial Institutions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.                                    Commodities Accounts.  Set forth below is
a list of all commodities accounts in which the Debtor or any other Grantor has
an interest:

 

Debtor/Grantor

 

Type of Account

 

Name & Address of
Commodity Broker or
Financial Institutions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-3

--------------------------------------------------------------------------------


 

4.                                      Deposit Accounts.  Set forth below is a
list of all bank accounts (checking, savings, money market or the like) of the
Debtor or any other Grantor:

 

Debtor/Grantor

 

Type of Account

 

Name & Address of 
Financial Institutions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.                                    Debt Securities & Instruments.  Set forth
below is a list of all debt securities and instruments owed to the Debtor or any
other Grantor:

 

Debtor/Grantor

 

Issuer of Instrument

 

Principal Amount of Instrument

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6.                                    Letter of Credit Rights.  Set forth below
is a list of all letters of credit issued in favor of the Debtor or any other
Grantor, as beneficiary thereunder:

 

Issuer

 

Beneficiary

 

Principal Amount

 

Date of
Issuance

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.                                    Intellectual Property.  Set forth below is
a list of all copyrights, patents, and trademark, all applications and licenses
thereof and other intellectual property owned or used, or hereafter adopted,
held or used, by the Debtor and each other Grantor:

 

1.                                      Copyrights, Copyright Applications and
Copyright Licenses

 

Debtor/Grantor

 

Title

 

Filing Date/Issued Date

 

Status

 

Application/
Registration No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.                                      Patents, Patent Applications and Patent
Licenses

 

Debtor/Grantor

 

Title

 

Filing Date/Issued Date

 

Status

 

Application/
Registration No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-4

--------------------------------------------------------------------------------


 

3.                                      Trademarks, Trademark Applications and
Trademark Licenses

 

Debtor/Grantor

 

Title

 

Filing Date/Issued Date

 

Status

 

Application/
Registration No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C.                                    Tangible Personal Property in Possession
of Warehousemen, Bailees and Other Third Parties.  Except as set forth below, no
persons (including, without limitation, warehousemen and bailees) other than the
Debtor or any other Grantor have possession of any material amount (fair market
value of $1,000,000 or more) of tangible personal property of the Debtor or any
other Grantor:

 

Debtor/Grantor

 

Address/City/State/Zip Code

 

County

 

Description of
Assets and Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.                                    Real Estate and Related UCC Collateral

 

1.                                    Real Property Interests.  Set forth below
are all the locations where the Debtor or any other Grantor owns or leases any
real property interest including, without limitation, pipeline rights of way,
easements, leases, multiple line easements, oil, gas and other mineral property
rights and undivided record title or operating rights interests in the
properties:

 

Debtor/Grantor

 

Address/City/State/Zip Code or other
description(2)

 

County

 

Owned or
Leased

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(2)  Please note if property is on Indian lands, Federal lands (including OCS)
or offshore State lands.

 

B-5

--------------------------------------------------------------------------------


 

2.                                    Water Rights.  Set forth below are all
water rights (other than groundwater, riparian rights and other similar rights
owned by virtue of or appurtenant to a fee interest in real property):

 

Debtor/Grantor

 

Address/City/State/Zip Code

 

County

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.                                      “As Extracted” Collateral.  Set forth
below are all the locations where the Debtor or any other Grantor owns, leases
or has an interest in any wellhead or minehead:

 

Debtor/Grantor

 

Address/City/State/Zip Code

 

County

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.                                    Timber to be Cut.  Set forth below are all
locations where the Debtor or any other Grantor owns goods that are timber to be
cut:

 

Debtor/Grantor

 

Address/City/State/Zip Code

 

County

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.                                      Flood Hazard Property.  Set forth below
is a schedule of any real property on which a building (broadly defined as
required by regulation) or mobile home,(3) is located:

 

--------------------------------------------------------------------------------

(3)  A building is an (a) structure with two or more outside rigid walls and a
fully secured roof, that is affixed to a permanent site; or (b) a manufactured
home (a “manufactured home,” also known as a mobile home, is a structure built
on a permanent chassis, transported to its site in one or more sections, and
affixed to a permanent foundation); or (c) A travel trailer without wheels,
built on a chassis and affixed to a permanent foundation, that is regulated
under the community’s floodplain management and building ordinances or laws.
“Building” does not mean a gas or liquid storage tank or a recreational vehicle,
park trailer, or other similar vehicle, except as described above.

 

B-6

--------------------------------------------------------------------------------


 

Debtor/Grantor

 

Address/City/State/Zip Code/County

 

Type of
Building

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.                                    Contracts:

 

1.                                    Burdensome Contracts.  Set forth below is
a list of all contracts that contain a restriction on pledge (including the
pledge of equity or other assets) or contain another restriction affecting
consummation of the proposed transaction.

 

Description of Material Contract

 

Type Restriction on Pledge
(if any)

 

Other Restriction Affecting
Consummation of the Proposed
Transaction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.                                    Government Contracts Set forth below is a
list of contracts with government or quasi-government agencies (including U.S.
federal, state or local government or agencies as well as any foreign government
or agency).

 

Description of Material Contract

 

Type Restriction on Pledge
(if any)

 

Other Restriction Affecting
Consummation of the Proposed
Transaction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-7

--------------------------------------------------------------------------------


 

III.                              AUTHORITY TO FILE FINANCING STATEMENTS

 

The undersigned, on behalf of the Debtor and each other Grantor, hereby
authorizes the Administrative Agent to file financing or continuation
statements, and amendments thereto, in all jurisdictions and with all filing
offices as the Administrative Agent may determine, in its reasonable discretion,
are necessary or advisable to perfect all security interests granted or to be
granted to the Administrative Agent under the Security Documents.  Such
financing statements may describe the collateral in the same manner as described
in the Security Documents or may contain an indication or description of
collateral that describes such property in any other manner as the
Administrative Agent may determine, in its reasonable discretion, is necessary,
advisable or prudent to ensure the perfection of the security interest in the
collateral granted to the Administrative Agent, including, without limitation,
describing such property as “all assets” or “all personal property.”

 

B-8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned hereto has caused this Perfection
Certificate to be executed as of this [ · ] day of [ · ][ · ], 2014 (the
“Certification Date”) by its officer thereunto duly authorized.

 

 

 

ANTERO MIDSTREAM PARTNERS LP, as Debtor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[[INSERT NAMES OF ADDITIONAL GRANTORS]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:]

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF SECURITY AGREEMENT

 

[Form of Security Agreement follows this cover page.]

 

Exhibit F

Form of Security Agreement

 

--------------------------------------------------------------------------------


 

GUARANTY AND COLLATERAL AGREEMENT

 

dated as of
[     ], 2014

 

made by

 

ANTERO MIDSTREAM PARTNERS LP,

 

and

 

each of the other Grantors party hereto

 

in favor of

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

as Administrative Agent

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

Definitions

 

 

 

Section 1.01

Definitions

1

Section 1.02

Other Definitional Provisions; References

3

 

 

 

ARTICLE II

Guaranty

 

 

 

Section 2.01

Guaranty

4

Section 2.02

Payments

4

Section 2.03

Keepwell

4

 

 

 

ARTICLE III

Grant of Security Interest

 

 

 

Section 3.01

Grant of Security Interest

5

Section 3.02

Transfer of Pledged Securities

6

Section 3.03

Grantors Remain Liable under Accounts, Chattel Paper and Payment Intangibles

6

 

 

 

ARTICLE IV

Acknowledgments, Waivers and Consents

 

 

 

Section 4.01

Acknowledgments, Waivers and Consents

7

Section 4.02

No Subrogation, Contribution or Reimbursement

9

 

 

 

ARTICLE V

Representations and Warranties

 

 

 

Section 5.01

Representations in Credit Agreement

9

Section 5.02

Benefit to the Guarantor

10

Section 5.03

Title; No Other Liens

10

Section 5.04

Perfected First Priority Liens

10

Section 5.05

Legal Name, Organizational Status, Chief Executive Office

10

Section 5.06

Prior Names and Addresses

10

Section 5.07

Pledged Securities

10

Section 5.08

Goods

11

Section 5.09

Instruments and Chattel Paper

11

Section 5.10

Accounts

11

Section 5.11

Excluded Assets

11

Section 5.12

Patents, Trademarks and Copyrights

11

Section 5.13

Deposit Accounts and Securities Accounts

12

 

 

 

ARTICLE VI

Covenants

 

 

 

Section 6.01

Covenants in Credit Agreement

12

Section 6.02

Maintenance of Perfected Security Interest; Further Documentation

12

Section 6.03

Maintenance of Records

13

 

i

--------------------------------------------------------------------------------


 

Section 6.04

Right of Inspection

14

Section 6.05

Further Identification of Collateral

14

Section 6.06

Changes in Locations, Name, etc.

14

Section 6.07

Limitations on Dispositions of Collateral

14

Section 6.08

Pledged Securities

14

Section 6.09

Instruments and Tangible Chattel Paper

15

Section 6.10

Limitations on Modifications, Waivers, Extensions of Agreements Giving Rise to
Accounts

15

Section 6.11

Patents, Trademarks, Copyrights

16

Section 6.12

Commercial Tort Claims

17

 

 

 

ARTICLE VII

Remedial Provisions

 

 

 

Section 7.01

Pledged Securities

17

Section 7.02

Collections on Accounts, Etc.

19

Section 7.03

Proceeds

19

Section 7.04

UCC and Other Remedies

19

Section 7.05

Standards of Exercising Rights and Remedies

20

Section 7.06

Private Sales of Pledged Securities

21

Section 7.07

Waiver; Deficiency

21

Section 7.08

Non-Judicial Enforcement

22

 

 

 

ARTICLE VIII

The Administrative Agent

 

 

 

Section 8.01

Administrative Agent’s Appointment as Attorney-in-Fact, Etc.

22

Section 8.02

Duty of Administrative Agent

23

Section 8.03

Financing Statements

24

Section 8.04

Authority of Administrative Agent

24

 

 

 

ARTICLE IX

Subordination of Indebtedness

 

 

 

Section 9.01

Subordination of All Grantor Claims

24

Section 9.02

Claims in Bankruptcy

24

Section 9.03

Payments Held in Trust

25

Section 9.04

Liens Subordinate

25

Section 9.05

Notation of Records

25

 

 

 

ARTICLE X

Miscellaneous

 

 

 

Section 10.01

Waiver

25

Section 10.02

Notices

25

Section 10.03

Payment of Expenses, Indemnities, Etc.

26

Section 10.04

Amendments in Writing

26

Section 10.05

Successors and Assigns

26

Section 10.06

Third Party Beneficiaries

26

Section 10.07

Invalidity

27

Section 10.08

Counterparts

27

 

ii

--------------------------------------------------------------------------------


 

Section 10.09

Survival

27

Section 10.10

Captions

27

Section 10.11

No Oral Agreements

27

Section 10.12

Governing Law; Submission to Jurisdiction

27

Section 10.13

Acknowledgments

28

Section 10.14

Additional Grantors

30

Section 10.15

Set-Off

30

Section 10.16

Releases

30

Section 10.17

Reinstatement; Fraudulent Transfers

31

Section 10.18

Acceptance

32

 

SCHEDULES:

 

1.                                      Notice Addresses

 

2.                                      Description of Pledged Securities

 

3.                                      Filings and Other Actions Required to
Perfect Security Interests

 

4.                                      Legal Name, Location of Jurisdiction of
Organization, Organizational Identification Number, Taxpayer Identification
Number and Chief Executive Office

 

5.                                      Prior Names and Prior Chief Executive
Offices

 

6.                                      Description of Patents and Patent
Licenses

 

7.                                      Description of Trademark and Trademark
Licenses

 

8.                                      Description of Copyrights and Copyright
Licenses

 

9.                                      Deposit Accounts and Securities Accounts

 

ANNEXES:

 

I.                                        Form of Joinder Agreement

 

II.                                   Form of Acknowledgment and Consent

 

iii

--------------------------------------------------------------------------------


 

This GUARANTY AND COLLATERAL AGREEMENT, dated as of [      ], 2014, (this
“Agreement”) is made by Antero Midstream Partners, LP, a Delaware limited
partnership (“Borrower”), each of the other Grantors (as defined below) and
Guarantors signatory hereto, in favor of Wells Fargo Bank, National Association,
as administrative agent (in such capacity, together with its successors in such
capacity, the “Administrative Agent”) for the Secured Parties, as defined in the
Credit Agreement, dated as of [    ], 2014 (as amended, supplemented, restated
or otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, each lender and L/C Issuer from time to time party thereto (the
“Lenders”) and the Administrative Agent.

 

WHEREAS, the Borrower entered into the Credit Agreement pursuant to which the
Lenders agreed to make certain extensions of credit to the Borrower;

 

WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement that the parties hereto enter into this Agreement (as defined below),
and the parties hereto have agreed to enter into this Agreement to secure the
Obligations.

 

NOW, THEREFORE, in consideration of the premises herein and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Secured Parties, as follows:

 

ARTICLE I

Definitions

 

Section 1.01                                                     Definitions.

 

(a)                                 Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement, and the following terms as well as all
uncapitalized terms which are defined in the UCC (as defined below) on the date
hereof are used herein as so defined:  Accounts, Chattel Paper, Commercial Tort
Claims, Commodity Accounts, Deposit Accounts, Documents, Electronic Chattel
Paper, Equipment, Fixtures, General Intangibles,
Goods, Instruments, Inventory, Investment Property, Letter-of-Credit Rights,
Payment Intangibles, Proceeds, Securities Accounts, Supporting Obligations, and
Tangible Chattel Paper.

 

(b)                                 The following terms shall have the following
meanings:

 

“Account Debtor” shall mean a Person (other than any Grantor) obligated on an
Account, Chattel Paper, or General Intangible.

 

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto.

 

“Agreement” shall mean this Guaranty and Collateral Agreement, as the same may
be amended, supplemented, restated or otherwise modified from time to time.

 

“Bankruptcy Proceeding” shall have the meaning assigned to such term in
Section 10.17(b).

 

“Borrower” shall have the meaning assigned to such term in the preamble hereto.

 

“Borrower Parties” shall mean, collectively, the Borrower and its Related
Parties.

 

“Collateral” shall have the meaning assigned to such term in Section 3.01.

 

--------------------------------------------------------------------------------


 

“Copyright” shall mean any copyright issued in the United States pursuant to the
Copyright Act of 1976 or any similar right conferred in any other country,
including any thereof referred to in Schedule 8 hereto.

 

“Copyright Licenses” shall mean all written agreements providing for the grant
by or to any Grantor of any right to use any material covered by any Copyright,
including any thereof referred to in Schedule 8 hereto.

 

“Credit Agreement” shall have the meaning assigned to such term in the preamble
hereto.

 

“Credit Agreement Termination” shall occur upon termination of the Aggregate
Commitments and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent, the Swingline Lender and the L/C Issuer shall have been
made).

 

“Excluded Bank Account” means (a) any Deposit Account with a balance of less
than $100,000 at any time and (b) any Deposit Account that is exclusively used
for payroll, payroll taxes or other employee wage and benefit payments to or for
the benefit of any Grantor’s employees.

 

“Grantor Claims” shall have the meaning assigned to such term in Section 9.01.

 

“Grantors” shall mean, collectively, (a) the Borrower and (b) the Guarantors.

 

“Guarantor” shall mean, collectively, (a) the Borrower, with respect to the
obligations to the extent that the Borrower is not the primary obligor with
respect thereto and (b) each Restricted Subsidiary of the Borrower that becomes
a party hereto from time to time.

 

“Guaranty” shall have the meaning assigned to such term in Section 2.01(b).

 

“Issuers” shall mean, collectively, each issuer of a Pledged Security.

 

“Lenders” shall have the meaning assigned to such term in the preamble hereto.

 

“Maximum Liability” shall have the meaning assigned to such term in
Section 10.17(b).

 

“Patent License” shall mean all written agreements providing for the grant by or
to any Grantor of any right to manufacture, use or sell any invention covered by
a Patent, including any thereof referred to in Schedule 6 hereto.

 

“Patents” shall mean patents, patent applications, and patent rights, including
any such rights granted upon any reissue, reexamination, division, extension,
provisional, continuation, continuation-in-part or other application,
certificates of invention and other indicia of invention ownership, and
equivalent or similar rights anywhere in the world in inventions and
discoveries, including any of the foregoing referred to in Schedule 6 hereto.

 

“Perfection Exceptions” shall have the meaning assigned to such term in
Section 6.02(f).

 

2

--------------------------------------------------------------------------------


 

“Pledged Securities” shall mean, with respect to any Grantor: (a) all Equity
Interests owned, held of record or beneficially owned by such Grantor, including
but not limited to each of the Equity Interests described or referred to in
Schedule 2; and (b) (i) the certificates or instruments, if any, representing
such equity interests, (ii) all dividends (cash, stock or otherwise), cash,
instruments, rights to subscribe, purchase or sell and all other rights and
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such Equity Interests, (iii) all
replacements, additions to and substitutions for any of the property referred to
in this definition, including claims against third parties, (iv) the proceeds,
interest, profits and other income of or on any of the property referred to in
this definition and (v) all books and records pertaining to any of the property
referred to in this definition.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Trademark License” shall mean any written agreement providing for the grant by
or to any Grantor of any right to use any Trademark, including any thereof
referred to in Schedule 7 hereto.

 

“Trademarks” shall mean: (a) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos and other source or business identifiers, and the goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, including any
thereof referred to in Schedule 7 hereto, and (b) all renewals thereof.

 

“UCC” shall mean the Uniform Commercial Code, as it may be amended, from time to
time in effect in the State of New York; provided, that if by reason of
mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of the security interests in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than New York,
“UCC” shall mean the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or effect of perfection or non-perfection.

 

“Vehicles” shall mean all cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title law of any state
and, in any event, shall include all tires and other appurtenances to any of the
foregoing.

 

Section 1.02                                                     Other
Definitional Provisions; References.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in the
Loan Documents), (b) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting

 

3

--------------------------------------------------------------------------------


 

such law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained in the Loan Documents), (d) the words “herein”, “hereof”, “hereby” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) with
respect to the determination of any time period, the word “from” means “from and
including” and the word “to” means “to and including”, (f) the words “asset” and
“Property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights, and (g) any reference herein to
Articles, Sections, Annexes, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Annexes, Exhibits and Schedules to, this
Agreement.  No provision of this Agreement or any other Loan Document shall be
interpreted or construed against any Person solely because such Person or its
legal representative drafted such provision.  Where the context requires, terms
relating to the Collateral or any part thereof, when used in relation to a
Grantor, shall refer to such Grantor’s Collateral or the relevant part thereof.

 

ARTICLE II
Guaranty

 

Section 2.01                                                     Guaranty.

 

(a)                              &